Exhibit 10.1





--------------------------------------------------------------------------------

FRAMEWORK AGREEMENT
dated as of March 29, 2017
among
SPIRIT AIRLINES, INC.,
as Borrower,
BNP PARIBAS,
SUMITOMO MITSUI BANKING CORPORATION,
SUMITOMO MITSUI TRUST BANK, LIMITED, NEW YORK BRANCH
and
BANCO DE SABADELL, S.A., MIAMI BRANCH,
as Original Lenders,
BNP PARIBAS,
as Facility Agent,
and
WILMINGTON TRUST COMPANY,
as Security Trustee
___________________________________________________________

Financing in Respect of
One Airbus A320-200 Aircraft and Five Airbus A321-200 Aircraft

___________________________________________________________



--------------------------------------------------------------------------------









Framework Agreement





--------------------------------------------------------------------------------


Exhibit 10.1
Table of Contents


1.
Definitions................................................................................................................1

(a)
Defined
Terms................................................................................1

(b)
Certain Other
Provisions................................................................3     

2.
Definitive Documents, Commitments and Commitment
Fee..................................4

(a)
Forms of Operative Agreements
....................................................4    

(b)
Delivery of Operative Agreements
................................................4    

(c)
Commitments and Commitment Fee
.............................................4    

(d)
Defaulting Lenders
........................................................................5    

(e)
Adjustments to Commitments
.......................................................7    

3.
Amortization
Schedules...........................................................................................8

4.
Certain
Mechanics...................................................................................................8

(a)
Borrowing
Procedure......................................................................8    

(b)
Interest Rate Election
Procedure.....................................................8    

(c)
Identification of
Aircraft..................................................................8    

5.
[Reserved.]...............................................................................................................    9

6.
Conditions
Precedent...............................................................................................9

(a)
Conditions Precedent to Framework Agreement.............................9    

(b)
Conditions Precedent to Advance
Date...........................................9    

7.
Representations and
Warranties............................................................................10

8.
Notices...................................................................................................................11

9.
Confidentiality.......................................................................................................    11

10.
Separate
Counterparts............................................................................................11

11.
Entire
Agreement...................................................................................................11

12.
Headings................................................................................................................11

13.
Binding Effect; No
Assignment............................................................................12

14.
Amendments..........................................................................................................12

15.
Severability............................................................................................................13



i
Framework Agreement





--------------------------------------------------------------------------------

Exhibit 10.1




16.
Waiver of
Immunities............................................................................................13

17.
Governing Law; Consent to Jurisdiction; and Waiver of Jury
Trial......................14



Exhibit A    Form of Loan Agreement
Exhibit B    Form of Aircraft Security Agreement
Exhibit C    Form of Commitment Transfer Certificate


Schedule I    Aircraft
    






ii
Framework Agreement





--------------------------------------------------------------------------------


Exhibit 10.1




FRAMEWORK AGREEMENT
This FRAMEWORK AGREEMENT, dated as of March 29, 2017 (the “Framework Agreement”)
is among (i) SPIRIT AIRLINES, INC., a Delaware corporation (together with its
successors and permitted assigns pursuant to Section 13 herein, the “Borrower”),
(ii) BNP PARIBAS, SUMITOMO MITSUI BANKING CORPORATION, SUMITOMO MITSUI TRUST
BANK, LIMITED, NEW YORK BRANCH and BANCO DE SABADELL, S.A., MIAMI BRANCH, as
initial lenders (in such capacity, together with their respective successors and
permitted assigns pursuant to Section 13 herein, the “Original Lenders”), (iii)
WILMINGTON TRUST COMPANY, not in its individual capacity but solely as security
trustee (in such capacity, together with its successors and permitted assigns
pursuant to Section 13 herein, the “Security Trustee”), and (iv) BNP PARIBAS, in
its capacity as facility agent for the Original Lenders (in such capacity,
together with its successors and permitted assigns pursuant to Section 13
herein, the “Facility Agent”).
W I T N E S S E T H:
WHEREAS, certain terms are used herein as defined in Section 1 hereof;
WHEREAS, the Borrower will be acquiring the Aircraft from the manufacturer
thereof and intends to finance the payment of the purchase price therefor with,
among other things, the proceeds of the Loans to be made by the Original
Lenders; and
WHEREAS, the Original Lenders are willing to make the Loans subject to the terms
and conditions provided herein;
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt of which is acknowledged, the
parties hereto agree as follows:
1.
Definitions.

(a)    Defined Terms. The following terms, when used in capitalized form, have
the following meanings:
“A320 Aircraft” means the one Airbus A320-200 aircraft listed in Schedule I
hereto.
“A321 Aircraft” means each of the five Airbus A321-200 aircraft listed in
Schedule I hereto.




Framework Agreement





--------------------------------------------------------------------------------

Exhibit 10.1




“Aircraft” means, as applicable, the A320 Aircraft or the A321 Aircraft or,
collectively, the A320 Aircraft and the A321 Aircraft.
“Availability Period” means, with respect to each Aircraft, the period
commencing on the date that is the first day of the calendar month immediately
preceding the Scheduled Delivery Month for such Aircraft and expiring on the
date that is forty-five (45) days after the last calendar day of the Scheduled
Delivery Month for such Aircraft.
“Borrower” has the meaning set forth in the preamble.
“Bridge Aircraft” has the meaning set forth in Section 2(d).
“Commitments” means, with respect to any Original Lender for each Aircraft, the
obligation of such Original Lender (subject to the terms and conditions of the
Form of Operative Agreements) to make its Loan for such Aircraft to the Borrower
in the amount equal to that set forth in a schedule of commitments of each
Original Lender to be agreed by the parties, which shall in the aggregate equal
$33,000,000 for the A320 Aircraft and $39,000,000 for an A321 Aircraft.
“Commitment Fee” has the meaning set forth in Section 2(c).
“Commitment Fee Rate” means, (x) 0.15% per annum for the period from (and
including) the Commitment Date to (and including) March 31, 2017, (y) 0.25% per
annum for the period from (and including) April 1, 2017 to (and including)
September 30, 2017 and (z) 0.50% per annum for the period from (and including)
October 1, 2017 to (and including) January 15, 2018.
“Commitment Transfer Certificate” means a Commitment Transfer Certificate in
substantially the form of Exhibit C attached hereto.
“Defaulted Aircraft” has the meaning set forth in Section 2(d).
“Defaulting Lender” has the meaning set forth in Section 2(d).
“Facility Agent” has the meaning set forth in the preamble.
“Final Commitment Date” means, with respect to each Aircraft, the earlier of (x)
the end of the Availability Period for such Aircraft and (y) the Funding Cut-Off
Date for such Aircraft; provided that in no event shall the Final Commitment
Date for any Aircraft be later than the date set forth next to such Aircraft in
the “Final Commitment Date” column in Schedule I attached hereto.
“Form of Loan Agreement” has the meaning set forth in Section 2(a).




2
Framework Agreement







--------------------------------------------------------------------------------

Exhibit 10.1




“Form of Operative Agreements” has the meaning set forth in Section 2(a).
“Form of Security Agreement” has the meaning set forth in Section 2(a).
“Funding Cut-Off Date” means, with respect to each Aircraft, the date that is
ten days after the Delivery Date of such Aircraft; provided that, in the event
that the Loan for such Aircraft cannot be made prior to such date due to the
existence of a Funding Market Disruption, such date shall be extended at the
option of the Borrower, but in no event shall such date be extended beyond the
Availability Period for such Aircraft.
“Loans” has the meaning set forth in Section 2(c).
“Non-Defaulting Lenders” has the meaning set forth in Section 2(d).
“Operative Agreements” has the meaning set forth in Section 2(a).
“Original Lenders” has the meaning set forth in the preamble.
“Scheduled Delivery Month” means, with respect to each Aircraft, the “Indicative
Scheduled Delivery Month” listed for such Aircraft on Schedule I hereto.
“Security Trustee” has the meaning set forth in the preamble.
“SMTB Process Agent” has the meaning set forth in Section 16.
(b)    Certain Other Provisions. For all purposes of this Framework Agreement,
except as otherwise expressly provided or unless the context otherwise requires:
(i)    capitalized terms used herein and not defined herein have the meanings
set forth in the Form of Loan Agreement;
(ii)    the definitions stated herein apply equally to both the singular and the
plural forms of the terms defined;
(iii)    the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Framework Agreement as a whole and not to any particular
article, section or other subdivision; and
(iv)    all references herein to articles, sections, appendices, schedules and
exhibits pertain to articles, sections, appendices, schedules and exhibits in or
to this Framework Agreement.






3
Framework Agreement







--------------------------------------------------------------------------------

Exhibit 10.1




2.
Definitive Documents, Commitments and Commitment Fee.

(a)    Forms of Operative Agreements. Attached to this Framework Agreement are
the forms of the following documents which have been negotiated and agreed by
and among the parties hereto with the respect to the financing of each Aircraft
(the definitive versions of such documents for such Aircraft, together with the
forms of the other Basic Agreements attached thereto and such amendments,
supplements or modifications, if any, as may be required as set forth herein or
as may be mutually agreed by the parties hereto, collectively, the “Operative
Agreements” for such Aircraft):
(i)    the form of Loan Agreement, attached as Exhibit A hereto (the “Form of
Loan Agreement”); and
(ii)    the form of Aircraft Security Agreement, attached as Exhibit B hereto
(the “Form of Security Agreement” together with the Form of Loan Agreement and
together with the forms of the other Basic Agreements attached thereto, the
“Form of Operative Agreements”).
(b)    Delivery of Operative Agreements. On and subject to the terms and
conditions set forth herein and in the Form of Operative Agreements (including
Section 3.1 of the Form of Loan Agreement) for each Aircraft: (i) each Original
Lender hereby agrees that it will (x) execute and deliver on the Advance Date
for such Aircraft the Operative Agreements for such Aircraft to which such
Original Lender is to be a party, and (y) cause the Security Trustee to execute
and deliver on the Advance Date for such Aircraft the Operative Agreements for
such Aircraft to which the Security Trustee is to be a party, and (ii) each
Original Lender hereby agrees that it will cause the Facility Agent to execute
and deliver on the Advance Date for such Aircraft the Operative Agreements for
such Aircraft to which the Facility Agent is to be a party. On and subject to
the terms and conditions set forth herein and in the Form of Operative
Agreements (including Section 3.1 of the Form of Loan Agreement) for each
Aircraft, each of the Security Trustee and the Facility Agent agrees that it
will execute and deliver on the Advance Date for such Aircraft the Operative
Agreements for such Aircraft to which it is to be a party. On and subject to the
terms and conditions set forth herein and in the Form of Operative Agreements
(including Section 3.2 of the Form of Loan Agreement) for each Aircraft, the
Borrower hereby agrees that it will execute and deliver on the Advance Date for
such Aircraft the Operative Agreements for such Aircraft to which the Borrower
is to be a party.
(c)    Commitments and Commitment Fee. On the Scheduled Advance Date for each
Aircraft (or if the Advance Date does not occur on the Scheduled Advance Date,
such later date as may be specified pursuant to, and in accordance with, the
Loan Agreement for such Aircraft), each Original Lender agrees to make a loan
for such




4
Framework Agreement







--------------------------------------------------------------------------------

Exhibit 10.1




Aircraft (the “Loan” for such Aircraft) to the Borrower in the principal amount
equal to its respective Commitments for such Aircraft, on and subject to the
terms and conditions set forth in the Form of Loan Agreement, in each case,
subject to the adjustments, if any, as set forth in Section 2(e) and Section 3.
The Borrower agrees to pay in arrears to the Security Trustee for the account of
each Original Lender to an account to be specified by the applicable Senior
Lender a non-refundable commitment fee (the “Commitment Fee”) for each Aircraft
computed by multiplying the undrawn amount of such Original Lender’s Commitment
for such Aircraft from day to day by the applicable Commitment Fee Rate for each
day during the period from (but excluding) the date hereof to (and including)
the earliest of (i) the Scheduled Advance Date for such Aircraft (or, if the
Advance Date shall not have occurred on or prior to the Cutoff Date, the Advance
Date for such Aircraft), (ii) the Final Commitment Date for such Aircraft and
(iii) the termination of the Commitments for such Aircraft by the Borrower
pursuant to Section 2(d); provided that (x) no Commitment Fee shall accrue for
any Original Lender for any Aircraft during the period that the Closing for such
Aircraft is delayed due to the occurrence of a Funding Market Disruption for
such Aircraft and (y) in the case of an Original Lender becoming a Defaulting
Lender for any Aircraft, no Commitment Fee shall accrue for such Original Lender
for any Aircraft from the date of the last payment of the Commitment Fee prior
to the date such Original Lender became a Defaulting Lender (and, for the
avoidance of doubt, any accrued Commitment Fee with respect to any Aircraft that
is unpaid shall not be due or payable to an Original Lender who becomes a
Defaulting Lender). The Commitment with respect to each Aircraft for each
Original Lender shall automatically terminate for all Original Lenders in the
case of clauses (i), (ii) and (iii) in the preceding sentence with respect to
such Aircraft and for the Defaulting Lender in the case of clause (y) of the
proviso to the preceding sentence with respect to such Aircraft and no
Commitment Fee shall accrue or be payable thereafter with respect to such
Aircraft. The Commitment Fee with respect to each Aircraft shall be computed on
the basis of a 360-day year and actual number of days elapsed and shall be
payable quarterly in arrears (with the first such payment due and payable on the
date that is ninety (90) days following the date hereof) and on the date on
which the Commitment Fee ceases to accrue for such Aircraft in accordance with
the foregoing.
(d)    Defaulting Lenders. The Commitments of the Original Lenders are several
and not joint. If any Original Lender (i) fails to fund its portion of the
Loans, either in whole or in part, for an Aircraft on the Scheduled Advance Date
for such Aircraft, (a “Defaulted Aircraft”) when so required hereunder and under
the Form of Loan Agreement for such Aircraft, (ii) has, or has a direct or
indirect parent company that has, (x) become the subject of a proceeding under
any Debtor Relief Law, (y) had appointed for it a receiver, custodian,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
assets, including the Federal Deposit Insurance Corporation or any other state
or federal regulatory authority acting in such a capacity, or (z) become the
subject of a Bail-In




5
Framework Agreement







--------------------------------------------------------------------------------

Exhibit 10.1




Action, or (iii) otherwise defaults on any other payment obligations to the
Borrower (a “Defaulting Lender”), then:
(i)    the Defaulting Lender’s Commitments with respect to the Defaulted
Aircraft and all of the other remaining unfunded Aircraft shall be terminated
immediately and all of the related accrued and future Commitment Fee,
structuring and other fees payable hereunder or under the Fee Letter or any
other document shall be terminated for such Defaulting Lender;
(ii)    any one or more of the other non-defaulting Original Lenders (the
“Non-Defaulting Lenders”), within sixty days of the Scheduled Advance Date of
the Defaulted Aircraft, may but shall not be required to, acquire all of the
rights and obligations of the Defaulting Lender’s Commitments with respect to
the Defaulted Aircraft and all of the other remaining unfunded Aircraft, without
breakage or premium and at no additional cost to the Borrower, by (a) increasing
their respective Commitments for such Defaulted Aircraft to cover the shortfall
in Commitments on the Defaulted Aircraft and all of the other remaining unfunded
Aircraft, (b) re-allocating their respective Commitments for the remaining
unfunded Aircraft in inverse order (i.e., beginning with the unfunded Aircraft
with the latest “Scheduled Delivery Month”) to cover the shortfall in
Commitments on the Defaulted Aircraft and the shortfall in Commitments with
respect to some of the other remaining unfunded Aircraft (i.e., beginning with
the unfunded Aircraft with the closest “Scheduled Delivery Month”) or (c)
finding a replacement lender that satisfies the requirements of a Permitted
Transferee (and, if the Permitted Transferee is a Disqualified Entity, is
otherwise acceptable to the Borrower) to cover the shortfall in Commitments on
the Defaulted Aircraft and all of the other remaining unfunded Aircraft;
provided that, during such sixty day period, the Borrower may (but shall not be
required to) do any one or more of the following in any combination in the
Borrower’s sole discretion with respect to the Defaulted Aircraft and any other
remaining unfunded Aircraft with a Scheduled Delivery Month during such sixty
day period (any such Defaulted Aircraft or other remaining unfunded Aircraft, a
“Bridge Aircraft”): (1) arrange for a reputable financial institution to acquire
all or a portion of the rights and obligations of the Defaulting Lender’s
Commitments with respect to the Defaulted Aircraft and/or one or more other such
Bridge Aircraft without breakage or premium and at no additional cost to the
Borrower (in which case such financial institution shall acquire all of such
rights and obligations of a “Lender” for such Aircraft), (2) acquire for itself
and fund the Defaulting Lender’s Commitment (on a non-voting basis) with respect
to the Defaulted Aircraft and/or one or more other such Bridge Aircraft, and/or
(3) close and have the Loan be funded for the Defaulted Aircraft and/or one or
more such other Bridge Aircraft with all Commitments for such Aircraft other
than the Defaulting Lender’s Commitments for such Aircraft (in




6
Framework Agreement







--------------------------------------------------------------------------------

Exhibit 10.1




which case the Commitments for such Aircraft shall be reduced accordingly);
provided, further, that, during such sixty day period, the Commitment Fees to be
accrued pursuant to Section 2(c) for such Defaulted Aircraft and all other
remaining unfunded Aircraft shall be based on undrawn Loan amounts for such
Aircraft after giving effect to the shortfall in Commitments for such Aircraft;
provided, further, that the Borrower shall not be responsible for Breakage Costs
(if any) or any other costs or expenses incurred by the Original Lenders in
connection with any Defaulting Lender’s failure to fund on the Scheduled Advance
Date for any Aircraft; and
(iii)    if, at the end of the sixty day period referred to in clause (ii), the
Non-Defaulting Lenders have not covered the shortfall in Commitments with
respect to the Defaulted Aircraft and all of the other remaining unfunded
Aircraft in accordance with clause (ii) above, the Borrower may (but shall not
be required to) do any one or more of the following in any combination in the
Borrower’s sole discretion: (a) arrange for a reputable financial institution to
acquire all or a portion of the rights and obligations of the shortfall in
Commitments with respect to the Defaulted Aircraft and/or any other remaining
unfunded Aircraft without breakage or premium and at no additional cost to the
Borrower (in which case such financial institution shall acquire all of such
rights and obligations of a “Lender” for such Aircraft), (b) acquire for itself
and fund the shortfall in Commitments (on a non-voting basis) with respect to
the Defaulted Aircraft and/or the shortfall in Commitments with respect to any
other remaining unfunded Aircraft, (c) close and have the Loan be funded for the
Defaulted Aircraft and/or any other remaining unfunded Aircraft with all
Commitments for such Aircraft other than the Defaulting Lender’s Commitments for
such Aircraft (in which case the Commitments for such Aircraft shall be reduced
accordingly) and/or (d) terminate the Non-Defaulting Lenders’ Commitments with
respect to the Defaulted Aircraft and the Borrower’s obligations hereunder with
respect to any unfunded Aircraft that has a shortfall in Commitments (in which
case the related Commitment Fee, structuring and other fees payable hereunder or
under the Fee Letter or any other document with respect to the Defaulted
Aircraft and all of the other remaining unfunded Aircraft shall be terminated
for all Original Lenders on a going-forward basis).
(e)    Adjustments to Commitments. The Commitments of each Original Lender with
respect to each Aircraft is subject to adjustments if any of the following
events occur prior to the Advance Date for such Aircraft and, to the extent
applicable, the Form of Loan Agreement and other Form of Operative Agreements
for each Aircraft shall be revised to reflect such adjustments prior to the
execution and delivery thereof:




7
Framework Agreement







--------------------------------------------------------------------------------

Exhibit 10.1




(i)    an Original Lender transfers its Commitment for such Aircraft to a
Permitted Transferee in accordance with Section 13; or
(ii)    an Original Lender becomes a Defaulting Lender and any rights of the
Non-Defaulting Lenders and the Borrower set forth in Section 2(d) impacting the
Commitments have been exercised by any of such party in accordance with the
terms thereof.
3.
Amortization Schedules.

For all purposes hereunder and of the Form of Operative Agreements for each
Aircraft, the parties hereto acknowledge that the indicative amortization
schedules provided by the Original Lenders were prepared based on an assumed
interest rate and an assumed “Advance Date” agreed by the parties and on a
mortgage style basis in consecutive quarterly payments of principal and interest
which amortize to zero. After the setting of the Fixed Rate or the Floating
Rate, as applicable, for the Loans for an Aircraft, the Facility Agent shall
prepare for the Borrower’s review new mortgage style amortization schedules for
the Loans for such Aircraft, based on a methodology consistent with the
methodology used to prepare the amortization schedules set forth in the
indicative amortization schedules referred to in the first sentence of this
Section 3(a), which takes into account the Scheduled Advance Date for such Loans
and the actual Fixed Rate or the actual Floating Rate, as applicable, for the
first Interest Period for such Loans. Subject to the Borrower’s consent (which
shall be granted absent manifest error), Schedule 1 attached to each Note for
such Loans shall be based on such new mortgage style amortization schedules.
4.
Certain Mechanics.

(a)    Borrowing Procedure. With respect to the Loans for each Aircraft, the
Borrower shall comply with the procedures for borrowing set forth in Section 2.2
of the Form of Loan Agreement. For the avoidance of doubt, the funding indemnity
provisions set forth in Sections 2.2(e), 2.2(f) and Section 2.10 of the Form of
Loan Agreement shall apply with respect to any Borrowing Notice issued by the
Borrower as set forth under Section 2.2(a) of the Form of Loan Agreement.
(b)    Interest Rate Election Procedure. With respect to the Loans for each
Aircraft, the Borrower shall comply with the procedures for interest rate
election set forth in Section 2.5 of the Form of Loan Agreement.
(c)    Identification of Aircraft. With respect to each Aircraft, on or prior to
the delivery by the Borrower of the Borrowing Notices for such Aircraft, the
Borrower shall




8
Framework Agreement







--------------------------------------------------------------------------------

Exhibit 10.1




provide to the Facility Agent and the Security Trustee the manufacturer’s serial
numbers of the Airframe and Engines comprising such Aircraft and the U.S.
registration number of such Aircraft.
5.
[Reserved.]

6.
Conditions Precedent.

(a)    Conditions Precedent to Framework Agreement. The agreement and obligation
of each Original Lender under this Framework Agreement are subject to the
satisfaction (or waiver by the Facility Agent, which waiver shall be in writing
and signed by the Facility Agent) of the following conditions precedent on the
date hereof (such satisfaction or waiver to be evidenced to the Borrower by the
execution and delivery by each such Original Lender and the Facility Agent of
this Framework Agreement):
(i)    The Facility Agent shall have received this Framework Agreement duly
authorized, executed and delivered by each of the parties thereto (other than
each Original Lender and the Facility Agent) and the executed counterparts (or
copies thereof where indicated).
(ii)    The Facility Agent shall have received each of the following legal
opinions, addressed to the Facility Agent, the Security Trustee and the Original
Lenders and dated the date hereof: (1) the opinion of in-house counsel to the
Borrower, (2) the opinion of Debevoise & Plimpton LLP, special New York counsel
to the Borrower, and (3) the opinion of Morris James LLP, special Delaware
counsel to the Security Trustee.
(iii)    The Facility Agent shall have received (the receipt of such items and
the satisfaction of such checks to be evidenced to the Borrower by the execution
and delivery by each such Original Lender and the Facility Agent of this
Framework Agreement) such documents, information or evidence reasonably
requested by the Facility Agent in order for the Original Lenders to carry out
and be satisfied they have complied with all necessary “know your customer”
checks in relation to the Borrower or other similar checks under applicable laws
and regulations, including Anti-Terrorism Laws and AML Laws, pursuant to the
Basic Agreements.
(b)    Conditions Precedent to Advance Date. In addition to and notwithstanding
the conditions precedent set forth in Section 3.1 of the Loan Agreement for any
Aircraft, the agreement and obligation of each Original Lender under this
Framework Agreement and the other Basic Agreements for such Aircraft are subject
to the satisfaction (or waiver by




9
Framework Agreement







--------------------------------------------------------------------------------

Exhibit 10.1




the Facility Agent, which waiver shall be in writing and signed by the Facility
Agent) of the following conditions precedent on the Advance Date for such
Aircraft (such satisfaction or waiver to be evidenced to the Borrower by the
execution and delivery by each such Original Lender and the Facility Agent of
the Basic Agreements for such Aircraft):
(i)    The Facility Agent shall have received the Borrowing Notice in accordance
with Section 2.2(a) of the Loan Agreement for such Aircraft, duly authorized,
executed and delivered by the Borrower and the executed counterparts (or copies
thereof where indicated) thereto.
(ii)    The Facility Agent shall have received (the receipt of such items and
the satisfaction of such checks to be evidenced to the Borrower by the execution
and delivery by each such Original Lender and the Facility Agent of this
Framework Agreement and the other Basic Agreements for such Aircraft) such
documents, information or evidence reasonably requested by each Facility Agent
in order for the Original Lenders to carry out and be satisfied they have
complied with all necessary “know your customer” checks in relation to the
Borrower or other similar checks under all applicable laws and regulations,
including Anti-Terrorism Laws and AML Laws, pursuant to the Basic Agreements
(provided that any such request shall be made no later than the close of
business on the Business Day after the day the Borrowing Notices for such
Aircraft are received by the Facility Agent).
7.
Representations and Warranties.

Each party to this Framework Agreement represents and warrants to the other
parties hereto that this Framework Agreement has been duly authorized, executed
and delivered by such party, and the execution, delivery and performance by such
party of this Framework Agreement do not require any stockholder approval or
approval or consent of any trustee or holder of any indebtedness or obligations
of such party, except such as have been duly obtained and are in full force and
effect, and do not contravene or conflict with any law, governmental rule,
regulation, judgment or order binding on such party or the certificate of
incorporation or by-laws (or equivalent constitutive documents) of such party or
contravene or result in a breach of, or constitute a default under, or result in
the creation of any Lien upon the property of such party under, any indenture,
mortgage, contract or other agreement to which such party is a party or by which
it or any of its properties are bound.






10
Framework Agreement







--------------------------------------------------------------------------------

Exhibit 10.1




8.
Notices.

Unless otherwise expressly specified or permitted by the terms hereof, all
notices required or permitted under the terms and provisions hereof will be in
English and in writing, and any such notice may be given by U.S. mail, courier
service or facsimile, and any such notice will be effective when delivered to
the recipient thereof in accordance with the provisions of this Section to its
respective address (including facsimile number) set forth in the Form of Loan
Agreement.
9.
Confidentiality.

Each of the Original Lenders, the Facility Agent and the Security Trustee shall
comply with the confidentiality restrictions set forth in Section 7.16 of the
Form of Loan Agreement.
10.
Separate Counterparts.

This Framework Agreement may be executed in any number of counterparts (and each
of the parties hereto will not be required to execute the same counterpart). Any
counterpart may be executed by facsimile signature and such facsimile signature
will be deemed an original. Each counterpart of this Framework Agreement
including a signature page executed by each of the parties hereto will be an
original, but all of such counterparts together will constitute one instrument.
11.
Entire Agreement.

This Framework Agreement, including all the schedules, exhibits and annexes
hereto, constitutes the entire agreement and supersedes all prior agreements and
understandings, both written and oral, among the parties with respect to the
matters contemplated hereby.
12.
Headings.

The headings of the various sections herein are for convenience of reference
only and will not define or limit any of the terms or provisions hereof.








11
Framework Agreement







--------------------------------------------------------------------------------

Exhibit 10.1




13.
Binding Effect; No Assignment.

This Framework Agreement will be binding upon and inure to the benefit of the
parties hereto and their respective heirs, successors and permitted assigns. The
rights and obligations of the respective parties pursuant to this Framework
Agreement are personal to the respective parties, and no party may assign or
otherwise transfer its rights or obligations under this Framework Agreement
without the prior written consent of the other parties hereto, except as set
forth in Section 7.6 of the Form of Loan Agreement in the case of the Borrower
and herein in the case of the Original Lenders and Section 8.1 of the Form of
Security Agreement in the case of the Security Trustee and Section 8 of the Form
of Loan Agreement in the case of the Facility Agent. Following the date hereof
and before the Advance Date with respect to any Aircraft, each Original Lender
for such Aircraft may, with the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed (it being understood that
refusal to consent to a Disqualified Entity shall be deemed to be reasonable)),
assign or otherwise transfer or participate all or any portion of its right,
title and interest in and to its Commitments for such Aircraft pursuant to a
Commitment Transfer Certificate to a Permitted Transferee; provided that in the
case of a Fixed Rate Loan, the Borrower consent provisions described in the
second sentence of Section 7.6 of the Form of Loan Agreement shall apply in lieu
of the foregoing (as if the Advance Date had occurred) from the date that is
five (5) Business Days prior to the anticipated Advance Date of such Fixed Rate
Loan. Any transfer by any Original Lender of all or a portion of its Commitments
in any Aircraft to a Permitted Transferee shall be made in accordance with
Section 2.16 of the Form of Loan Agreement and shall be in a minimum of
$1,000,000 in Commitments with respect to each Loan and in an amount in excess
of $5,000,000 in the aggregate across the Commitments for all of the Loans at
the time of such assignment, transfer or participation, and there shall be no
more than fifteen (15) different Lenders in the aggregate for the Loans for all
of the Aircraft at any point in time. For the avoidance of doubt, an Original
Lender and any of its Affiliates, including Persons managed by such Original
Lender, shall be deemed to be one “Lender” for purposes of the immediately
preceding sentence. After the date of such transfer and the execution of a
Commitment Transfer Certificate, such Permitted Transferee shall be deemed an
“Original Lender” for purposes of this Framework Agreement and be deemed a party
to this Framework Agreement, shall have the rights and obligations of an
Original Lender set forth herein and in the Form of Operative Agreements for the
applicable Aircraft, and shall execute and deliver on the Advance Date for such
Aircraft the Basic Agreements for such Aircraft to which it is to be a party.
14.
Amendments.





12
Framework Agreement







--------------------------------------------------------------------------------

Exhibit 10.1




The provisions of this Framework Agreement may be amended, supplemented or
otherwise modified only by an instrument or instruments in writing signed by
each party hereto; except that neither the signature nor any other consent of
any kind of a Defaulting Lender shall be required. Each party hereto reserves
the right to agree to any amendment, supplement or other modification as such
party may determine in its sole discretion.
15.
Severability.

Any provision of this Framework Agreement which is prohibited or unenforceable
in any jurisdiction will not invalidate or render unenforceable such provision
in any other jurisdiction.
16.
Waiver of Immunities.

Each party hereto agrees that, to the extent that a party hereto or any of its
property is or becomes entitled at any time to any immunity on the grounds of
sovereignty or otherwise from (i) any legal action, suit, arbitration proceeding
or other proceeding, (ii) set-off or counterclaim, (iii) the jurisdiction of any
court of competent jurisdiction, (iv) service of process, (v) relief by way of
injunction, order for specific performance or for recovery of property, (vi)
attachment of its assets prior to judgment or after judgment, (vii) attachment
in aid of execution or levy, (viii) execution or enforcement of any decree or
judgment, (ix) judgment or jurisdiction or (x) from any other legal process in
any jurisdiction, such party, for itself and its property, does, to the full
extent permitted by applicable law, rule or regulation, hereby irrevocably and
unconditionally waive the rights to, and agrees not to plead or claim, any such
immunity with respect to its obligations, liabilities or any other matter under
or arising out of or in connection with this Framework Agreement or the subject
matter hereof. Such agreement shall be irrevocable and not subject to withdrawal
in any and all jurisdictions or under any statute, including the Foreign
Sovereign Immunities Act of 1976 of the United States of America. The foregoing
waiver shall constitute a present waiver of immunity at any time any action is
initiated against any party with respect to this Framework Agreement.
SMTB hereby irrevocably and unconditionally appoints Sumitomo Mitsui Trust Bank,
Limited, New York Branch (the “SMTB Process Agent”), located at 1251 Avenue of
the Americas, 22nd Floor New York, NY 10020, as its agent to receive on behalf
of SMTB and its property service of copies of the summons and complaint and any
other process which may be served in any action or proceeding in any court of
the State of New York sitting in the City of New York or court of the United
States of America for the Southern District of New York and, if for any reason
such SMTB Process Agent (or any




13
Framework Agreement







--------------------------------------------------------------------------------

Exhibit 10.1




successor SMTB Process Agent) is unable to act as such, will promptly notify
each of the Borrower and the Security Trustee and will within 30 days appoint a
successor SMTB Process Agent in the City of New York (which successor SMTB
Process Agent shall accept such appointment in a writing reasonably satisfactory
to each of the Borrower and the Security Trustee prior to the termination for
any reason of the appointment of the predecessor SMTB Process Agent). In any
action or proceeding in any court of the State of New York sitting in the City
of New York or court of the United States of America for the Southern District
of New York, such service may be made on SMTB by delivering a copy of such
process to SMTB in care of the SMTB Process Agent at such SMTB Process Agent’s
address. SMTB hereby also irrevocably and unconditionally authorizes and directs
such SMTB Process Agent to accept such service on its behalf.
17.
Governing Law; Consent to Jurisdiction; and Waiver of Jury Trial.

THIS FRAMEWORK AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
EACH OF THE PARTIES HERETO HEREBY, TO THE EXTENT PERMITTED BY APPLICABLE LAW,
(i) WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION TO ENFORCE OR DEFEND ANY
MATTER ARISING FROM OR RELATED TO THIS FRAMEWORK AGREEMENT; (ii) IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED
IN NEW YORK COUNTY, NEW YORK, OVER ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND
ANY MATTER ARISING FROM OR RELATED TO THIS FRAMEWORK AGREEMENT; (iii)
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING OR
THAT THE VENUE OF SUCH ACTION OR PROCEEDING IS IMPROPER; AND (iv) AGREES THAT A
FINAL (NON-APPEALABLE) JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN ANY OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE LAW. NOTHING IN THIS
PARAGRAPH SHALL AFFECT OR IMPAIR ANY PARTY’S RIGHT TO SERVE LEGAL PROCESS IN ANY
MANNER PERMITTED BY LAW OR TO BRING ANY ACTION OR PROCEEDING AGAINST ANY OTHER
PARTY HERETO OR ITS PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTION.




14
Framework Agreement







--------------------------------------------------------------------------------

Exhibit 10.1




[Signature Pages Follow.]






15
Framework Agreement







--------------------------------------------------------------------------------


Exhibit 10.1




IN WITNESS WHEREOF, the parties hereto have caused this Framework Agreement to
be duly executed by their respective officers thereunto duly authorized as of
the day and year first above written.
SPIRIT AIRLINES, INC.,
as Borrower
By:    /s/ Edward Christie    
Name: Edward Christie
Title: Executive Vice President and     
     Chief Financial Officer







Signature Page
Framework Agreement





--------------------------------------------------------------------------------

Exhibit 10.1




BNP PARIBAS,
as Facility Agent and Original Lender


By:    /s/ Stephanie Klein    
    Name: Stephanie Klein
    Title:     Vice President, Aviation Finance     
     Group-Americas

By: /s/ Andrew Straton    
    Name: Andrew Straton
    Title: Director






Signature Page
Framework Agreement





--------------------------------------------------------------------------------

Exhibit 10.1




SUMITOMO MITSUI BANKING CORPORATION,
as Original Lender
By: /s/ Nobuhiro Morita    
    Name: Nobuhiro Morita
    Title: Managing Director




Signature Page
Framework Agreement





--------------------------------------------------------------------------------

Exhibit 10.1




SUMITOMO MITSUI TRUST BANK, LIMITED, NEW YORK BRANCH,
as Original Lender
By: /s/ Albert C. Tew II    
    Name: Albert C. Tew II
    Title: Head of Documentation     
     Americas






Signature Page
Framework Agreement





--------------------------------------------------------------------------------

Exhibit 10.1




BANCO DE SABADELL, S.A., MIAMI BRANCH,
as Original Lender
By: /s/ Enrique Castillo    
    Name: Enrique Castillo
    Title: Structured Finance Americas
     Director




Signature Page
Framework Agreement





--------------------------------------------------------------------------------

Exhibit 10.1




WILMINGTON TRUST COMPANY,
not in its individual capacity but solely as Security Trustee
By: /s/ Anita Roselli Woolery    
    Name: Anita Roselli Woolery
    Title: Vice President








Signature Page
Framework Agreement





--------------------------------------------------------------------------------


Exhibit 10.1


Exhibit A to the
Framework Agreement


FORM OF LOAN AGREEMENT








Exhibit A
Framework Agreement







--------------------------------------------------------------------------------


Exhibit 10.1


Final Form




FORM OF LOAN AGREEMENT [N[●]]


dated as of [●], 201[●]


among


SPIRIT AIRLINES, INC.,
as Borrower,


BNP PARIBAS,
SUMITOMO MITSUI BANKING CORPORATION,
SUMITOMO MITSUI TRUST BANK, LIMITED, NEW YORK BRANCH
and
BANCO DE SABADELL, S.A., MIAMI BRANCH,
as Original Lenders,


BNP PARIBAS,
as Facility Agent


and


WILMINGTON TRUST COMPANY,
as Security Trustee
_________________________
 




PILLSBURY WINTHROP SHAW PITTMAN LLP
1002398176v7

--------------------------------------------------------------------------------


Exhibit 10.1




TABLE OF CONTENTS
Page
Section 1.
Definitions............................................................................................................................1

1.1
Defined
Terms..............................................................................................1

1.2
Interpretation..............................................................................................19

Section 2.
Amount and Terms of Loans and
Notes.................................................................20

2.1
[Reserved.].................................................................................................20

2.2
Procedure for
Borrowing...........................................................................20

2.3
Notes..........................................................................................................22

2.4
Prepayments...............................................................................................22

2.5
Interest Rates; Principal Repayment; and Payment
Dates.........................23

2.6
Payments;
Distributions.............................................................................25

2.7
Mitigation...................................................................................................26

2.8
Directed
Sale..............................................................................................26

2.9
Taxes..........................................................................................................27

2.10
Breakage
Indemnity...................................................................................31

2.11
Increased
Costs..........................................................................................32

2.12
General
Indemnity......................................................................................34

2.13
[Reserved.].................................................................................................38

2.14
Illegality.....................................................................................................38

2.15
Mutilation, Destruction, Loss or
Theft......................................................39

2.16
Registration................................................................................................39

2.17
[Reserved.].................................................................................................40

2.18
Market Disruption
Event............................................................................40

Section 3.
Conditions
Precedent.............................................................................................41

3.1
Conditions Precedent to Advance for the
Lenders.....................................41

3.2
Conditions Precedent to Borrow for the
Borrower....................................45

Section 4.
Representations and Warranties and
Covenants....................................................46

4.1
Representations and Warranties of the
Borrower.......................................46

4.2
Representations, Warranties and Covenants of the Security Trustee.........50

4.3
Representations, Warranties and Covenants of the Facility Agent............52

4.4
Representations, Warranties and Covenants of the Lenders......................53

Section 5.
General
Covenants.................................................................................................54

5.1
Notices.......................................................................................................54

5.2
[Reserved.].................................................................................................54



i





--------------------------------------------------------------------------------

Exhibit 10.1




5.3
[Reserved.].................................................................................................54

5.4
Merger or
Consolidation............................................................................55

5.5
[Reserved.].................................................................................................55

5.6
[Reserved.].................................................................................................55

5.7
Further Assurances; Cape
Town................................................................55

5.8
Compliance With
Laws..............................................................................55

5.9
Reports.......................................................................................................56

5.10
Maintenance of
Status................................................................................57

5.11
[Reserved.].................................................................................................57

5.12
[Reserved]..................................................................................................57

5.13
Compliance with Organizational
Documents............................................57

5.14
[Reserved.].................................................................................................57

5.15
Taxes..........................................................................................................57

5.16
[Reserved.].................................................................................................57

5.17
[Reserved.].................................................................................................58

5.18
Delivery of Acceptance
Certificate............................................................58

5.19
Delivery of Post-Registration FAA
Opinion..............................................58

5.20
Delivery of Certificate of
Airworthiness....................................................58

Section 6.
Events of
Default...................................................................................................58

6.1
Events of
Default......................................................................................58

Section 7.
Miscellaneous....................................................................................................................60

7.1
Amendments and
Waivers.........................................................................60

7.2
Notices and
Accounts.................................................................................60

7.3
No Waiver; Cumulative
Remedies.............................................................61

7.4
Survival of Representations and
Warranties..............................................61

7.5
Payment of Expenses and
Taxes................................................................61

7.6
Successors and
Assigns..............................................................................62

7.7
Counterparts...............................................................................................64

7.8
Severability................................................................................................64

7.9
Integration..................................................................................................64

7.10
GOVERNING
LAW..................................................................................64

7.11
SUBMISSION TO JURISDICTION; WAIVERS.....................................64

7.12
Service of
Process......................................................................................65

7.13
Waiver of
Immunities................................................................................65

7.14
Acknowledgments......................................................................................65

7.15
Performance by Lender of the Borrower’s
Obligations.............................65

7.16
Confidentiality............................................................................................65

7.17
FATCA
Information...................................................................................66

7.18
Process
Agent.............................................................................................67

Section 8.
Appointment of the Facility
Agent........................................................................67



ii





--------------------------------------------------------------------------------

Exhibit 10.1




8.1
Notice of Event of
Default.........................................................................67

8.2
Action upon
Instructions............................................................................67

8.3
Indemnification..........................................................................................68

8.4
No Duties Except as Specified in this Loan Agreement or Instructions....68

8.5
Notices,
Etc................................................................................................69

8.6
Appointment of the Facility Agent; Acceptance of
Duties........................69

8.7
Absence of
Duties......................................................................................69

8.8
[Reserved...................................................................................................69

8.9
Reliance; Facility Agent; Advice of
Counsel.............................................69

8.10
Resignation of the Facility Agent; Appointment of Successor..................69

8.11
Applicable KYC
Checks............................................................................70

Section 9.
Broker’s
Commission............................................................................................70

Section 10.
Acknowledgement and Consent to Bail-In of EEA Financial
Institutions............71







EXHIBITS


EXHIBIT A    -    Form of Borrowing Notice
EXHIBIT B-1    -    [Reserved.]
EXHIBIT B-2 -    [Reserved.]
EXHIBIT C    -    Form of Transfer Certificate
EXHIBIT D    -    Form of Note
EXHIBIT E    -    [Reserved.]
EXHIBIT F    -    [Reserved.]
EXHIBIT G     -    Forms of U.S. Tax Compliance Certificates
EXHIBIT H    -    [Reserved.]
EXHIBIT I    -    [Reserved.]
EXHIBIT J    -    Form of Aircraft Security Agreement




















iii





--------------------------------------------------------------------------------


Exhibit 10.1




LOAN AGREEMENT
THIS LOAN AGREEMENT dated as of [●], 201[●], is by and among SPIRIT AIRLINES,
INC., a Delaware corporation (together with its permitted successors and
assigns, the “Borrower”), BNP PARIBAS, SUMITOMO MITSUI BANKING CORPORATION,
SUMITOMO MITSUI TRUST BANK, LIMITED, NEW YORK BRANCH and BANCO DE SABADELL,
S.A., MIAMI BRANCH, as initial lenders (in such capacity, the “Original Lenders”
and, together with their respective permitted successors and assigns which are
Lenders, the “Lenders”), BNP PARIBAS, in its capacity as facility agent for the
Lenders (in such capacity, together with its permitted successors and assigns,
the “Facility Agent”), and WILMINGTON TRUST COMPANY, as security trustee (in
such capacity, together with its permitted successors and assigns, the “Security
Trustee”).


W I T N E S S E T H:
WHEREAS, certain terms are used herein as defined in Section 1 hereof;
WHEREAS, the Borrower is acquiring certain Airbus aircraft, including the
Aircraft, from the Airframe Manufacturer pursuant to the Purchase Agreement;
WHEREAS, the Borrower desires to finance the Aircraft and in connection
therewith has, prior to the date hereof, entered into the Framework Agreement
pursuant to which the Original Lenders have provided Commitments to the Borrower
for the Loans to finance the Aircraft;
WHEREAS, the Borrower shall use the proceeds of the Loans to acquire the
Aircraft from the Airframe Manufacturer and the proceeds of the Loans either
shall be paid directly to the Airframe Manufacturer as part of the purchase
price of the Aircraft or be used to reimburse the Borrower for the purchase of
the Aircraft; and
WHEREAS, concurrently with the execution and delivery of this Loan Agreement,
the Security Trustee and the Borrower have entered into the Security Agreement,
pursuant to which, among other things, the Borrower will grant to the Security
Trustee, for the security and benefit of the Lenders, as holders of the Notes
issued hereunder, and certain other beneficiaries, a security interest in all
right, title and interest of the Borrower in and to the Aircraft and certain
other property described therein;
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt of which is acknowledged, the
parties hereto agree as follows:
Section 1.
Definitions.

1.1    Defined Terms. Capitalized terms used herein have the meaning set forth
in this Section 1.1 or, if not therein defined, as defined in Appendix A to the
Security Agreement:


1





--------------------------------------------------------------------------------

Exhibit 10.1




“Advance Date” means the date of this Loan Agreement, which is the date on which
the Loans are advanced to the Borrower.
“Affiliate” means, with respect to any Person, any other Person who, directly or
indirectly, controls or is controlled by or is under common control with, such
Person. For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”), with
respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities or by contract or
otherwise.
“After-Tax Basis” means on a basis such that any payment required to be paid on
such basis shall, if necessary, be supplemented by a further payment so that the
sum of the two payments, after reduction by the amount of all Taxes imposed by
reason of the receipt or accrual of such payments (and determined after taking
into account any current reduction in Excluded Taxes actually realized by the
Person receiving such payments as a result of the event or circumstance giving
rise thereto), shall be equal to the payment so required.
“Aircraft” means the Airframe (or any Replacement Airframe substituted therefor
pursuant to Section 3.5 of the Security Agreement) together with the two Engines
described in the Security Agreement Supplement originally executed and delivered
under the Security Agreement on the Advance Date (or any Replacement Engine
substituted for any of such Engines pursuant to Section 3.4 or Section 3.5 of
the Security Agreement), whether or not any of such initial or substituted
Engines may from time to time be installed on the Airframe or installed on any
other airframe or on any other aircraft. The term “Aircraft” shall include any
Replacement Aircraft.
“Aircraft Bill of Sale” means the full warranty bill(s) of sale evidencing the
transfer of title to the Aircraft and each Engine to the Borrower.
“Aircraft Documents” means all flight records, logs, manuals, maintenance data
and inspection, modification and overhaul records and other documents at any
time required to be maintained with respect to the foregoing, in accordance with
the rules and regulations of the FAA if the Aircraft is registered under the
laws of the United States or the rules and regulations of the government of the
country of registry if the Aircraft is registered under the laws of a
jurisdiction other than the United States, and in each case in whatever form and
by whatever means or medium (including, without limitation, microfiche,
microfilm, paper or computer disk) such materials may be maintained by or on
behalf of the Borrower; provided that such term shall not include items relating
to aircraft generally of the same fleet type as the Aircraft as opposed to the
Aircraft specifically.
“Airframe” means (a) the Airbus A32[●]-2[●] airframe described in the Security
Agreement Supplement No. 1 (except Engines or engines from time to time
installed thereon and any and all Parts related to such Engines or engines and
Excluded Equipment), and (b) any and all related Parts. The term “Airframe”
shall include any Replacement Airframe that may from time to time be substituted
pursuant to Section 3.5 of the Security Agreement. At such time as a


2





--------------------------------------------------------------------------------

Exhibit 10.1




Replacement Airframe shall be so substituted and the Airframe for which the
substitution is made shall be released from the Lien of the Security Agreement,
such replaced Airframe shall cease to be the Airframe under the Security
Agreement.
“Airframe Manufacturer” means Airbus S.A.S., a société par actions simplifiée
registered under the laws of France, and its successors and assigns.
“Airframe Warranties Agreement” means the Airframe Warranties Agreement N[●],
dated the Advance Date, substantially in the form to be agreed by the parties
hereto.
“AML Laws” means all laws, rules, and regulations of any jurisdiction applicable
to the Borrower or its Affiliates from time to time concerning or relating to
anti-money laundering.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Affiliates from time to time
concerning or relating to bribery or corruption.
“Anti-Terrorism Laws” means any of the laws applicable to the Borrower or its
Affiliates relating to terrorism or money laundering, including Executive Order
No. 13224, the PATRIOT Act, the Bank Secrecy Act, the Money Laundering Control
Act of 1986 (i.e., 18 USC. §§ 1956 and 1957), the laws applicable to the
Borrower or its Affiliates administered by OFAC, and all such laws comprising or
implementing these laws.
“Applicable KYC Checks” has the meaning set forth in Section 5.9(b) of this Loan
Agreement.
“Applicable Margin” means, with respect to the Loan, [1.55%][1.60%] .
“Applicable Rate” means, for any Interest Period for any Loan, a rate per annum
equal to (i) in the case of a Floating Rate Loan, the Floating Rate for such
Interest Period for such Loan and (ii) in the case of a Fixed Rate Loan, the
Fixed Rate for such Interest Period for such Loan, in each case, with respect to
any applicable Lender, subject to adjustment pursuant to Section 2.18 and as set
forth under the definition of “Market Disruption Rate”.
“Aviation Authority” means the FAA or, if the Aircraft is permitted to be, and
is, registered with any other Governmental Authority under and in accordance
with the Security Agreement, such other Governmental Authority.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


3





--------------------------------------------------------------------------------

Exhibit 10.1




“Bankruptcy Code” means Title 11 of the United States Code, as the same may be
amended from time to time.
“Basel III” means the agreements on capital requirements, a leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010, each as amended,
supplemented or restated.
“Basic Agreements” means this Loan Agreement, the Notes, the Security Agreement,
the Framework Agreement, the Airframe Warranties Agreement, the Engine Warranty
Agreement and any letter agreements relating to the Aircraft duly entered into
by the Borrower, the Security Trustee and the Lenders and which is expressly
identified as a “Basic Agreement” therein.
“Bills of Sale” means the FAA Bill of Sale and the Aircraft Bill of Sale.
“Borrower” has the meaning set forth in the preamble to this Loan Agreement.
“Borrowing Notice” has the meaning set forth in Section 2.2(a) of this Loan
Agreement.
“Breakage Costs” means LIBOR Breakage, if any, and, if the Borrower has elected
the Fixed Rate, Swap Breakage Loss, if any.
“Business Day” means (i) with respect to all payments of principal and interest
in connection with, and any rate quote or similar determinations by the
Borrower, the Facility Agent, the Security Trustee, any Lender or any Reference
Bank with respect to, the Loan, or any actions which require the consent of, or
that actions be taken by, any Lender, any day, which is also a day for trading
by and between banks in the LIBOR market, other than a Saturday, Sunday or other
day on which banks in New York, New York and London, England are generally
closed for business and (ii) with respect to all other matters, including all
notices delivered under any Basic Agreement, any day other than a Saturday,
Sunday or other day on which banks in New York, New York and London, England are
generally closed for business.
“Cape Town Convention” means the official English language text of the
Convention on International Interests in Mobile Equipment concluded in Cape Town
on November 16, 2001, as in effect in the United States.
“Cape Town Treaty” means, collectively, the official English language text of
the Cape Town Convention, together with and as modified by the Protocol and all
rules and regulations adopted pursuant thereto, in each case as in effect in the
United States.
“Certificated Air Carrier” means an air carrier holding an air carrier operating
certificate issued by the Administrator of the FAA pursuant to Chapter 447 of
Title 49, United States Code, for aircraft capable of carrying ten or more
individuals or 6,000 pounds or more of


4





--------------------------------------------------------------------------------

Exhibit 10.1




cargo or an air carrier which may operate as an air carrier by certification or
by the substantive equivalent thereto under any successor or substitute
provisions therefor.
“Change in Law” means (a) the adoption, or coming into effect, of any law, rule
or regulation after the date of this Agreement, (b) any change in any law, rule
or regulation or in the interpretation, implementation or application thereof by
any Governmental Authority after the date of this Agreement or (c) compliance by
any Lender (or, for purposes of Section 2.11(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, rule,
guideline or directive (whether or not having the force of law, but in respect
of which compliance by banks or other financial institutions in the relevant
jurisdiction is customary) of any Governmental Authority made or issued after
the date of this Agreement; provided that, notwithstanding anything herein to
the contrary, (i) the implementation or application of, or compliance with, the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements and directives thereunder issued in connection
therewith or in implementation thereof, and (ii) the implementation or
application of, or compliance with, Basel III or any law or regulation that
implements or applies to Basel III, shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Charges” has the meaning set forth in Section 2.5(f) of this Loan Agreement.
“Citizen of the United States” has the meaning set forth in Section 40102(a)(15)
of Title 49 of the United States Code or any similar legislation of the United
States enacted in substitution or replacement therefor.
“Closing” means the time at which the Loans for the Aircraft have been advanced
to the Borrower.
“Code” means the U.S. Internal Revenue Code of 1986, as amended.
“Collateral” means the Aircraft, the Aircraft Documents and all other collateral
pledged pursuant to Article II of the Security Agreement.
“Commitment” means the “Commitment” (as defined in the Framework Agreement) with
respect to the Aircraft.
“Commitment Fee” means the “Commitment Fee” (as defined in the Framework
Agreement) with respect to the Aircraft.
“Competitor” means an airline (other than the Borrower) or any other commercial
aircraft operator or any Affiliate of the foregoing or (ii) any Person that the
Borrower is prohibited by any Requirement of Law from transacting business with.
“Compulsory Acquisition” means the requisition of title or other compulsory
acquisition, capture, seizure, deprivation, confiscation, expropriation or
detention for any reason


5





--------------------------------------------------------------------------------

Exhibit 10.1




of the Aircraft, the Airframe or any Engine by any government, whether de facto
or de jure, but shall exclude requisition for use or hire not involving
requisition of title.
“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party.
“Cost of Funds” means the rate notified to the Facility Agent, the Security
Trustee and the Borrower by each Lender experiencing a Market Disruption Event
as soon as practicable and in any event no later than two (2) Business Days
prior to the commencement of the Interest Period in which a Market Disruption
has occurred, to be a rate, determined by such Lender in good faith, which
expresses as a percentage rate per annum the actual cost to each Lender
experiencing a Market Disruption Event, of funding its participation in the Loan
from whatever source it may reasonably select.
“Credit Insurance Participations” has the meaning set forth in Section 7.6 of
this Loan Agreement.
“Cutoff Date” has the meaning set forth in Section 2.2(e) of this Loan
Agreement.
“Default” means any of the events specified in Section 6.1, whether or not any
requirement for the giving of notice, the passage of time, or both, has been
satisfied.
“Defaulting Lender” has the meaning set forth in the Framework Agreement.
“Default Rate” means, for any Loan, 2% plus the Floating Rate (or, if
applicable, the Market Disruption Floating Rate) for such Loan, calculated on
the basis of a 360-day year and actual number of days elapsed.
“Delivery Date” means the date the Aircraft was delivered by the Airframe
Manufacturer to the Borrower in accordance with the Purchase Agreement.
“Deposits” has the meaning set forth in Section 2.2(b) of this Loan Agreement.
“Disqualified Entity” means, unless otherwise consented to by the Borrower, any
entity (a) that is specified as a current lessor or an owner participant of a
current lessor of the Borrower in a list to be provided by the Borrower and
updated from time to time by the Borrower or by the Borrower at either Facility
Agent’s written request as the Borrower may agree, or (b) that is a hedge fund.
“Dollars” means lawful money of the United States of America.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition
and is subject to the supervision of an EEA Resolution Authority, or (c) any
financial institution established in an EEA Member Country


6





--------------------------------------------------------------------------------

Exhibit 10.1




which is a subsidiary of an institution described in clauses (a) or (b) of this
definition and is subject to consolidated supervision of an EEA Resolution
Authority with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Engine Warranty Agreement” means the Aircraft Engine Warranty Assignment
Agreement N[●], dated the Advance Date, substantially in the form to be agreed
by the parties hereto.
“Engine Manufacturer” means International Aero Engines AG (IAE), a joint stock
company organized and existing under the laws of Switzerland, and its successors
and assigns.
“Engines” means (a) each of the two IAE [V2527-A5][ V2533-A5] engines listed by
manufacturer’s serial numbers specified in the Security Agreement Supplement No.
1, whether or not from time to time installed on the Airframe or installed on
any other airframe or on any other aircraft, and (b) any Replacement Engine that
may from time to time be substituted for such an Engine pursuant to Section 3.4
or Section 3.5 of the Security Agreement; together, in each case, with any and
all related Parts. Upon substitution of a Replacement Engine under and in
accordance with the Security Agreement, such Replacement Engine shall become
subject to the Security Agreement and shall be an “Engine” for all purposes of
the Security Agreement and the other Basic Agreements and thereupon the Engine
for which the substitution is made shall no longer be subject to the Security
Agreement, and such replaced Engine shall cease to be an “Engine;” and “Engine”
shall mean any of such Engines, as the context may require.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” means any of the events mentioned in Section 6.1, provided
that any requirement for the giving of notice, the passage of time, or both, has
been satisfied.
“Excluded Equipment” means (i) defibrillators, enhanced emergency medical kits
and other medical and emergency equipment, (ii) airphones and other components
or systems installed on or affixed to the Airframe that are used to provide
individual telecommunications or electronic entertainment or services to
passengers aboard the Aircraft, (iii) galley carts, beverage carts, waste
containers, liquor kits, food tray carriers, ice containers, oven inserts,
galley inserts and other branded passenger convenience or service items, and
(iv)  cargo containers.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
the relevant Indemnitee or required to be withheld or deducted from a payment to
the relevant Indemnitee, (a) Taxes imposed on or measured by net income (however
denominated), franchise


7





--------------------------------------------------------------------------------

Exhibit 10.1




Taxes, and branch profits Taxes, in each case, imposed as a result of such
Indemnitee being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof), (b) Other
Connection Taxes, (c) U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Indemnitee pursuant to a law in effect on the date
on which (i) in the case of a Lender or any member of such Lender’s Related
Indemnitee Group, such Lender acquires the affected interest in the Loan or
changes its lending office, except in each case to the extent that, pursuant to
Section 2.9, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, or (ii) in the
case of any other Indemnitee, such Indemnitee becomes a party hereto, (d) Taxes
attributable to an Indemnitee’s failure to comply with Section 2.9(g), and (e)
any Taxes imposed under FATCA.
“Expenses” means any and all liabilities, obligations, losses, damages,
penalties, claims (including, but not limited to, negligence, strict or absolute
liability, liability in tort and liabilities arising out of violation of laws or
regulatory requirements of any kind), actions, suits, out-of-pocket costs,
expenses and disbursements (including legal fees, costs of investigation of
whatsoever kind and nature and expenses and all costs and expenses relating to
amendments, supplements, waivers and consents to and under the Basic
Agreements).
“FAA” means the Federal Aviation Administration of the United States or any
Governmental Authority succeeding to the functions of such Federal Aviation
Administration.
“FAA Bill of Sale” means a bill of sale for the Aircraft on AC Form 8050-2 (or
such other form as may be approved by the FAA) naming the Borrower as the
purchaser.
“FAA Filed Documents” means the Security Agreement and the Security Agreement
Supplement No. 1 executed and delivered by the Borrower at the Closing on the
Advance Date.
“FAA Regulations” means the Federal Aviation Regulations issued or promulgated
pursuant to the Transportation Code from time to time.
“Facility Agent” has the meaning set forth in the preamble to this Loan
Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Loan Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with any of the foregoing and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any such
intergovernmental agreement.
“FATCA Deduction” means a deduction or withholding from a payment under a Basic
Agreement required by FATCA.


8





--------------------------------------------------------------------------------

Exhibit 10.1




“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.
“Final Maturity Date” means twelve (12) years from the Scheduled Advance Date;
provided, however, that if the Final Maturity Date is not a Business Day, then
Final Maturity Date shall be the next following Business Day unless such
Business Day falls in the next calendar month, in which case the Final Maturity
Date shall be the preceding Business Day.
“Financing Statement” means the UCC-1 financing statement covering the Aircraft
and the related Collateral showing the Borrower as debtor, and the Security
Trustee as secured party, for filing in Delaware.
“Fixed Rate” means the sum of the Mid Swap Rate, the Swap Credit Spread and the
Applicable Margin, calculated on the basis of a 360-day year and actual number
of days elapsed, which Fixed Rate shall be as set forth in the second paragraph
of each Note relating to the Loan.
“Fixed Rate Loan” means the principal amount of the Loan that bears interest at
a Fixed Rate.
“Fixed Rate Quote” means, with respect to any Borrowing Notice requesting a
Fixed Rate, the single fixed interest rate quoted by the Facility Agent (on
behalf of all of, and applicable to each of, the Lenders for such Borrowing
Notice), which such Fixed Rate Quote shall be determined in accordance with the
definition of Fixed Rate.
“Floating Rate” means for any Interest Period for any Floating Rate Loan (or for
the determination of the Default Rate), the sum of (1) LIBOR for such Interest
Period for such Floating Rate Loan, plus (2) the Applicable Margin, calculated
on the basis of a 360-day year and actual number of days elapsed.
“Floating Rate Loan” means the principal amount of a Loan that bears interest at
a Floating Rate.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Framework Agreement” means the Framework Agreement, dated as of March 29, 2017,
among the Borrower, the Original Lenders, the Facility Agent and the Security
Trustee.
“Funding Market Disruption” means, with respect to any Lender, a disruption in
the London interbank market or other applicable disruption to the U.S. Dollar
funding markets, in each case, that materially impairs the ability of such
Lender to fund the Loan.
“Government” means the government of Australia, Canada, France, Germany, New
Zealand, Sweden, Switzerland, The Netherlands, the United Kingdom or the United
States and any instrumentality or agency thereof.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising taxing, executive,
legislative, judicial, regulatory or


9





--------------------------------------------------------------------------------

Exhibit 10.1




administrative functions of or pertaining to government, including international
and multi-national agencies and commissions.
“Increased Cost Notice” has the meaning set forth in Section 2.11(d) of this
Loan Agreement.
“Increased Costs” has the meaning set forth in Section 2.11(a) of this Loan
Agreement.
“Indemnified Taxes” means any (a) Taxes (other than Excluded Taxes) imposed on
or with respect to any payment made by or on behalf of the Borrower under any
Basic Agreement and (b) to the extent not otherwise described in (a), Other
Taxes.
“Indemnitee”: has the meaning set forth in Section 2.12 of this Loan Agreement.
“Interest Period” means for any Loan, the period commencing on and including the
Scheduled Advance Date and ending on but excluding the first Payment Date, and
thereafter, each successive period commencing on and including the last day of
the immediately preceding Interest Period and ending on and excluding the next
succeeding Payment Date.
“Interest Rate Determination Date” means, (a) with respect to any Interest
Period (other than the first Interest Period) for a Loan, the second London
Business Day prior to the first day of such Interest Period, and (b) with
respect to the first Interest Period for a Loan, the second Business Day prior
to the Scheduled Advance Date (whether or not the Advance Date is the Scheduled
Advance Date)
“International Interest” has the meaning set forth in the Cape Town Treaty.
“International Registry” means the registry established pursuant to the Cape
Town Treaty.
“IRS” means the U.S. Internal Revenue Service.
“Lender” means any Original Lender and any Permitted Transferee thereof which
has become a registered holder of a Note and party to this Loan Agreement, in
each case in accordance with Section 7.6 of this Loan Agreement.
“Lender Group” means the Facility Agent and the Lenders.
“LIBOR” means, in relation to any Interest Period for any Loan, the Screen Rate
on the relevant Interest Rate Determination Date; provided that if no Screen
Rate is available, (a) LIBOR for such Interest Period for such Loan shall mean
the rate for deposits of an amount comparable to the relevant amount in Dollars
for that period determined to be the arithmetic mean (rounded upwards to the
nearest four decimal places) of the rates offered at or about 11:00 a.m. London
time on the relevant Interest Rate Determination Date by at least two Reference
Banks to prime banks in the London interbank market and (b) if the rate
specified in (a) is not available, then LIBOR for such Interest Period for such
Loan shall mean the rate for deposits of an amount comparable to the relevant
amount in Dollars for that period determined to be the


10





--------------------------------------------------------------------------------

Exhibit 10.1




arithmetic mean (rounded upwards to the nearest four decimal places) of the
rates offered at or about 11:00 a.m. New York time on the relevant Interest Rate
Determination Date by at least two Reference Banks to prime banks in the New
York interbank market; provided, further, that for any Interest Period having a
duration of less than three months, LIBOR for such Interest Period shall be the
interpolated LIBOR determined using the Screen Rate and standard interpolation
methodologies by reference to the next higher and next lower available
maturities (as determined by the Facility Agent). If at any time LIBOR is below
zero, then LIBOR shall be deemed to be zero.
“LIBOR Breakage” means as of the date of determination thereof and as to any
Lender, an amount equal to the excess, if any, of (i) the amount of interest
that otherwise would have accrued on the principal amount so paid, prepaid or
not borrowed for the period from the date of such payment, prepayment or failure
to borrow to the last day of the then current Interest Period for such Lender’s
Loan (or, in the case of a failure to borrow, the Interest Period for such
Lender’s Loan that would have commenced on the date specified for such
borrowing) at the (x) in the case of a Floating Rate Loan, the Floating Rate for
such Lender’s Loan provided for herein (excluding the Applicable Margin) and (y)
in the case of a Fixed Rate Loan, at the rate specified under clause (ii) of the
definition of Swap Transaction over (ii) the amount of interest that otherwise
would have accrued on such principal amount at a rate per annum determined in
accordance with the definition of LIBOR (without giving effect to the last
sentence in the definition thereof) for such period. For the avoidance of doubt,
there shall be no LIBOR Breakage to the extent that the full amount of any such
required payment or prepayment occurs on the last day of the then current
Interest Period.
“Lien” means any mortgage, pledge, lien, charge, encumbrance, International
Interest, lease or security interest affecting the title to or any interest in
property.
“Loan” means the loan provided by the Lenders with respect to the Aircraft
pursuant to the Framework Agreement and this Loan Agreement.
“Loan Account” has the meaning set forth in Section 2.2(b) of this Loan
Agreement.
“Loan Deposit” has the meaning set forth in Section 2.2(b) of this Loan
Agreement.
“London Business Day” means any day other than a Saturday or Sunday or other day
on which commercial banking institutions in London, England, are authorized by
applicable law to be closed.
“Market Disruption” means, with respect to any Interest Period, (a) the
occurrence of any event such that the Screen Rate is not available on the
Interest Rate Determination Date for such relevant Interest Period and none of
the Reference Banks supplies a rate to the Facility Agent to determine LIBOR on
such Interest Rate Determination Date for such Interest Period or (b) any
Lender, acting reasonably and in good faith, advises the Facility Agent, the
Security Trustee and the Borrower on the Interest Rate Determination Date for
such Interest Period that LIBOR will not adequately and fairly reflect the cost
to such Lender of funding or maintaining the Loan in line with prudent and
customary banking practice for such Interest Period, provided


11





--------------------------------------------------------------------------------

Exhibit 10.1




that such inadequacy is the result of circumstances affecting the relevant
interbank market generally and is not directly and solely the result of
circumstances unique to such Lender.
“Market Disruption Fixed Rate” means, for any Lender experiencing a Market
Disruption with respect to a Fixed Rate Loan, the sum of (a) the Fixed Rate plus
(b) the positive difference, if any, between such Lender’s Cost of Funds and
LIBOR (without giving effect to the last sentence in the definition thereof) for
such Fixed Rate Loan.
“Market Disruption Floating Rate” means, for any Lender experiencing a Market
Disruption with respect to a Floating Rate Loan (or for the determination of the
Default Rate), such Lender’s Cost of Funds plus the Applicable Margin for such
Floating Rate Loan.
“Market Disruption Rate” means, as to any Loan, the Market Disruption Fixed Rate
or the Market Disruption Floating Rate, as applicable, for such Loan.
“Material Default” means (x) an event specified in clause (a), (b), (e), (i) or
(j) of Section 6.1, whether or not any requirement for the giving of notice
(other than with respect to clause (b) of Section 6.1), the passage of time, or
both (other than, with respect to the giving of notice, clause (b) of Section
6.1), has been satisfied and (y) an event specified in clause (a), (b), (e), (i)
or (j) of Section 6.1 of any Related Loan Agreement, whether or not any
requirement for the giving of notice (other than with respect to clause (b) of
Section 6.1 of such Related Loan Agreement), the passage of time, or both (other
than, with respect to the giving of notice, clause (b) of Section 6.1 of such
Related Loan Agreement), has been satisfied.
“Maximum Rate” has the meaning set forth in Section 2.5(f) of this Loan
Agreement.
“Merger” has the meaning set forth in Section 5.4 of this Loan Agreement.
“Mid Swap Rate” means, as of the Interest Rate Determination Date for any Loan,
the interbank rate to “swap” LIBOR (without giving effect to the last sentence
in the definition thereof) for such Loan for applicable fixed rate debt as
determined by the Facility Agent, in consultation with the Lenders and the
Borrower.
“Note” or “Notes” has the meaning set forth in Section 2.3 of this Loan
Agreement and any Note or Notes issued in exchange or replacement therefor
pursuant to Section 2.16 of this Loan Agreement.
“OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control,
or any successor thereto.
“Original Lender” has the meaning set forth in the preamble to this Loan
Agreement.
“Other Connection Taxes” means, with respect to any Indemnitee, Taxes imposed as
a result of a present or former connection between such Indemnitee and the
jurisdiction imposing such Tax (other than connections arising from such
Indemnitee having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or enforced any Basic Agreement).


12





--------------------------------------------------------------------------------

Exhibit 10.1




“Other Taxes” means all present or future stamp, court or documentary,
recording, filing or similar Taxes that arise from the execution, delivery,
enforcement or registration of, or from the receipt or perfection of a security
interest under, any Loan, except any such Taxes that are Other Connection
Taxes).
“Part” means any and all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) Engines or engines and (b) Excluded Equipment) so long as
the same shall be incorporated or installed in or attached to the Airframe or
any Engine or removed therefrom (but only so long as the same remains subject to
the Lien of the Security Agreement in accordance with the requirements of the
terms of Section 3.4 thereof after removal from the Airframe or any such
Engine).
“Participant Register” means as defined in Section 2.16 of this Loan Agreement.
“Payment Date” means [________],[________],[________] and [________] of each
year commencing on [3 months following Scheduled Advance Date], to and including
the Final Maturity Date or, if earlier, the date on which the Loan is paid in
full; provided, however, that if any Payment Date is not a Business Day, then
such Payment Date shall be the next following Business Day unless such Business
Day falls in the next calendar month, in which case, such Payment Date shall be
the preceding Business Day.
“Permitted Country” means any country specified on a list to be agreed by the
parties hereto.
“Permitted Lessee” means any Person to whom the Borrower is permitted to lease
the Airframe or any Engine pursuant to Section 3.2(a)(viii) or (ix) of the
Security Agreement.
“Permitted Lien” has the meaning set forth in Section 3.1 of the Security
Agreement.
“Permitted Transferee” means (x) the Borrower or its Affiliates (on a non-voting
basis, which for the avoidance of doubt shall mean that any Notes held by the
Borrower or its Affiliates shall be excluded in the calculation of a “Majority
in Interest of Lenders”), (y) Affiliates of a Lender and (z) reputable banks and
other reputable financial institutions that are regularly engaged in or
established for the purpose of making, purchasing or investing in commercial
loans; provided, that a Competitor shall not be a Permitted Transferee.
“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.
“Prepayment Fee” means (i) if a Loan is prepaid on or prior to the one year
anniversary of the Scheduled Advance Date, an amount equal to the product of
1.5% times the principal amount of such Loan being prepaid; (ii) if a Loan is
prepaid thereafter and on or prior to the two year anniversary of the Scheduled
Advance Date, 1.0% times the principal amount of such Loan being prepaid; and
(iii) if a Loan is prepaid thereafter, zero.


13





--------------------------------------------------------------------------------

Exhibit 10.1




“Protocol” means the Protocol to the Cape Town Convention on Matters Specific to
Aircraft Equipment, as in effect in the United States.
“Reference Banks”: the principal offices of Deutsche Bank AG, BNP Paribas, JP
Morgan Chase Bank, N.A. and Crédit Agricole Corporate and Investment Bank or
such other bank or banks as may from time to time be designated by the Facility
Agent and as may be reasonably acceptable to the Borrower.
“Register” has the meaning set forth in Section 2.16 of this Loan Agreement.
“Related Basic Agreements” means, with respect to a Related Loan Agreement (if
any), the “Basic Agreements” referred to and as defined thereunder.
“Related Facility Agent” means, with respect to a Related Loan Agreement (if
any), the “Facility Agent” referred to and as defined thereunder.
“Related Indemnitee Group” has the meaning set forth in Section 2.12 of this
Loan Agreement.
“Related Lender” means, with respect to a Related Loan Agreement (if any), a
“Lender” referred to and as defined thereunder and “Related Lenders” means all
such “Lenders” thereunder.
“Related Loan” means, with respect to a Related Loan Agreement (if any), a
“Loan” referred to and as defined thereunder and “Related Loans” means all such
“Loans” thereunder.
“Related Loan Agreement” means a loan agreement, other than this Loan Agreement,
entered into, pursuant to the Framework Agreement, by the Borrower, as borrower,
with respect to [the “A320 Aircraft” (as defined in the Framework Agreement) or
each A321 Aircraft (as defined in the Framework Agreement), other than this
Aircraft] [each A321 Aircraft (as defined in the Framework Agreement), other
than this Aircraft], but only for long as each of the conditions in the
immediately following clauses (i) and (ii) are met: (i) the Original Lenders
have held more than 33 and 1/3% of the aggregate outstanding principal amount of
the Loans under this Loan Agreement since the Advance Date and (ii) the Original
Lenders have held more than 33 and 1/3% of the aggregate outstanding principal
amount of the “Loans” under such other loan agreement since the “Advance Date”
under such other loan agreement.
“Related Secured Obligations” means, with respect to a Related Loan Agreement
(if any), the “Secured Obligations” referred to and as defined thereunder.
“Related Secured Parties” means, with respect to a Related Loan Agreement (if
any), the “Secured Parties” referred to and as defined thereunder.
“Relevant Event” has the meaning set forth in Section 2.14 of this Loan
Agreement.
“Replacement Notice” has the meaning set forth in Section 2.8 of this Loan
Agreement.


14





--------------------------------------------------------------------------------

Exhibit 10.1




“Requirement of Law” means as to any Person, any law, treaty, rule or regulation
or determination of an arbitrator, court, or other Governmental Authority, in
each case binding upon such Person.
“Responsible Officer” means as to the Security Trustee, the Facility Agent, any
Lender or the Borrower, any authorized officer, director or employee of such
Person whose direct responsibilities include the transactions contemplated by
the Basic Agreements; and (ii) as to any other Person, the chief executive
officer, the chief financial officer, the president, or a vice president of such
Person and any other officer of such Person that the Facility Agent and the
Borrower agree to in writing.
“Sanctioned Country” means, at any time, a country or territory which is, or
whose government is, the subject or target of any Sanctions broadly restricting
or prohibiting dealings with such country, territory or government (as of the
date of this Agreement, Cuba, Iran, Burma, North Korea, Sudan, and Syria);
provided that Cuba shall not be a Sanctioned Country following Borrower
obtaining all requisite regulatory, legal and other approval to operate to, from
and in Cuba.
“Sanctioned Person” means at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the United States
(including by OFAC, the U.S. Department of State, or the U.S. Department of
Commerce), (b) any Person located, organized or resident in a Sanctioned Country
or (c) any Person controlled by any Person described in clauses (a) or (b)
hereof.
“Sanctions” means economic or financial sanctions or trade embargoes or
restrictive measures enacted, imposed, administered or enforced from time to
time by the U.S. government, including those administered by OFAC, the U.S.
Department of State, or the U.S. Department of Commerce.
“Scheduled Advance Date” has the meaning set forth in Section 2.2(a) of this
Loan Agreement.
“Screen Rate” means for any Interest Period with respect to any Loan, the London
Interbank Offered Rate administered by ICE Benchmark Administration Limited (or
any other person which takes over the administration of that rate) for Dollar
deposits for a three-month period, which appears on (i) the Reuters Screen Page
LIBOR01 (or such other screen as may replace such Reuters Page) or (ii) if such
page is not then available, on the relevant Bloomberg page (or such other screen
as may replace such Bloomberg page), in either such case, at approximately 11:00
a.m. (London time) on the Interest Rate Determination Date for such Interest
Period. If the agreed pages are replaced or service ceases to be available, the
Facility Agent for such Loan may specify another page or service displayed by
the ICE Benchmark Administration Limited that is reasonably acceptable to the
Borrower.
“Secured Obligations” has the meaning set forth in Section 2.1 of the Security
Agreement.


15





--------------------------------------------------------------------------------

Exhibit 10.1




“Secured Parties” means collectively, the Security Trustee, the Facility Agent
and the Lenders.
“Securities Act”: the Securities Act of 1933, as amended from time to time.
“Security Agreement” means that certain Aircraft Security Agreement (N[●]),
dated as of the Advance Date, between the Borrower and the Security Trustee, and
as supplemented by the Security Agreement Supplement No. 1.
“Security Agreement Supplement” means (a) the Security Agreement Supplement No.
1 and (b) any other supplement to the Security Agreement from time to time
executed and delivered pursuant to the Security Agreement.
“Security Agreement Supplement No. 1” means the Security Agreement Supplement
No. 1 (N[●]), dated the Advance Date, between the Borrower and the Security
Trustee, which describes with particularity the Airframe and the Engines and
subjects the Aircraft to the Lien of the Security Agreement.
“Security Trustee” has the meaning set forth in the preamble.
“SMTB” means Sumitomo Mitsui Trust Bank, Limited, New York Branch.
“SMTB Process Agent” has the meaning set forth in Section 7.18 of this Loan
Agreement.
“Successor Person” has the meaning set forth in Section 5.4 of this Loan
Agreement.
“Swap Break Amount” means, as to any Lender of a Fixed Rate Loan as of any date
of determination, the amount the Swap Counterparty would require in accordance
with market practice on the basis of the “Market Quotation” (as defined in the
Swap Form) approach to have paid to it on such date by such Lender (such amount
to be expressed as a positive number), or the amount the Swap Counterparty is
willing to pay in accordance with market practice on the basis of “Market
Quotation” to such Lender on such date (such amount to be expressed as a
negative number), in either case, to terminate such Swap Transaction on such
date with respect to, and to the extent of, such Lender’s then outstanding
principal amount of such Fixed Rate Loan subject to repayment, prepayment,
acceleration, default or purchase (but excluding any unpaid amounts under such
Swap Transaction due to the Swap Counterparty prior to such date in respect of
interest payments received by such Lenders) and assuming such Lender shall have
used all efforts to obtain a commercially reasonable amount. The term “Lender”
as used in this definition means either a Lender in its own right or a Lender
acting through a swap agent.
“Swap Breakage Gain” means, as to any Lender of a Fixed Rate Loan, the absolute
value of the Swap Break Amount payable to such Lender, if the Swap Break Amount
is a negative number; provided that Swap Breakage Gain shall be deemed to be
zero if an Event of Default shall have occurred and be continuing as of the date
of determination.


16





--------------------------------------------------------------------------------

Exhibit 10.1




“Swap Breakage Loss” means, as to any Lender of a Fixed Rate Loan, the value of
the Swap Break Amount payable by such Lender if the Swap Break Amount is a
positive number.
“Swap Counterparty” means for any Swap Transaction, a swap counterparty sourced
by the relevant Lender, as applicable, or, in the case of an internal Swap
Transaction, such Lender’s swap or treasury desk.
“Swap Credit Spread” means, with respect to the Loan, 0.10% per annum.
“Swap Form” means a Master Agreement (together with the schedule to the Master
Agreement) of the International Swap Dealers Association (Local Currency-Single
Jurisdiction or Multi Currency Cross Border) (the “Swap Agreement”) in the form
published in 1992 (or any comparable form) and supplemented by the 2006 ISDA
Definitions.
“Swap Rate” means the Fixed Rate minus the Applicable Margin.
“Swap Transaction” means, for any Lender of a Fixed Rate Loan and in respect of
its portion of a Fixed Rate Loan, an interest rate swap transaction entered into
by such Lender with a Swap Counterparty on customary terms, consistent with
market practices, and using the Swap Form where such Lender will (i) pay to such
Swap Counterparty under such swap transaction on each Payment Date following the
Advance Date an amount equal to the interest scheduled to be paid to such Lender
on its Fixed Rate Loan calculated at the Swap Rate for such Fixed Rate Loan and
(ii) receive from such Swap Counterparty on each such Payment Date an amount
equal to the amount of interest that would have accrued on such Loan during the
Interest Period for such Loan ending on such Payment Date at the rate of LIBOR
(without giving effect to the last sentence in the definition thereof) (flat)
for such Interest Period, and incorporating the methodologies described in the
definition of “Swap Break Amount” associated with any termination of such swap
transaction in whole or in part in association with any acceleration or
prepayment (or Borrower induced sale pursuant to Section 2.8) of its Loan;
provided, that if such Lender shall be participating in the Fixed Rate Loan
without actually entering into an interest rate swap transaction on the
foregoing terms, for the purpose of ascertaining Swap Break Amount, it shall
have been deemed to have entered into an internal Swap Transaction on the
foregoing terms.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Total Loss” means, with respect to the Aircraft, Airframe or any Engine, any of
the following circumstances, conditions or events with respect to such property,
for any reason whatsoever:
(a)    the loss of such property or of the use thereof due to destruction,
damage beyond repair or rendition of such property permanently unfit for normal
use for any reason whatsoever;


17





--------------------------------------------------------------------------------

Exhibit 10.1




(b)    any damage to such property that results in an insurance settlement with
respect to such property on the basis of a total loss or a constructive total
loss;
(c)    the theft or disappearance of such property either (i) for a period in
excess of 90 days and for an additional 30 days if the Borrower provides
evidence satisfactory to the Security Trustee that it is diligently carrying
forward all steps that are necessary or desirable to recover such property, or
(ii) for a period in excess of 5 Business Days, if the Aircraft is operated or
located in any area if (A) such area is excluded from coverage by any insurance
required by the terms of Section 3.6 of the Security Agreement, (B) such area is
not covered by war risk insurance in accordance with Section 3.6 of the Security
Agreement and (C) indemnification has not been provided by a Government;
(d)    the requisition for use or hire of such property by (i) any government
(other than the U.S. government in accordance with the CRAF Program (or any
similar program backed by the full faith and credit of the U.S. government))
that shall have resulted in the loss of possession of such property by the
Borrower (or any Permitted Lessee) for a period in excess of 180 consecutive
days, or (ii) the U.S. government in accordance with the CRAF Program (or any
similar program backed by the full faith and credit of the U.S. government) for
a period in excess of 12 consecutive months; or
(e)    the operation or location of the Aircraft, while under requisition for
use or hire by any Government, in any area excluded from coverage by any
insurance policy in effect with respect to the Aircraft required by the terms of
Section 3.6 of the Security Agreement, unless the Borrower shall have obtained
indemnity in lieu thereof from a Government;
(f)    any Compulsory Acquisition;
(g)    as a result of any law, rule or regulation, order or other action by the
FAA or other government of the country of registry, the use of the Aircraft or
Airframe in the normal business of air transportation shall have been prohibited
by virtue of a condition affecting all aircraft of the same type for a period of
12 consecutive months, unless the Borrower (or Permitted Lessee), prior to the
expiration of such 12 month period, shall be diligently carrying forward all
steps that are necessary or desirable to permit the normal use of the Aircraft
or Airframe or, in any event, if such use shall have been prohibited for a
period of 18 consecutive months; and
(h)    with respect to an Engine only, any divestiture of title to or interest
in an Engine or any event with respect to an Engine that is deemed to be a Total
Loss with respect to such Engine pursuant to Section 3.2(a)(vii) or
Section 3.5(e) of the Security Agreement.
A Total Loss with respect to the Aircraft shall be deemed to have occurred if a
Total Loss occurs with respect to the Airframe unless the Borrower elects to
substitute a Replacement Airframe pursuant to Section 3.5(a)(i) of the Security
Agreement.
“Transfer Certificate” means a Transfer Certificate in substantially the form of
Exhibit C attached hereto.


18





--------------------------------------------------------------------------------

Exhibit 10.1




“Transfer Price” has the meaning set forth in Section 2.8 of this Loan
Agreement.
“Transferred Interest” has the meaning set forth in Section 2.8 of this Loan
Agreement.
“Transportation Code” means that portion of Title 49 of the United States Code
comprising those provisions formerly referred to as the Federal Aviation Act of
1958, as amended.
“Trust Indenture Act” has the meaning set forth in Section 4.4(b) of this Loan
Agreement.
“Unwind Collateral Account” has the meaning set forth in Section 2.2(c) of this
Loan Agreement.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” means a certificate in the form of Exhibit
G-1, G-2, G-3 or G-4, as applicable.
“US$”, “$”, “Dollars” and “dollars” means the lawful currency of the United
States of America.
“Withholding Agent” means the Security Trustee.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Interpretation. References in this Loan Agreement to:
(a)    sections, subsections, exhibits or schedules are, unless otherwise
specified, references to sections, subsections or exhibits of and schedules to,
this Loan Agreement;
(b)    any statutory or other legislative provisions, or the rules and
regulations thereunder, shall be construed as including any statutory or
legislative modification thereof;
(c)    any agreement or instrument shall include such agreement or instrument as
it may from time to time be amended, restated, modified, supplemented (including
by addenda) and/or substituted;
(d)    any document being in the “approved form” means in such form as agreed
between the Facility Agent and the Borrower;
(e)    unless otherwise specified, all terms defined in this Loan Agreement
shall have the defined meanings when used in any certificate or document made or
delivered pursuant hereto;


19





--------------------------------------------------------------------------------

Exhibit 10.1




(f)    headings are for ease of reference only and, unless otherwise indicated
by the context, words importing the singular number only shall include the
plural and vice versa, and words importing neuter gender shall include the
masculine and feminine gender; and
(g)    the words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Loan Agreement shall refer to this Loan Agreement as a whole
and not to any particular provision of this Loan Agreement, and Section,
subsection, Schedule and Exhibit references are to this Loan Agreement unless
otherwise specified.
Section 2.
Amount and Terms of Loans and Notes.

2.1    [Reserved.].
2.2    Procedure for Borrowing.
(a)    The Borrower shall give the Facility Agent and the Security Trustee
written notice with respect to the Loan (a “Borrowing Notice”) of the requested
“Advance Date” (the “Scheduled Advance Date,” which such Scheduled Advance Date
shall be a Business Day), which notice shall be substantially in the form of
Exhibit A hereto. The Borrowing Notice must be received by the Facility Agent
and the Security Trustee prior to 2:00 p.m., New York City time, at least four
(4) Business Days prior to the Scheduled Advance Date or such shorter period as
set forth in Section 2.2(e) or as the Facility Agent and the Lenders may agree.
If the Borrower has notified the Facility Agent and the Security Trustee of the
Borrower’s intention to select a Fixed Rate pursuant to Section 2.5(b), then, at
the request of the Borrower, the Facility Agent and the Lenders together with
the Borrower shall perform a “dry run” simulation of the rate fixing procedure
described in Section 2.5(b) at least one Business Day prior to the initial
Interest Rate Determination Date with a view to providing an indication of the
“Fixed Rate” for the Loan.
(b)    In order to facilitate the timely closing of the transactions
contemplated hereby, the Borrower, by delivery of the Borrowing Notice to the
Facility Agent, irrevocably instructs each Lender to, and each Lender hereby
agrees to, pay and deposit (for receipt by no later than 9:00 a.m. New York City
time) on the Scheduled Advance Date its Commitment by wiring immediately
available funds (reference: Spirit / A32[●]) in the amount of its Commitment to
an account of the Security Trustee held at Wilmington Trust Company and
specified by the Security Trustee (the “Loan Account”). The funds so paid by
each Lender (the “Deposits”) into the Loan Account are to be held by the
Security Trustee on trust for account of such Lender.
(c)    If for any reason the Advance Date does not occur by 2:30 p.m. New York
City Time on the Scheduled Advance Date specified in the Borrowing Notice, (i)
the Facility Agent shall, by no later than 3:00 p.m. New York City time on the
Scheduled Advance Date, instruct the Security Trustee to transfer the Loan
Deposit to an account of the Security Trustee held at Wilmington Trust Company
and specified by the Security Trustee (the “Unwind Collateral Account”), and
(ii) the Deposits, and earnings thereon, will be, to the extent available,
invested and reinvested by the Security Trustee at the sole direction, for the
account, and at the risk of, the Borrower, in an overnight deposit selected by
the Borrower. Upon the Borrower’s oral (to be confirmed in writing) instructions
to the Facility Agent and the Security Trustee, earnings on any


20





--------------------------------------------------------------------------------

Exhibit 10.1




such investments shall be (x) paid to the Borrower at Closing if the Closing
occurs prior to any Cutoff Date or (y) applied to the Borrower’s payment
obligations to each Lender to the extent of such earnings if no Closing occurs
prior to any Cutoff Date.
(d)    Upon the satisfaction of the conditions precedent set forth in Section
3.1 (as determined by the Facility Agent in accordance with Section 3.1) and in
Section 3.2 (as determined by the Borrower), the Facility Agent shall instruct
the Security Trustee to disburse the Deposits for application of all Commitments
to the Borrower or the Airframe Manufacturer, as specified by the Borrower in
accordance with the instructions given in the Borrowing Notice (or such other
instructions as may be subsequently agreed by the Borrower and the Facility
Agent with the Security Trustee in writing at least two Business Days prior to
the date of disbursement).
(e)    If for any reason the Closing and the Advance Date shall not have
occurred on or prior to five (5) Business Days (or such longer period as agreed
between the parties) after the Scheduled Advance Date or such earlier date as
the Borrower shall specify (the “Cutoff Date”), then the Borrowing Notice
delivered pursuant to Section 2.2(b) shall be deemed cancelled and each Lender
shall cancel, terminate or otherwise unwind its funding arrangements made to
fund its Deposits on the Scheduled Advance Date and, in the case the Borrower
had elected a Fixed Rate, the Swap Transaction, if any, and each Lender shall
notify the Security Trustee thereof, and the Security Trustee shall return such
Lender’s portion of the Deposits to such Lender on the Cutoff Date. The Borrower
shall pay to the Security Trustee for the account of the Lenders interest on the
Deposits for the period from and including the Scheduled Advance Date to but
excluding the Cutoff Date at a rate per annum equal to the rate that would have
been applicable for the first Interest Period for the Loans had the Closing
occurred on the Scheduled Advance Date. Interest on the Deposits accrued
pursuant to the preceding sentence shall be paid on the Cutoff Date. For
purposes of Section 2.4(d), Deposit amounts returned to the Lenders in
accordance with this Section 2.2(e) shall not be considered a payment or
prepayment of, or on account of, any Loan, and the Commitments shall remain
available to the Borrower. To establish a new Scheduled Advanced Date for the
closing of the Loans, the Borrower may deliver a new Borrowing Notice to the
Facility Agent and the Security Trustee prior to 12:00 p.m., New York City time,
at least three (3) Business Days prior to such new Scheduled Advance Date. For
the avoidance of doubt, if a Closing occurs and the Advance Date is a date
falling before the Cutoff Date, no interest shall accrue and be payable to the
Lenders on the Deposits.
(f)    In the event of the occurrence of the events described in Section 2.2(e)
above, other than the failure of any Lender to comply with the terms hereof, the
Borrower agrees to pay each Lender promptly (but in any event within three (3)
Business Days of the Cutoff Date) (i) as compensation for the actions taken by
such Lender to fund its Deposit, an amount equal to Breakage Costs, if any (net
of Swap Breakage Gain, if any), incurred in connection with the unwinding or
liquidating of any deposits or funding or financing arrangement with its funding
source and, in the case the Borrower had elected a Fixed Rate, unwinding its
Swap Transaction, but in each case without any Prepayment Fee or prepayment
penalty, and (ii) without duplication of the amounts covered by the preceding
clause (i), all reasonable out-of-pocket costs and expenses of the Facility
Agent (including, without limitation, reasonable legal costs and expenses)
incurred by the Facility Agent as set forth in Section 7.5 hereof; provided that
the Borrower shall not be liable for the amounts set forth in the preceding
clause (i) or (ii) to the extent the occurrence


21





--------------------------------------------------------------------------------

Exhibit 10.1




of the events described in Section 2.2(e) above is due to a Defaulting Lender’s
failure to fund the Loan or any Related Loan.
2.3    Notes. The Loans shall be evidenced by one or more promissory notes of
the Borrower maturing on the Final Maturity Date and otherwise substantially in
the form of Exhibit D hereto (the “Notes”), with appropriate insertions therein
as to payee, aircraft information, date, interest rate and principal amount,
payable to each Lender or its registered assigns and in an aggregate principal
amount equal to the amount of the Commitment for such Lender. Interest under the
Notes shall be payable as more particularly set forth in Section 2.5 hereof.
Each Note shall (a) be dated the Advance Date, (b) be stated to be repaid in
installments on each Payment Date in accordance with Section 2.5(a), with a
final installment on the Final Maturity Date thereof of all remaining principal
and accrued interest thereunder, and (c) provide for the payment of interest in
accordance with Section 2.5. The Notes shall be executed on behalf of the
Borrower by one of its authorized officers. Notes bearing the signatures of
individuals who were at the time of execution the proper officers of the
Borrower shall bind the Borrower, notwithstanding that such individuals or any
of them have ceased to hold such offices prior to the delivery of such Notes.
2.4    Prepayments.
(a)    Mandatory Prepayment. If a Total Loss with respect to the Aircraft occurs
and, as a result, the Borrower elects or is required under the Security
Agreement to prepay the Loans, the Borrower shall prepay, on the date required
by the Security Agreement to the Security Trustee for the benefit of the
Lenders, the Loans together with accrued interest on the principal amount of the
Loans to the date of such prepayment plus Breakage Costs, if any (net of Swap
Breakage Gain, if any), but otherwise without any Prepayment Fee or prepayment
penalty.
(b)    Voluntary Prepayment. Provided no Event of Default has occurred and is
continuing, the Borrower may upon not less than three (3) Business Days’ prior
written notice (which may be conditional until the actual prepayment of the
Loans) to the Facility Agent and the Security Trustee, voluntarily prepay the
Loans in whole or in part (but if in part in an amount not less than $1,000,000
or such lesser amount as shall equal the entire outstanding principal amount of
the Notes); provided, that for so long as such prepayment notice remains
conditional, the Lenders shall not break their funding in respect of the
relevant Loans until the actual prepayment of such Loans. Any prepayment under
this paragraph (b) shall be made by paying to the Security Trustee for the
benefit of the Lender Group, an amount equal to the sum of (i) the outstanding
principal amount of the Loan designated in such notice, (ii) all interest
accrued and unpaid on the amount specified in clause (i), (iii) Prepayment Fee,
if any, (iv) Breakage Costs, if any (net of Swap Breakage Gain, if any), and (v)
all other amounts, if any, then due and payable to the Lenders under the Basic
Agreements or under the applicable Notes as of the date of prepayment but
otherwise without any prepayment penalty. In the event that a prepayment notice
remains conditional on the date that the Lenders would have otherwise broken
their funding for the relevant Loan, the Lenders shall provide Borrower with an
estimate of their Breakage Costs based on the proposed date of prepayment, which
amount shall be deposited by the Borrower with the Security Trustee on behalf of
the Lender Group on or prior to the date of prepayment, with any shortfall or
excess (including any differential resulting from the breaking of funds on or
about the date of prepayment instead of any earlier period required by the Swap
Form or LIBOR market


22





--------------------------------------------------------------------------------

Exhibit 10.1




practice) to be paid by Borrower (in the case of a shortfall) or by the
applicable Lenders (in the case of any excess) no later than three (3) Business
Days following the prepayment date. Any partial prepayment pursuant to this
paragraph (b) shall be applied to remaining repayment installments of the
outstanding principal amount of the Loan in the inverse order of maturity. For
the avoidance of doubt, any amounts voluntarily prepaid by the Borrower pursuant
to this Section 2.4(b)(i) will not be available for re-drawing by the Borrower.
(c)    Prepayment to Affected Lenders. If any of the circumstances set out in
Section 2.9, 2.11, 2.14 or 2.18 arise, then the Borrower may prepay the Loan(s)
of the Lender(s) affected in full under such provisions, together with accrued
interest on the principal amount of such Loan prepaid to the date of such
prepayment, plus (i) Breakage Costs, if any (net of Swap Breakage Gain, if any),
and (ii) all other amounts then due and payable under the Basic Agreements to
such Lender but otherwise without any Prepayment Fee or prepayment penalty.
(d)    No Reborrowing. Amounts paid or prepaid on account of any Loan may not be
reborrowed.
2.5    Interest Rates; Principal Repayment; and Payment Dates.
(a)    For each Interest Period, the Loan shall bear interest at either the
Fixed Rate or the Floating Rate (in each case calculated on the basis specified
in the definitions thereof) on the unpaid principal amount thereof from time to
time outstanding, payable in arrears on each Payment Date; provided, that
(i) interest accrued pursuant to Section 2.5(e) shall be payable on demand and
(ii) in the event of any repayment or prepayment of any Loan (or any portion
thereof), accrued interest on the principal amount repaid or prepaid shall be
payable on the date of such repayment or prepayment. The Facility Agent shall
notify the Borrower, the Security Trustee and each Lender (as soon as
practicable (but in no event later than 11:00 a.m. (New York time) on the
Business Day immediately preceding such Payment Date)) of the aggregate amount
of interest that will be actually due and payable on the Notes on such Payment
Date; provided that the failure to provide any such notification or any error in
such notification shall not affect the accrual of interest during such Interest
Period or the obligation of the Borrower to pay the same as provided in the
Notes. For the avoidance of doubt, if the Closing occurs, whether or not the
Advance Date occurs on the Scheduled Advance Date, interest for the first
Interest Period shall accrue from, and including, the Scheduled Advance Date to,
but excluding, the first Payment Date.
(b)    The Borrower shall, subject to the terms and conditions of this
Section 2.5, have the right to select a Floating Rate or a Fixed Rate for the
Loan.
(i)    In order to elect a Fixed Rate for the Loan, the Borrower shall specify
in its Borrowing Notice to the Facility Agent that the Loan shall bear interest
at the Fixed Rate. Following receipt of the Borrowing Notice and on the initial
Interest Rate Determination Date, the Facility Agent shall give the Borrower
telephonic notice of the Fixed Rate Quote for the Loan. If the Borrower accepts
such Fixed Rate Quote by providing oral confirmation during such telephone call
(provided that the Borrower is given a reasonable amount of time to confirm such
Fixed Rate Quote on the telephone call and such Fixed Rate Quote is still valid
at the time of the Borrower’s acceptance), which oral confirmation


23





--------------------------------------------------------------------------------

Exhibit 10.1




shall be binding on the Borrower, the Fixed Rate shall apply for the Loan and
the Facility Agent shall promptly confirm such Fixed Rate Quote to the Borrower
in writing. If the Borrower does not accept such Fixed Rate Quote by providing
oral confirmation during such telephone call, the Fixed Rate shall not apply to
the Loan.
(ii)    If the Borrower does not accept the Fixed Rate Quote provided for the
Loan as set forth in Section 2.5(b)(i), then the Loan shall bear interest at the
Floating Rate and the Borrowing Notice previously provided by the Borrower for
the Loan shall be deemed automatically changed from Fixed Rate to Floating Rate.
If a Loan shall bear interest at the Floating Rate, then as soon as practicable
after 11:00 a.m. (London time) on each Interest Rate Determination Date, the
Facility Agent shall determine the Applicable Rate for such Loan for the
applicable Interest Period (which determination shall be prima facie evidence of
such rate) and shall promptly give notice thereof (in writing or by telephone
confirmed in writing) to the Borrower and each Lender; provided that the
Facility Agent’s failure to so give notice shall not relieve the Borrower of its
obligation to pay interest on the Loans hereunder.
(c)    The Loan shall mature on the Final Maturity Date. The principal amount of
the Loan shall be payable on the Payment Dates and in the amounts set forth on
the amortization schedule for the Loan to be agreed by the Borrower and the
Lenders. Principal payments shall be made by the Borrower to the Security
Trustee for the benefit of the Lender Group. Notwithstanding the foregoing, the
final payment made under each Note shall be in an amount sufficient to discharge
in full the unpaid principal amount, and all accrued and unpaid interest on, and
any other amounts due under, such Note.
(d)    The amortization schedule for the Loan shall be as set forth in the
amortization schedule for the Loan to be agreed by the Borrower and the Lenders.
(e)    The Borrower shall pay the Security Trustee, for the benefit of the
Lender Group, on demand, interest at the Default Rate (calculated on the basis
of a 360-day year and the actual number of days elapsed) on overdue principal
and, to the extent permitted by applicable law, on any interest and any other
amounts payable by the Borrower hereunder or the other Basic Agreements or under
a Note (without duplication) not paid when due and payable for any period during
which the same shall be overdue, in each case for the period the same is
overdue. Amounts shall be overdue if not paid when due (whether at stated
maturity, by acceleration or otherwise).
(f)    Notwithstanding anything herein to the contrary, if at any time the
interest rate applicable to any Loan, together with all fees, charges and other
amounts which are treated as interest on such Loan under applicable law
(collectively the “Charges”), shall exceed the maximum lawful rate (the “Maximum
Rate”) which may be contracted for, charged, taken, received or reserved by the
Lender holding such Loan or the relevant portion thereof in accordance with
applicable law, the rate of interest payable in respect of such Loan or the
relevant portion thereof hereunder, together with all Charges payable in respect
thereof, shall be limited to the Maximum Rate and, to the extent permitted by
applicable law, the interest and Charges that would have been payable in respect
of such Loan or the relevant portion thereof but were not payable as a result of
the operation of this Section 2.5(f) shall be cumulated and the interest and
Charges


24





--------------------------------------------------------------------------------

Exhibit 10.1




payable to such Lender in respect of other periods shall be increased (but not
above the Maximum Rate therefor) until such cumulated amount, together with
interest thereon at the Applicable Rate to the date of repayment, shall have
been received by such Lender.
2.6    Payments; Distributions.
(a)    All payments (including prepayments) to be made by the Borrower
hereunder, under the Notes and under any other Basic Agreement, whether on
account of principal, interest, fees or otherwise, shall be made without
deduction (other than in respect of Taxes, which are governed by Section 2.9),
set-off or counterclaim and shall be made prior to 11:00 a.m., New York time, on
the due date therefor to the Security Trustee for the account of the Lenders to
an account in the United States of the Security Trustee to be specified by the
Security Trustee, in Dollars and by wire transfer of immediately available
funds. Payments made by the Borrower to the Security Trustee for account of any
Lender shall constitute payment by the Borrower to such Lender. If any payment
hereunder becomes due and payable on a day other than a Business Day, such
payment shall be due and payable on the immediately succeeding Business Day
(unless such Business Day falls in the following calendar month, in which case
such payment shall be due and payable on the immediately preceding Business
Day). The Security Trustee shall, no later than 2:00 p.m. (New York time) on the
same day, remit all such amounts so received by it to the applicable Lender or
Lenders to such address and in such manner (by wire transfer of immediately
available funds if not otherwise specified) to be specified by such Lender. Each
such payment shall be made on the date such payment is due and without any
presentment or surrender of any Note, except that at or promptly following any
final payment with respect to any Note, such Note shall be surrendered to the
Security Trustee for cancellation. If, as a result of the negligence of the
Security Trustee, the Security Trustee fails to make any such payment as
provided above after its receipt of funds at the place and by the time specified
above, the Security Trustee shall compensate the Lenders for loss of use of
funds at the Applicable Rate.
(b)    Subject to Section 2.6(c), each payment received by a Lender on a Note
shall be applied, first, to the payment of any amount (other than principal of
or interest on such Note) then due in respect of such Note, including, without
limitation, Breakage Costs, if any; second, to the payment of accrued interest
on such Note (as well as any interest on overdue principal, or, to the extent
permitted by applicable law, on Break Costs, if any, on interest and on other
amounts due thereunder) due and payable to the date of such payment; and third,
to the payment of the principal of such Note then due thereunder (applied, in
the case of a partial prepayment, in inverse order of maturity).
(c)    Any amount received, realized or held by the Security Trustee in respect
of the Collateral while an Event of Default (unless waived by the Lenders) shall
have occurred and be continuing, shall be distributed and paid forthwith in
accordance with the terms of Section 4.1 of the Security Agreement.
(d)    Except as may result from the application by any Lender of excess
proceeds made available to such Lender in its capacity as a Related Secured
Party in connection with a Related Loan Agreement, if any Lender shall obtain
any payment (whether voluntary, involuntary, through the exercise of any right
of set-off, or otherwise), on account of the Loan owing to it in excess of


25





--------------------------------------------------------------------------------

Exhibit 10.1




its proportionate share of payments on account of the Secured Obligations, such
Lender shall forthwith remit such excess amount to the Security Trustee and the
Security Trustee shall distribute the excess payment ratably to the Lenders as
provided hereunder. The Borrower shall have no responsibility or liability for
how such amounts are distributed.
(e)    Except to the extent otherwise provided herein (including, but not
limited to, as otherwise specified in Section 2.4(c) and Section 2.8): (i) the
borrowing of the Loan from the Lenders under Section 2.2 shall be made from the
Lenders pro rata according to the amounts of their respective Commitments for
the Loan; and (ii) except as may result from the application by any Lender of
excess proceeds made available to such Lender in its capacity as a Related
Secured Party in connection with a Related Loan Agreement, (A) each payment or
prepayment of principal of the applicable Loan shall be made for the account of
the Lenders pro rata in accordance with the respective unpaid principal amounts
of the Loan held by them (as evidenced by the Notes held by them); and (B) each
payment of interest on the Loan shall be made for the account of the Lenders pro
rata in accordance with the amounts of interest on the Loan then due and payable
to the Lenders.
2.7    Mitigation. If any of the circumstances set out in Section 2.9, 2.11,
2.12, 2.14 or 2.18 arise, or would or are likely to arise, then without in any
way limiting, reducing or otherwise qualifying the rights of any Lender under
such provisions, such Lender will, in the circumstances set forth in Section
2.9, 2.11, 2.12, 2.14 or 2.18, if applicable, promptly thereafter supply an
estimate in good faith of an amount the Borrower may be required to pay to such
Lender thereunder (provided that no such estimate shall prejudice any claim
under Section 2.9, 2.11, 2.12, 2.14 or 2.18) and, on request of the Borrower
which the Borrower may make if such amount is material and provided that no
circumstances set out in Section 2.14 are currently in effect, such Lender shall
consult in good faith with the Borrower for a period not exceeding thirty (30)
days with a view to taking such reasonable steps as may be open to it (a) to
avoid or minimize the effects of such circumstances, or (b) to avoid the need
for the Borrower to make payment pursuant to Section 2.9, 2.11, 2.12, 2.14 or
2.18, or to reduce the amount of any such payment, including, in the case of a
Lender, by transferring its Loan and/or its rights and obligations hereunder and
under the Basic Agreements to another of its branches or offices or to another
financial institution not affected by the relevant circumstances or to whom
payments may be made or which may participate in the transactions contemplated
by this Loan Agreement and the other Basic Agreements without the Borrower being
required to make any (or being required to make a lesser) payment pursuant to
Section 2.9, 2.11, 2.12, 2.14 or 2.18; provided, that such Lender shall not be
under any obligation to take any such action if, in its reasonable judgment, to
do so would reasonably be expected to (i) have an adverse effect upon its
business, operation or financial condition, or (ii) result in its rights,
interests or position under or in relation to the Basic Agreements being
materially less favorable to it than would otherwise have been the case, or
(iii) involve it in any unlawful activity or any activity that is contrary to
any official directive, concession, guideline, request or requirement of any
competent authority (whether or not having the force of law but in respect of
which compliance by banks or other institutions of a similar nature to such
Lender, as the case may be, is customary), or (iv) (unless indemnified or
secured to its satisfaction) involve it in any expense, loss or liability
(including transaction expenses) or tax disadvantage deemed by such Lender to be
material.
2.8    Directed Sale. If a Lender requests payment or indemnification pursuant
to Section 2.9, 2.11, 2.12, 2.14 or 2.18, or the Borrower determines that it is
obligated to make any such payment or provide such indemnification, the Borrower
may require that such Lender transfer its


26





--------------------------------------------------------------------------------

Exhibit 10.1




Loan and all of its other rights and obligations under this Loan Agreement and
each of the other Basic Agreements (collectively, the “Transferred Interest”) in
the manner contemplated by Section 7.6 to one or more transferees which
transferees are Permitted Transferees of the affected Lender’s interest in its
Loan in accordance with all laws and regulations applicable to the affected
Lender and are willing to acquire the Transferred Interest at a price equal to
the Transfer Price (as defined below), such transferee(s) to be identified by
the Borrower in a notice (the “Replacement Notice”) to such Lender specifying
the date on which such transfer is requested to occur, the name(s) of the
transferee(s) to which its Transferred Interest is to be transferred and the
portion thereof to be transferred to each, which notice shall be given not less
than 5 Business Days prior to the date on which such transfer is to occur (or,
in the circumstances described in Section 2.14, such shorter period prior to the
effectiveness of the Relevant Event). On the date of the requested transfer, (a)
such Lender shall sell, assign and transfer to the transferee(s), without
recourse, representation or warranty (other than as to title and the absence of
any Lien in the Transferred Interest created by or through such Lender) pursuant
to Section 7.6, and the transferee(s) shall acquire and assume from such Lender,
all of such Lender’s Transferred Interest by executing and delivering a Transfer
Certificate and (b) the transferee(s) shall pay to such Lender an amount equal
to the aggregate outstanding principal amount of the Loan held by such Lender,
plus accrued interest owing to such Lender in respect of its Loan, Breakage
Costs, if any (net of Swap Breakage Gain, if any), and all other amounts then
due and owing to such Lender under this Loan Agreement and each of the other
Basic Agreements in respect of the Transferred Interest (which may be paid by
the Borrower on the transferee’s behalf) and plus out-of-pocket expenses
(including fees and expenses of outside counsel) but otherwise without any
Prepayment Fee or prepayment penalty (collectively, the “Transfer Price”),
whereupon the transferee(s) shall each become a “Lender” for all purposes of
this Loan Agreement and the other Basic Agreements, having all the rights and
obligations under this Loan Agreement and the other Basic Agreements of such
Lender in respect of the Transferred Interest and the obligations of and
relating to such Lender under the Basic Agreements shall terminate; provided
that such Lender and the Borrower shall remain liable to each other in respect
of any unsatisfied obligations theretofore accrued.
2.9    Taxes.
(a)    For purposes of this Section 2.9, the term “applicable law” includes
FATCA.
(b)    Any and all payments by or on account of any obligation of the Borrower
under this Loan Agreement, the Notes and the other Basic Agreements shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the amount payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional amounts
payable under this Section) the applicable Indemnitee receives an amount equal
to the amount it would have received had no such deduction or withholding been
made.


27





--------------------------------------------------------------------------------

Exhibit 10.1




(c)    The Borrower shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Facility Agent timely
reimburse the Facility Agent for the payment of, any Other Taxes, in each case
within ten (10) days after demand therefor.
(d)    The Borrower shall indemnify each Indemnitee, within ten (10) days after
demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on or attributable to amounts payable
under this Section) payable or paid by such Indemnitee or required to be
withheld or deducted from a payment to such Indemnitee and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability shall be delivered to the Borrower by an Indemnitee (with a copy to
the Facility Agent), or by the Facility Agent on its own behalf or on behalf of
a Lender, shall be conclusive absent manifest error.
(e)    Each Lender shall severally indemnify the Security Trustee, within ten
(10) days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender (but only to the extent that the Borrower has not already
indemnified the Security Trustee for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 2.16 relating to the
maintenance of a Participant Register and (iii) any Excluded Taxes attributable
to such Lender, in each case, that are payable or paid by the Security Trustee
in connection with any Basic Agreement, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Security Trustee shall be conclusive absent manifest error. Each
Lender hereby authorizes the Security Trustee to set off and apply any and all
amounts at any time owing to such Lender under any Basic Agreement or otherwise
payable by the Security Trustee to the Lender from any other source against any
amount due to the Security Trustee under this paragraph (e).
(f)    As soon as practicable after any payment of Taxes by the Borrower to a
Governmental Authority pursuant to this Section 2.9, the Borrower shall deliver
to the Facility Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Facility Agent.
(g)    (i) Any Indemnitee that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Basic Agreement shall
deliver to the Borrower and the Security Trustee, at the time or times
reasonably requested by the Borrower or the Security Trustee, such properly
completed and executed documentation reasonably requested by the Borrower or the
Security Trustee as will permit such payments to be made without withholding or
at a reduced rate of withholding. In addition, any Indemnitee, if reasonably
requested by the Borrower or the Security Trustee, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Security Trustee as will enable the Borrower or the Security
Trustee to determine whether or not such Lender is


28





--------------------------------------------------------------------------------

Exhibit 10.1




subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in clauses (ii)(A), (ii)(B) and (ii)(D) of this Section
2.9(g)) shall not be required if in the Indemnitee’s reasonable judgment such
completion, execution or submission would subject such Indemnitee to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Indemnitee.
(ii) Without limiting the generality of the foregoing:
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Security Trustee on or prior to the date on which such Lender becomes a Lender
under this Loan Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Security Trustee), executed originals of IRS Form
W-9 certifying that such Lender is exempt from U.S. federal backup withholding
tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Security Trustee (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Loan Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Security Trustee),
whichever of the following is applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Basic Agreement, executed originals of IRS Form W-8BEN (in
the case of an individual) or IRS Form W-8BEN-E (in the case of an entity), as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Basic Agreement, IRS
Form W-8BEN (in the case of an individual) or IRS Form W-8BEN-E (in the case of
an entity), as applicable, establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(ii) executed originals of IRS Form W-8ECI;
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-1 and (y) executed originals
of IRS Form W-8BEN (in the case of an individual) or IRS Form W-8BEN-E (in the
case of an entity), as applicable; or
(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(in the case of an individual) or IRS Form W-8BEN-E (in the case of an entity),
a U.S. Tax Compliance Certificate substantially in the form of Exhibit G-2


29





--------------------------------------------------------------------------------

Exhibit 10.1




or Exhibit G-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit G-4 on
behalf of each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Security Trustee (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Loan Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Security Trustee),
executed originals of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Security Trustee to determine
the withholding or deduction required to be made;
(D) if a payment made to a Lender under this Loan Agreement, the Notes and the
other Basic Agreements would be subject to U.S. federal withholding Tax imposed
by FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Code, as applicable), such Lender shall deliver to the Borrower and the
Security Trustee at such time or times reasonably requested by the Borrower or
the Security Trustee such documentation prescribed by applicable law (including
without limitation as prescribed by Section 1471(b)(3)(C)(i) of the Code) and
such additional documentation reasonably requested by the Borrower or the
Security Trustee as may be necessary for the Borrower and the Security Trustee
to comply with their obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (e),
“FATCA” shall include any amendments made to FATCA after the date of this Loan
Agreement;
(E) the Facility Agent shall deliver to the Borrower and the Security Trustee on
or prior to the date of this Loan Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Security Trustee) executed
originals of IRS Form W-8ECI; and
(F) the Security Trustee shall deliver to the Borrower on or prior to the date
of this Loan Agreement (and from time to time thereafter upon the reasonable
request of the Borrower) an executed original of IRS Form W-9 certifying that
the Security Trustee is exempt from U.S. federal backup withholding tax.    
Each Indemnitee agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Security Trustee
in writing of its legal inability to do so.
(h)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.9 (including by the payment of additional amounts
pursuant to this Section 2.9), it shall pay to the


30





--------------------------------------------------------------------------------

Exhibit 10.1




indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 2.9 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    The Security Trustee shall comply with the obligations of a withholding
agent under the Code and the U.S. Treasury Regulations. To the extent required
by any applicable law, the Security Trustee shall withhold from any payment to
any Lender an amount equivalent to any applicable withholding Tax. If the IRS or
any other Governmental Authority asserts a claim that the Security Trustee did
not properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered, was not properly executed or was
invalid or because such Lender failed to notify the Security Trustee of a change
in circumstance which rendered the exemption from, or reduction of, withholding
Tax ineffective or for any other reason, such Lender shall indemnify the
Security Trustee fully for all amounts paid, directly or indirectly, by the
Security Trustee as Tax or otherwise, including any penalties or interest and
together with all expenses (including legal expenses, allocated internal costs
and out-of-pocket expenses) incurred, whether or not such Tax was correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Security Trustee shall be conclusive absent manifest error. Each
Lender hereby authorizes the Security Trustee to set off and apply any and all
amounts at any time owing to such Lender under this Loan Agreement or any other
Basic Agreement against any amount due the Security Trustee under this Section
2.9(i). This Section 2.9(i) shall not limit or expand the obligations of the
Borrower under Section 2.9 or any other provision of this Loan Agreement.
(j)    Each party’s obligations under this Section 2.9 shall survive and remain
in full force and effect, notwithstanding the resignation or replacement of the
Security Trustee or the Facility Agent or any assignment of rights by, or the
replacement of, a Lender, the expiration or termination of the Commitments or
this Loan Agreement and the payment, satisfaction or discharge of all
obligations under the Basic Agreements.
2.10    Breakage Indemnity. The Borrower hereby agrees to indemnify each Lender
and to hold each Lender harmless, upon written request by that Lender (which
request shall set forth in reasonable detail the basis for requesting such
amounts), for Breakage Costs, if any (net of Swap Breakage Gain, if any) in each
case which that Lender may sustain, and in each case as


31





--------------------------------------------------------------------------------

Exhibit 10.1




such amount is due and payable pursuant to the terms of this Loan Agreement: (i)
if for any reason (other than a default by any Lender) a borrowing of the Loan
does not occur by the Cutoff Date as set forth in Section 2.2(e); (ii) as a
consequence of any transfer pursuant to Section 2.8; or (iii) as a consequence
of any default (following expiry of the applicable grace periods) by the
Borrower in the repayment or prepayment of the Loan when due under the terms of
this Loan Agreement (including following any acceleration of the Loans). So long
as no Event of Default shall have occurred and be continuing, each Lender shall
pay to the Borrower any Swap Breakage Gain, if any, received by it as a result
of such default, acceleration, or failure to make a borrowing or any repayment
or prepayment. If an Event of Default shall have occurred and be continuing at
the time any Lender realizes any Swap Breakage Gain, such Swap Breakage Gain
shall be retained by the relevant Lender and shall be deemed to be zero. For the
avoidance of doubt, the Borrower shall not be responsible for Breakage Costs, if
any, or other breakage incurred by the Lenders arising out of any Defaulting
Lender’s failure to fund on the Scheduled Advance Date. This covenant shall
survive the termination of this Loan Agreement and payment of the Loan and all
other amounts payable hereunder or under the Notes. A certificate setting forth
and explaining in reasonable detail the amount of LIBOR Breakage, if any, and
Swap Break Amount, if any, submitted to the Borrower by the affected Lender
shall be conclusive and binding for all purposes, except in case of manifest
error.
2.11    Increased Costs.
(a)    Increased Costs Generally. Subject to paragraphs (c) and (d) below, if
any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for account of, or credit
extended by, any Lender; or
(ii)    impose on any Lender any other condition affecting this Loan Agreement
or the Loan made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining its Loan (or of maintaining its obligation to
make any such Loan) or to reduce the amount of any sum received or receivable by
such Lender hereunder (whether of principal, interest or otherwise) (“Increased
Costs”) by an amount deemed by such Lender to be material, then the Borrower
will pay to such Lender, within 30 days after the Borrower’s receipt of the
certificate set forth in Section 2.11(e), such additional amount or amounts as
necessary to compensate such Lender for such additional costs incurred or
reduction suffered, in each case provided that such additional costs have not
been provided for pursuant to any other provision of this Loan Agreement; it
being understood that nothing in this Section 2.11(a) shall be construed to
increase the amounts owed by the Borrower pursuant to (or to avoid the
application of any exclusion to or carveout to) any such other provision.
(b)    Capital Requirements. Subject to paragraphs (c) and (d) below, if any
Change in Law regarding capital or liquidity requirements has the effect of
reducing the rate of return on a Lender’s capital or on the capital of such
Lender’s holding company, if any, as relates to the class


32





--------------------------------------------------------------------------------

Exhibit 10.1




of assets and liabilities that includes its Commitments and Loan under this Loan
Agreement to a level below that which such Lender or such Lender’s holding
company would have achieved but for such Change in Law (taking into
consideration (x) that both the adoption and/or implementation of the Basel III
accord is a Change in Law and (y) such Lender’s policies and the policies of
such Lender’s holding company with respect to capital adequacy or liquidity
requirements developed in connection with the adoption and/or implementation of
the Basel III accord) by an amount deemed by such Lender to be material, the
Borrower will pay to such Lender, within 30 days after the Borrower’s receipt of
the certificate set forth in Section 2.11(e), such additional amount or amounts
as necessary to compensate such Lender or such Lender’s holding company for any
such reduction suffered, in each case provided that such additional costs have
not been provided for pursuant to any other provision of this Loan Agreement; it
being understood that nothing in this Section 2.11(b) shall be construed to
increase the amounts owed by the Borrower pursuant to (or to avoid the
application of any exclusion to or carveout to) any such other provision.
(c)    Limitations of Claims. The Borrower shall not be required to make payment
to any affected Lender pursuant to Section 2.11(a) or 2.11(b) to the extent
that:
(i)    any amounts claimed thereunder are in respect of or are attributable to
Taxes; or
(ii)    any amounts claimed thereunder are imposed by reason of the willful
misconduct or gross negligence of such Lender, or its breach of any of its
representations and warranties in this Loan Agreement or any other Basic
Agreement or result from any failure on the part of such Lender to comply with
any of the express terms of this Loan Agreement or any other Basic Agreement
(except to the extent such failure results from any failure on the part of any
party (other than such Lender) to this Loan Agreement or any other Basic
Agreement to comply with any of the express terms thereof);
(iii)    any amounts claimed thereunder result from any failure by such Lender
to duly comply with any such laws of which it may reasonably be expected to be
aware and the Change in Law; or
(iv)    any amounts claimed thereunder result from a voluntary relocation by
such Lender of its lending office.
In addition, the Borrower shall not be required to make payment to any affected
Lender pursuant to Section 2.11(a) or 2.11(b) to the extent that, where
applicable, any Lender claiming payment thereunder is not also seeking payment
for similar increased costs in similar financing transactions for other
similarly situated U.S. air carriers.
(d)    Claims Procedure. A Lender intending to make a claim for amounts pursuant
to Section 2.11(a) or (b) shall, promptly after becoming aware of the same,
provide written notice to the Facility Agent and the Borrower of the event by
reason of which it is entitled to do so (the “Increased Cost Notice”); provided,
that no Lender shall be entitled to claim any such amounts pursuant to Section
2.11(a) or (b) with respect to the period which is more than 180 days prior to


33





--------------------------------------------------------------------------------

Exhibit 10.1




the delivery of the Increased Cost Notice. The Increased Cost Notice shall
describe in reasonable detail the events giving rise to such Increased Costs,
the basis for determining and allocating such Increased Costs and the amount of
each request by such Lender for compensation under this Section 2.11, together
with a statement that the determinations and allocations made in respect of the
Increased Costs comply with the provisions of this Section 2.11; provided, that
such Lender shall not be required to disclose any confidential information
relating to the organization of its affairs, or its capital structure or return
on capital.
(e)    Certificate of Lenders. A certificate of a Lender (i) setting forth the
amount of any indemnity payable to it, or for its account, under this Section
2.11, the basis for such amount in reasonable detail and the calculation of such
amount in reasonable detail and (ii) certifying that such Lender is generally
charging similar amounts in similar financing transactions for other similarly
situated U.S. air carriers shall be delivered to the Borrower and the Facility
Agent, and such certificate shall, in the absence of manifest error, be prima
facie evidence of the existence and amount of such obligation of the Borrower so
long as the underlying determinations and allocations are made on a reasonable
basis. The protection of this Section 2.11 shall be available to each Lender
regardless of any possible contention of the invalidity or inapplicability of
the Change in Law that shall have occurred or been imposed; provided that if,
after the payment of any amounts by the Borrower under this Section 2.11, any
Change of Law in respect of which a payment was made is thereafter determined to
be invalid or inapplicable to the such Lender, then such Lender shall, within 30
days after such determination, repay any amounts paid to it by the Borrower
hereunder in respect of such Change in Law.
2.12    General Indemnity. The Borrower hereby agrees to defend, indemnify, save
and keep harmless on an After-Tax Basis the Security Trustee, the Facility Agent
and each Lender (without duplication of any other indemnity provisions herein,
including without limitation any provisions related to Expenses for Breakage
Costs, Increased Costs, and Market Disruption) together with their respective
officers, directors, agents and employees (each, an “Indemnitee” and the
respective officers, directors, agents and employees of each of the foregoing
Indemnitees, as applicable, together with such Indemnitee, being referred to
herein collectively as the “Related Indemnitee Group” of such Indemnitee)
against, and agrees to protect, save and keep harmless each Indemnitee from
(whether or not the transactions contemplated herein or in any of the other
Basic Agreements are consummated), any and all Expenses imposed on, incurred by
or asserted against such Indemnitee, in any way relating to or arising out of or
which would not have occurred but for:
(a)    the execution and delivery of the Basic Agreements and the consummation
of the transactions contemplated thereby or the enforcement of any of the terms
thereof after the occurrence and continuation of an Event of Default;
(b)    the operation, possession, use, non-use, control, leasing, subleasing,
maintenance, storage, overhaul, testing or inspections of (i) the Aircraft, (ii)
any Engine or (iii) any Part, by any Person (other than such Indemnitee),
including, without limitation, claims for death, personal injury, property
damage, other loss or harm to any Person and claims relating to any Requirement
of Law, including, without limitation, environmental control, noise and
pollution laws, rules or regulations;


34





--------------------------------------------------------------------------------

Exhibit 10.1




(c)    the manufacture, design, acceptance, rejection, delivery, return, import,
export, condition, repair, modification, servicing, rebuilding, enforcement of
warranties, airworthiness, registration, reregistration, performance, sublease,
merchantability, fitness for use, substitution or replacement of the Aircraft,
any Engine or any Part or other transfer of use or possession of the Aircraft,
any Engine or any Part, including under a pooling or interchange agreement; or
(d)    the prevention or attempt to prevent the arrest, confiscation, seizure,
taking in execution, impounding, forfeiture or detention of the Aircraft, or in
securing the release of the Aircraft;
provided that the foregoing indemnity shall not extend to:
(1)    any Expense to the extent paid or borne by a Person other than the
Borrower pursuant to any other provision of this Loan Agreement or any other
Basic Agreement;
(2)    any Expense to the extent it exceeds maximum amounts agreed to be borne
by the Borrower pursuant to Section 7.5;
(3)    any Expense to the extent such Expense is attributable to the
authorization or giving or withholding by any Indemnitee of any future
amendments, supplements, waivers or consents with respect to any of this Loan
Agreement and the other Basic Agreements, other than such as have been requested
in writing by the Borrower, or such as are expressly required or contemplated by
the provisions of the Basic Agreements;
(4)    any Expense to the extent such Expense is an ordinary and usual overhead
Expense for any Indemnitee (other than such Expenses caused directly by the
occurrence of an Event of Default);
(5)    any Expense to the extent such Expense would have arisen if an Indemnitee
had not engaged in the transactions contemplated by this Loan Agreement or any
other Basic Agreements; or
(6)    any Expense to the extent such Expense is attributable to or results from
or arises out of any Lender Lien;
(7)    any Expense to the extent such Expense is attributable to or results from
or arises out of any representation or warranty by any Indemnitee or such
Indemnitee’s Related Indemnitee Group in or provided in accordance with the
Basic Agreements being incorrect; or
(8)    any Expense to the extent such Expense is attributable to or results from
or arises out of the failure by any Indemnitee or such Indemnitee’s Related
Indemnitee Group to perform or observe any agreement, covenant or condition in
this Loan Agreement or any other Basic Agreement; or


35





--------------------------------------------------------------------------------

Exhibit 10.1




(9)    any Expense to the extent such Expense is attributable to or results from
or arises out of the willful misconduct or the gross negligence of any
Indemnitee or such Indemnitee’s Related Indemnitee Group (other than gross
negligence imputed to such Indemnitee solely by reason of its interest in the
Aircraft); or
(10)    any Expense to the extent such Expense is attributable to or results
from or arises out of any Tax, or any loss of Tax benefits or increase in Tax
liability under any Tax law, which, for the avoidance of doubt, shall be
governed by Section 2.9; provided, however, that this clause (10) shall not
apply to Taxes taken into consideration in making any payment pursuant to this
Section 2.12 on an After-Tax Basis; or
(11)    any Expense to the extent such Expense is attributable to or results
from or arises out of (other than during the continuance of an Event of Default)
the offer, sale, assignment, transfer, participation or other disposition
(whether voluntary or involuntary) by or on behalf of an Indemnitee of any
interest in the Aircraft, a Commitment, a Loan or a Note or any similar interest
or any borrowing of funds in respect thereof or all or any part of such
Indemnitee’s interest in the Basic Agreements; or
(12)    any Expense to the extent such Expense is attributable to or results
from or arises out of any acts or events (other than acts or events related to
the performance or failure to perform by the Borrower of its obligations
pursuant to the terms of the Basic Agreements) that occur after the Security
Trustee is required to release all Collateral from the Lien of the Security
Agreement.
In the case of any Expense indemnified by the Borrower hereunder that is covered
by a policy of insurance maintained by the Borrower, each Indemnitee agrees to
cooperate, at the Borrower’s expense, with the insurers in the exercise of their
rights to investigate, defend or compromise such Expense as may be required to
retain the benefits of such insurance with respect to such Expense.
If an Indemnitee has knowledge of a claim involving one or more Expenses, such
Indemnitee (if it intends to have such Expenses indemnified by the Borrower)
shall promptly give notice of such claim to the Borrower; provided that the
failure to provide such notice shall not release the Borrower from any of its
obligations to indemnify an Indemnitee hereunder, except to the extent the
Borrower is prejudiced by such failure or the Borrower’s indemnification
obligations are increased as a result of such failure. Such Indemnitee shall
promptly submit to the Borrower, at the Borrower’s expense, such additional
information in such Indemnitee’s possession as the Borrower shall reasonably
request to substantiate such request for payment to the Borrower. Any amount
payable to any Indemnitee pursuant to this Section 2.12 shall be paid within 30
days after receipt of a written demand therefor from such Indemnitee accompanied
by a written statement describing in reasonable detail the Expenses which are
the subject of and basis for such indemnity and the computation of the amount so
payable. Subject to the rights of insurers under policies of insurance
maintained by the Borrower, the Borrower shall be entitled, unless an Event of
Default shall have occurred and be continuing and provided that (x) such actions
shall not involve a material risk of criminal liability, unindemnified civil
liability or sale, loss or forfeiture of the Aircraft and (y) any Expense for
such actions shall be indemnified by the Borrower at the request of any Lender,
at its sole cost and expense:


36





--------------------------------------------------------------------------------

Exhibit 10.1




(A)    so long as the Borrower has agreed in writing that the Borrower is liable
to such Indemnitee for such Expense, if any, in any judicial or administrative
proceeding that involves solely a claim for one or more Expenses, to assume
responsibility for and control thereof,
(B)    so long as the Borrower has agreed in writing for such Indemnitee that
the Borrower is liable to such Indemnitee for such Expense, if any, in any
judicial or administrative proceeding involving a claim for one or more Expenses
and other claims related or unrelated to the transactions contemplated by the
Basic Agreements, to assume responsibility for and control of such claim for
Expenses to the extent that the same may be and is severed from such other
claims (and such Indemnitee shall use reasonable efforts to obtain such
severance), and
(C)    in any other case, to be consulted by such Indemnitee with respect to
judicial proceedings subject to the control of such Indemnitee and to be
allowed, at the Borrower’s sole expense, to participate therein.
Such Indemnitee shall, at Borrower’s cost, supply the Borrower with such
information reasonably requested by the Borrower and provide reasonable
cooperation as reasonably requested by the Borrower as is necessary or advisable
for the Borrower to control or participate in any proceeding to the extent
permitted by this Section 2.12. Such Indemnitee shall not (unless such
Indemnitee waives its right to be indemnified with respect to such Expense under
this Section 2.12) enter into a settlement or other compromise with respect to
any Expense without the prior written consent of the Borrower. Where the
Borrower or any insurer under a policy of insurance maintained by the Borrower
assumes responsibility for and control of any proceeding against an Indemnitee
with respect to an Expense, no additional legal fees or expenses of such
Indemnitee in connection with the defense of such Expense shall be indemnified
hereunder unless (i) such fees or expenses were incurred at the request of the
Borrower or such insurer; provided, however, that if in the written opinion of
counsel to such Indemnitee an actual or potential material conflict of interest
exists such that it is advisable for such Indemnitee to be represented by
separate counsel, then the reasonable fees and expenses of any such separate
counsel shall be borne by the Borrower. Subject to the requirements of any
policy of insurance, an Indemnitee may participate at its own expense in any
judicial proceeding controlled by the Borrower pursuant to the preceding
provisions; provided that such party’s participation does not, in the opinion of
the counsel appointed by the Borrower or its insurers to conduct such
proceedings, interfere with such control; and such participation shall not
constitute a waiver of the indemnification provided in this Section 2.12.
Notwithstanding anything to the contrary contained herein, the Borrower shall
not under any circumstances be liable with respect to any Expenses or series of
related Expenses for the fees and expenses of more than one counsel for all
Indemnitees.
To the extent that an Expense indemnified by the Borrower under this Section
2.12 is in fact paid in full by the Borrower or an insurer under a policy of
insurance maintained by the Borrower, the Borrower or such insurer, as the case
may be, shall, without any further action, be subrogated to the rights and
remedies of the Indemnitee on whose behalf such Expense was paid (other than
rights of such Indemnitee under insurance policies maintained at its own
expense) with respect to the transaction or event giving rise to such Expense.
Such Indemnitee shall give such further assurances or agreements and shall
cooperate with the Borrower or such insurer, as the case


37





--------------------------------------------------------------------------------

Exhibit 10.1




may be, to permit the Borrower or such insurer to pursue such rights and
remedies, if any, to the extent reasonably requested by the Borrower and at the
Borrower’s expense. So long as no Material Default or Event of Default shall
have occurred and be continuing, should an Indemnitee receive any payment from
any party other than the Borrower or its insurers, in whole or in part, with
respect to any Expense previously paid in full by the Borrower or its insurers
hereunder, it shall promptly pay over to the Borrower the amount received (but
not an amount in excess of the amount the Borrower or any of its insurers has
paid in respect of such Expense).
Nothing set forth in this Section 2.12 shall constitute a guarantee by the
Borrower that the Aircraft shall at any time have any particular value, useful
life or residual value. Each of the Lenders agrees that the provisions of
Section 2.11 constitute its sole remedy for the reimbursement of Increased Costs
described therein and that nothing in this Section 2.12 shall constitute an
indemnity for any Increased Cost or any cost or loss or reduction in rate of
return in the nature of an Increased Cost.
Notwithstanding anything to the contrary in this Section 2.12, in no event will
an Indemnitee be required to pay any amount to the Borrower pursuant to this
Section 2.12 the payment of which would place the Indemnitee in a less favorable
net after-Tax position than the Indemnitee would have been in if the event or
circumstance giving rise to such obligation had not occurred. No provision of
this Agreement shall be construed to require an Indemnitee to provide copies of
its tax returns or any other information in respect of its tax returns or
reporting positions that such Indemnitee considers confidential. No provision of
this Agreement shall interfere with the right of any Indemnitee to arrange its
tax or any other affairs in whatever manner it thinks fit.
To the extent permitted by applicable law, interest at the Default Rate shall be
paid, on demand, on any amount or indemnity not paid when due pursuant to this
Section 2.12 until the same shall be paid. Such interest shall be paid in the
same manner as the unpaid amount in respect of which such interest is due.
2.13    [Reserved.]
2.14    Illegality. If at any time as a result of any Change in Law occurring
after the date hereof it becomes, or becomes apparent that it will become,
unlawful or prohibited for any Lender to make or maintain the Loan or its
participation in the Loan or to carry out all or any of the other obligations
under the Basic Agreements to which it is party or to charge or receive interest
at the rates applicable (such an event being referred to as a “Relevant Event”),
then such Lender shall promptly serve notice of such fact on the Facility Agent,
the Security Trustee and the Borrower, together with an opinion of independent
legal counsel confirming that a Relevant Event has occurred or is about to
occur. If the opinion of independent legal counsel is that (a) the Relevant
Event has come into effect or (b) the Relevant Event will come into effect
within twenty-one (21) days, and the Borrower, the Facility Agent and such
Lender have been unable to mitigate pursuant to Section 2.7 or accomplish a
directed sale pursuant to Section 2.8 after exercising reasonable commercial
efforts, then in the case of either (a) or (b) the Commitment of such Lender
shall terminate and the Facility Agent may declare the portion of the Loan made
by such Lender to be immediately due and payable on the date set forth for such
payment in such notice or the date of the Relevant Event, whichever is later to
occur, and the Borrower shall prepay such portion of the Loan, together with
interest thereon, Breakage Costs, if any (net of Swap Breakage Gain, if any),


38





--------------------------------------------------------------------------------

Exhibit 10.1




and all other amounts, if any, due and payable hereunder but otherwise without
any Prepayment Fee or prepayment penalty. If the opinion of independent legal
counsel is that the Relevant Event will not come into effect within twenty-one
days after the notice given by such Lender to the Facility Agent, the Security
Trustee and the Borrower in accordance with this Section 2.14, the portion of
the Loan made by such Lender shall be due and payable prior to the Relevant
Event taking effect, unless such Lender’s portion of the Loan is transferred
pursuant to Section 2.8 on or before the date set forth for such payment.
2.15    Mutilation, Destruction, Loss or Theft. If a Note shall become
mutilated, destroyed, lost or stolen, the Borrower shall, upon the written
request and at the expense of the relevant Lender execute and the Security
Trustee shall deliver to such Lender, in replacement thereof, a new Note in the
same face amount, with the same designation and dated the same date as the Note
so mutilated, destroyed, lost or stolen. If the Note being replaced has become
mutilated, such Note shall be surrendered to the Borrower. If the Note being
replaced has been destroyed, lost or stolen, the holder of such Note shall
furnish to the Borrower and the Security Trustee such security or indemnity as
may reasonably be required by the Borrower and the Security Trustee to save them
harmless and evidence reasonably satisfactory to the Borrower and the Security
Trustee of the destruction, loss or theft of such Note and the ownership
thereof, provided, however, that if the holder of such Note is an Original
Lender, the written undertaking of such holder to indemnify the Borrower shall
be sufficient security and indemnity.
2.16    Registration. The Security Trustee, acting solely for this purpose as
agent for the Borrower, shall maintain at its office a register for the purpose
of registering transfers and exchanges of the Notes (a “Register”). A holder of
an outstanding Note, intending to transfer such outstanding Note to a new payee
or to exchange such outstanding Note for a new Note or Notes of authorized
denominations, shall endorse such outstanding Note and surrender such
outstanding Note at the office of the Security Trustee together with a written
request from such holder for the issuance of a new Note or Notes, specifying the
name and address of the new payee or payees and any other documentation
reasonably required by the Security Trustee. Promptly upon receipt of such
documents, subject to Section 7.6, the Security Trustee shall deliver to the
Borrower a new Note or Notes of the same designation, in the same aggregate
original face amount, dated the same date or dates as the surrendered Note, in
such denomination or denominations as such holder may request and registered in
the name of and payable to such payee or payees as shall be specified in the
written request from such holder, and promptly upon receipt, the Borrower shall
execute and return to the Security Trustee such new Note or Notes and the
Security Trustee shall deliver such new Note or Notes. Every Note presented or
surrendered for registration of transfer or exchange shall be accompanied by a
Transfer Certificate duly executed by the holder thereof and the new payee or
payees and such transfer shall comply with the terms of Section 7.6 and, at the
request of the Borrower, evidence of compliance of such transfer or exchange
with the provisions of the Securities Act and any other applicable securities or
similar laws. Each new Note issued upon transfer or exchange shall be in an
original principal amount in accordance with the requirements of Section 7.6.
The Security Trustee shall make a notation on each new Note of the amount of all
payments of principal previously made on the surrendered Note or Notes with
respect to which such new Note is issued and the date to which interest on such
surrendered Note or Notes has been paid. Each Note is a registered Note and is
transferable only upon surrender for registration of transfer duly endorsed as
provided herein and in Section 7.6. Neither the Borrower nor the Security


39





--------------------------------------------------------------------------------

Exhibit 10.1




Trustee shall be required to effect a transfer or exchange any surrendered Note
as above provided during the period of five (5) Business Days preceding any
Payment Date. The Facility Agent, the Security Trustee and the Borrower may deem
and treat the Person in whose name any Note shall have been issued and
registered as the absolute owner and holder of such Note for the purpose of
receiving payment of all amounts payable by the Borrower with respect to such
Note and for all other purposes, and shall not be affected by any notice to the
contrary. All references in this Loan Agreement and the other Basic Agreements
to a “holder” of any Note shall mean the Person in whose name such Note is at
the time registered on the Register. By its acceptance thereof, each holder of a
Note agrees to be bound by and to perform and comply with the provisions of this
Loan Agreement, the Security Agreement and the other Basic Agreements applicable
to the Lenders. The Security Trustee shall permit the Borrower, the Facility
Agent, any Lender or their respective nominees to inspect the Register during
ordinary business hours and upon reasonable prior notice.
Upon the issuance of a new Note or Notes pursuant to Section 2.15 or
Section 2.16 (other than in connection with an issuance (a) made at the request
of the Borrower or (b) made when an Event of Default is continuing in connection
with the exercise of remedies), the Borrower and the Security Trustee shall
require from the party requesting such new Note(s), without any right of
reimbursement under any Basic Agreement, payment of such amount as may be
necessary to reimburse the Borrower and the Security Trustee for, or to provide
funds for, the payment of any Tax or other governmental charge in connection
therewith and any charges and expenses connected with such Tax or other
governmental charge paid or payable by the Borrower or the Security Trustee, as
the case may be.
Each Lender that sells a participation (which it may only do in accordance with
Section 7.6) shall, acting for itself and, solely for this purpose, as an agent
of the Borrower, maintain a register on which it enters the name and address of
each participant and the principal amounts (and stated interest) of each
participant’s interest in the Loan (a “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any participant or any
information relating to a participant’s interest in the Loan) to any Person
except to the extent that such disclosure is necessary to establish that such
Loan is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Loan Agreement notwithstanding any notice to the
contrary. For the avoidance of doubt, neither the Security Trustee (in its
capacity as Security Trustee) nor the Facility Agent nor the Borrower shall have
any responsibility for maintaining a Participant Register.
2.17    [Reserved.]
2.18    Market Disruption Event. In the event that a Market Disruption occurs
with respect to any Lender on any Interest Rate Determination Date, the Facility
Agent shall on such date give notice (by facsimile or by telephone confirmed in
writing) to the Borrower, the Security Trustee and each member of its Lender
Group of such circumstance and provide within one additional Business Day each
affected Lender’s Market Disruption Rate, whereupon, from and including the
first day of the Interest Period, as applicable, to which such Interest Rate
Determination Date relates, that portion of the Loan which is held by each such
affected Lender shall bear interest at the applicable Market Disruption Rate
until such time as the Facility Agent shall have notified the


40





--------------------------------------------------------------------------------

Exhibit 10.1




Borrower and the Security Trustee that such circumstances no longer exist and
the next Interest Period shall have commenced; provided that, where applicable,
such Lender is then similarly invoking rights similar or comparable to those set
forth herein against other borrowers who are similarly situated U.S. air
carriers in similar financing transactions where such Lender has the ability to
invoke such similar or comparable rights. Each affected Lender shall provide a
certificate to the Borrower, the Facility Agent and the Security Trustee setting
forth such Lender’s Market Disruption Rate, which shall constitute a
certification by such Lender that (x) such interest rate so provided is an
accurate and fair calculation of its funding costs for its portion of the Loan
for such Interest Period, (y) such calculation has been made on a fair and
non-discriminatory basis and (z) where applicable, such Lender is then similarly
invoking rights similar or comparable to those set forth herein against other
borrowers who are similarly situated U.S. air carriers in similar financing
transactions where such Lender has the ability to invoke such similar or
comparable rights. The Market Disruption Rate so certified by such Lender shall
be conclusive and binding on the Borrower for such Interest Period absent
manifest error. At any time after a Market Disruption has occurred, the Borrower
shall have the right (a) exercisable upon three (3) Business Days’ prior notice
to the Facility Agent and the Security Trustee to prepay in full the Loan of
each Lender claiming a Market Disruption Event, together with accrued interest
thereon at the applicable Market Disruption Rate and Breakage Costs if any (net
of Swap Breakage Gain, if any), but otherwise without any Prepayment Fee or
prepayment penalty, whereupon such portion of the Loan shall become due and
payable on the date specified by the Borrower in such notice, and/or (b) to
require each such Lender to transfer its portion of the Loan in accordance with
the provisions of Section 2.8 hereof.
Section 3.
Conditions Precedent.

3.1    Conditions Precedent to Advance for the Lenders. The agreement and
obligation of each Lender to make its portion of the Loan to the Borrower on the
Advance Date are subject to the satisfaction (or waiver by the Facility Agent,
which waiver shall be in writing and signed by the Facility Agent and shall only
be provided if agreed to by all members of the Lender Group) of the following
conditions precedent:
(a)    Certain Basic Agreements. The Facility Agent shall have received the
following documents, each duly authorized, executed and delivered by each of the
parties thereto (other than each Lender and the Facility Agent) and executed
counterparts (or copies thereof where indicated) shall have been delivered to
the Facility Agent:
(i)    this Loan Agreement;
(ii)    the Notes, dated the Advance Date;
(iii)    the Security Agreement, dated as of the Advance Date, substantially in
the form attached as Exhibit J to this Loan Agreement;
(iv)    the Security Agreement Supplement No. 1, dated the Advance Date;
(v)    a copy of the FAA Bill of Sale for the Aircraft;


41





--------------------------------------------------------------------------------

Exhibit 10.1




(vi)    a copy of the Aircraft Bill of Sale for the Aircraft;
(vii)    the Airframe Warranties Agreement, dated the Advance Date; and
(viii)    the Engine Warranty Agreement, dated the Advance Date.
(b)    [Reserved].
(c)    Insurance Certificate. The Facility Agent shall have received an
insurance broker’s certificate from the Borrower’s insurance broker relating to
the Aircraft evidencing maintenance of insurance in compliance with Section 3.6
of the Security Agreement and naming the Secured Parties as additional insureds
and, to the extent contemplated by the Security Agreement, the Security Trustee
as sole loss payee.
(d)    Undertakings. The Facility Agent shall have received from the Borrower’s
insurance broker a letter of undertaking with respect to the insurance
requirements under Section 3.6 of the Security Agreement.
(e)    Organizational Documents.
(i)    The Facility Agent shall have received a certificate of a director or an
officer or a secretary of the Borrower, dated the Advance Date, attaching (i) a
duly executed incumbency certificate of the Borrower, (ii) a true and correct
copy of the resolutions of the Board of Directors or other competent authority
of the Borrower with respect to the due authorization of the transactions
contemplated by this Loan Agreement and the other Basic Agreements to which the
Borrower is a party, certified by a director or an officer or a secretary of the
Borrower and such resolutions shall be in full force and effect and shall not
have been amended, modified or rescinded; (iii) a true and correct copy of the
organizational documents of the Borrower and such organizational documents shall
be in full force and effect, and (iv) a true and correct copy of the bylaws (or
comparable organizational document) of the Borrower and such bylaws (or
comparable document) shall be in full force and effect.
(ii)    A good standing certificate of the Borrower, dated as of, or a date
reasonably prior to, the Advance Date, from the Secretary of State of the State
of Delaware.
(iii)    The Facility Agent shall have received a certificate of a director or
an officer or a secretary of the Security Trustee attaching a duly executed
incumbency certificate of the Security Trustee in form and substance reasonably
satisfactory to the Facility Agent.
(f)    No Conflict. The consummation of the transactions contemplated hereby
shall not contravene, violate or conflict with in any material respect, nor
involve the Borrower, the Security Trustee, the Facility Agent or any Lender in
any material violation of, any Contractual Obligation of the Borrower.


42





--------------------------------------------------------------------------------

Exhibit 10.1




(g)    Opinions of Counsel. The Facility Agent shall have received each of the
following legal opinions, addressed to the Facility Agent, the Security Trustee
and the Original Lenders and dated as of the Advance Date: (i) the opinion of
in-house counsel to the Borrower, in substantially the form to be agreed by the
parties, (ii) the opinion of Debevoise & Plimpton LLP, special New York counsel
to the Borrower, in substantially the form to be agreed by the parties, (iii)
the Cape Town opinion of Debevoise & Plimpton LLP, special New York counsel to
the Borrower, in substantially the form to be agreed by the parties, (iv) the
opinion of Richards, Layton & Finger, special Delaware counsel to the Borrower
in substantially the form to be agreed by the parties, (v) the opinion of Morris
James LLP, special Delaware counsel to the Security Trustee in substantially the
form to be agreed by the parties, and (vi) the opinion of Aviation Counsel, in
substantially the form to be agreed by the parties.
(h)    [Reserved.]
(i)    Security Interest. On the Advance Date, after giving effect to the filing
of the FAA Filed Documents and the Financing Statement and the registration of
the International Interest of the Security Trustee in the Airframe and each
Engine with the International Registry as contemplated by Section 3.1(cc), the
Security Trustee under the Security Agreement shall have received a duly
perfected first priority security interest in all of the Borrower’s right, title
and interest in the Aircraft, subject only to Permitted Liens.
(j)    [Reserved.]
(k)    No Defaults. No Default, Event of Default or Total Loss (or an event
which with the passage of time would become a Total Loss) shall have occurred
and be continuing or would result from the advance of the Loans.
(l)    No Actions or Proceedings. No action or proceeding shall have been
instituted nor shall any governmental action be threatened before any
Governmental Authority, nor shall any order, judgment or decree have been issued
or proposed to be issued by any Governmental Authority, on the Advance Date to
set aside, restrain, enjoin or prevent the completion and consummation of this
Loan Agreement or the transactions contemplated hereby.
(m)    [No Material Adverse Change. On the Advance Date, no material adverse
change in the financial condition of the Borrower shall have occurred and be
continuing which would have a material adverse effect on the ability of the
Borrower to pay its debts when they become due or to perform its obligations
under the Basic Agreements.]
(n)    Representations and Warranties. The representations and warranties made
by the Borrower in Section 4.1 shall be true and correct as of the Advance Date
and the Facility Agent shall have received a certificate of an officer of the
Borrower to such effect.
(o)    Fees and Expenses. The Borrower shall have paid all expenses of the
Facility Agent and such Lender due and payable on or prior to the Advance Date
pursuant to Section 7.5, any Commitment Fees due and payable on or prior to the
Advance Date pursuant to the


43





--------------------------------------------------------------------------------

Exhibit 10.1




Framework Agreement and all other fees due and payable on or prior to the
Advance Date as separately agreed by the Borrower and BNP Paribas.
(p)    Export Certificate of Airworthiness. The Facility Agent shall have
received a copy of a current, valid Export Certificate of Airworthiness for the
Aircraft duly issued by the French Civil Aviation Authority.
(q)    [Reserved.]
(r)    Illegality. No change shall have occurred after the date of this Loan
Agreement in any applicable law that makes it a violation of law for (i) the
Borrower, the Facility Agent, the Security Trustee or any Lender to execute,
deliver and perform the Basic Agreements to which any of them is a party or
(ii) any Lender to make its Loan.
(s)    Financial Statements. The Facility Agent shall have received from the
Borrower its annual audited consolidated financial statements for the year
ending December 31, 2016 and its most recent quarterly unaudited financial
statements; provided, however, that this condition shall be deemed satisfied to
the extent such financial statements are publicly available through LIVEDGAR,
the Borrower’s website or other reasonable means.
(t)    [Reserved.]
(u)    Section 1110. The Security Trustee shall be entitled to the benefits of
Section 1110 of the Bankruptcy Code with respect to the Aircraft as provided in
the Security Agreement in the event of a case under Chapter 11 of the Bankruptcy
Code in which the Borrower is the debtor.
(v)    [Reserved.]
(w)    Title. The Borrower shall have good title to the Aircraft, free and clear
of all Liens, except Permitted Liens.
(x)    [Reserved.]
(y)    [Reserved.]
(z)    [Reserved.]
(aa)    Process Agent. The Facility Agent shall have received evidence of the
acceptance of the appointment of the process agent for the Borrower pursuant to
Section 7.12 of this Loan Agreement.
(bb)    No Funding Market Disruption. With respect to each Lender, no Funding
Market Disruption shall have occurred and be continuing.
(cc)    Filings and Registrations. On the Advance Date (a) the FAA Application
for Registration in the name of the Borrower shall have been duly filed (or
shall be in the process of


44





--------------------------------------------------------------------------------

Exhibit 10.1




being duly filed) with the FAA in accordance with the Transportation Code, (b)
the FAA Filed Documents shall have been duly filed for recordation (or shall be
in the process of being so duly filed for recordation) with the FAA in
accordance with the Transportation Code, (c) the Financing Statement with
respect to the Aircraft shall have been duly filed (or shall be in the process
of being so duly filed) in the State of Delaware, (d) AC Form 8050-135 shall
have been filed (or shall be in the process of being duly filed) with the FAA
pursuant to the FAA Regulations with respect to the Airframe and each Engine as
pertains to the International Interest of the Security Trustee therein granted
(or to be granted) under the Security Agreement and the Security Agreement
Supplement No. 1, and an authorization code shall have been obtained (or shall
be in the process of being obtained) in respect of each such International
Interest, (e) such International Interest shall have been registered (or shall
be in the process of being registered) with the International Registry with the
Borrower as debtor and the Security Trustee as creditor, and there shall exist
no other registered International Interest with respect to the Airframe or
either Engine on the International Registry, and (f) the Aircraft Bill of Sale
shall have been registered (or shall be in the process of being registered) with
the International Registry as a “contract of sale” with the Airframe
Manufacturer as seller and the Borrower as buyer.
3.2    Conditions Precedent to Borrow for the Borrower. The agreement and
obligation of the Borrower to issue and sell the Notes on the Advance Date are
subject to the satisfaction (or waiver by the Borrower which waiver shall be in
writing and signed by the Borrower) of the following conditions precedent:
(a)    Certain Basic Agreements. The Borrower shall have received the documents
referred to in Section 3.1(a), each duly authorized, executed and delivered by
each of the parties thereto (other than the Borrower) and executed counterparts
(or copies thereof where indicated) shall have been delivered to the Borrower.
(b)    Organizational Documents. The Borrower shall have received the documents
referred to in Section 3.1(e)(iii).
(c)    No Conflict. The consummation of the transactions contemplated hereby
shall not contravene, violate or conflict with in any material respect, nor
involve the Borrower, the Security Trustee, the Facility Agent or any Lender in
any material violation of, any Requirement of Law or Contractual Obligation of
the Borrower.
(d)    Opinions of Counsel. The Borrower shall have received the opinions
referred to in Section 3.1(g)(iv) and (v) addressed to the Borrower.
(e)    No Total Loss. No Total Loss (or an event which with the passage of time
would become a Total Loss) shall have occurred and be continuing.
(f)    No Actions or Proceedings. No action or proceeding shall have been
instituted nor shall any governmental action be threatened before any
Governmental Authority, nor shall any order, judgment or decree have been issued
or proposed to be issued by any Governmental Authority, on the Advance Date to
set aside, restrain, enjoin or prevent the completion and consummation of this
Loan Agreement or the transactions contemplated hereby.


45





--------------------------------------------------------------------------------

Exhibit 10.1




(g)    Representations and Warranties. The representations and warranties made
by the Security Trustee, the Facility Agent and the Lenders in Section 4.2, 4.3
and 4.4, respectively, or by the Lenders in any Transfer Certificate shall be
true and correct as of the Advance Date.
(h)    Export Certificate of Airworthiness. The Borrower shall have received a
copy of a current, valid Export Certificate of Airworthiness for the Aircraft
duly issued by the French Civil Aviation Authority.
(i)    Title. The Borrower shall have good title to the Aircraft, free and clear
of all Liens, except Permitted Liens.
(j)    [Reserved.]
(k)    Filings and Registrations. The Borrower shall have received evidence
reasonably satisfactory to it as to the matters described in Section 3.1(cc).
(l)    No Funding Market Disruption. With respect to each Lender, no Funding
Market Disruption shall have occurred and be continuing.
(m)    [Reserved.]
(n)    Loan. Each Lender shall have made the Loan to the Borrower in an amount
equal to such Lender’s Commitment.
Section 4.
Representations and Warranties and Covenants.

4.1    Representations and Warranties of the Borrower. The Borrower hereby
represents and warrants to the other parties hereto, as of the Advance Date,
that:
(a)    No Default. No Default or Event of Default has occurred and is continuing
or will occur as a result of the consummation of the transactions contemplated
hereby.
(b)    Litigation. Except for such matters, if any, disclosed in press releases
issued by the Borrower or in public filings made with the U.S. Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, by
the Borrower prior to the date hereof, no litigation, arbitration or
administrative proceeding or claim is presently in progress or pending or, to
the best of Borrower’s knowledge, threatened against (or involving) the Borrower
which would reasonably be expected to have a material adverse effect on the
ability of the Borrower to perform its obligations under any of the Basic
Agreements to which the Borrower is a party.
(c)    State of Organization; Location; Citizenship; Certificated Air Carrier.
The full and correct name of the Borrower is “Spirit Airlines, Inc.” and the
Borrower is a corporation under the laws of Delaware, is a Citizen of the United
States and is a Certificated Air Carrier.
(d)    Security Agreement. Except for (i) the execution and delivery of each of
the Security Agreement and the Security Agreement Supplement No. 1, (ii) the
registration of the Aircraft in the name of the Borrower with the aircraft
registry of the Aviation Authority, (iii) the


46





--------------------------------------------------------------------------------

Exhibit 10.1




registrations to be made with the International Registry with respect to the
“contract of sale” (as defined in the Cape Town Treaty) in respect of the
Airframe, and (iv) the filings and registrations to be made as set forth in
Section 3.1(cc), no further filing or recording of any document is necessary as
of the Advance Date under the laws of the United States or any State thereof
upon making the Loan hereunder in order to establish and perfect the security
interest in the Aircraft and the other Collateral being subjected to the
Security Agreement on the Advance Date created under the Security Agreement in
favor of the Security Trustee as against the Borrower and any third parties
(other than as to creditors mandatorily preferred by law) in any applicable
jurisdiction in the United States.
(e)    Title to Aircraft. Upon consummation of the Closing, the Borrower will
have good title to the Aircraft free and clear of all Liens other than Permitted
Liens.
(f)    Existence; Compliance with Law. The Borrower has the power and authority,
and the legal right, to conduct the business in which it is currently engaged,
is in compliance with its organizational documents and to the best of the
Borrower’s knowledge, is in compliance in all material respects with all
Requirements of Law applicable to it in respect of the conduct of its business
and ownership of its property, except with respect to any matters that would not
reasonably be expected to have a material adverse effect on the ability of the
Borrower to perform its obligations under any of the Basic Agreements to which
the Borrower is a party.
(g)    Powers and Authorizations.
(i)    The Borrower has the power and authority to make, deliver and perform the
transactions contemplated in the Basic Agreements to which it is or will be a
party.
(ii)    Except as the same may have been obtained prior to the Advance Date, no
consent or authorization of, filing with or other act by or in respect of any
Governmental Authority is required in connection with the borrowing hereunder or
with the execution, delivery, or performance by the Borrower, or the validity or
enforceability against the Borrower of the Basic Agreements to which the
Borrower is or will be a party, except for the (x) filings referred to in
Section 4.1(d) and (y) such action, as a result of any act or omission by the
Lender or any of its Affiliates, as may be required under the United States
federal securities laws or the securities laws or other laws of any State
thereof or any other jurisdiction applicable to offers and sales of the Notes or
interests therein or similar instruments. This Loan Agreement has been, and each
other Basic Agreement to which the Borrower will be a party will be, duly
authorized, executed and delivered on behalf of the Borrower.
(iii)    This Loan Agreement constitutes, and each other Basic Agreement to
which the Borrower will be a party when executed and delivered will constitute,
a legal, valid and binding obligation of the Borrower, enforceable against the
Borrower in accordance with its terms, except as the same may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).


47





--------------------------------------------------------------------------------

Exhibit 10.1




(h)    No Legal Bar. The execution, delivery and performance of this Loan
Agreement and the other Basic Agreements to which the Borrower is or will be a
party and the performance of its obligations hereunder and thereunder will not
violate any Requirement of Law or Contractual Obligation of the Borrower, except
such violations that would not reasonably be expected to have a material adverse
effect on the ability of the Borrower to perform its obligations under any of
the Basic Agreements to which the Borrower is a party, or violate the
organizational documents of the Borrower and will not result in, or require the
creation or imposition of, any Lien (other than as permitted under the Security
Agreement) on any of its properties pursuant to any such Contractual Obligation.
(i)    Securities Laws. Neither the Borrower nor any Person authorized by the
Borrower to act on behalf of the Borrower (it being agreed that no Lender is
authorized to act on behalf of the Borrower) has directly or indirectly offered
any interest in the Notes to, or solicited any offer to acquire the same from,
anyone in violation of any Requirement of Law and no Responsible Officer of the
Borrower has knowledge of any such offer or solicitation.
(j)    Taxes. The Borrower has timely filed or caused to be filed all material
Tax returns and reports required to have been filed by it through the date
hereof, except for such returns and reports whose failure to be filed would not
individually or collectively have a material adverse effect on the Borrower, and
has paid or caused to be paid when due all material Taxes required to have been
paid by it, except such as are being contested in good faith by appropriate
proceedings and for which the Borrower has set aside on its books adequate
reserves in accordance with applicable generally accepted accounting principles
or as would not individually or collectively have a material adverse effect on
the Borrower.
(k)    Compliance as to Laws.
(i)     The Borrower is acting in connection with this Loan Agreement and each
other Basic Agreement for its own account.
(ii)    Neither the Borrower nor any of its Affiliate is in violation in any
material respect of any Anti-Terrorism Law.
(iii)    The Borrower has implemented and maintains in effect (A) policies and
procedures designed to ensure compliance by the Borrower, its subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and Sanctions and (B) with respect to AML Laws, policies and procedures
that, in the Borrower’s reasonable judgment, are sufficient to ensure compliance
by the Borrower, its subsidiaries and their respective directors, officers,
employees and agents with AML Laws. None of (a) the Borrower, any subsidiary or
any of their respective directors or officers, or, to the knowledge of the
Borrower, any of their respective employees or Affiliates, or (b) to the
knowledge of the Borrower, any agent of the Borrower, any subsidiary or other
Affiliates that will act in any capacity in connection with or benefit from the
transactions contemplated hereby, (i) is a Sanctioned Person, or (ii) is in
violation of Anti-Corruption Laws, AML Laws or Sanctions in any material
respect. No Loan, use of proceeds or other transaction contemplated by this Loan
Agreement will


48





--------------------------------------------------------------------------------

Exhibit 10.1




cause a violation of Anti-Corruption Laws, AML Laws or applicable Sanctions by
any Person participating in the transactions contemplated by this Loan
Agreement, whether as lender, borrower, agent or otherwise. The Borrower
represents that, except as disclosed to the Facility Agent and the Lenders prior
to the date of this Loan Agreement, neither it nor any of its subsidiaries or,
to the knowledge of the Borrower, any other Affiliate has engaged in or intends
to engage in (x) any activity or conduct which would violate any applicable
Anti-Corruption Laws, AML Laws or applicable Sanctions or regulations in any
applicable jurisdiction or (y) any dealings or transactions with, or for the
benefit of, any Sanctioned Person or with or in any Sanctioned Country. Neither
the Borrower nor any of its subsidiaries, directors or officers, or, to the
knowledge of the Borrower, any Affiliate, agent or employee of it, is currently
the target of any Sanctions. Notwithstanding the foregoing, the operation by the
Borrower to, from and in Cuba, including entering into necessary agreements to
do so, obtaining all necessary licenses and approvals and retaining or
stationing employees or other agents in Cuba in connection with the same, in
each case, in compliance with the requirements of the U.S. Department of
Transportation and the U.S. Department of the Treasury (including OFAC) and all
other applicable laws, rules and regulations, is not a violation of the
foregoing.
(iv)    No part of the proceeds of any Loan will be used directly or, to the
knowledge of the Borrower after the exercise of commercially reasonable
diligence, indirectly for any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of
Anti-Corruption Laws;
provided, that the representations set forth above are made on the basis that
the same representations (none of which are made by the Secured Parties
hereunder) are true with respect to each Secured Party as if made by each
Secured Party as if applied to each Secured Party (rather than the Borrower) as
the subject of such representation concurrently herewith.


(l)    Cape Town. The Borrower is a “transacting user entity” (as such term is
used in the Cape Town Treaty); is “situated”, for the purposes of the Cape Town
Treaty, in the United States; and has the power to “dispose” (as such term is
used in the Cape Town Treaty) of the Airframe and each Engine. The Bills of Sale
for the Airframe constitute a “contract of sale” (as defined in the Cape Town
Treaty) and the Security Agreement, as supplemented by the Security Agreement
Supplement No. 1, creates an International Interest in the Airframe and Engines.
The Airframe and each Engine are “aircraft objects” (as defined in the Cape Town
Treaty); and the United States is a “Contracting State” under (and as defined
in) the Cape Town Treaty.
(m)    Improper Payment. None of the officers, directors, employees and/or
agents of the Borrower have offered, given, insisted on, received or solicited
any illegal payment or illegal advantage to influence the action of any person
with respect to any transaction contemplated by the Basic Agreements.
(n)    [Reserved.]


49





--------------------------------------------------------------------------------

Exhibit 10.1




(o)    [Reserved.]
(p)    No Material Adverse Change. There has not been any change in the
financial condition of the Borrower from that existing on March 29, 2017, which
would have a material adverse effect on the ability of the Borrower to pay its
debts when they become due or to perform its obligations under the Basic
Agreements.
4.2    Representations, Warranties and Covenants of the Security Trustee. The
Security Trustee hereby represents and warrants to the other parties hereto as
of the Advance Date, and covenants to the other parties hereto that:
(a)    Litigation. No litigation, arbitration or administrative proceeding or
claim is presently in progress or pending or, to the best of the Security
Trustee’s knowledge, threatened against (or involving) the Security Trustee
which would reasonably be expected to have a material adverse effect on the
ability of the Security Trustee to perform its obligations under any of the
Basic Agreements to which the Security Trustee is a party.
(b)    State of Organization; Location; Citizenship. The full and correct name
of the Security Trustee is “Wilmington Trust Company” and the Security Trustee
is a trust company under the laws of Delaware, is a Citizen of the United States
(without the use of a voting trust agreement), and will resign as Security
Trustee under the Security Agreement promptly after it obtains actual knowledge
that it has ceased to be a Citizen of the United States.
(c)    Existence; Compliance with Law. The Security Trustee has the power and
authority, and the legal right, to conduct the business in which it is currently
engaged, is in compliance with its organizational documents and to the best of
the Security Trustee’s knowledge, is in compliance in all material respects with
all Requirements of Law applicable to it in respect of the conduct of its
business and ownership of its property, except with respect to any matters that
would not reasonably be expected to have a material adverse effect on the
ability of the Security Trustee to perform its obligations under any of the
Basic Agreements to which the Security Trustee is a party.
(d)    Powers and Authorizations.
(i)    The Security Trustee has the power and authority to make, deliver and
perform the transactions contemplated in the Basic Agreements to which it is or
will be a party.
(ii)    Except as the same may have been obtained prior to the Advance Date, no
consent or authorization of, filing with or other act by or in respect of any
Governmental Authority is required in connection with the borrowing hereunder by
the Borrower or with the execution, delivery, or performance by the Security
Trustee, or the validity or enforceability against the Security Trustee of the
Basic Agreements to which the Security Trustee is or will be a party, except for
the (x) filings referred to in Section 4.1(d). This Loan Agreement has been, and
each other Basic Agreement to which the Security Trustee will be a party will
be, duly authorized, executed and delivered on behalf of the Security Trustee.


50





--------------------------------------------------------------------------------

Exhibit 10.1




(iii)    This Loan Agreement constitutes, and each other Basic Agreement to
which the Security Trustee will be a party when executed and delivered will
constitute, a legal, valid and binding obligation of the Security Trustee,
enforceable against the Security Trustee in accordance with its terms, except as
the same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).
(e)    No Legal Bar. The execution, delivery and performance of this Loan
Agreement and the other Basic Agreements to which the Security Trustee is or
will be a party and the performance of its obligations hereunder and thereunder
will not violate any Requirement of Law or Contractual Obligation of the
Security Trustee, except such violations that would not reasonably be expected
to have a material adverse effect on the ability of the Security Trustee to
perform its obligations under any of the Basic Agreements to which the Security
Trustee is a party, or violate the organizational documents of the Security
Trustee and will not result in, or require the creation or imposition of any
Lien (other than as permitted under the Security Agreement) on any of the
Collateral pursuant to any such Contractual Obligation.
(f)    Security Trustee Liens. Each of the Security Trustee and WTC
unconditionally agrees with and for the benefit of the parties to this Loan
Agreement that it will not directly or indirectly create, incur, assume or
suffer to exist any Security Trustee Lien attributable to it, and it agrees that
it will, at its own cost and expense, promptly take such action as may be
necessary to discharge and satisfy in full any such Lien; and it shall
indemnify, protect, defend and hold harmless each Indemnitee and the Borrower
against all Expenses in any way resulting from or arising out of a breach by it
of its obligations under this Section 4.2(f).
(g)    Quiet Enjoyment. Each of the Security Trustee and WTC agrees that, so
long as no Event of Default shall have occurred and be continuing, it shall not
take any action contrary to, or otherwise in any way interfere with or disturb,
the quiet enjoyment of the use and possession of the Aircraft, the Airframe or
any Engine by the Borrower or any transferee of any interest in any thereof
permitted under the Security Agreement.
(h)    Further Assurances. The Security Trustee agrees to execute and deliver,
at the Borrower’s expense, all such documents as the Borrower may reasonably
request for the purpose of continuing the registration of the Aircraft at the
FAA in the Borrower’s name and terminating the Lien of the Security Agreement,
in whole or in part, in accordance with the Security Agreement and the Security
Trustee hereby agrees, for the benefit of the Borrower, to cooperate with the
Borrower in effecting any re-registration of the Aircraft pursuant to
Section 3.2(e) of the Security Agreement.
(i)    Taxes. There are no Taxes payable by the Security Trustee imposed by the
State of Delaware or any political subdivision or taxing authority thereof in
connection with the execution, delivery or performance by the Security Trustee
of any Basic Agreement (other than franchise or other taxes based on or measured
by any fees or compensation received by the Security Trustee for services
rendered in connection with the transactions contemplated by the Basic
Agreements).
(j)    Charges. The Security Trustee agrees that it will not impose any lifting
charge, cable charge, remittance charge or any other charge or fee on any
transfer by the Borrower of funds


51





--------------------------------------------------------------------------------

Exhibit 10.1




to, through or by it pursuant to any Basic Agreement, except as may be otherwise
agreed to in writing by the Borrower (in which case such charge or fee shall be
for the Borrower’s account).
4.3    Representations, Warranties and Covenants of the Facility Agent. The
Facility Agent hereby represents and warrants to the other parties hereto as of
the Advance Date, and covenants to the other parties hereto that:
(a)    Litigation. No litigation, arbitration or administrative proceeding or
claim is presently in progress or pending or, to the best of the Facility
Agent’s knowledge, threatened against (or involving) the Facility Agent which
would reasonably be expected to have a material adverse effect on the ability of
the Facility Agent to perform its obligations under any of the Basic Agreements
to which the Facility Agent is a party.
(b)    State of Organization; Location. The Facility Agent hereby represents and
warrants that its full and correct name is “BNP Paribas” and that it is a
banking institution organized under the laws of France.
(c)    Existence; Compliance with Law. The Facility Agent has the power and
authority, and the legal right, to conduct the business in which it is currently
engaged, is in compliance with its organizational documents and to the best of
the Facility Agent’s knowledge, is in compliance in all material respects with
all Requirements of Law applicable to it in respect of the conduct of its
business and ownership of its property, except with respect to any matters that
would not reasonably be expected to have a material adverse effect on the
ability of the Facility Agent to perform its obligations under any of the Basic
Agreements to which the Facility Agent is a party.
(d)    Powers and Authorizations.
(i)    The Facility Agent has the power and authority to make, deliver and
perform the transactions contemplated in the Basic Agreements to which it is or
will be a party.
(ii)    This Loan Agreement has been, and each other Basic Agreement to which
the Facility Agent will be a party will be, duly authorized, executed and
delivered on behalf of the Facility Agent.
(iii)    This Loan Agreement constitutes, and each other Basic Agreement to
which the Facility Agent will be a party when executed and delivered will
constitute, a legal, valid and binding obligation of the Facility Agent,
enforceable against the Facility Agent in accordance with its terms, except as
the same may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general equitable principles (whether enforcement is sought by
proceedings in equity or at law).
(e)    No Legal Bar. The execution, delivery and performance of this Loan
Agreement and the other Basic Agreements to which the Facility Agent is or will
be a party and the performance of its obligations hereunder and thereunder will
not violate any Requirement of Law or Contractual Obligation of the Facility
Agent, except with respect to any matters that would not reasonably be expected
to have a material adverse effect on the ability of the Facility Agent to


52





--------------------------------------------------------------------------------

Exhibit 10.1




perform its obligations under any of the Basic Agreements to which the Facility
Agent is a party, or violate the organizational documents of the Facility Agent
and will not result in, or require the creation or imposition of any Lien (other
than as permitted under the Security Agreement) on any of the Collateral
pursuant to any such Contractual Obligation.
(f)    Facility Agent Liens. The Facility Agent unconditionally agrees with and
for the benefit of the parties to this Loan Agreement that it will not directly
or indirectly create, incur, assume or suffer to exist any Facility Agent Lien
attributable to it, and it agrees that it will, at its own cost and expense,
promptly take such action as may be necessary to discharge and satisfy in full
any such Lien; and it shall indemnify, protect, defend and hold harmless each
Indemnitee and the Borrower against all Expenses in any way resulting from or
arising out of a breach by it of its obligations under this Section 4.3(f).
(g)    Quiet Enjoyment. The Facility Agent agrees that, so long as no Event of
Default shall have occurred and be continuing, it shall not take any action
contrary to, or otherwise in any way interfere with or disturb, the quiet
enjoyment of the use and possession of the Aircraft, the Airframe or any Engine
by the Borrower or any transferee of any interest in any thereof permitted under
the Security Agreement.
(h)    Further Assurances. The Facility Agent agrees to execute and deliver, at
the Borrower’s expense, all such documents as the Borrower may reasonably
request for the purpose of continuing the registration of the Aircraft at the
FAA in the Borrower’s name and terminating the Lien of the Security Agreement,
in whole or in part, in accordance with the Security Agreement and the Facility
Agent hereby agrees, for the benefit of the Borrower, to cooperate with the
Borrower in effecting any re-registration of the Aircraft pursuant to
Section 3.2(e) of the Security Agreement.
4.4    Representations, Warranties and Covenants of the Lenders. Each Original
Lender hereby severally represents and warrants as of the Advance Date, and each
Lender other than the Original Lender hereby severally represents and warrants
as of the date it acquires its Notes, and each Lender hereby severally covenants
that:
(a)    Permitted Transferee; Disqualified Entity. Such Lender (other than any
Original Lender) is a Permitted Transferee and, unless such Lender has obtained
the consent of the Borrower with respect to the acquisition of its Notes, such
Lender is not a Disqualified Entity.
(b)    Securities Laws. The Notes to be issued or transferred to such Lender
pursuant hereto are being acquired in the ordinary course of its commercial
lending business, for investment, and not with a view to any resale or
distribution thereof (provided that the disposition of its property shall remain
in its control) and such Lender shall not offer any Notes, engage in a resale or
distribution of the Notes or sell participations and/or otherwise transfer or
assign all or any portion of its rights, obligations or interests in respect of
the Notes, under circumstances that would violate any securities or similar laws
or that might require registration under the Securities Act, or qualification of
the Security Agreement under the Trust Indenture Act of 1939, as amended (the
“Trust Indenture Act”), or that might subject the Borrower to regulation under,
or require the Borrower to give notice to, register with or take any other
action in respect of, any foreign governmental authority or agency.


53





--------------------------------------------------------------------------------

Exhibit 10.1




(c)    ERISA. No part of the funds to be used by such Lender to purchase its
Notes constitutes assets of any “employee benefit plan” (as defined in
Section 3(3) of ERISA) or any “plan” (as defined in Section 4975(e) of the
Code).
(d)    Quiet Enjoyment. Such Lender agrees, for the benefit of the Borrower (or
any Permitted Lessee) only, that, so long as no Event of Default shall have
occurred and be continuing, it shall not take any action contrary to, or
otherwise in any way interfere with or disturb, the quiet enjoyment of the use
and possession of the Aircraft, the Airframe or any Engine by the Borrower or
any transferee of any interest in any thereof permitted under the Security
Agreement.
(e)    Lender Liens. Such Lender unconditionally agrees with and for the benefit
of the parties to this Loan Agreement that it will not directly or indirectly
create, incur, assume or suffer to exist any Lien attributable to such Lender in
respect of the Collateral (except as permitted under the Security Agreement and
the other Basic Agreements), and it agrees that it will, at its own cost and
expense, promptly take such action as may be necessary to discharge and satisfy
in full any such Lien; and it shall indemnify, protect, defend and hold harmless
each Indemnitee and the Borrower against all Expenses in any way resulting from
or arising out of a breach by it of its obligations under this Section 4.4(e).
(f)    Further Assurances. Such Lender agrees to execute and deliver, at the
Borrower’s expense, all such documents as the Borrower may reasonably request
for the purpose of continuing the registration of the Aircraft at the FAA in the
Borrower’s name and terminating the Lien of the Security Agreement, in whole or
in part, in accordance with the Security Agreement and such Lender hereby
agrees, for the benefit of the Borrower, to cooperate with the Borrower in
effecting any re-registration of the Aircraft pursuant to Section 3.2(e) of the
Security Agreement.
Section 5.
General Covenants. So long as the Commitment has not been terminated, any Loan
remains outstanding and unpaid or any other amount is owing to any Lender
hereunder or under any other Basic Agreement, the Borrower hereby agrees that
(provided that except where otherwise expressly provided, no such Person shall
have any liability or obligation in respect of any covenant or agreement
undertaken by any other Person under this Section 5):



5.1    Notices. The Borrower shall furnish to the Facility Agent:
(a)    within 120 days after the close of each fiscal year of the Borrower, a
certificate of the Borrower signed by a Responsible Officer of the Borrower
certifying that such Responsible Officer, as of the date of such certificate,
has no knowledge of the existence and continuance of an Event of Default; and
(b)    promptly upon a Responsible Officer of the Borrower becoming aware of the
same, notice of the occurrence of any Event of Default.
5.2    [Reserved.]
5.3    [Reserved.]


54





--------------------------------------------------------------------------------

Exhibit 10.1




5.4    Merger or Consolidation.
The Borrower may not enter into any transaction (whether by way of
reorganization, consolidation, amalgamation, merger, transfer, sale, lease or
otherwise, a “Merger”) whereby all or substantially all of its assets would
become the property of any other Person or, in the case of any such Merger, of
the continuing corporation resulting therefrom (the “Successor Person”) unless:
(i) no Event of Default has occurred and is continuing or would result
therefrom; (ii) the Person acquiring the assets will become, or the Successor
Person will be, liable for the obligations of the Borrower under the Basic
Agreements to which it is a party, and the Facility Agent shall have received
evidence reasonably satisfactory to it of such liability; (iii) such Person or
the Successor Person is incorporated or organized under the laws of any state in
the United States; (iv) such Person is a Certificated Air Carrier; and (v) all
registrations, recordings and filings (including UCC filings) shall have been
effected in order to ensure that the Security Trustee continues to have a first
priority and perfected Lien of the Security Agreement, subject to Permitted
Liens.
5.5    [Reserved.]
5.6    [Reserved.]
5.7    Further Assurances; Cape Town. From time to time, the Borrower agrees
that it will, at the cost of the Borrower, perform all such acts, execute,
acknowledge and deliver all such instruments and make all filings and recordings
in all jurisdictions, including, without limitation, all filings of continuation
statements and registrations of any International Interest (and any assignment
thereof) created under the Security Agreement in the Aircraft and/or any Engine
at the proper filing office or the International Registry, as applicable, as it
shall be reasonably requested by the Facility Agent to do or execute for the
purpose of fully carrying out and effectuating this Loan Agreement and the other
Basic Agreements and the intent hereof and thereof and reasonably assuring the
title to and the validity, perfection and first priority of the Lien on the
Collateral created thereby. The Borrower shall not be required to deliver an
Irrevocable De-registration and Export Request Authorization.
5.8    Compliance With Laws.
(a)    The Borrower shall comply with all Requirements of Law applicable to it
in connection with the transactions contemplated by this Loan Agreement and the
ownership of the Aircraft, except where such noncompliance, individually or in
the aggregate, would not reasonably be expected to result in a material adverse
effect on the Borrower or on its ability to perform its obligations under the
Basic Agreements.
(b)    The Borrower will not request any Loan, and the Borrower shall not use,
and shall procure that its subsidiaries and its or their respective directors,
officers, employees, Affiliates and agents shall not use, directly or, to the
knowledge of the Borrower after the exercise of commercially reasonable
diligence, indirectly, the proceeds of any Loan, or lend, contribute or
otherwise make available such proceeds to any subsidiary, other Affiliate, joint
venture partner or other Person, (A) in furtherance of an offer, payment,
promise to pay, or authorization of the


55





--------------------------------------------------------------------------------

Exhibit 10.1




payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws or AML Laws, (B) for the purpose of
funding, financing or facilitating any activities, business or transaction of or
with any Sanctioned Person, or in any Sanctioned Country, or (C) in any manner
that would result in the violation of any Sanctions by any Person participating
in the transactions contemplated hereunder, whether as a lender, borrower or
otherwise. Notwithstanding the foregoing, the operation by the Borrower to, from
and in Cuba, including entering into necessary agreements to do so, obtaining
all necessary licenses and approvals, and retaining or stationing employees or
other agents in Cuba in connection with the same, in each case, in compliance
with the requirements of the U.S. Department of Transportation and the U.S.
Department of the Treasury (including OFAC) and all other applicable laws, rules
and regulations, is not a violation of the foregoing.
(c)    The Borrower will maintain in effect and enforce (A) policies and
procedures designed to ensure compliance by the Borrower, its subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and Sanctions and (B) with respect to AML Laws, policies and procedures
that, in the Borrower’s reasonable judgment, are sufficient to ensure compliance
by the Borrower, its subsidiaries and their respective directors, officers,
employees and agents with AML Laws.
(d)    The Borrower shall not use any part of the proceeds of any Loan, directly
or, to the knowledge of the Borrower after the exercise of commercially
reasonable diligence, indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of Anti-Corruption Laws.
5.9    Reports.
(a)    So long as any of the Notes remain unpaid, the Borrower shall provide to
the Facility Agent (i) (x) within 60 days after the end of each of the first
three quarterly periods in each fiscal year of the Borrower, either (1) a
consolidated balance sheet of the Borrower and its consolidated subsidiaries
prepared by it as of the close of such period, together with the related
consolidated statements of income for such period, or (2) a report of the
Borrower on Form 10-Q in respect of such period in the form filed with the
Securities and Exchange Commission; and (y) within 120 days after the close of
each fiscal year of the Borrower, either (1) a consolidated balance sheet of the
Borrower and its consolidated subsidiaries as of the close of such fiscal year,
together with the related consolidated statements of income for such fiscal
year, as certified by independent public accountants, or (2) a report of the
Borrower on Form 10-K in respect of such year in the form filed with the
Securities and Exchange Commission; and (ii) such other non-confidential
information readily available to the Borrower without undue expense as the
Facility Agent shall reasonably request. The items required to be furnished
pursuant to clause (i) above shall be deemed to have been furnished on the date
on which such item is posted on the Securities and Exchange Commission’s website
at www.sec.gov, and such posting shall be deemed to satisfy the requirements of
clause (i); provided that the Borrower shall deliver a paper copy of any item
referred to in clause (i) above to the Facility Agent if it so requests.
(b)    The Borrower shall promptly on the request of any Lender supply to such
Lender any documentation or other evidence regarding the Borrower that is
reasonably required by such


56





--------------------------------------------------------------------------------

Exhibit 10.1




Lender (whether for itself or on behalf of any prospective new Lender) to enable
such Lender or prospective new Lender to carry out and be satisfied with the
results of all applicable identification checks that a Lender is obliged to
carry out in order to meet its obligations under any applicable law or
regulation to identify a person who is (or is to become) its customer
(“Applicable KYC Checks”); provided that a transferor Lender shall first provide
any prospective new Lender with any such documentation previously furnished to
it by the Borrower.
(c)    If the Borrower is able to provide such information and documents without
violating any Requirement of Law or confidentiality obligations binding on it,
the Borrower will as soon as practicable on the reasonable request of any Lender
submit to such Lender such information and documents as such Lender may
reasonably request in order to comply with its obligations to prevent money
laundering and to conduct ongoing monitoring of the business relationship with
the Borrower; provided that such information and documents are readily available
to the Borrower.
(d)    The Borrower will not, and will ensure that the directors, employees
and/or the agents of the Borrower will not, offer, give, insist on, receive or
solicit any illegal payment or illegal advantage to influence the action of any
person with respect to any transaction contemplated by the Basic Agreements.
5.10    Maintenance of Status. Except as permitted by Section 5.4, the Borrower
shall at all times (a) preserve and maintain in full force and effect its
existence (to the extent within its control) and its qualification to do
business in each jurisdiction in which the conduct of its business requires such
qualification to extent deemed necessary in the good faith judgment of the
Borrower in the ordinary course of business, and (b) obtain and maintain in full
force and effect all consents, approvals, licenses and franchises applicable to
it that are required at any time in connection with the registration and
ownership of the Aircraft, in each case, except such as would not individually
or collectively have a material adverse effect on the Borrower.
5.11    [Reserved.]
5.12    [Reserved].
5.13    Compliance with Organizational Documents. The Borrower agrees to comply
with its organizational documents.
5.14    [Reserved.]
5.15    Taxes. The Borrower shall timely file or cause to be filed all material
Tax returns and reports required to be filed by it and shall timely pay all of
its Tax liabilities shown thereon, except where (i)(a) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (b) the
Borrower has set aside on its books adequate reserves with respect thereto in
accordance with applicable generally accepted accounting principles or (ii)
non-filing or nonpayment individually or in the aggregate would not reasonably
be expected to result in a material adverse effect on the Borrower.
5.16    [Reserved.]


57





--------------------------------------------------------------------------------

Exhibit 10.1




5.17    [Reserved.]
5.18    Delivery of Acceptance Certificate. No later than ten (10) Business Days
following the Advance Date, the Facility Agent shall have received a copy of the
aircraft acceptance certificate in respect of the Aircraft, duly signed by the
Borrower.
5.19    Delivery of Post-Registration FAA Opinion. Promptly upon the
registration of the Aircraft and the recording of the Security Agreement and the
Security Agreement Supplement No. 1 covering the Aircraft, the Borrower will
cause Aviation Counsel to deliver to the Facility Agent, the Security Trustee,
each Original Lender and the Borrower an opinion addressed to each of them as to
such registration and recordation and the lack of filing of any intervening
documents with respect to the Aircraft, which opinion shall include priority
search certificates issued by the International Registry.
5.20    Delivery of Certificate of Airworthiness. Borrower shall use
commercially reasonable efforts to obtain a current, valid standard Certificate
of Airworthiness for the Aircraft duly issued by the FAA promptly after the
Delivery Date and shall promptly thereafter deliver a copy of the Certificate of
Airworthiness to the Security Trustee (which delivery shall not be unreasonably
withheld or delayed).
Section 6.
Events of Default

6.1    Events of Default. Each of the following events shall constitute an
“Event of Default” (whether any such event shall be voluntary or involuntary or
come about or be effected by operation of law or pursuant to or in compliance
with any judgment, decree or order of any court or any order, rule or regulation
of any administrative or governmental body), and a “default” for purposes of
Article 11 of the Cape Town Convention, and each such Event of Default shall be
deemed to exist and continue so long as, but only as long as, it shall not have
been remedied:
(a)    the Borrower shall fail to make any payment within three Business Days
after the same shall have become due of any principal of, or interest on, any
Notes;
(b)    the Borrower shall fail to make payment when the same shall become due of
any amount (other than amounts referred to in Section 6.1(a)) due hereunder,
under any Note or under any other Basic Agreement, and such failure shall
continue unremedied for 10 Business Days after the receipt by the Borrower of
written notice thereof from the Security Trustee;
(c)    the Borrower shall fail to carry and maintain insurance or indemnity (to
the extent permitted in lieu thereof) on or with respect to the Aircraft in
accordance with the provisions of Section 3.6 of the Security Agreement;
(d)    the Borrower shall fail to perform or observe any other covenant,
condition or agreement to be performed or observed by it under any Basic
Agreement, and such failure shall continue unremedied for a period of 60 days
after receipt by the Borrower of written notice thereof from the Security
Trustee; provided that, if such failure is capable of being remedied, no


58





--------------------------------------------------------------------------------

Exhibit 10.1




such failure shall constitute an Event of Default for a period of 120 days after
such notice is received by the Borrower so long as the Borrower is diligently
proceeding to remedy such failure;
(e)    the Borrower shall fail (i) to be a Certificated Air Carrier, and such
failure shall continue unremedied for a period of 10 days or (ii) to carry a
valid standard Certificate of Airworthiness for the Aircraft due to a willful
failure by the Borrower to comply with the provisions of 3.2 of the Security
Agreement, and, in each case, such failure shall continue unremedied for a
period of 10 days;
(f)    any representation or warranty made by the Borrower herein or in any
other Basic Agreement shall prove to have been incorrect in any material respect
at the time made, and such incorrectness shall continue to be material to the
transactions contemplated hereby and unremedied for a period of 60 days after
receipt by the Borrower of written notice thereof from the Security Trustee;
provided that, if such incorrectness is capable of being remedied, no such
incorrectness shall constitute an Event of Default for a period of 120 days
after such notice is received by the Borrower so long as the Borrower is
diligently proceeding to remedy such incorrectness;
(g)    the Borrower shall consent to the appointment of a receiver, trustee or
liquidator of itself or of a substantial part of its property or shall make a
general assignment for the benefit of creditors;
(h)    the Borrower shall file a voluntary petition in bankruptcy or a voluntary
petition or an answer seeking reorganization in a proceeding under any
bankruptcy laws (as now or hereafter in effect) or an answer admitting the
material allegations of a petition filed against the Borrower in any such
proceeding, or the Borrower shall, by voluntary petition or answer, consent to
or seek relief under the provisions of any other now existing or future
bankruptcy or other similar law providing for the reorganization or winding up
of corporations;
(i)    an order, judgment or decree shall be entered by any court of competent
jurisdiction appointing, without the consent of the Borrower a receiver, trustee
or liquidator of the Borrower or of any substantial part of its property, or
sequestering any substantial part of the property of the Borrower, and any such
order, judgment or decree of appointment or sequestration shall remain in force
undismissed, unstayed or unvacated for a period of 75 days after the date of
entry thereof;
(j)    a petition against the Borrower in a proceeding under the Federal
bankruptcy laws or other insolvency laws, as now or hereafter in effect, shall
be filed and shall not be withdrawn or dismissed within 75 days thereafter, or,
under the provisions of any law providing for reorganization or winding up of
corporations that may apply to the Borrower, any court of competent jurisdiction
shall assume jurisdiction, custody or control of the Borrower or any substantial
part of its property and such jurisdiction, custody or control shall remain in
force unrelinquished, unstayed or unterminated for a period of 75 days;
(k)    the Security Agreement shall fail to be a valid perfected security
interest over the Aircraft in favor of the Security Trustee (to the extent the
security interest created by the Security Agreement over the Aircraft can be
perfected by filing with the FAA and registering an International Interest on
the International Registry); provided that, if such failure is due to a failure
to renew the registration of the Aircraft in the name of the Borrower with the
FAA, no such failure


59





--------------------------------------------------------------------------------

Exhibit 10.1




shall constitute an Event of Default until 10 Business Days following the first
to occur of (i) the date a Responsible Officer of the Borrower obtains actual
knowledge of such failure or (ii) the date the Borrower receives written notice
thereof from the Security Trustee; or
(l)    an “Event of Default” under a Related Loan Agreement (as such term is
defined in such Related Loan Agreement) shall have occurred and be continuing
under such Related Loan Agreement;
provided, however, that, notwithstanding anything to the contrary contained in
this Section 6.1, any failure of the Borrower to perform or observe any
covenant, condition or agreement shall not constitute an Event of Default if
such failure or error arises by reason of an event referred to in the definition
of “Total Loss” so long as the Borrower is continuing to comply with all of the
terms of Section 3.5 of the Security Agreement. Upon the occurrence and during
the continuation of an Event of Default, the Security Trustee may exercise the
rights afforded thereto under Article V of the Security Agreement. In addition,
(A) if such event is an Event of Default specified in clause (g), (h), (i) or
(j) above, the Commitments shall immediately terminate automatically, and the
Loan hereunder (with accrued interest thereon), Breakage Costs, if any (net of
Swap Breakage Gain, if any) and all other amounts owing under this Loan
Agreement and the Notes shall immediately become due and payable but without any
Prepayment Fee or prepayment penalty and (B) if such event is any other Event of
Default, (i) the Facility Agent, if instructed by the Majority in Interest of
Lenders, shall declare the Commitments for the Loans to be terminated, whereupon
such Commitments shall immediately terminate, and declare the Loan hereunder
(with accrued interest thereon), Breakage Costs, if any (net of Swap Breakage
Gain, if any), and all other amounts owing under this Loan Agreement and the
Notes relating to the Loan but without any Prepayment Fee or prepayment penalty
to be due and payable, whereupon the same shall immediately become due and
payable. Except as expressly provided above in this Section and in Article V of
the Security Agreement, presentment, demand, protest and all other notices of
any kind are, to the extent permitted by applicable law, hereby expressly waived
by the Borrower.
Section 7.
Miscellaneous.

7.1    Amendments and Waivers. Neither this Loan Agreement nor any terms hereof
may be amended, supplemented, waived or modified except in accordance with the
provisions of this Section, Section 9.1 of the Security Agreement and Section
9.2 of the Security Agreement. Any such waiver and any such amendment,
supplement or modification shall be in writing and executed by the parties
hereto. No waiver shall extend to any subsequent or other Default or Event of
Default, or impair any right consequent thereon. No previous course of dealing
between the parties hereto shall serve to waive or prejudice the rights of the
Security Trustee, the Facility Agent or any Lender hereunder or under any of the
Basic Agreements.
7.2    Notices and Accounts. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing (including
telecopy) and sent by personal delivery, certified or registered mail (postage
prepaid), reputable overnight courier or telecopy and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made upon
receipt thereof (which, in the case of a telecopy, shall be deemed to be the
time of receipt by the sender of a confirmation report that all pages of the
telecopy transmission were properly


60





--------------------------------------------------------------------------------

Exhibit 10.1




transmitted; provided, however, that if the telecopy was transmitted later than
5:30 p.m., the recipient’s local time, the telecopy shall be deemed to have been
received on the succeeding Business Day), addressed as follows or in the case of
any Lenders, the address indicated to the Facility Agent in writing, or to such
other address as may be hereafter notified by the respective parties hereto and
any future holder of the Notes:
The Borrower:
Spirit Airlines, Inc.
2800 Executive Way
Miramar, Florida 33025
Attention: Legal Department and Treasury Department
Fax: (954) 447-7854 (Legal)
Telephone : (954) 447-7914 (Legal)
E-mail : thomas.canfield@spirit.com and TreasuryRisk@Spirit.com


The Security Trustee:
Wilmington Trust Company
Rodney Square North
1100 North Market Street
Wilmington, Delaware 19890
Attention: Corporate Trust Administration – Jacqueline Solone
Fax: (302) 636-4140
Telephone: (302) 636-6387


The Facility Agent:
BNP Paribas
787 Seventh Avenue
New York, New York 10019
Attention: Aviation Finance Group
Fax: +1 212 841 2748



7.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Security Trustee or any Lender, of any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.
7.4    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any document, certificate or statement
delivered pursuant hereto or in connection herewith shall survive the execution
and delivery of this Loan Agreement and the Notes.
7.5    Payment of Expenses and Taxes. Regardless of whether or not the
transactions contemplated hereby are consummated, the Borrower agrees (subject,
in each case, to any fee arrangements) (a) to pay or reimburse the Security
Trustee, the Facility Agent and the Lenders (other than a Defaulting Lender) for
all of their reasonable out-of-pocket costs and reasonable expenses incurred on
or prior to the Advance Date in connection with the negotiation,


61





--------------------------------------------------------------------------------

Exhibit 10.1




preparation and execution of this Loan Agreement and the other Basic Agreements,
and the Closing of the Loan and the consummation of the transactions
contemplated hereby and thereby, including, without limitation, any and all
filing or recordation fees and the reasonable fees and reasonable disbursements
of counsel to the Security Trustee, the Facility Agent and the Lenders and of
FAA counsel, (b) to pay or reimburse the Security Trustee, the Facility Agent
and the Lenders for all of their reasonable out-of-pocket costs and reasonable
expenses incurred after the Advance Date in connection with any amendment,
supplement or modification to this Loan Agreement and the other Basic Agreements
requested by the Borrower, including without limitation, the reasonable fees and
reasonable disbursements of counsel to the Security Trustee, the Facility Agent
and the Lenders and of FAA counsel, (c) to pay or reimburse the Security
Trustee, the Facility Agent and the Lenders for all their reasonable
out-of-pocket costs and reasonable expenses incurred in connection with the
enforcement or preservation of any rights under this Loan Agreement, the other
Basic Agreements and any such other documents, including, without limitation,
the reasonable fees and reasonable disbursements of counsel to the Security
Trustee, the Facility Agent and the Lenders, and (e) to pay, indemnify, and hold
the Security Trustee, the Facility Agent and the Lenders harmless for, from and
against any and all recording and filing fees and any and all liabilities with
respect to, or resulting from any delay in paying, stamp, excise and other
taxes, if any, which may be payable in connection with the execution and
delivery of, or consummation of any of the transactions contemplated by, or any
amendment, supplement or modification of, or any waiver or consent under or in
respect of, this Loan Agreement, the other Basic Agreements and any such other
documents requested by the Borrower.
The agreements in this Section shall survive repayment of the Notes and all
other amounts payable hereunder. Unless otherwise specifically provided herein,
such expenses shall be paid by wire transfer of immediately available funds to
the Security Trustee, the Facility Agent and the relevant Lender as soon as
reasonably practicable, but in any event within 10 days after the Security
Trustee’s, the Facility Agent’s or such Lender’s request for such reimbursement
or payment.
7.6    Successors and Assigns. This Loan Agreement shall be binding upon and
inure to the benefit of the Borrower, the Facility Agent, the Security Trustee,
each Lender, all future holders of the Notes and their respective permitted
successors and assigns in accordance with the terms hereof; provided, however,
that the Borrower may not assign or transfer any of its rights or obligations
under this Loan Agreement and/or the other Basic Agreements, except as set forth
in Section 5.4 or with the consent of each Lender. After the Advance Date, each
Lender may assign or otherwise transfer or participate all or any portion of its
right, title and interest in and to this Loan Agreement (including the Loan and
the Notes), the other Basic Agreements pursuant to a Transfer Certificate to a
Permitted Transferee with the prior written consent of the Borrower (which
consent shall not be unreasonably withheld or delayed (it being understood that
refusal to consent to a Disqualified Entity shall be deemed to be reasonable));
provided that no such consent shall be required if (i) the Loans are accelerated
following an Event of Default (it being agreed that the Borrower shall not be
liable for any increased tax, cost or other liabilities beyond what it would
have owed to the transferring Lender prior to such acceleration), (ii) the
Permitted Transferee is funding its portion of the Loan from an office or branch
located in, a Permitted


62





--------------------------------------------------------------------------------

Exhibit 10.1




Country and is not a Disqualified Entity or (iii) such participations constitute
credit insurance with respect to the Loan (“Credit Insurance Participations”)
and is entered into with a reputable insurance company organized in a Permitted
Country or Bermuda. Each assignment, transfer or participation pursuant to this
Section 7.6 shall be made in accordance with Section 2.16 and shall be in a
minimum of $1,000,000 with respect to the Aircraft and in an amount in excess of
$5,000,000 in the aggregate across the applicable Loans for the Aircraft at the
time of such assignment, transfer or participation (provided that Credit
Insurance Participations may be for less than the foregoing minimums), and there
shall be no more than fifteen (15) different Lenders in the aggregate for the
Loan and each Related Loan. For the avoidance of doubt, a Lender and any of its
Affiliates, including Persons managed by such Lender, shall be deemed to be one
“Lender” for purposes of the immediately preceding sentence. Notwithstanding the
foregoing, (i) no assignment or other transfer hereunder will be effective until
recorded by the Security Trustee on the Register maintained by the Security
Trustee pursuant to Section 2.16 hereof, (ii) no participation will be effective
until recorded by the relevant Lender on the applicable Participant Register
pursuant to Section 2.16 and (iii) no assignment or other transfer or grant of a
participation hereunder shall in any way increase the obligations of the
Borrower or require the Borrower to pay any greater amount hereunder (including,
but not limited to, any amounts payable in respect of Taxes under Section 2.9
and amounts payable under Sections 2.10, 2.11, 2.12, 2.14 and 2.18) than (x) in
the case of an assignment or transfer, the assignor or transferor Lender was
entitled to hereunder, based on the laws, regulations, rules and other
requirements in effect at the time of such assignment or other transfer and (y)
in the case of a participation, the Lender granting such participation would be
entitled to hereunder had it not granted a participation. No Lender may transfer
or assign or grant a participation in any Loan or any interest therein if such
transfer, assignment or participation contravenes the provisions of any law,
governmental rule or regulation, including without limitation the Securities
Act, ERISA or the Code or that might require registration under the Securities
Act, or qualification of this Loan Agreement or the Security Agreement under the
Trust Indenture Act, or that might subject the Borrower to regulation under, or
require the Borrower to give notice to, register with or take any other action
in respect of, any foreign governmental authority or agency. Each Lender may at
any time pledge or assign a security interest in all or any portion of its
rights hereunder, under the Notes and under the other Basic Agreements to a
member of the European Central Bank or the Federal Reserve Bank; provided that
no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto and shall not in any way increase the obligation of the
Borrower or subject the Borrower to any increased or additional tax, cost or
liability hereunder. With respect to any grant of a participation by any Lender,
such Lender agrees that (1) such Lender’s obligations under the Basic Agreements
shall remain unchanged, and such participant shall have no rights or benefits as
against the Borrower or the Collateral or under any Basic Agreement, (2) such
Lender shall remain solely responsible to the other parties to the Basic
Agreements for the performance of such obligations, (3) such Lender shall remain
the holder of the Notes, and the other parties to the Basic Agreements shall
continue to deal solely and directly with such Lender in connection with the
Notes and such Lender’s rights and obligations under the Basic Agreements and
(4) such Lender shall be solely responsible for any withholding Taxes or any
filing or reporting requirements relating to such participation and shall hold
the Borrower, the Facility Agent and the Security Trustee and their respective
successors, permitted assigns, affiliates, agents and


63





--------------------------------------------------------------------------------

Exhibit 10.1




servants harmless against the same. Notwithstanding anything to the contrary, if
the Borrower and/or its Affiliates own any Notes then outstanding, the Borrower
and/or its Affiliates, as the case may be (unless the Borrower and/or its
Affiliates, as the case may be, own all Notes then outstanding) solely in its
capacity as a Note holder will not have the right to (A) receive information,
reports or other materials provided to the Lenders by the Facility Agent or any
other Note holder, (B) attend or participate in meetings solely among the
Lenders (and to which the Borrower is not attending in its capacity as Borrower)
and the Facility Agent in relation to the transactions hereunder, and (C) access
any electronic site established for the Lenders in relation to the transactions
hereunder or confidential communications from counsel to or financial advisors
of the Facility Agent or the Lenders.
7.7    Counterparts. This Loan Agreement may be executed in any number of
separate counterparts, but all of said counterparts taken together shall be
deemed to constitute one and the same instrument.
7.8    Severability. To the extent permitted by applicable law, any provision of
this Loan Agreement which is prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction.
7.9    Integration. This Loan Agreement represents the agreement of the
Borrower, the Facility Agent, the Security Trustee and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Borrower, the Facility Agent, the Security
Trustee or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Basic Agreements.
7.10    GOVERNING LAW. THIS LOAN AGREEMENT AND THE NOTES AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS LOAN AGREEMENT AND THE NOTES SHALL BE
GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT OF LAWS (OTHER THAN
SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
7.11    SUBMISSION TO JURISDICTION; WAIVERS. EACH OF THE PARTIES HERETO HEREBY,
TO THE EXTENT PERMITTED BY APPLICABLE LAW, (i) WAIVES ANY RIGHT TO A TRIAL BY
JURY IN ANY ACTION TO ENFORCE OR DEFEND ANY MATTER ARISING FROM OR RELATED TO
THIS LOAN AGREEMENT; (ii) IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY STATE OR FEDERAL COURT LOCATED IN NEW YORK COUNTY, NEW YORK, OVER ANY
ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY MATTER ARISING FROM OR RELATED TO
THIS LOAN AGREEMENT; (iii) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
ANY SUCH ACTION OR PROCEEDING OR THAT THE VENUE OF SUCH ACTION OR PROCEEDING IS
IMPROPER; AND (iv) AGREES THAT A FINAL (NON-APPEALABLE) JUDGMENT IN


64





--------------------------------------------------------------------------------

Exhibit 10.1




ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE LAW. NOTHING IN THIS PARAGRAPH SHALL AFFECT OR IMPAIR ANY PARTY’S
RIGHT TO SERVE LEGAL PROCESS IN ANY MANNER PERMITTED BY LAW OR TO BRING ANY
ACTION OR PROCEEDING AGAINST ANY OTHER PARTY HERETO OR ITS PROPERTIES IN THE
COURTS OF ANY OTHER JURISDICTION.
7.12    Service of Process. The Borrower hereby irrevocably designates and
appoints CT Corporation System, having its offices, at the date hereof, at 111
Eighth Avenue, New York, New York 10011, as its authorized agent for receipt of
service of process in any suit, action or proceeding arising from or in
connection with this Loan Agreement or any Security Agreement.
7.13    Waiver of Immunities. Each Lender hereto agrees that, to the extent that
a Lender party hereto or any of its property is or becomes entitled at any time
to any immunity on the grounds of sovereignty, such Lender, for itself and its
property, does, to the full extent permitted by applicable law, rule or
regulation, hereby irrevocably and unconditionally waive the rights to, and
agrees not to plead or claim, any such immunity with respect to its obligations,
liabilities or any other matter under or arising out of or in connection with
this Loan Agreement or any other Basic Agreement or the subject matter hereof or
thereof. Such agreement shall be irrevocable and not subject to withdrawal in
any and all jurisdictions or under any statute, including the Foreign Sovereign
Immunities Act of 1976 of the United States of America. The foregoing waiver
shall constitute a present waiver of immunity at any time any action is
initiated against any party with respect to this Loan Agreement or any other
Basic Agreement.
7.14    Acknowledgments. The Borrower hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Loan Agreement and the other Basic Agreements; and
(b)    neither of the Facility Agent nor any Lender has any fiduciary
relationship to the Borrower, and the relationship between the Lenders, on the
one hand, and the Borrower, on the other hand, is solely that of creditors and
debtor.
7.15    Performance by Lender of the Borrower’s Obligations. If the Borrower
fails to perform or comply with any of its agreements contained herein that is
to be performed by the payment of money, the Facility Agent may, but shall have
no obligation or duty to, itself perform or comply, or otherwise cause
performance or compliance, with such agreement, and any and all out-of-pocket
expenses of the Facility Agent incurred in connection with such performance or
compliance, together with interest thereon at the Default Rate, shall be payable
by the Borrower to the Facility Agent on demand and shall constitute Secured
Obligations secured by the Security Agreement and the Related Security
Agreement.
7.16    Confidentiality. The Security Trustee, the Facility Agent and each
Lender shall comply with Section 11.14 of the Security Agreement and shall hold
all non-public information obtained pursuant to the requirements hereof in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound business


65





--------------------------------------------------------------------------------

Exhibit 10.1




and banking practices and in any event may make disclosure to its respective
affiliates, officers, directors, employees, advisors, agents and representatives
who need to know such information in connection with the Loan and are informed
of the confidential nature of such information and are instructed to keep such
information confidential. Any Lender may also make disclosure (i) reasonably
required by an actual or prospective assignee, participant or credit insurance
provider in respect of a Credit Insurance Participation or swap counterparty,
(ii) as required or requested by any regulatory or other governmental authority
or law enforcement entity or representative thereof, (iii) pursuant to law,
rule, regulation, order, subpoena or legal process, (iv) to any other party to
the Facility Documents or (v) to the extent it becomes available on a
non-confidential basis from a source other than the Borrower or another party to
the Facility Documents; provided that, in respect of the foregoing clause (i)
such assignee, participant, credit insurance provider or swap counterparty shall
have agreed to comply with this Section 7.16. In no event shall the Security
Trustee, the Facility Agent or any Lender be obligated or required to return any
materials furnished to it by the Borrower. Anything herein to the contrary
notwithstanding, each party hereto (and each parties’ employees, representatives
and other agents) may disclose to any and all persons, without limitation of any
kind, the U.S. tax treatment and U.S. tax structure of the transactions
underlying this Loan Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to such party relating to such U.S. tax
treatment and U.S. tax structure, other than any information for which
nondisclosure is reasonably necessary in order to comply with applicable
securities laws.
7.17    FATCA Information.
(a)    Subject to Section 7.17(c) below, each party hereto shall, within ten
(10) Business Days of a reasonable request by another party:
(i)    confirm to that other party whether it is (x) a FATCA Exempt Party or (y)
not a FATCA Exempt Party;
(ii)    supply to that other party such forms, documentation and other
information relating to its status under FATCA as that other party reasonably
requests for the purposes of that other party's compliance with FATCA;
(iii)    supply to that other party such forms, documentation and other
information relating to its status under FATCA as that other party reasonably
requests for the purposes of that other party's compliance with any other law,
regulation, or exchange of information regime.
(b)    If a party confirms to another party pursuant to Section 7.17(a)(i) above
that it is a FATCA Exempt Party and it subsequently becomes aware that it is not
or has ceased to be a FATCA Exempt Party, that party shall notify that other
party reasonably promptly.
(c)    Section 7.17(a) above shall not oblige any Secured Party to do anything,
and Section 7.17(a)(iii) above shall not oblige any other Party to do anything,
which would or might in its reasonable opinion constitute a breach of (i) any
law or regulation, (ii) any fiduciary duty or (iii) any duty of confidentiality.


66





--------------------------------------------------------------------------------

Exhibit 10.1




(d)    If a party fails to confirm whether or not it is a FATCA Exempt Party or
to supply forms, documentation or other information requested in accordance with
Section 7.17(a)(i) or (ii) above (including, for the avoidance of doubt, where
Section 7.17(c) above applies), then such party shall be treated for the
purposes of the Basic Agreements (and payments under them) as if it is not a
FATCA Exempt Party until such time as the party in question provides the
requested confirmation, forms, documentation or other information.
7.18    Process Agent.
SMTB hereby irrevocably and unconditionally appoints Sumitomo Mitsui Trust Bank,
Limited, New York Branch (the “SMTB Process Agent”), located at 1251 Avenue of
the Americas, 22nd Floor New York, NY 10020, as its agent to receive on behalf
of SMTB and its property service of copies of the summons and complaint and any
other process which may be served in any action or proceeding in any court of
the State of New York sitting in the City of New York or court of the United
States of America for the Southern District of New York and, if for any reason
such SMTB Process Agent (or any successor SMTB Process Agent) is unable to act
as such, will promptly notify each of the Borrower and the Security Trustee and
will within 30 days appoint a successor SMTB Process Agent in the City of New
York (which successor SMTB Process Agent shall accept such appointment in a
writing reasonably satisfactory to each of the Borrower and the Security Trustee
prior to the termination for any reason of the appointment of the predecessor
SMTB Process Agent). In any action or proceeding in any court of the State of
New York sitting in the City of New York or court of the United States of
America for the Southern District of New York, such service may be made on SMTB
by delivering a copy of such process to SMTB in care of the SMTB Process Agent
at such SMTB Process Agent’s address. SMTB hereby also irrevocably and
unconditionally authorizes and directs such SMTB Process Agent to accept such
service on its behalf.
7.19    USA Patriot Act.
Each Lender that is subject to the USA Patriot Act (title III of Pub.L.107-56
(signed into law October 26, 2001)) (the “Act”) hereby notifies the Borrower
that pursuant to the requirements of the Act, it is required to obtain, verify
and record information that identifies the Borrower, which information includes
the name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the Act.
Section 8.
Appointment of the Facility Agent

8.1    Notice of Event of Default. In the event that a Responsible Officer of
the Facility Agent shall have received written notice of an Event of Default,
the Facility Agent shall give prompt written notice thereof to the Lenders. The
Facility Agent shall take such action, or refrain from taking such action, with
respect to such Event of Default (other than with respect to the exercise of any
rights or remedies under the Security Agreement) as the Facility Agent shall be
instructed in writing by a Majority in Interest of the Lenders.
8.2    Action upon Instructions.
(a)    Subject to the terms of the Security Agreement and Sections 8.1 and 8.3
hereof, (i) upon the written instructions at any time and from time to time of a
Majority in Interest of Lenders


67





--------------------------------------------------------------------------------

Exhibit 10.1




(unless otherwise specified), the Facility Agent shall take such actions
(including the following actions) as may be specified in such instructions: (A)
exercise such election or option, or make such decision or determination, or
give such notice, consent, waiver or approval or exercise such right, remedy or
power or take such other action hereunder as shall be specified in such
instructions; and (B) take such other action in respect of the subject matter of
this Loan Agreement as is consistent with the terms hereof.
(b)    Subject to the terms of the Security Agreement, if any Event of Default
shall have occurred and be continuing, on request of a Majority in Interest of
Lenders or as otherwise specified in the Basic Agreements, the Facility Agent
shall direct the Security Trustee to exercise such remedies under the Security
Agreement as shall be specified in such request. The Facility Agent agrees to
provide to the Lenders and the Borrower, concurrently with such exercise by the
Facility Agent, notice of such exercise by the Facility Agent; provided that the
failure to give any such notice does not affect the validity of such exercise;
and provided further that the Facility Agent shall not incur any liability if it
fails to give such notices.
8.3    Indemnification. The Facility Agent shall not be required to take any
action or refrain from taking any action under Section 8.1 (other than the first
sentence thereof) or 8.2 unless the Facility Agent shall have been indemnified
against any liability, cost or expense (including, without limitation, counsel
fees) which may be incurred in connection therewith. The Facility Agent shall
not be under any obligation to take any action under this Loan Agreement and
nothing contained in this Loan Agreement shall require the Facility Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or thereunder or in the exercise of
any of its rights or powers hereunder or thereunder unless it shall have
received an indemnity reasonably satisfactory to it from the Lenders (including,
without limitation, for the advancement of funds by it) against such risk or
liability. The Facility Agent shall not be required to take any action under
Section 8.1 (other than the first sentence thereof) or 8.2, and no other
provision of this Loan Agreement be deemed to impose a duty on the Facility
Agent to take any action, if the Facility Agent shall have been advised by
counsel that such action is contrary to the terms hereof or is otherwise
contrary to applicable law or that the Facility Agent might be subject to
liability claims through such action. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required to be paid by it to the
Facility Agent, promptly after demand therefor, each Lender severally agrees to
pay to the Facility Agent such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount (including any such unpaid amount in respect of a claim
asserted by such Lender); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Facility Agent in its capacity as such. The
Lenders’ obligations under this Section shall survive the termination of the
Basic Agreements and payment of the obligations hereunder and the resignation or
replacement of the Facility Agent.
8.4    No Duties Except as Specified in this Loan Agreement or Instructions. The
Facility Agent shall not have any duty or obligation to take or refrain from
taking any action and will not take any action under, or in connection with,
this Loan Agreement, except as expressly provided by the terms of this Loan
Agreement or the Security Agreement, as expressly provided in written
instructions from a Majority in Interest of Lenders as provided in this Loan
Agreement or if the Facility Agent determines in its reasonable discretion that
taking an action is necessary and time is


68





--------------------------------------------------------------------------------

Exhibit 10.1




of the essence; and no implied duties or obligations shall be read into this
Loan Agreement or the Security Agreement against the Facility Agent.
8.5    Notices, Etc. The Facility Agent shall deliver to each Lender as soon as
practicable upon receipt thereof, duplicates or copies of all reports, notices,
requests, demands, certificates, financial statements, opinions and other
instruments received by it in connection with or under or pursuant to this Loan
Agreement, to the extent that the same shall not have been required to be
furnished pursuant thereto to such Lender.
8.6    Appointment of the Facility Agent; Acceptance of Duties. Each Lender
hereby designates BNP Paribas, as the Facility Agent to act as specified herein,
it being understood that in no case shall the Facility Agent be obliged to act
without written instructions from a Majority in Interest of Lenders except as
otherwise set forth herein or in any other Basic Agreement which shall be in
sufficient detail and which the Facility Agent will have no obligation to
verify. The Facility Agent accepts the duties hereby created and applicable to
it and agrees to perform the same but only upon the terms of this Loan
Agreement. The Facility Agent shall not be answerable or accountable under any
circumstances, except for its own willful misconduct or gross negligence. The
Facility Agent shall not be deemed a trustee for any Lender for any purpose.
8.7    Absence of Duties. Except in accordance with written instructions
furnished pursuant to Section 8.1 or 8.2 hereof, and except as provided in, and
without limiting the generality of, Sections 8.3 and 8.4 hereof, the Facility
Agent shall not have any duty (i) to see to any recording or filing of any
document, or to see to the maintenance of any such recording or filing, (ii) to
see to any insurance on the Aircraft, (iii) to confirm, verify or inquire into
the failure to receive any financial statements or any other certificates,
notices or correspondence, or (iv) to inspect the Aircraft at any time.
8.8    [Reserved.]
8.9    Reliance; Facility Agent; Advice of Counsel. The Facility Agent shall not
incur any liability to anyone in acting upon any signature, instrument, notice,
resolution, request, consent, order, certificate, report, opinion, bond or other
document or paper believed by it to be genuine and believed by it to be signed
by the proper party or parties. As to the aggregate unpaid principal amount of
Loan outstanding as of any date, the Facility Agent may for all purposes hereof
rely on a certificate signed by any Responsible Officer of a Lender. The
Facility Agent shall assume, and shall be fully protected in assuming, that the
Borrower is authorized to enter into this Loan Agreement and to take all action
pursuant to the provisions hereof, and shall not be required to inquire into the
authorization of the Borrower with respect thereto. In discharging its duties
hereunder, the Facility Agent may execute any of the powers hereof and perform
its powers and duties hereunder directly or through agents or attorneys and may,
at the expense of the Collateral, consult with counsel, accountants and other
skilled persons to be selected and retained by it, and the Facility Agent shall
not be liable for anything done, suffered or omitted in good faith by it in
accordance with the written advice or written opinion of any such counsel,
accountants or other skilled persons.
8.10    Resignation of the Facility Agent; Appointment of Successor.


69





--------------------------------------------------------------------------------

Exhibit 10.1




(a)    The Facility Agent or any successor thereto may resign at any time
without cause by giving at least 30 calendar days’ prior written notice to the
Borrower and the Lenders, such resignation to be effective only upon the
acceptance of the agency by a successor Facility Agent. A Majority in Interest
of Lenders may at any time remove the Facility Agent with cause by an instrument
in writing delivered to the Borrower, each other Lender and the Facility Agent,
such removal to be effective upon the acceptance of the agency by the successor
Facility Agent. In the case of the resignation or removal of the Facility Agent,
a Majority in Interest of Lenders may appoint a successor Facility Agent by an
instrument signed by a Majority in Interest of Lenders and, so long as no Event
of Default shall have occurred and be continuing, in consultation with the
Borrower. If a successor Facility Agent shall not have been appointed within 30
days after such notice of resignation or removal, the Facility Agent, the
Borrower or any Lender may apply to any court of competent jurisdiction to
appoint a successor Facility Agent to act until such time, if any, as a
successor shall have been appointed as above provided. The successor Facility
Agent so appointed by such court shall immediately and without further act be
superseded by any successor Facility Agent appointed as above provided.
(b)    Any successor Facility Agent, however appointed, shall execute and
deliver to the Borrower and to the predecessor Facility Agent an instrument
accepting such appointment, and thereupon such successor Facility Agent, without
further act, shall become vested with all the estates, properties, rights,
powers and duties of the predecessor Facility Agent hereunder with like effect
as if originally named as a Facility Agent herein; but nevertheless upon the
written request of such successor Facility Agent, the predecessor Facility Agent
shall execute and deliver an instrument transferring to such successor Facility
Agent all the estates, properties, rights and powers of such predecessor
Facility Agent, and such predecessor Facility Agent shall duly assign, transfer,
deliver and pay over to such successor Facility Agent all moneys or other
property then held by such predecessor Facility Agent hereunder.
(c)    Any successor Facility Agent, however appointed, shall be a bank or trust
company organized and existing under the laws of the United States, Canada,
Switzerland or a member state of the European Union having a combined capital
and surplus of at least $150,000,000, if there be such an institution willing,
able and legally qualified to perform the duties of the Facility Agent hereunder
upon reasonable or customary terms.
(d)    Any entity into which the Facility Agent may be merged or converted or
with which it may be consolidated, or any entity resulting from any merger,
conversion or consolidation to which the Facility Agent shall be a party, or any
entity to which substantially all the agency business of the Facility Agent may
be transferred, shall be the Facility Agent under this Loan Agreement without
further act.
8.11    Applicable KYC Checks. Each Lender must promptly upon the Facility
Agent’s request supply to the Facility Agent any documentation or other evidence
that is reasonably required by the Facility Agent to carry out and be satisfied
with the results of all applicable KYC Checks.
Section 9.    Broker’s Commission. The transaction contemplated hereby is being
entered into without benefit of a broker. Should any Person assert any claim
against the


70





--------------------------------------------------------------------------------

Exhibit 10.1




Borrower, the Security Trustee, the Facility Agent or any Lender for fees or
commissions by reason of any alleged employment to act as a broker for any of
the Borrower, the Security Trustee, the Facility Agent or any Lender in regard
to this transaction, the party for which said person claims to have acted shall
defend, indemnify, and hold harmless the other parties from and against all
claims, demands, liabilities, damages, losses, judgments and expenses of every
kind (including attorneys’ fees) incurred by, arising out of or relating to said
claim.
Section 10.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Basic Agreement or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Basic Agreement, to the extent such liability is unsecured, may be
subject to Write-Down and Conversion Powers and agrees and consents to, and
acknowledges and agrees to be bound by:



(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Loan Agreement or any other Basic Agreement; or
(iii)    the variation of the terms of such liability in connection with the
exercise of Write-Down and Conversion Powers.
* * *






71





--------------------------------------------------------------------------------


Exhibit 10.1




IN WITNESS WHEREOF, each of the parties hereto has caused this Loan Agreement to
be duly executed and delivered by its duly authorized representative as of the
day and year first above written.
 
SPIRIT AIRLINES, INC.,
as Borrower






By:                
   Name:
   Title:





72





--------------------------------------------------------------------------------

Exhibit 10.1






 
BNP PARIBAS,
as Facility Agent and Original Lender






By:                
   Name:
   Title:


By:                
   Name:
   Title:







73





--------------------------------------------------------------------------------

Exhibit 10.1








 
SUMITO MITSUI BANKING CORPORATION, 
as Original Lender






By:                
   Name:
   Title:









74





--------------------------------------------------------------------------------

Exhibit 10.1






 
SUMITOMO MITSUI TRUST BANK, LIMITED, NEW YORK BRANCH, 
as Original Lender






By:                
   Name:
   Title:









75





--------------------------------------------------------------------------------

Exhibit 10.1






 
BANCO DE SABADELL, S.A.,
MIAMI BRANCH,
as Original Lender








By:                
   Name:
   Title:







76





--------------------------------------------------------------------------------

Exhibit 10.1






WILMINGTON TRUST COMPANY,
as Security Trustee






By:                        
Name:
Title:








77





--------------------------------------------------------------------------------


Exhibit 10.1






EXHIBIT A
FORM OF BORROWING NOTICE
[LETTERHEAD OF BORROWER]
BORROWING NOTICE
[●], 201[●]
BNP Paribas, as Facility Agent
787 Seventh Avenue
New York, New York 10019
Attention: Aviation Finance Group
Fax: +1 212 841 2748
Wilmington Trust Company
Rodney Square North
Wilmington, Delaware 19890
Attention: Corporate Trust Administration – Jacqueline Solone
Reference: Spirit Airlines 2014
Fax: +1 302 636-4140
Ladies and Gentlemen:
We refer to the Loan Agreement [N[●]], dated as of [●], 201[●] (the “Loan
Agreement”), among Spirit Airlines, Inc., as Borrower, BNP Paribas, Sumitomo
Mitsui Banking Corporation, Sumitomo Mitsui Trust Bank, Limited, New York Branch
and Banco de Sabadell, S.A., Miami Branch, as Original Lenders, BNP Paribas, as
Facility Agent, and Wilmington Trust Company, as Security Trustee. Capitalized
terms used but not defined in this Borrowing Notice shall have the meanings
given such terms in the Loan Agreement.
We hereby give you notice requesting a Loan pursuant to Section 2.2(a) of the
Loan Agreement, and in connection therewith we set forth below the required
information relating to such Loan (the “Proposed Loan”):
(1)    The Business Day the Proposed Loan shall be made is [_______________],
(2)    The aggregate principal amount of the Proposed Loan is
$[_______________],
(3)    The Proposed Loan shall be [a Fixed Rate Loan (subject to the Borrower’s
right to accept the Fixed Rate Quote set forth in Section 2.5(b) to the Loan
Agreement, which if not accepted shall mean that the Proposed Loan shall be a
Floating Rate Loan)] [a Floating Rate Loan]. [ Please call [_______] at _____]
on _____ ___, 201[●] to provide the Fixed Rate Quote in accordance with Section
2.5(b) of the Loan Agreement.]


1





--------------------------------------------------------------------------------

Exhibit 10.1




(4)    The Aircraft related to the Proposed Loan is an Airbus Model A32[●]-200
aircraft, bearing manufacturer’s serial number [_____] and FAA Registration No,
[_______],
(5)    Please disburse the proceeds of the Proposed Loan to the following
account by no later than 9:00 a.m. (New York City time) on the date set forth in
clause (1) above:
Bank:
Account Number:
ABA:
Account Name:
Attn:
Reference:


 
Very truly yours,


SPIRIT AIRLINES, INC.






By:                
   Name:
   Title:









2





--------------------------------------------------------------------------------


Exhibit 10.1




EXHIBIT B
[Reserved.]






1





--------------------------------------------------------------------------------


Exhibit 10.1




EXHIBIT C
FORM OF TRANSFER CERTIFICATE
To:     BNP Paribas, as Facility Agent
Wilmington Trust Company, as Security Trustee
Cc:     Spirit Airlines, Inc.
TRANSFER CERTIFICATE
relating to the Loan Agreement [N[●]] (as from time to time amended, varied or
supplemented, the “Loan Agreement”) dated as of [●], 20[●] among Spirit
Airlines, Inc., as Borrower (the “Borrower”), BNP Paribas, Sumitomo Mitsui
Banking Corporation, Sumitomo Mitsui Trust Bank, Limited, New York Branch and
Banco de Sabadell, S.A., Miami Branch, as Original Lenders, BNP Paribas, as
Facility Agent, and Wilmington Trust Company, as Security Trustee.
1.    Capitalized terms defined in the Loan Agreement shall, subject to any
contrary indication, have the same meaning herein. The terms Transferee,
Transfer Date, Lender’s Loan Participation and Amount Transferred are defined in
the Schedule hereto.
2.    ________________ as a Lender under the Loan Agreement (the “Lender”)
hereby transfers to the Transferee, on and as of the Transfer Date, all of its
right, title and interest in and to the Lender’s Loan Participation (equal to
the percentage that the Amount Transferred is of the Lender’s Loan
Participation), together with all related right, title and interest of the
Lender under the Basic Agreements to which the Lender is a party (collectively
the “Transferred Property”), and the Transferee, on and as of the Transfer Date,
hereby accepts such assignment and assumes all obligations of the Lender in
respect of the Transferred Property and the Transferee agrees to be under the
same obligations towards each of the other parties to the Loan Agreement and the
other Basic Agreements as it would have had been under if it had been an
original party hereto and as the Lender under the Loan Agreement and such Basic
Agreements.
3.    The Transferee hereby represents and warrants to the Borrower, the Lender
and the Security Trustee that the Transferee is a Permitted Transferee and,
unless such Transferee has obtained the consent of the Borrower with respect to
the acquisition of the Transferred Property, such Transferee is not a
Disqualified Entity, is organized under the laws of _______, and will be funding
its Loan from ______, which is a Permitted Country.
4.    Effective as of the date hereof, the Transferee hereby makes each
representation and warranty, and agrees to each covenant applicable to the
Lenders, set forth in Section 4.4 and Section 7.6 of the Loan Agreement, with
the same force and effect as if such representations, warranties and covenants
were set forth herein in haec verba.
5.    The Transferee hereby acknowledges and agrees and represents and warrants
to the Borrower and the Lender that, immediately after the acquisition by the
Transferee of the Transferred Property, the Transferee (x) shall not then be
entitled to receive indemnification for (i) Taxes, Increased Costs and other
amounts under Sections 2.9, 2.10, 2.11, 2.12, 2.14 and 2.18


1





--------------------------------------------------------------------------------

Exhibit 10.1




of the Loan Agreement in each case in an amount greater than that to which the
Lender is entitled at the time of such acquisition and, (y) in the case of
Section 2.11, shall not become, by reason of any Change in Law then effective or
likely in its best judgment to become effective, entitled to any such amount
described in Section 2.11 of the Loan Agreement that would be in such greater
amount.    
6.    The Transferee represents and warrants that prior to the Transfer Date it
has received a copy of each of the Basic Agreements together with such other
information as it has required in connection with this transaction and that it
has not relied and will not hereafter rely on the Lender to check or enquire on
its behalf into the legality, validity, effectiveness, adequacy, accuracy or
completeness of any such information and further agrees that it has not relied
and will not rely on the Lender to assess or keep under review on its behalf the
financial condition, creditworthiness, condition, affairs, status or nature of
the Borrower or any other party to the Basic Agreements. The Transferee
acknowledges the registration requirements set forth in Section 2.16 of the Loan
Agreement. In addition, Transferee represents and warrants that it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Transferred Property and either it, or the person exercising
discretion in making its decision to acquire Transferred Property, is
experienced in acquiring assets of such type.
7.    The Lender (a) represents and warrants that (i) it is the legal and
beneficial owner of the Transferred Property, (ii) the Transferred Property is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Transfer Certificate and to consummate the transactions
contemplated hereby.
8.    Neither the Lender nor any other party to the Loan Agreement makes any
representation or warranty or assumes any responsibility with respect to the
legality, validity, effectiveness, adequacy or enforceability of any of the
Basic Agreements or assumes any responsibility for the financial condition of
the Borrower or any other party to any other Basic Agreement or for the
performance and observance by the Borrower or any such party of any of its
obligations under the Loan Agreement or the other Basic Agreements and any and
all such conditions and warranties, whether express or implied by law or
otherwise, are hereby excluded.
9.    The Lender hereby gives notice that nothing herein or in any of the other
Basic Agreements shall oblige the Lender to (i) accept a re-transfer from the
Transferee of the whole or any part of its rights and/or obligations under the
Loan Agreement or the other Basic Agreements transferred pursuant hereto or (ii)
support any losses directly or indirectly sustained or incurred by the
Transferee for any reason whatsoever including, without limitation, the
non-performance by the Borrower or any other party to any of the Basic
Agreements of any of their respective obligations thereunder. The Transferee
hereby acknowledges the absence of any such obligation as is referred to in
sub-clause (i) or (ii) above.
10.    The Transferee hereby agrees to be bound by, and to perform and observe,
all of the terms, agreements and covenants of the Basic Agreements applicable
to, relating to or binding on the Lenders.


2





--------------------------------------------------------------------------------

Exhibit 10.1




11.    The provisions of Section 7 of the Loan Agreement are incorporated herein
by reference, mutatis mutandis, as if each reference therein to “this Loan
Agreement” referred to this Transfer Certificate. THIS TRANSFER CERTIFICATE AND
THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS (OTHER THAN SECTIONS 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
12.    All notices required or permitted by the terms of the Basic Agreements or
this Transfer Certificate to be made to the Transferee shall be made to the
Transferee at the address set forth under its signature to this Transfer
Certificate in the manner specified in Section 8.5 of the Loan Agreement.






3





--------------------------------------------------------------------------------

Exhibit 10.1








THE SCHEDULE
1.    Lender:
2.    Transferee:
3.    Transfer Date:
4.    Lender’s Loan Participation:
5.    Amount Transferred:
[Transferor Lender]


By:                


Date:


[Transferee]


By:                


Date:




Address for notices:


Account information:

 




4





--------------------------------------------------------------------------------


Exhibit 10.1




EXHIBIT D
FORM OF NOTE

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR UNDER THE SECURITIES OR SIMILAR LAWS OF ANY STATE OR OTHER
JURISDICTION AND MAY NOT BE OFFERED, TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT WHILE SUCH A REGISTRATION UNDER THE ACT AND SUCH SECURITIES OR SIMILAR
LAWS IS IN EFFECT OR PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION.
THIS NOTE IS SUBJECT TO CERTAIN ADDITIONAL RESTRICTIONS ON TRANSFER SET FORTH IN
SECTION 2.16 AND SECTION 7.6 OF THE LOAN AGREEMENT REFERRED TO BELOW.
(MSN [●])
Note ___________
[_______________]
US$[_]    [__________], 201[●]
FOR VALUE RECEIVED, SPIRIT AIRLINES, INC. (together with its successors and
permitted assigns, “Borrower”), promises to pay to [ ] (“Lender”) or its
registered assigns the principal sum of US$[_], payable on each Payment Date
through and including the Final Maturity Date in the amounts set forth on
Schedule 1 attached hereto (subject to adjustments for any prepayments as
provided in the Loan Agreement referred to below), together with accrued
interest on the principal balance from time to time remaining unpaid, payable in
arrears on each Payment Date as set forth on Schedule 1 attached hereto.
For each Interest Period, interest on this Note shall be payable at the [Fixed
Rate][Floating Rate][which (in the case of a Fixed Rate Loan, shall mean [_._%]
per annum.] Interest at the [Fixed Rate][Floating Rate] shall be calculated on
the basis of a 360-day year and actual number of days elapsed. Accrued interest
hereon shall be payable on the last day of each Interest Period and on the date
this Note is paid in full. For the avoidance of doubt, if the Closing occurs,
whether or not the Advance Date occurs on the Scheduled Advance Date for the
Loan, interest for the first Interest Period shall accrue from, and including,
the Scheduled Advance Date to, but excluding, the first Payment Date. The
Borrower shall pay to the Lender, on demand, interest at the Default Rate
(calculated on the basis of a 360-day year and the actual number of days
elapsed) on overdue principal hereunder and, to the extent permitted by
applicable law, on any interest not paid when due for any period during which
the same shall be overdue, in each case for the period the same is overdue.
Amounts shall be overdue if not paid when due (whether at stated maturity, by
acceleration or otherwise).


1





--------------------------------------------------------------------------------

Exhibit 10.1




On the Final Maturity Date, the Borrower shall make a payment on this Note in an
amount sufficient to discharge in full the unpaid principal amount of, and all
accrued and unpaid interest on, and any other amounts then due and payable under
this Note. Payments of principal and interest on this Note shall be made by the
Borrower in Dollars to the Security Trustee for the account of the Lender.
This Note is one of the Notes issued pursuant to the Loan Agreement [N[●]],
dated as of[●], 201[●], (the “Loan Agreement”) among the Borrower, BNP Paribas,
Sumitomo Mitsui Banking Corporation, Sumitomo Mitsui Trust Bank, Limited, New
York Branch and Banco de Sabadell, S.A., Miami Branch, as Original Lenders, BNP
Paribas, as Facility Agent, and Wilmington Trust Company, as Security Trustee.
Capitalized terms used but not defined herein shall have the meanings given such
terms in the Loan Agreement. The Collateral is held by the Security Trustee
under the Security Agreement relating to the Loan Agreement as security for the
Notes. Each holder hereof, by its acceptance of this Note, agrees to be bound by
and to observe the provisions of the Loan Agreement and the Security Agreement
applicable to the “Lenders” thereunder.
This Note is subject to prepayment as provided in Section 2.4 of the Loan
Agreement. If at any time an Event of Default shall have occurred and be
continuing, this Note may be declared, and under certain circumstances shall
automatically be deemed to be declared, due and payable, all upon the
conditions, in the manner and with the effect provided in the Security
Agreement. This Note is subject to the subordination and priorities of payment
provisions set forth in the Loan Agreement and the Security Agreement.
This Note is a registered Note and, subject to the provisions of Section 2.16
and Section 7.6 of the Loan Agreement, is transferable, only upon surrender of
this Note for registration of transfer duly endorsed for transfer by the
registered holder hereof or such holder’s attorney duly authorized in writing
and accompanied by a duly executed transfer certificate in substantially the
form of Exhibit C to the Loan Agreement. There shall be maintained a Note
Register for the purpose of registering transfers and exchanges of Notes at the
office of the Security Trustee or at the office of any successor Security
Trustee in the manner provided in Section 2.16 of the Loan Agreement. As
provided in the Loan Agreement and subject to certain limitations therein set
forth, this Note is exchangeable for a like aggregate principal amount of Notes
of different authorized denominations, as requested by the holder surrendering
the same.
References in this Note to a “holder” shall mean the person in whose name this
Note is at the time registered on the Note Register kept by the Security Trustee
as provided in the Loan Agreement, and the Borrower, the Security Trustee and
the Facility Agent shall deem and treat the Person in whose name this Note is
registered on the Note Register as the absolute owner and holder hereof for the
purpose of receiving payment of the principal of and the Breakage Costs, if any,
and interest on such Note and for all other purposes whether or not this Note
shall be overdue, and none of the Borrower, the Security Trustee or the Facility
Agent shall be affected by any notice to the contrary.
This Note shall be binding upon Borrower and its legal representatives,
successors and permitted assigns. Wherever possible, each provision of this Note
shall be interpreted in such


2





--------------------------------------------------------------------------------

Exhibit 10.1




manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under such law, such provision
shall be severable, and be ineffective to the extent of such prohibition or
invalidity, without invalidating the remaining provisions of this Note.
Reference is made to the Loan Agreement for a more complete statement of the
terms and provisions thereof, to all of which terms and conditions the holder
hereof agrees by its acceptance of this Note.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICT
OF LAWS (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed in its
corporate name by its officer thereunto duly authorized on the date hereof.
 
SPIRIT AIRLINES, INC.






By:                
   Name:
   Title:



 


3





--------------------------------------------------------------------------------

Exhibit 10.1






Schedule 1 to Note
[To be inserted upon issuance of Note]
 




4





--------------------------------------------------------------------------------


Exhibit 10.1




EXHIBIT E
[Reserved.]










1





--------------------------------------------------------------------------------


Exhibit 10.1




EXHIBIT F
[Reserved.]


1





--------------------------------------------------------------------------------


Exhibit 10.1




EXHIBIT G-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Loan Agreement dated as of [●], 20[●], by and among
SPIRIT AIRLINES, INC., a Delaware corporation (the “Borrower”), BNP PARIBAS,
SUMITOMO MITSUI BANKING CORPORATION, SUMITOMO MITSUI BANK TRUST, LIMITED, NEW
YORK BRANCH and BANCO DE SABADELL, S.A., MIAMI BRANCH, as original lenders (in
such capacity, together with their respective successors and permitted assigns,
the “Lenders”), BNP PARIBAS, in its capacity as agent for the Lenders (in such
capacity, together with its successors and permitted assigns, the “Facility
Agent”), and Wilmington Trust Company, as security trustee (in such capacity,
together with its successors and permitted assigns, the “Security Trustee”).
Pursuant to the provisions of Section 2.9 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
obligations in respect of which it is providing this certificate, (ii) it is not
a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code and (v)
its income from the Loans and the Loan Agreement is not effectively connected
with the conduct of a trade or business within the United States.
The undersigned has furnished the Security Trustee and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (in the case of an
individual) or IRS Form W-8BEN-E (in the case of an entity), as applicable. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
the Borrower and the Security Trustee, and (2) the undersigned shall have at all
times furnished the Borrower and the Security Trustee with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF LENDER]


By: ____________________________________
Name:
Title:


Date: _________________ ____, 20____




1





--------------------------------------------------------------------------------


Exhibit 10.1




EXHIBIT G-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Loan Agreement dated as of [●], 20[●], by and among
SPIRIT AIRLINES, INC., a Delaware corporation (the “Borrower”), BNP PARIBAS,
SUMITOMO MITSUI BANKING CORPORATION, SUMITOMO MITSUI BANK TRUST, LIMITED, NEW
YORK BRANCH and BANCO DE SABADELL, S.A., MIAMI BRANCH, as original lenders (in
such capacity, together with their respective successors and permitted assigns,
the “Lenders”), BNP PARIBAS, in its capacity as agent for the Lenders (in such
capacity, together with its successors and permitted assigns, the “Facility
Agent”), and Wilmington Trust Company, as security trustee (in such capacity,
together with its successors and permitted assigns, the “Security Trustee”).
Pursuant to the provisions of Section 2.9 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record and beneficial owner of the
obligations in respect of which it is providing this certificate, (ii) it is not
a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a
ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (iv) it is not a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code and (v)
its income from the Loans and the Loan Agreement is not effectively connected
with the conduct of a trade or business within the United States.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (in the case of an individual) or IRS
Form W-8BEN-E (in the case of an entity), as applicable. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.
[NAME OF PARTICIPANT]




By: ____________________________________
Name:
Title:


Date: _________________ ____, 20____




1





--------------------------------------------------------------------------------


Exhibit 10.1




EXHIBIT G-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Loan Agreement dated as of [●], 20[●], by and among
SPIRIT AIRLINES, INC., a Delaware corporation (the “Borrower”), BNP PARIBAS,
SUMITOMO MITSUI BANKING CORPORATION, SUMITOMO MITSUI BANK TRUST, LIMITED, NEW
YORK BRANCH and BANCO DE SABADELL, S.A., MIAMI BRANCH, as original lenders (in
such capacity, together with their respective successors and permitted assigns,
the “Lenders”), BNP PARIBAS, in its capacity as agent for the Lenders (in such
capacity, together with its successors and permitted assigns, the “Facility
Agent”), and Wilmington Trust Company, as security trustee (in such capacity,
together with its successors and permitted assigns, the “Security Trustee”).
Pursuant to the provisions of Section 2.9 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the participation in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such participation, (iii)
with respect to such participation, neither the undersigned nor any of its
direct or indirect partners/members that is claiming the portfolio interest
exemption is a bank extending credit pursuant to a loan agreement entered into
in the ordinary course of its trade or business within the meaning of Section
881(c)(3)(A) of the Code, (iv) none of its direct or indirect partners/members
that is claiming the portfolio interest exemption is a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none
of its direct or indirect partners/members that is claiming the portfolio
interest exemption is a controlled foreign corporation related to the Borrower
as described in Section 881(c)(3)(C) of the Code and (vi) its income from the
Loans and the Loan Agreement is not effectively connected with the conduct of a
trade or business within the United States of the undersigned or of any of its
direct or indirect partners/members that is claiming the portfolio interest
exemption.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (in the
case of an individual) or IRS Form W-8BEN-E (in the case of an entity), as
applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN (in the
case of an individual) or IRS Form W-8BEN-E (in the case of an entity), as
applicable, from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender and (2) the
undersigned shall have at all times furnished such Lender with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or in either of the two
calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.


1





--------------------------------------------------------------------------------

Exhibit 10.1




[NAME OF PARTICIPANT]


By: ____________________________________
Name:
Title:
Date: _________________ ____, 20____




2





--------------------------------------------------------------------------------


Exhibit 10.1




EXHIBIT G-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is made to the Loan Agreement dated as of [●], 20[●], by and among
SPIRIT AIRLINES, INC., a Delaware corporation (the “Borrower”), BNP PARIBAS,
SUMITOMO MITSUI BANKING CORPORATION, SUMITOMO MITSUI BANK TRUST, LIMITED, NEW
YORK BRANCH and BANCO DE SABADELL, S.A., MIAMI BRANCH, as original lenders (in
such capacity, together with their respective successors and permitted assigns,
the “Lenders”), BNP PARIBAS, in its capacity as agent for the Lenders (in such
capacity, together with its successors and permitted assigns, the “Facility
Agent”), and Wilmington Trust Company, as security trustee (in such capacity,
together with its successors and permitted assigns, the “Security Trustee”).
Pursuant to the provisions of Section 2.9 of the Loan Agreement, the undersigned
hereby certifies that (i) it is the sole record owner of the obligations in
respect of which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such obligations, (iii) with
respect to the extension of credit pursuant to the Loan Agreement, neither the
undersigned nor any of its direct or indirect partners/members that is claiming
the portfolio interest exemption is a bank extending credit pursuant to a loan
agreement entered into in the ordinary course of its trade or business within
the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct or
indirect partners/members that is claiming the portfolio interest exemption is a
ten percent shareholder of the Borrower within the meaning of Section
871(h)(3)(B) of the Code, (v) none of its direct or indirect partners/members
that is claiming the portfolio interest exemption is a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code and (vi) its income from the Loans and the Loan Agreement is not
effectively connected with the conduct of a trade or business within the United
States of the undersigned or of any of its direct or indirect partners/members
that is claiming the portfolio interest exemption.
The undersigned has furnished the Security Trustee and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (in the case of an individual) or IRS Form W-8BEN-E (in the case of
an entity), as applicable, or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (in the case of an individual) or IRS Form W-8BEN-E (in the case of an
entity), as applicable, from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Security Trustee, and (2) the undersigned shall have at all times furnished
the Borrower and the Security Trustee with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Loan Agreement and used
herein shall have the meanings given to them in the Loan Agreement.


1





--------------------------------------------------------------------------------

Exhibit 10.1




[NAME OF LENDER]
By: ____________________________________
Name:
Title:
Date: _________________ ____, 20____




2





--------------------------------------------------------------------------------


Exhibit 10.1




EXHIBIT H
[Reserved.]








1





--------------------------------------------------------------------------------


Exhibit 10.1




EXHIBIT I
[Reserved.]










1





--------------------------------------------------------------------------------


Exhibit 10.1


Final Form




EXHIBIT J
Form of Aircraft Security Agreement
[See Exhibit B to the Framework Agreement.]






1002398176v7

--------------------------------------------------------------------------------


Exhibit 10.1


Exhibit B to the
Framework Agreement




FORM OF AIRCRAFT SECURITY AGREEMENT


Exhibit B


Framework Agreement







--------------------------------------------------------------------------------


Exhibit 10.1


Final Form


FORM OF AIRCRAFT SECURITY AGREEMENT



--------------------------------------------------------------------------------

AIRCRAFT SECURITY AGREEMENT

(N[●])


dated as of [●], 20[●]


between


SPIRIT AIRLINES, INC.


and


WILMINGTON TRUST COMPANY

as Security Trustee



Financing in Respect of One
Airbus A32[●]-23[●] Aircraft
Generic Model A32[●]-200
U.S. Registration No. [●]






--------------------------------------------------------------------------------







Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------


Exhibit 10.1




TABLE OF CONTENTS
Article I

DEFINITIONS
Section
1.1.....................................................................Certain
Definitions2
Article II

SECURITY
Section
2.1.......................................................................Grant
of Security2
Article III

COVENANTS OF THE COMPANY
Section
3.1...........................................................................................Liens6
Section 3.2........Possession, Operation and Use, Maintenance, Registration and
Performance of Obligations under Basic Agreements8
Section 3.3............................................Inspection; Financial
Information17
Section 3.4...Replacement and Pooling of Parts; Alterations, Modifications and
Additions; Substitution of Engines19
Section 3.5..............................................Loss, Destruction or
Requisition22
Section
3.6..................................................................................Insurance29
Article IV

RECEIPT, DISTRIBUTION AND APPLICATION
OF PROCEEDS FROM THE COLLATERAL
Section 4.1...........................Application of Proceeds from the
Collateral35
Article V

REMEDIES OF THE
SECURITY TRUSTEE UPON AN EVENT OF DEFAULT
Section
5.1..............................................................................[Reserved.]37
Section
5.2.................................................................................Remedies37
Section
5.3..............................................................Remedies
Cumulative40
Section 5.4...............................................Discontinuance of
Proceedings40
Section 5.5............................................................Waiver of
Past Defaults40


i
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




Article VI

DUTIES OF THE SECURITY TRUSTEE
Section 6.1.....Notice of Event of Default; Action Upon Event of Default41
Section 6.2.........................................................Action Upon
Instructions41
Section
6.3........................................................................Indemnification42
Section 6.4................No Duties Except as Specified in Security Agreement
or Instructions43
Section 6.5.No Action Except Under Security Agreement or Instructions43
Section
6.6................................................................Reports,
Notices, Etc43
Article VII

THE SECURITY TRUSTEE
Section 7.1..............................................Acceptance of Trusts
and Duties43
Section
7.2....................................................................Absence
of Duties44
Section 7.3..................No Representations or Warranties as to Any Aircraft
or Documents44
Section 7.4..................................No Segregation of Moneys; No
Interest45
Section 7.5......................Reliance; Security Trustees; Advice of
Counsel45
Section 7.6........................................................Capacity in
Which Acting46
Article VIII

SUCCESSOR SECURITY TRUSTEE
Section 8.1....................................Resignation or Replacement of
Security Trustee; Appointment of Successor46
Article IX

SUPPLEMENTS AND AMENDMENTS
TO THIS SECURITY AGREEMENT AND OTHER DOCUMENTS
Section 9.1..................Supplemental Security Agreement and Amendments to
Basic Agreements without Consent of Lenders47
Section 9.2......................................Supplemental Security
Agreements and Amendments to Basic Agreements with Consent of Lenders48
Section 9.3.......................................................Security
Trustee Protected50
Section 9.4.................................................Documents Mailed to
Lenders50


ii
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




Article X

INVESTMENT OF SECURITY FUNDS
Section 10.1................................................Investment of
Security Funds50
Section
10.2................................................................Liability
for Losses51
Article XI

MISCELLANEOUS
Section 11.1.......................................Termination of Security
Agreement51
Section 11.2.................................No Legal Title to Collateral in
Lenders52
Section 11.3.................................Sale of the Aircraft by Security
Trustee Is Binding52
Section 11.4...............................................Benefit of Security
Agreement52
Section
11.5...........................................................................Section
111052
Section 11.6...............................The Company’s Performance and
Rights52
Section
11.7...................................................................................Notices53
Section
11.8............................................................................Severability53
Section 11.9............................................................Separate
Counterparts53
Section 11.10........................................................Successors
and Assigns54
Section
11.11...............................................................................Headings54
Section
11.12....................................................................Governing
Law54
Section 11.13.............................................Normal Commercial
Relations54
Section 11.14......................................................Confidential
Information54


Schedule I    --    Permitted Countries
Appendix A    --    Definitions
Exhibit A    --    Form of Security Agreement Supplement




iii
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------


Exhibit 10.1




AIRCRAFT SECURITY AGREEMENT
(N[●])
This AIRCRAFT SECURITY AGREEMENT (N[●]) dated as of [●], 20[●], is between
SPIRIT AIRLINES, INC., a Delaware corporation (together with its successors and
permitted assigns, the “Company”), and WILMINGTON TRUST COMPANY, a Delaware
trust company, in its capacity as security trustee for the Lenders (such term
and other capitalized terms used herein without definition being defined as
hereinafter provided) (herein called, together with its permitted successors and
permitted assigns, the “Security Trustee”).
W I T N E S S E T H:
WHEREAS, the Original Lenders have agreed, pursuant and subject to the terms and
conditions of the Loan Agreement, to make certain loans to the Company, such
loans to be evidenced by the Notes to be issued by the Company; and
WHEREAS, the Company desires by this Security Agreement, among other things, to
grant to the Security Trustee a Lien on the Collateral in accordance with the
terms hereof, in trust, as security for the Company’s obligations to the
Lenders, for the benefit and security of the Lenders; and
WHEREAS, all things have been done to make the Notes, when executed by the
Company and authenticated, issued and delivered, the legal, valid and binding
obligation of the Company; and
WHEREAS, all things necessary to make this Security Agreement a legal, valid and
binding obligation of the Company and the Security Trustee, for the uses and
purposes herein set forth, in accordance with its terms, have been done and
performed and have occurred;
NOW, THEREFORE, to secure the prompt and complete payment of, among other
things, all amounts payable by the Company under the Basic Agreements and the
Related Basic Agreements, and the performance and observance by the Company of,
among other things, all the agreements and covenants to be performed or observed
by it for the benefit of the Lenders contained in the Basic Agreements and the
Related Basic Agreements, it is hereby covenanted and agreed by and between the
parties hereto as follows:






Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




Article I

DEFINITIONS
Section 1.1    Certain Definitions. For all purposes of this Security Agreement,
except as otherwise expressly provided or unless the context otherwise requires:
(a)    capitalized terms used herein have the meanings set forth in Appendix A
hereto or, if not therein defined, as defined in the Loan Agreement;
(b)    the definitions stated herein and those stated in Appendix A apply
equally to both the singular and the plural forms of the terms defined;
(c)    the words “herein”, “hereof” and “hereunder” and other words of similar
import refer to this Security Agreement as a whole and not to any particular
article, section or other subdivision;
(d)    all references herein to articles, sections, appendices and exhibits
pertain to articles, sections, appendices and exhibits in or to this Security
Agreement; and
(e)    “government” includes any instrumentality or agency thereof.
Article II

SECURITY
Section 2.1    Grant of Security. To secure (x) the prompt and complete payment
(whether at the stated maturity, by acceleration or otherwise) of (i) all
principal of, and interest on, and all other amounts due and payable with
respect to, the Loans from time to time outstanding, including, without
limitation, Prepayment Fee (if any) and Breakage Costs (if any) payable by the
Company to any Lender, the Facility Agent or the Security Trustee under the
Basic Agreements and (ii) with respect to each Related Loan Agreement, all
principal of, and interest on, and all other amounts due and payable with
respect to, the Related Loans from time to time outstanding, including, without
limitation, “Prepayment Fee” (if any) and “Breakage Costs” (if any) (in each
case as defined in the Related Loan Agreements) payable by the Company to the
Related Lenders under such Related Loan Agreement or the “Facility Agent” under
such Related Loan Agreement or the “Security Trustee” under such Related Loan
Agreement and (y) the performance and observance by the Company of all the
agreements and covenants to be performed or observed by the Company for the
benefit of the Lenders contained in the Basic Agreements and for the benefit of
the Related Lenders contained in the Related Basic Agreements (clauses (x) and
(y), collectively, the “Secured Obligations”), and in consideration of the
premises and of


2
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




the covenants contained herein and in the other Basic Agreements and the Related
Basic Agreements and of other good and valuable consideration given to the
Company by the Security Trustee at or before the Advance Date, the receipt of
which is hereby acknowledged, the Company does hereby grant, bargain, sell,
convey, transfer, mortgage, assign, pledge and confirm unto the Security Trustee
and its permitted successors and permitted assigns, for the security and benefit
of the Security Trustee, the Facility Agent, the Lenders and the Related Secured
Parties, a first priority security interest (which, in the case of the Airframe
and each Engine, constitutes an International Interest) subject, however, to
Permitted Liens, in, and mortgage lien on, all estate, right, title and interest
of the Company in, to and under, all and singular, the following described
properties, rights, interests and privileges whether now owned or hereafter
acquired (which, collectively, together with all property hereafter specifically
subject to the Lien of this Security Agreement by the terms hereof or any
supplement hereto, are included within, and referred to as the “Collateral”):
(a)    the Aircraft, including the Airframe and the Engines, whether or not any
such Engine may from time to time be installed on the Airframe or on any other
airframe or any other aircraft, any and all Parts relating thereto (including
Buyer Furnished Equipment installed after the date hereof, other than Excluded
Equipment), and, to the extent provided herein, all substitutions and
replacements of, and additions, improvements, accessions and accumulations to,
the Aircraft, the Airframe, the Engines and any and all Parts relating thereto
(including Buyer Furnished Equipment installed after the date hereof, other than
Excluded Equipment) (in each case other than Excluded Equipment) (such Airframe
and Engines as more particularly described in the Security Agreement Supplement
executed and delivered with respect to the Aircraft on the Advance Date or with
respect to any substitutions or replacements therefor), and together with all
flight records, logs, manuals, maintenance data and inspection, modification and
overhaul records and other Aircraft Documents at any time required to be
maintained with respect to the foregoing, in accordance with the rules and
regulations of the FAA if the Aircraft is registered under the laws of the
United States or the rules and regulations of the government of the country of
registry if the Aircraft is registered under the laws of a jurisdiction other
than the United States;
(b)    the Bills of Sale and the Warranty Rights in respect of the Aircraft,
together with all rights, powers, privileges, options and other benefits of the
Company under the same;
(c)    to the extent any of the following proceeds described in this subsection
(c) are required to be held by the Security Trustee pursuant to the terms of
Sections 3.5 or 3.6, all requisition proceeds with respect to the Aircraft or
any Part thereof, and all insurance proceeds (or rights to indemnification in
lieu thereof pursuant to the penultimate sentence of Section 3.6(a)(i) or the
third-from-last


3
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




sentence of Section 3.6(b)(i)) with respect to the Aircraft or any Part thereof,
but excluding all proceeds of, and rights under, any insurance maintained, or
indemnification received, by the Company or, if applicable, a Permitted Lessee,
and not required under Section 3.6;
(d)    all moneys and securities now or hereafter paid or deposited or required
to be paid or deposited to or with the Security Trustee by or for the account of
the Company or, if applicable, a Permitted Lessee, pursuant to any term of this
Security Agreement or any other Basic Agreement and held or required to be held
by the Security Trustee hereunder or thereunder;
(e)    each Permitted Lease entered into pursuant to Section 3.2(a)(viii) and
Section 3.2(a)(ix) and assigned pursuant to the third to last paragraph of
Section 3.2(a), including, without limitation, all rents or other payments of
any kind made under such assigned Permitted Lease; and
(f)    all proceeds (as defined in the NY UCC) of the foregoing;
PROVIDED, HOWEVER, that notwithstanding any of the foregoing provisions of this
Article II, but subject to the express provisions of the other articles of this
Security Agreement, so long as no Event of Default shall have occurred and be
continuing, the Company or, if any Permitted Lease is then in effect, the
applicable Permitted Lessee, shall have the right, to the exclusion of the
Security Trustee, (i) to quiet enjoyment of the Aircraft, the Airframe and each
Engine, and to possess, use, retain and control the Aircraft, the Airframe and
each Engine and all revenues, income and profits derived therefrom and (ii) with
respect to the Warranty Rights, to exercise in the Company’s (or such Permitted
Lessee’s) name all rights and powers of the Company (or such Permitted Lessee)
under the Warranty Rights and to retain any recovery or benefit resulting from
the enforcement of any warranty or indemnity or related obligation under the
Warranty Rights; provided, further, that so long as the Company shall continue
to have any rights, benefit or obligations under the Warranty Rights, the
Security Trustee shall not enter into any amendment or modification of the
Warranty Rights that would alter the rights, benefits or obligations of the
Company (or any Permitted Lessee) thereunder. It is understood that, in
connection with any Permitted Lease of the Aircraft, the Company may take such
action as may be necessary or advisable to enable the applicable Permitted
Lessee to obtain any of the benefits of the Warranty Rights relating to the
Aircraft, including, without limitation, appointing such Permitted Lessee as the
Company’s agent and attorney-in-fact to assert and enforce, from time to time,
any claims in respect of such Warranty Rights; provided that, before the Company
takes any such action, the Company shall cause such Permitted Lessee to appoint
the Security Trustee as the true and lawful attorney of such Permitted Lessee on
terms and conditions that are


4
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




substantially the same as the terms and conditions set forth in the penultimate
paragraph of this Article II.
TO HAVE AND TO HOLD all and singular the Collateral unto the Security Trustee,
and its permitted successors and permitted assigns, forever, in trust, upon the
terms and trusts herein set forth, for the ratable benefit, security and
protection of the Lenders, the Facility Agent, the Security Trustee and the
Related Secured Parties, except as otherwise provided in this Security Agreement
(including, without limitation, Section 4.1), and for the uses and purposes and
subject to the terms and provisions set forth in this Security Agreement.
It is expressly agreed that notwithstanding anything herein to the contrary, the
Company shall remain liable under the Purchase Agreement and the Engine Support
Agreement to perform all of its obligations thereunder, and, except to the
extent expressly provided herein or in any other Basic Agreement, neither the
Lenders, the Facility Agent, the Security Trustee nor any Related Secured
Parties shall be required or obligated in any manner to perform or fulfill any
obligations of the Company under or pursuant to any thereof, or to make any
payment, or to make any inquiry as to the nature or sufficiency of any payment
received by it, or present or file any claim or take any action to collect or
enforce the payment of any amount that may have been assigned to it or to which
it may be entitled at any time or times.
The Company does hereby constitute and appoint and, if any Permitted Lease is in
effect and the Company appoints the applicable Permitted Lessee as the Company’s
agent or attorney-in-fact or otherwise authorizes the applicable Permitted
Lessee to assert and enforce any claims in respect of an Aircraft pursuant to
such Permitted Lease, will cause the applicable Permitted Lessee to constitute
and appoint, the Security Trustee the true and lawful attorney of the Company
(and, if any Permitted Lease is in effect, the applicable Permitted Lessee)
(which appointment is coupled with an interest) with full power (in the name of
the Company or otherwise) to ask for, require, demand and receive any and all
moneys and claims for moneys (in each case including insurance and requisition
proceeds) due and to become due to the Company under or arising out of the
Purchase Agreement and the Engine Support Agreement (in each case to the extent
assigned hereby), and all other property that now or hereafter constitutes part
of the Collateral, to endorse any checks or other instruments or orders in
connection therewith and to file any claims or to take any action or to
institute any proceeding that the Security Trustee may deem to be necessary or
advisable in the premises; provided that the Security Trustee shall not exercise
any such rights except during the continuance of an Event of Default. Without
limiting the provisions of the foregoing, during the continuance of any Event of
Default, but subject to the terms hereof and any mandatory requirements of
applicable law, the Security Trustee shall have the right under such power of
attorney in its discretion to file any claim or to take any other action or


5
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




proceedings, either in its own name or in the name of the Company (and, if any
Permitted Lease is in effect, the applicable Permitted Lessee) or otherwise,
that the Security Trustee may reasonably deem necessary or appropriate to
protect and preserve the right, title and interest of the Security Trustee in
and to the security intended to be afforded hereby. The Company hereby agrees
that promptly on receipt thereof, except as otherwise contemplated by the Basic
Agreements, it will transfer to the Security Trustee any and all moneys from
time to time received by the Company constituting part of the Collateral, for
distribution by the Security Trustee pursuant to this Security Agreement and, if
any Permitted Lease is then in effect, the Company hereby agrees to cause the
applicable Permitted Lessee to transfer, promptly on receipt thereof, except as
otherwise contemplated by the Basic Agreements, to the Security Trustee any and
all moneys from time to time received by such Permitted Lessee constituting part
of the Collateral, for distribution by the Security Trustee pursuant to this
Security Agreement.
The Company does hereby warrant and represent that it has not sold, assigned or
pledged, and hereby covenants that it will not sell, assign or pledge, so long
as this Security Agreement shall remain in effect and the Lien hereof shall not
have been released pursuant to the provisions hereof, any of its estate, right,
title or interest hereby assigned, to any Person other than the Security
Trustee, except as provided herein or in any other Basic Agreement.
The Company agrees that from time to time it will (or shall procure any
Permitted Lessee to) duly execute and deliver or cause to be duly executed and
delivered any and all such further instruments and documents (including without
limitation UCC continuation statements) reasonably requested by the Security
Trustee as may be necessary to perfect, preserve or protect the mortgage,
security interests and assignments created or intended to be created hereby or
to obtain for the Security Trustee the full benefits of the assignment hereunder
and of the rights and powers herein granted; provided, that any instrument or
other document so executed by Company will not expand any obligations or limit
any rights of Company in respect of the transactions contemplated by the Basic
Agreements and the Company shall not be required to deliver an Irrevocable
De-registration and Export Request Authorization (it being agreed that an
Irrevocable De-registration and Export Request Authorization shall (where
available) be requested from a Permitted Lessee in connection with any permitted
re-registration of the Aircraft outside of the United States).
Article III

COVENANTS OF THE COMPANY
Section 3.1    Liens. The Company will not directly or indirectly create, incur,
assume or suffer to exist any Lien on or with respect to any of the Collateral,
its title thereto or any of its interest therein, except:


6
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




(a)    the respective rights of the Security Trustee, the Facility Agent and the
Company as provided herein and in the other Basic Agreements, the Lien of this
Security Agreement, the rights of each Lender under this Security Agreement, the
Loan Agreement and the other Basic Agreements and the respective rights of the
parties to the Related Basic Agreements;
(b)    the rights of others under agreements or arrangements to the extent
expressly permitted by this Security Agreement (including, without limitation,
the rights of any Permitted Lessee under a lease permitted hereunder);
(c)    Lender Liens, Facility Agent Liens and Security Trustee Liens;
(d)    Liens for Taxes that either are not yet overdue or are being contested in
good faith by appropriate proceedings so long as such proceedings do not involve
any material risk of the sale, forfeiture or loss of the Airframe or any Engine
or any interest therein;
(e)    materialmen’s, mechanics’, workers’, landlords’, repairmen’s,
hangarkeeper’s, employees’ or other like Liens arising in the ordinary course of
business (including those arising under maintenance agreements entered into in
the ordinary course of business) securing obligations that either are not yet
overdue for a period of more than 60 days or are being contested in good faith
by appropriate proceedings so long as such proceedings do not involve any
material risk of the sale, forfeiture or loss of the Airframe or any Engine or
any interest therein;
(f)    Liens arising out of any judgment or award (i) for 60 days after the
entry of such judgment or award (including any determination of an appeal or
other judicial review); provided that during such 60 day period there is no
material risk of the sale, forfeiture or loss of the Aircraft, Airframe or any
Engine or the security interest of the Security Trustee therein or impair the
Lien of this Security Agreement, or (ii) during an appeal or other proceeding
for review regarding such judgment or award with respect to which there shall
have been secured a stay of execution pending such appeal or other judicial
review;
(g)    any other Lien with respect to which the Company shall have provided a
bond, cash collateral or other security adequate in the reasonable opinion of
the Security Trustee;
(h)    salvage or similar rights of insurers under insurance policies maintained
pursuant to, or otherwise permitted by, Section 3.6; and
(i)    Liens approved in writing by the Security Trustee (acting on the
instructions of a Majority in Interest of Lenders).


7
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




Liens described in clauses (a) through (i) above are referred to herein as
“Permitted Liens.” The Company shall promptly, at its own expense, take (or
cause to be taken) such action as may be necessary duly to discharge (by bonding
or otherwise) any Lien other than a Permitted Lien arising at any time with
respect to the Collateral.
Section 3.2    Possession, Operation and Use, Maintenance, Registration and
Performance of Obligations under Basic Agreements.
(a)    Possession. The Company shall not, without the prior written consent of
the Security Trustee acting on the instructions of a Majority in Interest of
Lenders (such consent not to be unreasonably withheld or delayed), lease or
otherwise in any manner deliver, transfer or relinquish possession of the
Airframe or any Engine or install any Engine, or permit any Engine to be
installed, on any airframe other than the Airframe; provided that the Company or
any Permitted Lessee may, so long as the action to be taken shall not deprive
the Security Trustee of the perfected and enforceable Lien of this Security
Agreement on the Airframe or (subject to the provisos of subsections (i) and
(vii) of this Section 3.2(a)) any Engine, and in any event, so long as the
Company shall comply with the provisions of Section 3.6, without the consent of
the Security Trustee, the Facility Agent or any Lender:
(i)    subject the Airframe to normal interchange agreements or subject any
Engine to normal interchange or pooling agreements or arrangements, in each case
customary in the airline industry and entered into by the Company or such
Permitted Lessee in the ordinary course of its business with any U.S. Air
Carrier or with any “foreign air carrier” (as such term is defined in the
Transportation Code) as to which there is in force a permit issued pursuant to
the Transportation Code (49 U.S.C. §§41301-41306) or any successor provision
that gives like authority; provided that (A) no such agreement or arrangement
contemplates or requires the transfer of title to the Airframe and (B) if the
Company’s title to such Engine shall be divested under any such agreement or
arrangement, such divestiture shall be deemed to be a Total Loss with respect to
such Engine, and the Company shall comply with Section 3.5(b) in respect
thereof;
(ii)    deliver possession of the Airframe or any Engine to any organization for
testing, service, repair, reconditioning, restoration, storage, maintenance,
overhaul work or other similar purposes or for alterations, modifications or
additions to the Airframe or such Engine to the extent required or permitted by
the terms of this Security Agreement;
(iii)    [Reserved];
(iv)    subject the Airframe or any Engine to the CRAF Program or transfer
possession of the Airframe or any Engine to the United States government in
accordance with applicable laws, rulings, regulations or orders (including,
without


8
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




limitation, any transfer of possession pursuant to the CRAF Program); provided
that the Company shall (or shall cause such Permitted Lessee to) (A)  promptly
notify the Security Trustee upon transferring possession of the Airframe or such
Engine pursuant to this clause (iv) and (B) in the case of a transfer of
possession pursuant to the CRAF Program, within 10 Business Days thereof, notify
the Security Trustee of the name and address of the responsible Contracting
Officer Representative for the Military Airlift Command of the United States Air
Force or other appropriate person to whom notices must be given and to whom
requests or claims must be made to the extent applicable under the CRAF Program;
(v)    install any Engine on any airframe owned by the Company (or such
Permitted Lessee) free and clear of all Liens, except (A)  Permitted Liens and
Liens that apply only to the engines (other than Engines), appliances, parts,
instruments, appurtenances, accessories, furnishings and other equipment (other
than Parts) installed on such airframe (but not to the airframe as an entirety)
and (B) the rights of third parties under normal interchange agreements or
pooling or similar arrangements that would be permitted under clause (i) above;
(vi)    install any Engine on an airframe leased to the Company (or such
Permitted Lessee) or purchased or owned by the Company (or such Permitted
Lessee) subject to a lease, conditional sale or other security agreement;
provided that (A) such airframe is free and clear of all Liens except (1) the
rights of the parties, or their successors and assigns, to the lease or
conditional sale or other security agreement covering such airframe, and
(2) Liens of the type permitted by clause (v) of this Section 3.2(a) and
(B) either (1) the Company or such Permitted Lessee shall have obtained from the
lessor, conditional vendor or secured party of such airframe a written agreement
(which may be the lease, conditional sale or other security agreement covering
such airframe), in form and substance reasonably satisfactory to the Security
Trustee (it being understood that an agreement from such lessor, conditional
vendor or secured party substantially in the form of the final sentence of the
third to last paragraph of this Section 3.2(a) shall be deemed to be reasonably
satisfactory to the Security Trustee), whereby such lessor, conditional vendor
or secured party expressly agrees that neither it nor its successors or assigns
will acquire or claim any right, title or interest in such Engine by reason of
such Engine being installed on such airframe at any time while such Engine is
subject to the Lien of this Security Agreement or (2) such lease, conditional
sale or other security agreement provides that such Engine shall not become
subject to the Lien of such lease, conditional sale or other security agreement
at any time while such Engine is subject to the Lien of this Security Agreement,
notwithstanding the installation thereof on such airframe;


9
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




(vii)    install any Engine on an airframe leased to the Company (or such
Permitted Lessee), or purchased or owned by the Company (or such Permitted
Lessee) subject to a lease, conditional sale or other security agreement under
circumstances where neither clause (v) nor clause (vi) of this Section 3.2(a) is
applicable; provided that, if such installation results in the loss of
perfection of the Security Trustee’s security interest in such Engine, such
installation shall be deemed a Total Loss with respect to such Engine, and the
Company shall comply with Section 3.5(b) in respect thereof, the Security
Trustee not intending hereby to waive any right or interest it may have to or in
such Engine under applicable law until compliance by the Company with Section
3.5(b);
(viii)    lease the Airframe, any Engine, or the Airframe and the Engines or
engines then installed on the Airframe to (A) any U.S. Air Carrier or (B) to any
manufacturer (or its Affiliate acting under an unconditional guarantee of such
manufacturer) of airframes or engines domiciled in the U.S.; provided that (x)
no Event of Default shall have occurred and be continuing at the time any such
lease is entered into and (y) in the case of any such lease with a term in
excess of one year (including renewals and extensions), the Security Trustee
shall have received a legal opinion in form and substance reasonably
satisfactory to it from one or more reputable aviation counsel to (or selected
by) a Majority in Interest of Lenders (such counsel to be reasonably
satisfactory to the Company) to the effect that (I) such lease will be subject
and subordinated to the Lien of the Security Trustee hereunder and the terms of
such lease are legal, valid and binding, and enforceable against the proposed
lessee under applicable law, subject only to exceptions on enforceability
customary in the U.S., (II) the Security Trustee’s Lien on the Collateral
remains an enforceable, first priority, perfected lien in the U.S. (including,
inter alia, that all applicable registrations are made with the International
Registry), and (III) the Security Trustee will be entitled to the benefits of
Section 1110 with respect to Airframe and/or any Engine; and provided that the
Company shall have paid or made provision reasonably satisfactory to the
Security Trustee for the payment of all reasonable expenses (including
reasonable attorneys’ fees) of the Security Trustee and the Lenders, if any, in
connection with such lease; and
(ix)    lease the Airframe, any Engine, or the Airframe and the Engines or
engines then installed on the Airframe to (A) any foreign air carrier that is at
the inception of such lease principally based in and a domiciliary of a country
listed in Schedule I hereto with which the U.S. maintains normal diplomatic
relations, (B) any manufacturer (or its Affiliate acting under an unconditional
guarantee of such manufacturer) of airframes or engines domiciled in a country
listed in Schedule I hereto, (C) any Government or (D) any foreign air carrier
consented to in writing by the Security Trustee acting on the instructions of a
Majority in Interest of Lenders (such consent not to be unreasonably withheld or
delayed); provided that that (x) no


10
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




Event of Default shall have occurred and be continuing at the time such transfer
of possession or any such lease is entered into and (y) the Security Trustee
receives at the time of any such lease a legal opinion in form and substance
reasonably satisfactory to it from one or more reputable aviation counsel to (or
selected by) a Majority in Interest of Lenders (such counsel to be reasonably
satisfactory to the Company) (such consent not to be unreasonably withheld or
delayed) to the effect that (I) such lease will be subject and subordinated to
the Lien of the Security Trustee hereunder and the terms of such lease are
legal, valid and binding, and enforceable against the proposed lessee under
applicable law, subject only to exceptions on enforceability customary in such
country, (II) the Security Trustee’s Lien on the Collateral remains an
enforceable, first priority, perfected Lien in such jurisdiction (including,
inter alia, that all applicable registrations are made with the International
Registry, if applicable), (III) there exist no possessory rights in favor of the
lessee under such lease under the laws of the country in which such lessee is
principally based that would, upon bankruptcy or insolvency of or other default
by the Company, prevent the taking of possession of any such Engine or the
Airframe and any such Engine or engine by the Security Trustee in accordance
with and when permitted by the terms of Section 5.2 upon the exercise by the
Security Trustee of its remedies under Section 5.2, and (IV) regarding such
other matters customary for similar transactions in such jurisdiction as the
Security Trustee shall reasonably request (including, inter alia, that all
applicable registrations are made with the International Registry, if
applicable); and provided that the Company shall have paid or made provision
reasonably satisfactory to the Security Trustee for the payment of all
reasonable expenses (including reasonable attorney’s fees) of the Security
Trustee and the Lenders, if any, in connection with such lease;
provided that the rights of any lessee or other transferee (including a
Permitted Lessee) who receives possession of the Aircraft, the Airframe or any
Engine by reason of a transfer permitted by this Section 3.2(a) (other than the
transfer of an Engine that is deemed a Total Loss) shall be subject and
subordinate to, and any Permitted Lease shall be made expressly subject and
subordinate to, the Security Trustee’s rights to repossess pursuant to Section
5.2 and to avoid, to the extent necessary, such lease upon such repossession,
and the Company shall remain primarily liable hereunder for the performance and
observance of all of the terms and conditions of this Security Agreement to the
same extent as if such lease or transfer had not occurred, and any such lease
shall include provisions for the maintenance and insurance of the Aircraft, the
Airframe or such Engine that satisfy in all material respect the requirements of
the maintenance and insurance provisions set forth in this Agreement. No
interchange agreement, pooling agreement, lease or other relinquishment of
possession of the Airframe or any Engine shall in any way discharge or diminish
any of the Company’s obligations hereunder or under any other Basic Agreement.
The Company shall not lease the Airframe or any Engine to any air carrier if at
the inception of the lease such carrier is subject to a


11
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




proceeding or final order under applicable bankruptcy, insolvency or
reorganization laws, unless consented to by a Majority in Interest of Lenders
(such consent not to be unreasonably withheld or delayed). Any lease by the
Company of the Aircraft (including any lease to a Permitted Lessee) shall
prohibit the lessee thereunder from subleasing the Aircraft; provided, however,
that if the lease is to the Airframe Manufacturer or the Engine Manufacturer (or
any Affiliate thereof acting under an unconditional guarantee of the Airframe
Manufacturer or the Engine Manufacturer, as applicable) such lease is not
required to so prohibit the Airframe Manufacturer, Engine Manufacturer or such
Affiliate thereof from subleasing the Aircraft in accordance with the terms
hereof (but shall prohibit any further subleasing). The Company shall, upon
entering into a lease of the Airframe or Engines and simultaneously with the
delivery of the any legal opinion to the Security Trustee pursuant to Sections
3.2(a)(viii) and 3.2(a)(ix), notify the Security Trustee of the identity of the
lessee and the term of such lease and shall provide a copy of such lease
agreement to the Security Trustee, and to any Lender upon request therefrom (in
either case, with economic and financial provisions and information deleted
therefrom if the Company shall so choose). The Company shall deliver to the
Security Trustee a certificate of the Permitted Lessee’s insurance broker
consistent with Section 3.6 and naming the Security Trustee (in its individual
capacity and as Security Trustee), the Facility Agent and each Lender [and each
Related Lender] (and each of their respective successors, assigns, affiliates,
shareholders, subsidiaries, directors, officers, agents and employees) as
additional insureds prior to such Permitted Lessee taking possession of the
Aircraft.
The Security Trustee, the Facility Agent and each of the Lenders hereby agree,
for the benefit of the lessor, conditional vendor or secured party of any
airframe or engine leased to the Company (or any Permitted Lessee) or purchased
or owned by the Company (or any Permitted Lessee) subject to a lease,
conditional sale or other security agreement, that the Security Trustee, the
Facility Agent and each of the Lenders will not acquire or claim, as against
such lessor, conditional vendor or secured party, any right, title or interest
in (A) any engine or engines owned by the lessor under such lease or subject to
a security interest in favor of the conditional vendor or secured party under
such lease, conditional sale or other security agreement as the result of such
engine or engines being installed on the Airframe at any time while such engine
or engines are subject to such lease or conditional sale or other security
agreement or (B) any airframe owned by the lessor under such lease or subject to
a security interest in favor of the conditional vendor or secured party under
such lease, conditional sale or other security agreement as the result of any
Engine being installed on such airframe at any time while such airframe is
subject to such lease or conditional sale or other security agreement.
The Company shall assign each lease permitted under Sections 3.2(a)(viii) and
3.2(a)(ix) with a term in excess of one year (including renewals and extensions)
to the Security Trustee as additional security for the obligations secured by
the Collateral, which assignment shall provide that so long as no Event of
Default shall have occurred


12
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




and be continuing, all payments made under such lease shall be paid to the
Company and, during any period when an Event of Default shall have occurred and
be continuing, shall be paid to the Security Trustee to be applied against
secured obligations that are due and payable or held as additional collateral
hereunder for the obligations secured by the Collateral. Unless an Event of
Default shall have occurred and be continuing, the Company shall be entitled to
exercise all rights as lessor under any such lease, including with respect to
any consent rights thereunder, any amendment thereto or any defaults thereunder
(so long as the exercise of such rights does not violate the Company’s
obligations under this Security Agreement).
The Security Trustee acknowledges that any “wet lease” or other similar
arrangement under which the Company maintains operational control of the
Aircraft shall not constitute a delivery, transfer or relinquishment of
possession for purposes of this Section 3.2(a).
The Company will, upon the request of the Security Trustee, but no more than
twice in any calendar year, provide the Security Trustee with reasonable
information relating to the location and condition of the Airframe and Engines,
including, but not limited to, the manufacturer’s serial numbers and the name of
any lessors of any airframe on which the Engines are installed, the name of any
permitted lessee and the state of registration of the Aircraft.
(b)    Operation and Use. The Company agrees that the Aircraft will not be
maintained, used, serviced, repaired or operated in violation of any law, rule,
regulation or order of any government of any country having jurisdiction over
the Aircraft or in violation of any airworthiness certificate, license or
registration relating to the Aircraft issued by any such government; provided
that the Company shall not be in default under this sentence if it is not
possible for it (or any Permitted Lessee) to comply with the laws of a
jurisdiction other than the United States (or other than any jurisdiction in
which the Aircraft is then registered) because of a conflict with the applicable
laws of the United States (or such jurisdiction in which the Aircraft is then
registered); provided, further, that the Company shall promptly and diligently
provide written notice to the Security Trustee of the occurrence of such
conflict and the steps it deems reasonable to resolve or avoid such conflict,
and the Company shall take such steps to resolve or avoid such conflict (or
cause such steps to be taken) including, if necessary and so deemed reasonable,
the removal of the Aircraft from such other jurisdiction other than the United
States (or other than the jurisdiction in which the Aircraft is then registered)
creating the conflict; and provided, further, that, to the extent the Company or
any Permitted Lessee is contesting in good faith the validity or application of
any such law, rule, regulation or order in any manner that does not involve any
material risk of sale, forfeiture or loss of the Aircraft or the Security
Trustee’s interest therein, the Company will not be in default under, or be
required to take any action set forth in, this sentence. The Company will not
operate the Aircraft, or permit the Aircraft to be operated


13
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




or located, (i) in any area excluded from coverage by any insurance required by
the terms of Section 3.6 or (ii) in any war zone or recognized or, in the
reasonable judgment of the Company, threatened area of hostilities unless
covered by war risk insurance in accordance with Section 3.6, unless in either
clause (i) or (ii), (x) indemnification complying with Section 3.6(a) and (b)
has been provided by a Government or (y) the Aircraft is only temporarily
located in such area as a result of an isolated occurrence or isolated series of
occurrences attributable to hijacking, medical emergency, equipment malfunction,
weather conditions, navigational error or other similar unforeseen circumstances
and the Company or such Permitted Lessee is using its good faith efforts
promptly to remove the Aircraft from such area.
(c)    Maintenance. The Company shall maintain, service, repair and overhaul the
Aircraft (or cause the same to be done) in accordance with a maintenance program
(as approved by the FAA) for Airbus A32[●]-200 aircraft (or at the Company’s
option, in accordance with the aircraft maintenance standards for Airbus
A32[●]-200 aircraft approved by (i) the EASA or the JAA, (ii) the central civil
aviation authority of any of Australia, Canada, France, Germany, Japan, The
Netherlands, New Zealand or the United Kingdom or (iii) any other country with
the prior written consent of the Security Trustee (acting on the consent of a
Majority in Interest of Lenders (such consent not to be unreasonably withheld or
delayed)) and in the same manner and with the same care used with respect to
similar aircraft and engines owned and operated by the Company or, during the
term of any lease of such Aircraft permitted under this Security Agreement, in
the same manner and with the same care used with respect to similar aircraft and
engines operated by the Permitted Lessee and, in each case, utilized in similar
circumstances, so as to keep the Aircraft in as good operating condition as on
the Advance Date, ordinary wear and tear excepted, and in such condition as may
be necessary to enable the airworthiness certification of the Aircraft to be
maintained in good standing at all times (other than during temporary periods of
storage, during maintenance or modification permitted hereunder or during
periods of grounding by applicable governmental authorities except where such
periods of grounding are the result of the failure by the Company or any
Permitted Lessee to maintain the Aircraft as otherwise required herein) under
the Transportation Code, during such periods in which the Aircraft is registered
under the laws of the United States, or, if the Aircraft is registered under the
laws of any other jurisdiction, the applicable laws of such jurisdiction. The
Company shall maintain or cause to be maintained in the English language all
records, logs and other materials required to be maintained in respect of the
Aircraft by the appropriate authorities in the jurisdiction where the Aircraft
is registered.
(d)    Identification of Security Trustee’s Interest. The Company agrees to
affix as promptly as practicable and no later than five (5) Business Days after
the Advance Date and thereafter to maintain in the cockpit of the Aircraft, in a
clearly visible location, and (if not prevented by applicable law or regulations
or by any government) on each Engine, a nameplate bearing the inscription
“SUBJECT TO A MORTGAGE AND SECURITY


14
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




AGREEMENT IN FAVOR OF WILMINGTON TRUST COMPANY, AS SECURITY TRUSTEE” (such
nameplate to be replaced, if necessary, with a nameplate reflecting the name of
any successor Security Trustee).
(e)    Registration. The Company shall cause the Aircraft to remain duly
registered, under the laws of the United States, in the name of the Company;
provided that the Security Trustee shall, at the Company’s expense, execute and
deliver all such documents as the Company or any Permitted Lessee may reasonably
request for the purpose of continuing such registration; provided, further,
that, in connection with a Permitted Lease or the Company’s or its Affiliate’s
operations, the Company may at any time, upon thirty (30) prior days written
notice to the Security Trustee, at no expense or liability to the Lenders, the
Facility Agent or the Security Trustee, register the Aircraft or permit the
Aircraft to be registered under the applicable statutes of any country listed on
Schedule I, or under the laws of any other foreign country if a Majority in
Interest of Lenders shall have consented to such country (such consent not to be
unreasonably withheld or delayed), in the name of the Company or of any nominee
of the Company, or, if required by applicable law, in the name of any other
Person (and, following any such foreign registration, may cause the Aircraft to
be re-registered under the laws of the United States); provided, further, that
no such re-registration shall occur unless prior to any such change in the
country of registry of the Aircraft the following conditions are met, or are
waived by the Security Trustee (acting on the consent of a Majority in Interest
of Lenders (such consent not to be unreasonably withheld or delayed)):
(i)    no Event of Default shall have occurred and be continuing at the
effective date of the change in registration; provided that it shall not be
necessary to comply with this condition if the change in registration results in
the registration of such Aircraft under the laws of the United States or if a
Majority in Interest of Lenders consent to such change in registration;
(ii)    the Security Trustee shall have received a legal opinion on or prior to
the date of such change in the country of registry of the Aircraft from one or
more counsel to (or selected by) a Majority in Interest of Lenders (such counsel
to be reasonably satisfactory to the Company) to the effect that:
(A)    after giving effect to such change in registration, the Lien of this
Security Agreement shall continue as an enforceable, first priority Lien and
shall be duly perfected Of Record in the new country of registration and that
all filing, recording or other action necessary to perfect the Lien of this
Security Agreement has been accomplished, including, but not limited to, any
applicable Cape Town registrations (or if such opinion cannot be given at such
time, (x) the opinion shall detail what filing, recording or other action is
necessary and (y) the Security


15
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




Trustee shall have received a certificate from a Responsible Officer of the
Company that all necessary preparations to accomplish such filing, recording and
other action shall have been done, and such filing, recording and other action
shall be accomplished and a supplemental opinion to that effect shall promptly
be delivered to the Security Trustee on or prior to the effective date of such
change in registration, if such filings, recordings and other actions may be
made prior to registration in such country, or, if such filings, recordings and
other actions may not be made prior to registration in such country, promptly
thereafter),
(B)    the terms of this Security Agreement are legal, valid and binding and
enforceable in such country (subject only to exceptions customary in such
country, provided that, subject to bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the rights of creditors generally, and to
general principles of equity, any applicable laws limiting the remedies provided
in Section 5.2 of this Security Agreement do not in the opinion of such counsel
make the remedies provided in Section 5.2 of this Security Agreement inadequate
for the practical realization of the rights and benefits provided thereby),
(C)    there are no requirements that the Security Trustee must meet to maintain
the enforceability, priority and perfection of the Lien of this Security
Agreement under the laws of such country (or, if such opinion cannot be given,
the opinion shall detail such requirements and the Company shall cause each of
them to be met),
(D)    all approvals or consents of any government in such country having
jurisdiction required for such change in registration shall have been duly
obtained and shall be in full force,
(E)    it is not necessary, solely as a consequence of the change in
registration and without taking into consideration any other activity of the
Security Trustee, the Facility Agent or any Lender, for the Security Trustee,
the Facility Agent or any Lender (other than as a mortgagee, agent or lender, as
the case may be, as contemplated by the Basic Agreements) to qualify to do
business in such country, and
(F)    unless the Company has agreed to provide insurance covering the risk of
requisition of use of the Aircraft by the government of such country for so long
as the Aircraft is registered under the laws of such country, the laws of such
country require fair compensation by the government of such country for the loss
of use of the Aircraft in the event of the requisition by such government of
such use; and


16
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




(G)    regarding such other matters, customary in such jurisdiction, as the
Security Trustee shall reasonably request.
(iii)    (A) the insurance required to be maintained by this Security Agreement
will be in full force and effect after giving effect to such change in
registration and the Security Trustee shall have received a certificate of the
Company’s or Permitted Lessee’s insurance broker to such effect on or prior to
the date of such change in the country of registry of the Aircraft, (B) the
Security Trustee or the Company shall have agreed to meet the requirements, if
any, detailed in the opinion described in Section 3.2(e)(ii)(A) above, and
(C) the Lenders shall have received assurances reasonably satisfactory to a
Majority in Interest of Lenders (which may include a legal opinion) to the
effect that such country would provide substantially equivalent protection for
the rights of lenders in similar transactions as provided under United States
law then in effect (except that in the absence of restrictions under the laws of
such country on rights and remedies of lessors and secured parties similar to
those imposed by Sections 362 and 363 of the United States Bankruptcy Code of
1978, as amended (11 U.S.C. § 1110), rights and remedies similar to those
available under Section 1110 shall not be required);
(iv)    on or prior to the date of such change in the country of registry of the
Aircraft, the Company shall have provided assurances reasonably satisfactory to
the Security Trustee (acting on the instructions of a Majority in Interest of
Lenders) (which may include a legal opinion) that such re-registration will not
result in the imposition by such country of any Taxes on the Security Trustee or
any Lender in connection with or relating to the transactions contemplated by
this Security Agreement that would not have been imposed but for such
re-registration and for which the Company is not required to indemnify under
Section 2.9 of the Loan Agreement, unless the Company agrees to indemnify the
Security Trustee and the Lenders for such Taxes; and
(v)    the Company shall have paid or made provision reasonably satisfactory to
the Security Trustee for the payment of all reasonable expenses (including
reasonable attorneys’ fees) of the Security Trustee and the Lenders in
connection with such change in registration.
(f)    Performance of Obligations under Basic Agreements. The Company agrees to
perform its obligations under the Basic Agreements.
Section 3.3    Inspection; Financial Information.
(a)    Inspection. At all reasonable times, but upon at least 30 days’ prior
written notice to the Company (unless an Event of Default has occurred and is
continuing, in which case no prior written notice is required), the Security
Trustee or its authorized representative (which may be a Lender) designated in
writing by the Security Trustee (the “Inspection


17
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




Representative”) to act in lieu of the Security Trustee under this Section 3.3
(provided that only one Inspection Representative may be designated at any time,
except during the occurrence and continuation of an Event of Default, in which
case up to three (3) Inspection Representatives may be designated) may, subject
to the other conditions of this Section 3.3(a), inspect the Aircraft and may
inspect the books and records of the Company or, if a Permitted Lease is then in
effect, the applicable Permitted Lessee, in each case, required to be maintained
by the FAA or the applicable government of another jurisdiction in which the
Aircraft is then registered relating to the maintenance of the Aircraft;
provided that (i) the Security Trustee or such Inspection Representative(s), as
the case may be, shall, either be fully insured at no cost to the Company or any
Permitted Lessee in a manner satisfactory to the Company with respect to any
risks to such Inspection Representative(s) incurred in connection with any such
inspection or shall provide to the Company and any Permitted Lessee a written
release satisfactory to the Company with respect to such risks to such
Inspection Representative(s), (ii) any such inspection shall be subject to the
safety, security and workplace rules applicable at the location where such
inspection is conducted and any applicable governmental rules or regulations,
(iii) any such inspection of the Aircraft shall be a visual, walk-around
inspection of the interior and exterior of the Aircraft and shall not include
opening any panels, bays or the like without the Company’s express written
consent, which consent the Company may in its sole discretion withhold, and
(iv) no exercise of such inspection right shall (unless an Event of Default has
occurred and is continuing, in which case the Security Trustee and Inspection
Representatives agree to use their best efforts not to) interfere with the use,
operation or maintenance of the Aircraft by, or the business of, either the
Company or such Permitted Lessee and neither the Company nor such Permitted
Lessee shall be required to undertake or incur any additional liabilities in
connection therewith; provided that if an Event of Default has occurred and is
continuing (x) any such inspection may be made without the prior written notice
to the Company and shall be at the cost and expense of the Company and (y) the
Security Trustee may designate up to three (3) Inspection Representatives. All
information obtained in connection with any such inspection of the Aircraft and
such books and records shall be Confidential Information and shall be treated by
the Security Trustee and the Inspection Representative(s) in accordance with the
provisions of Section 11.14. Any inspection pursuant to this Section 3.3(a)
shall be at the sole risk (including, without limitation, any risk of personal
injury or death) and, provided no Event of Default shall have occurred and be
continuing, expense of the Security Trustee or Inspection Representative(s)
making such inspection. The Company will, upon the request of the Security
Trustee or the Inspection Representative(s), as the case may be, at any time,
notify the Security Trustee or Inspection Representative(s), as the case may be,
of the time and location of the next scheduled heavy maintenance visit to be
conducted by the Company or any Permitted Lessee in respect of the Aircraft;
provided that the Company or such Permitted Lessee shall have the right in its
sole discretion to cancel, reschedule or change the location of any maintenance
visit of which it shall have notified the Security Trustee or Inspection
Representative(s), as the case may be, pursuant to this sentence, the Company
hereby agreeing to use reasonable efforts to notify such Security Trustee or


18
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




Inspection Representative(s), as the case may be, of any such rescheduling or
change. Neither the Security Trustee, any Lender nor any Inspection
Representative(s) shall have any duty to make any such inspection and shall not
incur any liability or obligation by reason of not making any such inspection.
Except during the continuance of an Event of Default, all inspections by the
Security Trustee or the Inspection Representative(s), as the case may be,
provided for under this Section 3.3(a) shall be limited to one inspection during
any calendar year.
(b)    [Reserved.]
Section 3.4    Replacement and Pooling of Parts; Alterations, Modifications and
Additions; Substitution of Engines.
(a)    Replacement of Parts. The Company will promptly replace (or cause to be
replaced) all Parts that may from time to time be incorporated or installed in
or attached to the Airframe or any Engine and that may from time to time become
worn out, lost, stolen, destroyed, seized, confiscated, damaged beyond repair or
rendered permanently unfit for use for any reason whatsoever, except as
otherwise provided in Section 3.4(c) or if the Airframe or an Engine to which a
Part relates has suffered a Total Loss. In addition, the Company or any
Permitted Lessee may remove in the ordinary course of maintenance, service,
repair, overhaul or testing, any Parts, whether or not worn out, lost, stolen,
destroyed, seized, confiscated, damaged beyond repair or rendered permanently
unfit for use; provided that the Company, except as otherwise provided in
Section 3.4(c), will replace such Parts (or cause such Parts to be replaced) as
promptly as practicable. All replacement parts (other than Excluded Equipment)
(“Replacement Parts”) shall be free and clear of all Liens (except for Permitted
Liens and except in the case of replacement property temporarily installed on an
emergency basis (“Emergency Parts”)) and shall have a value and utility at least
equal (but in any event without regard to hours or cycles (except with respect
to landing gear (taken as an entire unit and not as to constituent parts
thereof) and any auxiliary power unit (taken as an entire unit and not as to
constituent parts thereof), which shall take into account hours and cycles)) to
the Parts replaced, assuming such replaced Parts were in the condition and
repair required to be maintained by the terms hereof. Except as otherwise
provided in Section 3.4(c), all Parts at any time removed from the Airframe or
any Engine shall remain subject to the Lien of this Security Agreement no matter
where located until such time as such Parts shall be replaced by parts that have
been incorporated or installed in or attached to the Airframe or such Engine and
that meet the requirements for Replacement Parts specified above. Immediately
upon any Replacement Part becoming incorporated or installed in or attached to
the Airframe or any Engine as above provided (except in the case of Emergency
Parts), without further act, (i) the replaced Part shall thereupon be free and
clear of all rights of the Security Trustee and of the Lien of this Security
Agreement and shall no longer be deemed a Part hereunder and (ii) such
Replacement Part shall become a Part subject to the Lien of this Security
Agreement and be deemed a Part of the Airframe


19
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




or such Engine for all purposes to the same extent as the Parts originally
incorporated or installed in or attached to the Airframe or such Engine. Upon
request of the Company from time to time, and at the Company’s cost and expense,
the Security Trustee shall execute and deliver to the Company such instrument
supplied to it by the Company releasing any such released Part from the Lien of
this Security Agreement. Any Emergency Part shall be replaced by the Company or
any Permitted Lessee as promptly as practicable with a part that will be a Part
satisfying the requirements for a Replacement Part set forth above.
(b)    Pooling of Parts. Any Part removed from the Airframe or any Engine as
provided in Section 3.4(a) may be subjected by the Company or a Person permitted
to be in possession of the Aircraft to a pooling arrangement customary in the
airline industry entered into in the ordinary course of the Company’s or such
Person’s business; provided that a part meeting the requirements for Replacement
Parts under Section 3.4(a) shall be incorporated or installed in or attached to
the Airframe or such Engine in accordance with Section 3.4(a) promptly after the
removal of such removed Part. In addition, any Replacement Part when
incorporated or installed in or attached to the Airframe or any Engine in
accordance with Section 3.4(a) may be owned by any third party subject to such a
pooling arrangement; provided that the Company at its expense, as promptly
thereafter as practicable, either (i) causes title to such Replacement Part to
vest in the Company free and clear of all Liens (except Permitted Liens) and
thereupon become a Part subject to the Lien of this Security Agreement or
(ii) replaces or causes to be replaced such Replacement Part (or causes such
Replacement Part to be replaced) by incorporating or installing in or attaching
to the Airframe or such Engine a further Replacement Part in the manner
contemplated by Section 3.4(a) whereupon such further Replacement Part shall
become a Part subject to the Lien of this Security Agreement.
(c)    Alterations, Modifications and Additions. The Company will make (or cause
to be made) such alterations and modifications in and additions to the Airframe
and the Engines as may be required from time to time to meet the applicable
requirements of the FAA or any applicable governmental authority of any other
jurisdiction in which the Aircraft may then be registered; provided, however,
that the Company or any Permitted Lessee may, in good faith, contest the
validity or application of any such requirement in any manner that does not
involve any material risk of sale, loss or forfeiture of the Aircraft or the
interest of the Security Trustee therein. In addition, the Company or any
Permitted Lessee, at its own expense, may from time to time add further parts or
accessories and make or cause to be made such alterations and modifications in
and additions to the Airframe or any Engine as the Company or such Permitted
Lessee may deem desirable in the proper conduct of its business, including,
without limitation, removal (without replacement) of Parts which the Company or
such Permitted Lessee deems to be obsolete or no longer suitable or appropriate
for use on the Airframe or Engine (for purposes of this Section 3.4(c) called
“Obsolete Parts”); provided that no such alteration, modification, addition or
removal shall materially diminish the value or utility of the Airframe or such
Engine, or impair the condition or


20
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




airworthiness thereof, below its value, condition, utility or airworthiness
immediately prior to such alteration, modification, addition or removal,
assuming that the Airframe or such Engine was then in the condition required to
be maintained by the terms of this Security Agreement, except that the value
(but not the condition, utility or airworthiness) of the Aircraft may be reduced
by the value of the Obsolete Parts which shall have been removed, if the
aggregate value of all such Obsolete Parts removed from the Aircraft and not
replaced shall not exceed the threshold amount to be agreed by the parties. All
parts (other than Excluded Equipment) incorporated or installed in or attached
or added to the Airframe or any Engine as the result of such alteration,
modification or addition (and all parts in replacement of, or substitution for,
any such parts in accordance with the foregoing) (“Additional Parts”) shall,
without further act, be Parts subject to the Lien of this Security Agreement.
Notwithstanding the foregoing, the Company or any Permitted Lessee may, at any
time, remove any Additional Part from the Airframe or any Engine if such Part:
(i) is in addition to, and not in replacement of or substitution for, any Part
originally incorporated or installed in or attached to the Airframe or such
Engine on the Advance Date or any Part in replacement of, or substitution for,
any such Part, (ii) is not required to be incorporated or installed in or
attached or added to the Airframe or such Engine pursuant to the first sentence
of this Section 3.4(c) or (iii) can be removed from the Airframe or such Engine
without materially diminishing the value, condition, utility or airworthiness
required to be maintained by the terms of this Security Agreement that the
Airframe or such Engine would have had at such time of removal had such Part
never been installed on the Airframe or such Engine. Upon the removal by the
Company or such Permitted Lessee of any Part as permitted by this Section
3.4(c), such removed Part shall, without further act, be free and clear of all
rights and interests of the Security Trustee and the Lien of this Security
Agreement and shall no longer be deemed a Part hereunder. Upon request of the
Company from time to time, and at the Company’s cost and expense, the Security
Trustee shall execute and deliver to the Company such instrument supplied to it
by the Company releasing any such released Part from the Lien of this Security
Agreement.
(d)    Substitution of Engines. So long as no Event of Default shall have
occurred and be continuing, the Company shall have the right at its option at
any time, on at least 30 days’ prior written notice to the Security Trustee, to
substitute a Replacement Engine for any Engine. In such event, and prior to the
date of such substitution, the Company shall replace such Engine hereunder by
complying with the terms of Section 3.5(b) to the same extent as if a Total Loss
had occurred with respect to such Engine.
(e)    Excluded Equipment. The Company (or any Permitted Lessee) may install in,
and remove from, the Aircraft any Excluded Equipment, and in any such case, the
Security Trustee will not acquire or claim any right, title or interest in any
such Excluded Equipment as a result of its installation on the Aircraft;
provided that in connection with any removal of Excluded Equipment, the Company
(or such Permitted Lessee) shall repair any damage to the Aircraft caused by
such removal and shall restore the applicable areas from which


21
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




such Excluded Equipment was removed to a serviceable condition appropriate for
commercial passenger service by the Company (or such Permitted Lessee).
Section 3.5    Loss, Destruction or Requisition.
(a)    Total Loss with Respect to the Airframe. Upon the occurrence of a Total
Loss with respect to the Airframe or the Airframe and any Engine then installed
thereon, the Company shall forthwith (and, in any event, within fifteen (15)
days after the determination of such occurrence) give the Security Trustee
written notice of such Total Loss, and, within 60 days after the determination
of such occurrence, the Company shall give the Security Trustee written notice
of its election to perform one of the following options (it being agreed that if
the Company shall not have given such notice of election within such 60-day
period, the Company shall be deemed to have elected to perform the option set
forth in the following clause (ii)). The Company may elect either to:
(i)    on or before the Loss Payment Date substitute, as replacement for the
Airframe or Airframe and Engines with respect to which a Total Loss has
occurred, a Replacement Airframe (together with a number of Replacement Engines
equal to the number of Engines, if any, with respect to which the Total Loss
occurred), such Replacement Airframe and Replacement Engines to be free and
clear of all Liens (other than Permitted Liens); provided that if the Company
shall not perform its obligation to effect such substitution under this clause
(i) on or prior to the Loss Payment Date, then the Company shall no later than
on such Loss Payment Date prepay the Notes in full in accordance with Section
2.4(a) of the Loan Agreement; or
(ii)    on or before such Loss Payment Date, prepay the then outstanding Notes
in full in accordance with Section 2.4(a) of the Loan Agreement.
The “Loss Payment Date” with respect to a Total Loss means the Business Day next
succeeding the 90th day following the date of the determination of such Total
Loss.
If the Company elects to substitute a Replacement Airframe (or a Replacement
Airframe and one or more Replacement Engines, as the case may be) the Security
Trustee shall hold any insurance proceeds relating to such Total Loss received
prior to the Loss Payment Date, pursuant to Section 3.6(d) hereof. The Company
may utilize such funds on deposit pursuant to Section 3.6(d) to purchase the
Replacement Airframe and Replacement Engines, if any, necessary to comply with
the terms of this Section 3.5(a). The amounts held by the Security Trustee as
collateral security for the Company’s obligations on Loss Payment Date, together
with interest or other earnings on such amounts shall be applied by the Security
Trustee on such date (to the extent not in excess of the amount then due and
owing by the Company) in accordance with Section 3.6(d) and, to the extent of
such application and payment, shall reduce the amount required to be


22
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




paid by the Company on such payment date. To the extent, if any, that such
amounts held by the Security Trustee as collateral security, together with
interest and earnings thereon, exceed the amounts payable by the Company
pursuant to the second preceding sentence, the Security Trustee shall, after
application of such excess amounts to any amounts payable by the Company
pursuant to the immediately succeeding paragraph and so long as no Material
Default or Event of Default shall have occurred and be continuing, pay to the
Company any such excess amounts. If the Company does not elect to substitute a
Replacement Airframe (or a Replacement Airframe and one or more Replacement
Engines, as the case may be) any insurance proceeds received prior to the Loss
Payment Date shall upon expiry of the election to make such substitution be
applied in accordance with Section 3.6(d)(ii).
If the Company elects to substitute a Replacement Airframe (or a Replacement
Airframe and one or more Replacement Engines, as the case may be) the Company
shall, at its sole expense, not later than the Loss Payment Date, (A) cause (i)
a Security Agreement Supplement or such other requisite documents or instruments
for such Replacement Airframe and Replacement Engines, if any, to be delivered
to the Security Trustee for execution and, upon such execution, to be filed for
recordation pursuant to the Transportation Code or the applicable laws of such
other jurisdiction in which the Aircraft may then be registered, (ii) the
International Interest under this Security Agreement and the Security Agreement
Supplement in such Replacement Airframe and Replacement Engines, if any, to be
registered on the International Registry as an International Interest and (iii)
if the Company acquired such Replacement Airframe or Replacement Engines, if
any, after February 28, 2006, such acquisition by it to be registered on the
International Registry as a “contract of sale”, (B) cause a financing statement
or statements with respect to the Replacement Airframe and Replacement Engines,
if any, to be filed in such place or places as necessary in the United States
and cause other requisite documents or instruments to be filed in such place or
places as necessary in such other jurisdiction in which the Aircraft may then be
registered, in order to perfect the Security Trustee’s interest therein,
(C) furnish the Security Trustee with an opinion of the Company’s counsel (which
may be the Company’s General Counsel, a Deputy General Counsel or an Associate
General Counsel or such other internal counsel to the Company as the Company may
determine (which other internal counsel shall be reasonably satisfactory to a
Majority in Interest of Lenders)) addressed to the Security Trustee and to each
of the Lenders, to the effect that, upon such replacement, such Replacement
Airframe and Replacement Engines, if any, will be subject to the Lien of this
Security Agreement (which shall be a first Lien Of Record on the FAA registry
(or such other aircraft registry of the country in which the Aircraft may then
be registered) and the International Registry, subject in each case to Permitted
Liens which, if Of Record on the FAA registry (or such other aircraft registry)
and/or the International Registry, rank behind such first Lien), (D) furnish the
Security Trustee with a certificate signed by a Responsible Officer of the
Company certifying that, upon consummation of


23
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




such replacement, no Event of Default will exist hereunder, (E) furnish the
Security Trustee with a certificate of a third-party aircraft engineer or a
desk-top appraisal from a third-party appraiser, certifying or indicating that
such Replacement Airframe has a maintenance-adjusted appraised market value at
least equal to, and any Replacement Engines have a market value and utility at
least equal to (taking into account hours and cycles on such Replacement
Engines), and a year of manufacture no earlier than, the Airframe and Engines,
if any, so replaced, assuming the Airframe and such Engines were in the
condition and repair required by the terms hereof immediately prior to the
occurrence of such Total Loss and that such Replacement Airframe has a year of
manufacture no earlier than the Airframe so replaced, (F) furnish the Security
Trustee with evidence of compliance with the insurance provisions of Section 3.6
with respect to such Replacement Airframe and Replacement Engines, if any,
(G) furnish the Security Trustee with an opinion of the Company’s counsel (which
may be the Company’s General Counsel, a Deputy General Counsel or an Associate
General Counsel or such other internal counsel to the Company as the Company may
determine (which other internal counsel shall be reasonably satisfactory to a
Majority in Interest of Lenders)) to the effect that the Security Trustee will
be entitled to the benefits of Section 1110 with respect to such Replacement
Airframe and Replacement Engines, if any; provided that (i) such opinion need
not be delivered to the extent that the benefits of Section 1110 were not, by
reason of a change in law or governmental or judicial interpretation thereof,
available to the Security Trustee with respect to the Aircraft immediately prior
to such substitution and (ii) such opinion may contain qualifications and
assumptions of the tenor contained in the opinion of the Company’s counsel
delivered pursuant to Section 3.1(g) of the Loan Agreement on the Advance Date
and such other qualifications and assumptions as shall at the time be customary
in opinions rendered in comparable circumstances, and (H) furnish the Security
Trustee with a copy of a bill of sale (or other evidence) reflecting the
Company’s title to such Replacement Airframe and Replacement Engines, if any. In
addition, to the extent any manufacturer’s warranties relating to such
Replacement Airframe are assignable, the Company will use its reasonable efforts
to assign the same to the Security Trustee to the same extent as the warranties
of the Airframe Manufacturer are assigned hereunder. In the case of each
Replacement Airframe and Replacement Engine, if any, subjected to the Lien of
this Security Agreement under this Section 3.5(a), promptly upon the
registration of such Replacement Aircraft and the recordation of the Security
Agreement Supplement covering such Replacement Airframe and Replacement Engines,
if any, pursuant to the Transportation Code (or pursuant to the applicable law
of such other jurisdiction in which such Replacement Airframe and Replacement
Engines, if any, are to be registered), and the registration on the
International Registry described in clause (A) above, the Company will cause to
be delivered to the Security Trustee (1) an opinion of the Company’s counsel
(which may be the Company’s General Counsel, a Deputy General Counsel or an
Associate General Counsel or such other internal counsel to the Company as the
Company may determine (which other internal counsel shall be reasonably
satisfactory to


24
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




a Majority in Interest of Lenders)) addressed to the Security Trustee, the
Facility Agent and the Lenders as to the due registration of such Replacement
Aircraft and the due recordation of such Security Agreement Supplement or such
other requisite documents or instruments and the validity, enforceability and
perfection of the security interest in such Replacement Airframe and the
Replacement Engines, if any, granted to the Security Trustee under this Security
Agreement and (2) an opinion of Aviation Counsel as to such registration,
recordation and perfection.
For all purposes hereof, upon the attachment of the Lien of this Security
Agreement thereto, such Replacement Airframe and Replacement Engines, if any,
shall become part of the Collateral, such Replacement Airframe shall be deemed
an “Airframe” as defined herein, and each such Replacement Engine, if any, shall
be deemed an “Engine” as defined herein. Upon such attachment of the Lien of
this Security Agreement, the Security Trustee shall execute and deliver to the
Company an appropriate instrument releasing such replaced Airframe and Engines,
if any, installed thereon at the time such Total Loss occurred, all proceeds
(including, without limitation, insurance proceeds), the Warranty Rights in
respect of such replaced Airframe and Engines, if any, and all rights relating
to the foregoing from the Lien of this Security Agreement and assigning to the
Company all claims against third Persons for damage to or loss of such replaced
Airframe and Engines, if any, arising from the Total Loss, and will take such
actions as may be requested by the Company or the Security Trustee to cancel or
release any International Interest of the Security Trustee registered with the
International Registry in relation to such replaced Airframe and Engines, if
any, with respect to which such Total Loss occurred.
In the event that, after a Total Loss, the Company performs the option set forth
in clause (ii) of the first paragraph of this Section 3.5(a), the Security
Trustee shall execute and deliver to the Company an appropriate instrument
releasing the Aircraft subject to such Total Loss, all proceeds (including,
without limitation, insurance proceeds), the Warranty Rights in respect of the
Aircraft and all rights relating to the foregoing from the Lien of this Security
Agreement and assigning to the Company all claims against third Persons for
damage to or loss of the Airframe and Engines arising from the Total Loss, and
will take such actions as may be requested by the Company or the Security
Trustee to cancel or release any International Interest of the Security Trustee
registered with the International Registry in relation to the Airframe and
Engines, if any, with respect to which such Total Loss occurred.
(b)    Total Loss with Respect to an Engine. Upon the occurrence of a Total Loss
with respect to an Engine under circumstances in which there has not occurred a
Total Loss with respect to the Airframe, the Company shall give the Security
Trustee prompt written notice thereof and shall, within 90 days after the
determination of the occurrence of such Total Loss, cause to be subjected to the
Lien of this Security Agreement, as replacement for


25
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




such Engine with respect to which such Total Loss occurred, a Replacement Engine
free and clear of all Liens (other than Permitted Liens) and having a market
value and utility at least equal to (taking into account hours and cycles on
such Engine), and being in as good operating condition as, such Engine with
respect to which such Total Loss occurred, assuming such Engine was of the value
and utility and in the condition and repair required by the terms hereof
immediately prior to the occurrence of such Total Loss.
Prior to or at the time of any replacement under this Section 3.5(b), the
Company will (i) cause (x) a Security Agreement Supplement covering such
Replacement Engine to be delivered to the Security Trustee for execution and,
upon such execution, to be filed for recordation pursuant to the Transportation
Code or the applicable laws of such other jurisdiction in which the Aircraft may
be registered, (y) the International Interest under this Security Agreement and
such Security Agreement Supplement in such Replacement Engine to be registered
on the International Registry as an International Interest and (z) if the
Company acquired such Replacement Engine after February 28, 2006, such
acquisition by it to be registered on the International Registry as a “contract
of sale”, (ii) cause a financing statement or statements with respect to such
Replacement Engine to be filed in such place or places as necessary in the
United States and cause other requisite documents or instruments to be filed in
such place or places as necessary in such other jurisdiction in which the
Aircraft may then be registered, in order to perfect the Security Trustee’s
interest therein, (iii) furnish the Security Trustee with an opinion of the
Company’s counsel (which may be the Company’s General Counsel, a Deputy General
Counsel or an Associate General Counsel or such other internal counsel to the
Company as the Company may determine (which other internal counsel shall be
reasonably satisfactory to a Majority in Interest of Lenders)) addressed to the
Security Trustee and to each of the Lenders, to the effect that, upon such
replacement, such Replacement Engine will be subject to the Lien of this
Security Agreement (which shall be a first Lien Of Record on the FAA registry
(or such other aircraft registry of the country in which the Aircraft may then
be registered) and the International Registry, subject in each case to Permitted
Liens which, if Of Record on the FAA registry (or such other aircraft registry)
and/or the International Registry, rank behind such first Lien), (iv) furnish
the Security Trustee with evidence of compliance with the insurance provisions
of Section 3.6 hereof with respect to such Replacement Engine and (v) furnish
the Security Trustee with a copy of a bill of sale (or other evidence)
reflecting the Company’s title to such Replacement Engine. In the case of each
Replacement Engine subjected to the Lien of this Security Agreement under this
Section 3.5(b), promptly upon the recordation of the Security Agreement
Supplement or such other requisite documents or instruments covering such
Replacement Engine pursuant to the Transportation Code (or pursuant to the
applicable law of such other jurisdiction in which the Aircraft is registered)
and the registration on the International Registry described in clause (i)
above, the Company will cause to be delivered to the Security Trustee (1) an
opinion of counsel to the Company (which may be the Company’s General Counsel, a
Deputy General Counsel or an Associate General


26
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




Counsel or such other internal counsel to the Company as the Company may
determine (which other internal counsel shall be reasonably satisfactory to a
Majority in Interest of Lenders)) addressed to the Security Trustee and the
Lenders as to the due recordation of such Security Agreement Supplement or such
other requisite documents or instruments and the validity and perfection of the
security interest in the Replacement Engine granted to the Security Trustee
under this Security Agreement and (2) an opinion of Aviation Counsel as to such
registration, recordation and perfection. For all purposes hereof, upon the
attachment of the Lien of this Security Agreement thereto, the Replacement
Engine shall become part of the Collateral and shall be deemed an “Engine” as
defined herein. Upon such attachment of the Lien of this Security Agreement, the
Security Trustee shall execute and deliver to the Company an appropriate
instrument releasing such replaced Engine, any proceeds (including, without
limitation, insurance proceeds), the Warranty Rights in respect of such replaced
Engine and all rights relating to any of the foregoing from the Lien of this
Security Agreement and assigning to the Company all claims against third Persons
for damage to or loss of such Engine arising from the Total Loss, and will take
such actions as may be requested by the Company or the Security Trustee to
cancel or release any International Interest of the Security Trustee registered
with the International Registry in relation to the Engine with respect to which
such Total Loss occurred.
(c)    Application of Payments for Total Loss from Requisition of Title or Use.
Any payments (other than insurance proceeds the application of which is provided
for in Section 3.6) received at any time by the Company or by the Security
Trustee from any government or other Person with respect to a Total Loss to the
Airframe or any Engine will be applied as follows:
(i)    if such payments are received with respect to the Airframe (or the
Airframe and the Engines installed on the Airframe) that has been or is being
replaced by the Company pursuant to Section 3.5(a), such payments shall be paid
over to, or retained by, the Security Trustee, and upon completion of such
replacement shall be paid over to, or retained by, the Company;
(ii)    if such payments are received with respect to the Airframe (or the
Airframe and the Engines installed on the Airframe) that has not been and will
not be replaced pursuant to Section 3.5(a), so much of such payments remaining
after reimbursement of the Security Trustee for its costs and expenses as shall
not exceed the amounts required to be paid by the Company pursuant to Section
2.4(a) of the Loan Agreement shall be applied in reduction of the Company’s
obligation to pay such amounts, if not already paid by the Company to the
Security Trustee, or, if already paid by the Company, shall be applied to
reimburse the Company for its payment of such amounts, and the balance, if any,
of such payment remaining thereafter will be paid over to, or retained by, the
Company; and


27
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




(iii)    if such payments are received with respect to an Engine with respect to
which a Total Loss has occurred (or been deemed to occur) under circumstances in
which Section 3.5(b) shall be applicable, so much of such payments remaining
after reimbursement of the Security Trustee for its costs and expenses shall be
paid over to, or retained by, the Company; provided that the Company shall have
fully performed the terms of Section 3.5(b) with respect to the Total Loss for
which such payments are made.
(d)    Requisition for Use or Hire by the Government of the Airframe and the
Engines Installed Thereon. In the event of the requisition for use or hire by
any Government, including, without limitation, pursuant to the CRAF Program, or
by the government of the country of registry of the Aircraft of the Airframe and
the Engines or engines installed on the Airframe that does not constitute a
Total Loss, all of the Company’s rights and obligations under this Security
Agreement with respect to the Airframe and such Engines shall continue to the
same extent as if such requisition had not occurred; provided that,
notwithstanding the foregoing, the Company’s obligations other than payment
obligations shall only continue to the extent feasible. All payments received by
the Company or the Security Trustee from such Government or government for such
use of the Airframe and Engines or engines shall be paid over to, or retained
by, the Company.
(e)    Requisition for Use or Hire by the Government of an Engine not Installed
on the Airframe. In the event of the requisition for use or hire by any
Government or the government of the country of registry of the Aircraft of any
Engine not then installed on the Airframe, the Company will replace such Engine
by complying with the terms of Section 3.5(b) to the same extent as if a Total
Loss had occurred with respect to such Engine. Upon such replacement, any
payments received by the Company or the Security Trustee from such Government or
government with respect to such requisition shall be paid over to, or retained
by, the Company.
(f)    Application of Payments During Existence of an Event of Default. Any
amount referred to in Section 3.5 that is payable to or retainable by the
Company shall not be paid to or retained by the Company if at the time of such
payment or retention an Event of Default shall have occurred and be continuing,
but subject to Section 10.1, shall be held by or paid over to the Security
Trustee as security for the obligations of the Company under this Security
Agreement and applied against the Company’s payment obligations hereunder when
and as they become due and payable or in accordance with Section 4.1, as
applicable. At such time as there shall not be continuing any such Event of
Default, such amount, to the extent not previously so applied against the
Company’s payment obligations or not previously released pursuant to Section
10.1, shall be paid to the Company.


28
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




Section 3.6    Insurance.
(a)    Aircraft Liability Insurance. (i) Except as provided in clause (ii) of
this subsection (a) and subject to the rights to establish and maintain self
insurance by way of deductibles specified in Section 3.6(c), the Company will
carry, or cause to be carried, at no expense to the Security Trustee, the
Facility Agent or any Lender, aircraft liability insurance (including, but not
limited to, passenger liability, bodily injury, personal injury, property damage
liability exclusive of manufacturer’s product liability insurance and, if and to
the extent available from the FAA or the commercial markets, war risk and allied
perils insurance) and contractual liability insurance with respect to the
Aircraft (A) in amounts per occurrence that are not less than the aircraft
liability insurance applicable to similar aircraft and engines owned and
operated by the Company on which the Company carries insurance (or, in the case
of a lease to a Permitted Lessee, operated by such Permitted Lessee on which
such Permitted Lessee carries insurance); provided that such aircraft liability
insurance (including self-insurance specified in subsection (c) below) shall not
be less than the amounts per occurrence certified in the insurance report
delivered to the Security Trustee, the Facility Agent and the Lenders on the
Advance Date, (B) of the type usually carried by corporations engaged in the
same or similar business, similarly situated with the Company or such Permitted
Lessee and operating similar aircraft and engines and covering risks of the kind
customarily insured against by the Company or such Permitted Lessee and (C) that
is maintained in effect with insurers of recognized responsibility. Any policies
of insurance carried in accordance with this Section 3.6(a) and any policies
taken out in substitution or replacement for any of such policies shall (A) name
the Security Trustee (in its individual capacity and as Security Trustee), the
Facility Agent and each Lender [and the Related Security Trustee, the Related
Facility Agent and each Related Lender] (and each of their respective
successors, assigns, affiliates, shareholders, subsidiaries, directors,
officers, agents and employees), as their respective Interests (as defined below
in this Section 3.6) may appear, as additional insureds, (B) subject to the
conditions of clause (C) below, provide that, in respect of the interests of the
Security Trustee, the Facility Agent and each Lender in such policies, the
insurance shall not be invalidated by any action or inaction of the Company or,
if applicable, any Permitted Lessee and shall insure the Security Trustee’s, the
Facility Agent’s and each Lender’s respective Interests as they appear,
regardless of any breach or violation of any warranty, declaration or condition
contained in such policies by the Company or, if applicable, such Permitted
Lessee, (C) provide that, except to the extent not provided for by the war risk
and allied perils insurance provider, if such insurance is canceled for any
reason whatsoever, or if any change is made in the policy that reduces the
amount of insurance certified in the insurance report delivered on the Advance
Date to the Security Trustee, the Facility Agent or any Lender or if such
insurance is allowed to lapse for nonpayment of premium, such cancellation,
change or lapse shall not be effective as to the Security Trustee, the Facility
Agent or any Lender for 30 days (seven (7) days, or such other period as is
customarily available in the industry, in the case of any war risk or allied
perils coverage) after receipt by the Security Trustee, the Facility Agent or
such Lender,


29
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




respectively, of written notice from such insurers of such cancellation, change
or lapse, (D) provide that none of the Security Trustee, the Facility Agent or
any Lender shall have any obligation or liability for premiums, commissions,
assessments or calls in connection with such insurance, (E) provide that the
insurers shall waive any rights of (1) set off, counterclaim or any other
deduction, whether by attachment or otherwise, in respect of any liability of
the Security Trustee, the Facility Agent or any Lender to the extent of any
moneys due to the Security Trustee, the Facility Agent or such Lender and
(2) subrogation against the Security Trustee, the Facility Agent or any Lender
to the extent that the Company has waived its rights by its agreements to
indemnify such party pursuant to the Basic Agreements, (F) be primary without
right of contribution from any other insurance that may be carried by the
Security Trustee, the Facility Agent or any Lender with respect to its Interests
as such in the Aircraft and (G) expressly provide that all of the provisions
thereof, except the limits of liability, shall operate in the same manner as if
there were a separate policy covering each insured. “Interests” as used in this
Section 3.6(a) and in Section 3.6(b) with respect to any Person means the
interests of such Person in its individual capacity as Security Trustee,
Facility Agent or Lender, as the case may be, in the transactions contemplated
by the Basic Agreements. In the case of a lease or contract with any Government
in respect of the Aircraft or any Engine, or in the case of any requisition for
use or hire of the Aircraft or any Engine by any Government, a valid agreement
by such Government to indemnify the Company, or an insurance policy issued by
such Government, against the risks that the Company is required hereunder to
insure against shall be considered adequate insurance for purposes of this
Section 3.6(a) to the extent of the risks (and in the amounts) that are the
subject of such indemnification or insurance. To the extent that the war risk
and allied perils insurance provider does not provide for provision of direct
notice to the Security Trustee, the Facility Agent or the Lenders of
cancellation, change or lapse in the insurance as required hereunder, the
Company hereby agrees that upon receipt of notice of any thereof from such
insurance provider it shall give the Security Trustee, the Facility Agent and
the Lenders immediate notice of each cancellation or lapse of, or material
change to, such insurance.
(i)    During any period that the Airframe or an Engine, as the case may be, is
on the ground and not in operation, the Company (or, if applicable, the
Permitted Lessee) may carry or cause to be carried as to such non-operating
Airframe or Engine, in lieu of the insurance required by clause (i) above, and
subject to self insurance by way of deductibles to the extent permitted by
subsection (c) of this Section 3.6, insurance otherwise conforming with the
provisions of said clause (i) except that: (A) the amounts of coverage shall not
be required to exceed the amounts of airline liability insurance from time to
time applicable to airframes or engines owned or leased by the Company (or, in
the case of a lease to a Permitted Lessee, such Permitted Lessee) of the same
type as such non-operating Airframe or Engine and that are on the ground and not
in operation and (B) the scope of the risks covered and the type of insurance
shall be the same as from time to time shall be applicable to airframes or
engines owned or leased by the Company


30
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




(or such Permitted Lessee) of the same type as such non-operating Airframe or
Engine and that are on the ground and not in operation.
(b)    Insurance Against Loss or Damage to Aircraft. (i) Except as provided in
clause (ii) of this subsection (b), and subject to the rights to establish and
maintain self insurance by way of deductibles specified in Section 3.6(c), the
Company (or, if applicable, the Permitted Lessee) shall maintain, or cause to be
maintained, in effect with insurers of recognized responsibility, at no expense
to the Security Trustee, the Facility Agent or any Lender, all risk aircraft
hull insurance covering the Aircraft and all risk coverage with respect to any
Engines or Parts while removed from the Aircraft (including, but not limited to,
war risk and allied perils insurance, if and to the extent available from the
FAA or the commercial markets) that is of the type and in substantially the
amount usually carried by corporations engaged in the same or similar business
and similarly situated with the Company or such Permitted Lessee and operating
similar aircraft and engines; provided that (A) such insurance (including self
insurance by way of deductibles to the extent permitted by subsection (c) of
this Section 3.6) shall at all times, while the Aircraft is subject to this
Security Agreement, be for an amount not less than the Insured Amount, (B) such
insurance need not cover an Engine while attached to an airframe not owned,
leased or operated by the Company or such Permitted Lessee and (C) with respect
to hull and hull-war risk insurance only, such insurance shall contain a 50/50
Clause per Lloyd’s Aviation Underwriters’ Association Standard Policy Form AVS
103; provided, further that, so long as an Engine is attached to an aircraft
other than the Aircraft, (x) such Engine shall be insured in accordance with the
terms of this Security Agreement, (y) the insured amount with respect to such
aircraft shall be increased, if necessary, by the value of the Engine and (z)
such insurance shall name the Secured Parties as additional insureds in such
insurance policy. Any policies carried in accordance with this Section 3.6(b)
and any policies taken out in substitution or replacement for any such policies
shall (A) provide that any insurance proceeds up to the Loan Amount relating to
the Aircraft, payable for any loss or damage constituting a Total Loss with
respect to the Aircraft and any insurance proceeds in excess of a threshold
amount to be agreed by the parties up to the amount of the Loan Amount for any
loss or damage to the Aircraft (or Engines) not constituting a Total Loss with
respect to the Aircraft, shall be paid to the Security Trustee as long as this
Security Agreement shall not have been discharged, and that all other amounts
shall be payable to the Company, unless the insurer shall have received notice
that an Event of Default shall have occurred and be continuing, in which case
all insurance proceeds for any loss or damage to the Aircraft (or Engines) up to
the Loan Amount shall be payable to the Security Trustee, except in the case of
a loss with respect to an Engine installed on an airframe other than the
Airframe, in which case the Company (or any Permitted Lessee) shall endeavor to
arrange for any payment of insurance proceeds in respect of such loss to be held
for the account of Security Trustee whether such payment is made to the Company
(or any Permitted Lessee) or any third party, (B) subject to the conditions of
clause (C) below, provide that, in respect of the interests of the Security
Trustee, the Facility Agent and each Lender in such policies, the insurance
shall


31
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




not be invalidated by any action or inaction of the Company or, if applicable,
any Permitted Lessee and shall insure the Security Trustee’s, the Facility
Agent’s and each Lender’s respective Interests as they appear, regardless of any
breach or violation of any warranty, declaration or condition contained in such
policies by the Company or, if applicable, such Permitted Lessee, (C) provide
that, except to the extent not provided by the war risk and allied perils
insurance provider, if such insurance is canceled for any reason whatsoever, or
if any change is made in the policy that reduces the amount of insurance
certified in the insurance report delivered on the Advance Date to the Security
Trustee, the Facility Agent or any Lender or if such insurance is allowed to
lapse for nonpayment of premium, such cancellation, change or lapse shall not be
effective as to the Security Trustee or any Lender for 30 days (seven days, or
such other period as is customarily available in the industry, in the case of
any war risk or allied perils coverage) after receipt by the Security Trustee,
the Facility Agent or such Lenders, respectively, of written notice from such
insurers of such cancellation, change or lapse, (D) provide that none of the
Security Trustee, the Facility Agent or any Lender shall have any obligation or
liability for premiums, commissions, assessments or calls in connection with
such insurance, (E) provide that the insurers shall waive any rights of (1) set
off, counterclaim or any other deduction, whether by attachment or otherwise, in
respect of any liability of the Security Trustee, the Facility Agent or any
Lender to the extent of any moneys due to the Security Trustee, the Facility
Agent or such Lender and (2) subrogation against the Security Trustee, the
Facility Agent or any Lender to the extent that the Company has waived its
rights by its agreements to indemnify such party pursuant to the Basic
Agreements and (F) be primary without right of contribution from any other
insurance that may be carried by the Security Trustee, the Facility Agent or any
Lender with respect to its interests as such in the Aircraft. In the case of a
lease or contract with any Government in respect of the Aircraft or any Engine,
or in the case of any requisition for use or hire of the Aircraft or any Engine
by any Government, a valid agreement by such Government to indemnify the
Company, or an insurance policy issued by such Government, against any risks
that the Company is required hereunder to insure against shall be considered
adequate insurance for purposes of this Section 3.6(b) to the extent of the
risks (and in the amounts) that are the subject of such indemnification or
insurance. In the case of a loss with respect to an engine (other than an
Engine) installed on the Airframe, the Security Trustee shall hold any payment
to it of any insurance proceeds in respect of such loss for the account of the
Company or any other third party that is entitled to receive such proceeds. To
the extent that the war risk and allied perils insurance provider does not
provide for provision of direct notice to the Security Trustee, the Facility
Agent or the Lenders of cancellation, change or lapse in the insurance as
required hereunder, the Company hereby agrees that upon receipt of notice of any
thereof from such insurance provider it shall give the Security Trustee, the
Facility Agent and the Lenders immediate notice of each cancellation or lapse
of, or material change to, such insurance.
(i)    During any period that the Airframe or an Engine, as the case may be, is
on the ground and not in operation, the Company may carry or cause to be carried
as to


32
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




such non-operating Airframe or Engine, in lieu of the insurance required by
clause (i) above, and subject to self insurance by way of deductibles to the
extent permitted by subsection (c) of this Section 3.6, insurance otherwise
conforming with the provisions of said clause (i) except that the scope of the
risks covered and the type of insurance shall be the same as from time to time
applicable to airframes or engines owned or leased by the Company (or, if a
Permitted Lease is then in effect, by the Permitted Lessee) of the same type as
such non-operating Airframe or Engine and that are on the ground and not in
operation; provided that, subject to self insurance by way of deductibles to the
extent permitted by subsection (c) of this Section 3.6, the Company or such
Permitted Lessee shall maintain insurance against risk of loss or damage to such
non-operating Airframe or Engine in an amount at least equal to the Insured
Amount relating thereto during such period that the Airframe or Engine is on the
ground and not in operation.
(c)    Deductibles. The Company (or, if applicable, any Permitted Lessee) may
from time to time self insure, by way of deductible, to the extent of (1) any
deductible per occurrence that, in the case of the Aircraft, is not in excess of
the amount customarily allowed as a deductible in the industry or is required to
facilitate claims handling or (2) any applicable mandatory minimum per aircraft
(or if applicable per annum or other period) hull insurance deductibles imposed
by the aircraft or hull insurers.
(d)    Application of Insurance Payments. All losses will be adjusted by the
Company or, if applicable, any Permitted Lessee with the insurers. As between
the Security Trustee and the Company, it is agreed that all insurance payments
received under policies required to be maintained by the Company under Section
3.6(b), exclusive of any payments received in excess of the Loan Amount from
such policies, as the result of the occurrence of a Total Loss with respect to
the Airframe or an Engine will be applied as follows:
(i)    if such payments are received with respect to the Airframe (or the
Airframe and any Engines installed on the Airframe) that has been or is being
replaced by the Company pursuant to Section 3.5(a), such payments shall be paid
over to, or retained by, the Security Trustee, and upon completion of such
replacement be paid over to, or retained by, the Company;
(ii)    if such payments are received with respect to the Airframe (or the
Airframe and any Engines installed on the Airframe) that has not been and will
not be replaced pursuant to Section 3.5(a), so much of such payments remaining
after reimbursement of the Security Trustee for its costs and expenses as shall
not exceed the amounts required to be paid by the Company pursuant to Section
2.4(a) of the Loan Agreement shall be applied in reduction of the Company’s
obligation to pay such amounts, if not already paid by the Company, or, if
already paid by the Company, shall be applied to reimburse the Company for its
payment of such amounts and the


33
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




balance, if any, of such payment remaining thereafter will be paid over to, or
retained by, the Company; and
(iii)    if such payments are received with respect to an Engine with respect to
which a Total Loss has occurred (or been deemed to occur) under the
circumstances in which Section 3.5(b) shall be applicable, so much of such
payments remaining after reimbursement of the Security Trustee for its costs and
expenses shall be paid over to, or retained by, the Company; provided that the
Company shall have fully performed the terms of Section 3.5(b) with respect to
the Total Loss for which such payments are made.
Unless a Material Default or Event of Default has occurred and is continuing,
the insurance payment of any property damage loss received under policies
maintained by the Company (or, if applicable, by the Permitted Lessee) in excess
of the Loan Amount shall be paid to the Company (or such Permitted Lessee).
The insurance payments for any loss or damage to the Airframe or an Engine not
constituting a Total Loss with respect to the Airframe or such Engine will be
applied in payment (or to reimburse the Company) for repairs or for replacement
property in accordance with the terms of Sections 3.2 and 3.4, and any balance
remaining after compliance with such Sections with respect to such loss or
damage shall be paid to the Company. Any amount referred to in the preceding
sentence or in clause (i), (ii) or (iii) of the second preceding paragraph that
is payable to the Company shall not be paid to the Company (or, if it has been
previously paid directly to the Company, shall not be retained by the Company)
if at the time of such payment an Event of Default shall have occurred and be
continuing, but, subject to Section 10.1, shall be paid to and held by the
Security Trustee, as security for the obligations of the Company under this
Security Agreement and, if applicable, applied in accordance with Section 4.1
and at such time as there shall not be continuing any such Event of Default,
such amount, to the extent not theretofore applied as provided herein or
released pursuant to Section 10.1, shall be paid to the Company.
(e)    Reports and Certificates, Etc. On or before the Advance Date, and
annually upon renewal of the insurance coverage required pursuant to this
Section 3.6, the Company will furnish (or cause to be furnished) to the Security
Trustee, the Facility Agent and the Lenders a certificate and a broker letter of
undertaking signed by a firm of independent aircraft insurance brokers appointed
by the Company (which firm may be in the regular employ of the Company),
certifying as to the insurance then carried and maintained with respect to the
Aircraft; provided that all information contained in such certificate shall be
Confidential Information and shall be treated as such by the Security Trustee,
the Facility Agent and each Lender and each of their affiliates and their
respective officers, directors, agents and employees in accordance with the
provisions of Section 11.14. The Company


34
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




will cause such firm to agree to advise the Security Trustee, the Facility Agent
and the Lenders in writing of any default in the payment of any premium or of
any other act or omission on the part of the Company or, if applicable, any
Permitted Lessee of which such firm has knowledge and that might invalidate or
render unenforceable, in whole or in part, any insurance on the Aircraft. The
Company will also cause such firm to advise the Security Trustee, the Facility
Agent and each Lender in writing as promptly as practicable after such firm
acquires knowledge that an interruption of any insurance carried and maintained
on the Aircraft pursuant to this Section 3.6 will occur.
(f)    Salvage Rights; Other. All salvage rights to the Airframe and each Engine
shall remain with the Company’s insurers or the applicable Permitted Lessee’s
insurers, as the case may be, at all times. Nothing in this Section 3.6 shall
limit or prohibit the Security Trustee, the Facility Agent, any Lender or the
Company from obtaining insurance for its own account with respect to the
Airframe or any Engine, and any proceeds payable thereunder shall be payable as
provided in the insurance policy relating thereto; provided that no such
insurance may be obtained which would limit or otherwise adversely affect the
coverage or amounts payable under, or increase the premiums for, any insurance
required to be maintained pursuant to this Section 3.6 or any other insurance
maintained by the Company (or any Permitted Lessee) with respect to the Aircraft
or any other aircraft in the fleet of the Company (or such Permitted Lessee).
Article IV

RECEIPT, DISTRIBUTION AND APPLICATION
OF PROCEEDS FROM THE COLLATERAL
Section 4.1    Application of Proceeds from the Collateral. After an Event of
Default shall have occurred and be continuing, and the unpaid principal of all
Notes then outstanding and accrued interest thereon shall have become (or be
deemed to be) due and payable, or a Majority in Interest of Lenders shall have
instructed the Security Trustee to pursue remedies pursuant to Section 5.2, the
Security Trustee shall apply any payments received, any amounts then held and
any amounts realized by the Security Trustee with respect to the Collateral in
the following order:
first, to the Security Trustee and the Facility Agent for so much of such
payments or amounts as shall be required to reimburse the Security Trustee and
the Facility Agent for any unpaid fee or out-of-pocket costs and expenses (to
the extent not previously reimbursed), including reasonable compensation to the
Security Trustee’s and the Facility Agent’s respective agents and counsel, and
all charges, expenses, liabilities and advances reasonably incurred or made by
the Security Trustee or the Facility Agent for services under the Security
Agreement


35
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




and the Loan Agreement shall be applied by the Security Trustee or the Facility
Agent in reimbursement of such fees, costs and expenses;
second, to the Lenders for so much of such payments or amounts as shall be
required to reimburse the Lenders for payments made by them to the Security
Trustee pursuant to Section 6.3 (to the extent not previously reimbursed), to be
distributed to the Lenders ratably, without priority of one over any other, in
the proportion that the amounts paid by each Lender bear to the amounts paid by
all Lenders pursuant to such Section;
third, subject to the order of priority specified in Section 2.6(b) of the Loan
Agreement, to the Lenders for so much of such payments or amounts as shall be
required to pay in full the aggregate unpaid principal amount of the Notes then
due and the accrued but unpaid interest thereon to the date of determination
under the Loan Agreement and all of the Borrower’s other Secured Obligations to
the Lenders (including, but not limited to, fees, default interest, Breakage
Costs, Increased Costs and any indemnity payments) which are then due and
payable and unpaid under any of the Basic Agreements in relation to the Loan and
excluding any Related Secured Obligations, such distribution to be made ratably,
without priority of one Lender over another, in the proportion that the amount
of such payment or payments then due each Lender under this clause “third” bears
to the aggregate amount of payments then due all Lenders under this clause
“third”;
fourth, to the Lenders for so much of such payments or amounts remaining
thereafter as shall be required to pay any Related Secured Obligations then due
and payable to the Related Lenders shall be applied to the payment of such
Related Secured Obligations; and in case such payments or amounts shall be
insufficient to pay in full the whole amount so due and payable, then to the
payment of such Related Secured Obligations without any preference or priority
of any Related Secured Obligations over any other Related Secured Obligations,
ratably according to the aggregate amount of Related Secured Obligations then
due; and
fifth, the balance, if any, of such payments or amounts remaining thereafter
shall be held by the Security Trustee as collateral security for the Secured
Amounts on a pro rata basis until such time as no Event of Default shall be
continuing hereunder, at which time such payments or amounts shall be
distributed to the Company.
No Prepayment Fee shall be payable on the Notes as a consequence of or in
connection with an Event of Default or the acceleration of the Notes.


36
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




Article V

REMEDIES OF THE
SECURITY TRUSTEE UPON AN EVENT OF DEFAULT
Section 5.1    [Reserved.]
Section 5.2    Remedies.
(a)    Remedies Available. Upon the occurrence of any Event of Default and at
any time thereafter so long as the same shall be continuing, the Security
Trustee (in accordance with Article VI) may, and upon the written instructions
of a Majority in Interest of Lenders, the Security Trustee shall, do one or more
of the following to the extent permitted by, and subject to compliance with the
mandatory requirements of, applicable law then in effect (provided, however,
that during any period the Aircraft is subject to the CRAF Program in accordance
with the provisions of Section 3.2(a) and is in possession of the U.S.
government or an agency or instrumentality of the United States, the Security
Trustee shall not, on account of any Event of Default, be entitled to exercise
any of the remedies specified in the following clause (ii) in such manner as to
limit the Company’s control under this Security Agreement (or any Permitted
Lessee’s control under any lease permitted by the terms of this Security
Agreement) of the Airframe or any Engines installed thereon, unless at least 60
days’ (or such lesser period as may then be applicable under the Military
Airlift Command Program of the U.S. government) written notice of default
hereunder shall have been given by the Security Trustee by registered or
certified mail to the Company (and any such Permitted Lessee) with a copy
addressed to the Contracting Office Representative or other appropriate person
for the Military Airlift Command of the United States Air Force under any
contract with the Company or any Permitted Lessee relating to the Aircraft):
(i)    declare by written notice to the Company to be forthwith due and payable
the sum of (A) the aggregate unpaid principal amount of the Notes, plus (B) the
amount of accrued but unpaid interest on the Notes, plus (C) Breakage Costs, if
any, plus (D) all other sums then owing by the Company hereunder, under the
Notes and under the other Basic Agreements (but for the avoidance of doubt,
without Premium Fee or other premium or penalty), without any other presentment,
demand, protest, notice or any other formality, all of which are hereby waived;
provided that if an Event of Default referred to in Section 6.1(g), (h), (i) or
(j) of the Loan Agreement shall have occurred, then in every such case (V) the
aggregate unpaid principal amount of the Notes, plus (W) the amount of accrued
but unpaid interest on the Notes, plus (X) Breakage Costs, if any, plus (Y) all
other sums then owing by the Company hereunder, under the Notes and under the
other Basic Agreements (but for the avoidance of doubt, without Prepayment Fee
or other premium or penalty), shall


37
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




immediately and without further act become due and payable, without presentment,
demand, protest, notice or any other formality, all of which are hereby waived;
and
(ii)    (A) cause the Company, upon the written demand of the Security Trustee,
at the Company’s expense, to deliver promptly, and the Company shall deliver
promptly, all or such part of the Airframe or any Engine (together with all
flight records, logs, manuals, maintenance data and inspection, modification and
overhaul records and other documents at any time required to be maintained with
respect to the Airframe or Engine (or part thereof), in accordance with the
rules and regulations of the FAA if the Aircraft is registered under the laws of
the United States or the rules and regulations of the government of the country
of registry if the Aircraft is registered under the laws of a jurisdiction other
than the United States (the “Records”)) as the Security Trustee may so demand to
the Security Trustee, or the Security Trustee, at its option, may enter upon the
premises where all or any part of the Airframe or any Engine or the related
Records are located and take immediate possession and control of and remove the
same together with any engine which is not an Engine but which is installed on
the Airframe, subject to all of the rights of the owner, lessor, lienor or
secured party of such engine; provided that the Airframe with an engine (which
is not an Engine) installed thereon may be flown or returned only to a location
within the continental United States, and such engine shall be held for the
account of any such owner, lessor, lienor or secured party or, if such engine is
owned by the Company, may at the option of the Security Trustee be exchanged
with the Company for an Engine in accordance with the provisions of Section
3.5(b); (B) sell all or any part of the Airframe and any Engine at public or
private sale, whether or not the Security Trustee shall at the time have
possession thereof, as the Security Trustee may determine, or otherwise dispose
of, hold, use, operate, lease to others or keep idle all or any part of the
Airframe or such Engine as the Security Trustee, in its sole discretion, may
determine, all free and clear of any rights or claims of the Company, and the
proceeds of such sale or disposition shall be applied in the order of priorities
set forth in Section 4.1; or (C) apply for a court order authorizing or
directing any of the acts referred to above or permitted under applicable laws,
including other applicable remedies of a secured party under the Uniform
Commercial Code of the State of New York and of a chargee under the Cape Town
Treaty.
Upon every taking of possession of Collateral under this Section 5.2, the
Security Trustee may, from time to time, at the expense of the Collateral, make
all such expenditures for maintenance, use, operation, storage, insurance,
repairs, replacements, alterations, additions, dispositions and improvements to
and of the Collateral, as it may reasonably deem proper. In each such case, the
Security Trustee shall have the right to maintain, use, operate, store, insure,
lease, control or manage the Collateral and to exercise all rights and powers of
the Company relating to the Collateral in connection


38
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




therewith, as the Security Trustee shall deem best, including the right to enter
into any and all such agreements with respect to the maintenance, insurance,
use, operation, storage, leasing, control, management or disposition of the
Collateral or any part thereof as the Security Trustee may reasonably determine;
and the Security Trustee shall be entitled to collect and receive directly all
tolls, rents, revenues, issues, income, products and profits of the Collateral
and every part thereof. Such tolls, rents, revenues, issues, income, products
and profits shall be applied to pay the expenses of the use, operation, storage,
insurance, leasing, control, management or disposition of the Collateral, and of
all maintenance, repairs, replacements, alterations, additions and improvements,
and to make all payments that the Security Trustee may be required or may elect
to make, if any, for Taxes (including sales, use or other transfer Taxes),
insurance or other proper charges assessed against or otherwise imposed upon the
Collateral or any part thereof, and all other payments which the Security
Trustee may be required or expressly authorized to make under any provision of
this Security Agreement, as well as just and reasonable compensation for the
services of the Security Trustee, and shall otherwise be applied in accordance
with the provisions of Article IV.
In addition, the Company shall be liable, without duplication of any amounts
payable hereunder or under any other Basic Agreement, for all reasonable legal
fees and other reasonable costs and expenses incurred by reason of the
occurrence of any Event of Default or the exercise of the Security Trustee’s
remedies with respect thereto, including all costs and expenses specified in the
preceding paragraph incurred in connection with the retaking, return or sale of
the Airframe or any Engine in accordance with the terms hereof or under the
Uniform Commercial Code of the State of New York, which amounts shall, until
paid, be secured by the Lien of this Security Agreement.
If an Event of Default has occurred and is continuing and the Notes shall have
been accelerated pursuant to this Section 5.2 and the Security Trustee shall be
entitled to exercise rights hereunder, at the request of the Security Trustee,
the Company shall promptly execute and deliver to the Security Trustee such
instruments of title and other documents as the Security Trustee may reasonably
deem necessary or advisable to enable the Security Trustee or an agent or
representative designated by the Security Trustee, at such time or times and
place or places as the Security Trustee may specify, to obtain possession of all
or any part of the Collateral to which the Security Trustee shall at the time be
entitled hereunder. Without prejudice to the foregoing, if the Company shall for
any reason fail to execute and deliver such instruments and documents after such
request by the Security Trustee, the Security Trustee may seek to obtain a
judgment conferring on the Security Trustee the right to immediate possession
and requiring the Company to execute and deliver such instruments and documents
to the Security Trustee, to the entry of which judgment the Company hereby
specifically consents to the fullest extent it may lawfully do so.


39
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




(b)    Notice of Sale. The Security Trustee shall give the Company at least 10
days’ prior written notice of any public sale or of the date on or after which
any private sale will be held, which notice the Company hereby agrees, to the
extent permitted by applicable law, is reasonable notice. The Lenders acting
through the Security Trustee shall be entitled to bid for and become the
purchaser of any Collateral offered for sale pursuant to this Section 5.2 and to
credit against the purchase price bid at such sale by such Lenders all or any
part of the unpaid amounts owing to such Lenders under any Basic Agreement and
secured by the Lien of this Security Agreement.
(c)    Rescission of Acceleration. At any time after the Security Trustee has
declared the unpaid principal amount of all Notes then outstanding to be due and
payable and prior to the sale of any part of the Collateral pursuant to this
Article V, a Majority in Interest of Lenders, by written notice to the Company,
the Security Trustee and the Facility Agent, may rescind and annul such
declaration and its consequences if: (i) there has been paid to or deposited
with the Security Trustee an amount sufficient to pay all overdue installments
of principal of, and interest on, the Notes and all other amounts owing under
the Basic Agreements, that have become due otherwise than by such declaration of
acceleration and (ii) all other Events of Default, other than nonpayment of
principal or interest on the Notes that have become due solely because of such
acceleration, have been cured or waived.
Section 5.3    Remedies Cumulative. To the extent permitted by applicable law,
each and every right, power and remedy herein specifically given to the Security
Trustee or otherwise in this Security Agreement shall be cumulative and shall be
in addition to every other right, power and remedy herein specifically given or
now or hereafter existing at law, in equity, by statute or by the Basic
Agreements, and each and every right, power and remedy whether specifically
herein given or otherwise existing may be exercised from time to time and as
often and in such order as may be deemed expedient by the Security Trustee, and
the exercise or the beginning of the exercise of any power or remedy shall not
be construed to be a waiver of the right to exercise at the same time or
thereafter any other right, power or remedy. No delay or omission by the
Security Trustee in the exercise of any right, remedy or power or in the
pursuance of any remedy shall, to the extent permitted by applicable law, impair
any such right, power or remedy or be construed to be a waiver of any default on
the part of the Company or to be an acquiescence therein.
Section 5.4    Discontinuance of Proceedings. In case the Security Trustee shall
have instituted any proceeding to enforce any right, power or remedy under this
Security Agreement by foreclosure, entry or otherwise, and such proceedings
shall have been discontinued or abandoned for any reason or shall have been
determined adversely to the Security Trustee, then and in every such case the
Company and the Security Trustee shall, subject to any determination in such
proceedings, be restored to their former positions and rights hereunder with
respect to the Collateral, and all rights, remedies and powers of the


40
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




Security Trustee shall continue, as if no such proceedings had been undertaken
(but otherwise without prejudice).
Section 5.5    Waiver of Past Defaults. Upon written instructions from a
Majority in Interest of Lenders, the Security Trustee shall waive any past
default hereunder and its consequences, and upon any such waiver such default
shall cease to exist and any Event of Default arising therefrom shall be deemed
to have been cured for every purpose of this Security Agreement and the other
Basic Agreements, but no such waiver shall extend to any subsequent or other
default or impair any right consequent thereon; provided, however, that in the
absence of written instructions from each of the affected Lenders, the Security
Trustee shall not waive any default (i) in the payment of principal of, Breakage
Costs (if any), Prepayment Fee (if any), or interest on any Note outstanding
(other than with the consent of the holder thereof and it being understood that
any waiver of Swap Breakage Amount (if any), Swap Breakage Gain (if any) and
Swap Breakage Loss (if any) shall not require instructions from Lenders of any
Floating Rate Loans) or (ii) in respect of a covenant or provision hereof which,
under Section 9.2, cannot be modified or amended without the consent of each
such affected Lender.
Article VI

DUTIES OF THE SECURITY TRUSTEE
Section 6.1    Notice of Event of Default; Action Upon Event of Default. If any
payments of the principal of, and interest on, the Loan due and payable on any
Payment Date, or when otherwise due and payable, shall not have been paid in
full on such Payment Date or such other date, the Security Trustee shall give
telephonic notice within one (1) Business Day (followed by prompt written
notice) to the Company and the Secured Parties specifying the amount and nature
of such deficiency in payment; provided that any failure to give such notice
shall not relieve the Company of its obligation to make such payment. The
Security Trustee shall promptly give notice of any Event of Default of which it
has actual knowledge to the Secured Parties and to the Company by facsimile,
electronic mail or telephone (to be promptly confirmed in writing by the
Security Trustee). Subject to the terms of Article V and Sections 6.2 and 6.3,
the Security Trustee shall take such action, or refrain from taking such action,
with respect to such Event of Default (including with respect to the exercise of
any rights or remedies hereunder), only as a Majority in Interest of Lenders
shall instruct the Security Trustee in writing. In the event the Security
Trustee shall at any time commence to foreclose, the Security Trustee shall
forthwith notify the Company, as required by applicable law, by facsimile,
electronic mail or telephone (to be promptly confirmed in writing).
Notwithstanding anything to the contrary, the Security Trustee may not sell the
Aircraft or any Engines without the consent of a Majority in Interest of
Lenders.
Section 6.2    Action Upon Instructions. Subject to the terms of Articles V, VI
and X hereof, upon the written instructions at any time and from time to time of
a Majority in Interest of Lenders, the Security Trustee shall take such of the
following actions:


41
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




(a)    exercise such election or option, or make such decision or determination,
or give such notice, consent, waiver or approval or exercise such right, remedy
or power or take such other action hereunder or in respect of any part or all of
the Collateral;
(b)    take such action with respect to, or to preserve or protect, the
Collateral (including the discharge of liens);
(c)    (x) take such action to assert any rights and interests it may have under
the Cape Town Treaty relating to the International Interests in favor of the
Security Trustee, and/or (y) to record, register or file such documents and
instruments as may be required under the Cape Town Treaty in connection with any
disposition or conveyance of the Collateral, in each case on behalf of itself in
its capacity as Security Trustee and on behalf of the Lenders, pursuant to
Article VI of the Protocol; or
(d)    take such other action in respect of the subject matter of this Security
Agreement;
in each case, as specified in such written instructions and not inconsistent
with the terms of this Security Agreement and the other Basic Agreements.
The Security Trustee will cooperate with the Company in connection with the
recording, filing, re-recording and refilling of the Security Agreement and any
supplements to it and other documents as are necessary to maintain the
perfection hereof or otherwise protect the security interests created hereby.
The Security Trustee will execute and file or cause to be filed such
continuation statements with respect to financing statements relating to the
security interest created hereunder in the Collateral as may be specified from
time to time in written instructions of a Majority in Interest of Lenders (which
instructions may, by their terms, be operative only at a future date and which
shall be accompanied by the execution form of such continuation statement so to
be filed) or the Company.
Section 6.3    Indemnification. The Security Trustee shall not be required to
take any action or refrain from taking any action under Section 6.1 (other than
the first sentence thereof) or 6.2 or Article V hereof, unless the Security
Trustee shall have been indemnified against any liability, cost or expense
(including counsel fees) which may be incurred in connection therewith. Nothing
contained in this Security Agreement shall require the Security Trustee to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it. The Security Trustee shall not be required to take
any action under Section 6.1 (other than the first sentence


42
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




thereof) or 6.2 or Article V hereof, nor shall any other provision of this
Security Agreement be deemed to impose a duty on the Security Trustee to take
any action, if the Security Trustee shall have been advised by counsel that such
action is contrary to the terms hereof or is otherwise contrary to law.
Section 6.4    No Duties Except as Specified in Security Agreement or
Instructions. The Security Trustee shall not have any duty or obligation to use,
operate, store, lease, control, manage, sell, dispose of or otherwise deal with
the Aircraft or any other part of the Collateral, or to otherwise take or
refrain from taking any action under, or in connection with, this Security
Agreement or any part of the Collateral, except as expressly provided by the
terms of this Security Agreement or any other Basic Agreement or as expressly
provided in written instructions from a Majority in Interest of Lenders pursuant
to this Security Agreement or any other Basic Agreement; and no implied duties
or obligations shall be read into this Security Agreement against the Security
Trustee. The Security Trustee agrees that it will, in its individual capacity
and at its own cost and expense, promptly take such action as may be necessary
to duly discharge all liens attributable to WTC on any part of the Collateral.
Section 6.5    No Action Except Under Security Agreement or Instructions. The
Company and the Security Trustee agree that they will not use, operate, store,
lease, control, manage, sell, dispose of or otherwise deal with the Aircraft or
any other part of the Collateral except in accordance with the powers granted
to, or the authority conferred upon, the Company and the Security Trustee
pursuant to this Security Agreement and the other Basic Agreements and in
accordance with the express terms hereof and thereof.
Section 6.6    Reports, Notices, Etc. The Security Trustee shall deliver to each
Lender, promptly upon receipt thereof, duplicates or copies of all reports,
notices, requests, demands, certificates, financial statements, opinions and
other instruments received by it (i) in connection with the Collateral or (ii)
under or pursuant to any Basic Agreement, to the extent that the same shall not
have been required to be furnished to such Lender pursuant thereto or hereto;
provided that the failure of the Security Trustee to delivery to each Lender
such duplicates or copies shall not impair or affect the validity of any such
report, notice, request, demand, certificate, financial statement, opinion or
other instrument.
Article VII

THE SECURITY TRUSTEE
Section 7.1    Acceptance of Trusts and Duties. WTC accepts the trusts and
duties hereby created and applicable to it and agrees to perform the same but
only upon the terms of this Security Agreement and the other Basic Agreements
and agrees to receive, handle and disburse all moneys received by it as Security
Trustee constituting part of the Collateral in accordance with the terms hereof
and thereof. The Security Trustee shall not be liable


43
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




hereunder, except (i) for its own willful misconduct, gross negligence or fraud
(or ordinary negligence, gross negligence, willful misconduct or fraud in the
receipt, handling or disbursement of money) or as provided in Section 2.6 of the
Loan Agreement, (ii) for any liabilities that may result from the inaccuracy of
any representation or warranty of the Security Trustee in this Security
Agreement or any other Basic Agreement, (iii) for the performance of its
obligations under Sections 2.15 and 2.16 of the Loan Agreement or (iii) as
expressly provided in this Security Agreement or any other Basic Agreement. The
Security Trustee shall not be deemed a trustee for the Lenders for any purpose.
Section 7.2    Absence of Duties. Except in accordance with written instructions
furnished pursuant to Section 6.1 of the Loan Agreement and Section 6.1, 6.2,
9.1 or 9.2 hereof, and except as provided in, and without limiting the
generality of, Sections 6.2, 6.3 and 6.4 hereof, the Security Trustee shall have
no duty (i) to see to any registration of the Aircraft or any recording or
filing of this Security Agreement or any other document, or to see to the
maintenance of any such registration, recording or filing, (ii) to see to any
insurance on the Aircraft, (iii) to see to the payment or discharge of any lien
of any kind against any part of the Collateral, or (iv) to inspect the Aircraft
at any time.
Section 7.3    No Representations or Warranties as to Any Aircraft or Documents.
NEITHER THE SECURITY TRUSTEE (IN ITS INDIVIDUAL CAPACITY OR AS AGENT) NOR THE
COMPANY MAKES OR SHALL BE DEEMED TO HAVE MADE HEREIN, AND EACH HEREBY EXPRESSLY
DISCLAIMS, ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, AS TO THE TITLE,
AIRWORTHINESS, VALUE, WORKMANSHIP, COMPLIANCE WITH SPECIFICATIONS, CONDITION,
DESIGN, QUALITY, DURABILITY, OPERATION, MERCHANTABILITY OR FITNESS FOR USE FOR A
PARTICULAR PURPOSE OF THE AIRCRAFT OR ANY ENGINE OR ANY PART THEREOF, AS TO THE
ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, AS TO THE
ABSENCE OF ANY INFRINGEMENT OF ANY PATENT, TRADEMARK OR COPYRIGHT, AS TO THE
ABSENCE OF OBLIGATIONS BASED ON STRICT LIABILITY IN TORT, OR ANY OTHER
REPRESENTATION OR WARRANTY WITH RESPECT TO THE AIRCRAFT OR ANY ENGINE OR ANY
PART THEREOF WHATSOEVER, except that the Company warrants that on the Advance
Date the Aircraft shall be free and clear of any Liens created by or through it
(other than Permitted Liens). Except as set forth in Section 4.2 of the Loan
Agreement, the Security Trustee does not make nor shall it be deemed to have
made any representation or warranty as to the validity, legality or
enforceability of this Security Agreement or any Basic Agreement or as to the
correctness of any statement contained in any thereof, except that the Security
Trustee hereby represents and warrants that:
(a)    it is a trust company duly organized and validly existing and in good
standing under the laws of the State of Delaware, and has the full corporate
power, authority and legal right under the laws of the State of Delaware and the
laws of the United States governing


44
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




its trust and fiduciary powers to execute, deliver and carry out the terms of
each of the Basic Agreements to which it is a party;
(b)    the execution, delivery and performance by it of this Security Agreement
and each other Basic Agreement to which it is a party have been duly authorized
by all necessary corporate action on its part, and neither its execution and
delivery thereof nor its performance of any of the terms and provisions thereof
will violate any law of the State of Delaware or any federal law or regulation
of the United States governing its trust powers or any order or judgment
applicable to it or contravene or result in any breach of, or constitute any
default under, its corporate charter or by-laws or the provisions of any
indenture, mortgage, contract or other agreement to which it is a party or by
which it or its properties may be bound or affected;
(c)    this Security Agreement and the other Basic Agreements to which it is a
party each has been duly executed and delivered by it and constitutes its legal,
valid and binding obligation enforceable against it in accordance with its
terms; and
(d)    it is a Transacting User Entity (as defined in the Cape Town Treaty).
Section 7.4    No Segregation of Moneys; No Interest. Subject to Article X, all
moneys received the Security Trustee shall, until used or applied as provided in
the Basic Agreements, be held in trust for the purposes for which they were
received, but need not be segregated in any manner except as otherwise required
by law, and may, except as aforesaid, be deposited under such general conditions
as may be prescribed by law, and the Security Trustee shall not be liable for
any interest thereon; provided that any payments received or applied hereunder
by the Security Trustee shall be accounted for by the Security Trustee so that
any portion thereof paid or applied pursuant hereto shall be identifiable as to
the source thereof.
Section 7.5    Reliance; Security Trustees; Advice of Counsel. The Security
Trustee shall not incur any liability to anyone in acting upon any signature,
instrument, notice, resolution, request, consent, order, certificate, report,
opinion, bond or other document or paper believed by it to be genuine and
believed by it to be signed by the proper party or parties. The Security Trustee
may accept a copy of a resolution of a Responsible Officer of any party to the
Basic Agreements, certified as duly adopted and in full force and effect, as
conclusive evidence that such resolution has been duly adopted and that the same
is in full force and effect. The Security Trustee shall assume, and shall be
fully protected in assuming, that the Company is authorized to enter into this
Security Agreement and to take all action to be taken by it pursuant to the
provisions hereof, and shall not be required to inquire into the authorization
of the Company with respect thereto. In the administration of its duties
hereunder, the Security Trustee may perform its powers and duties hereunder
directly or through agents or attorneys and may, at the reasonable expense of
the Collateral,


45
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




consult with counsel, accountants and other skilled persons to be selected and
retained by it; provided that, prior to retaining any agent, counsel, accountant
or other skill person, so long as no Event of Default exists, the Security
Trustee shall obtain the Company’s consent (such consent not to be unreasonably
withheld). The Security Trustee shall not be liable for anything done, suffered
or omitted in good faith by it in accordance with the written advice or written
opinion of any such counsel, accountant or other skilled person acting within
such person’s area of competence (so long as the Security Trustee shall have
exercised reasonable care and judgment in selecting such person).
Section 7.6    Capacity in Which Acting. The Security Trustee is acting
hereunder as a “secured party” for purposes of Section 9-102 of the NY UCC, as a
representative party of and for the benefit of the Secured Parties (and in
respect to Related Secured Obligations, as a representative party of and for the
benefit of the Related Secured Parties, and the respective permitted successors
and assigns or each Secured Party and Related Secured Party). Any property held
by the Security Trustee under this Agreement shall also be deemed to be held in
trust for the benefit of the Secured Parties and the Related Secured Parties.
Article VIII

SUCCESSOR SECURITY TRUSTEE
Section 8.1    Resignation or Replacement of Security Trustee; Appointment of
Successor.
(a)    The Security Trustee or any successor thereto must resign if any time it
ceases to be eligible in accordance with the provisions of Section 8.1(c) and
may resign at any time without cause by giving at least sixty (60) calendar days
prior written notice to the Company, the Facility Agent and each Lender, such
resignation to be effective only upon the acceptance by a successor Security
Trustee of the appointment as provided in this Section 8.10. In addition, a
Majority in Interest of Lenders (but only with the consent of the Company,
except if an Event of Default shall have occurred and be continuing) may at any
time remove the Security Trustee with cause by an instrument in writing
delivered to the Company, each Lender and the Security Trustee, such removal to
be effective upon the acceptance by a successor Security Trustee of the
appointment as provided in this Section 8.1. In the case of the resignation or
removal of the Security Trustee, the Company (unless an Event of Default shall
have occurred and be continuing, in which case a Majority in Interest of
Lenders) shall promptly appoint a successor Security Trustee (but only with the
consent of a Majority in Interest of Lenders (such consent not to be
unreasonably withheld or delayed)) by an instrument signed by the Company or a
Majority in Interest of Lenders, as the case may be. If a successor Security
Trustee shall not have been appointed within sixty (60) days after such notice
of resignation or removal, the Security Trustee, the Company or any Lender may
apply to any court of competent jurisdiction to appoint a successor Security
Trustee to


46
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




act until such time, if any, as a successor shall have been appointed as above
provided. The successor Security Trustee so appointed by such court shall
immediately and without further act be superseded by any successor Security
Trustee appointed as above provided.
(b)    Any successor Security Trustee, however appointed, shall execute and
deliver to the Company, the Secured Parties and to the predecessor Security
Trustee an instrument accepting such appointment and assuming the obligations
hereunder and under the other Basic Agreements, and thereupon such successor
Security Trustee, without further act, shall become vested with all the estates,
properties, rights, powers and duties of the predecessor Security Trustee
hereunder and under the other Basic Agreements with like effect as if originally
named the Security Trustee herein and therein; but nevertheless upon the written
request of such successor Security Trustee, the predecessor Security Trustee
shall execute and deliver an instrument transferring to such successor Security
Trustee all the estates, properties, rights and powers of such predecessor
Security Trustee, and such predecessor Security Trustee shall duly assign,
transfer, deliver and pay over to such successor Security Trustee all moneys or
other property and all other books and records, or true, correct and complete
copies thereof then held by such predecessor Security Trustee.
(c)    The Security Trustee shall be at all times a Citizen of the United States
and shall also be a bank or trust company having a combined capital and surplus
of at least $150,000,000, if there be such an institution willing, able and
legally qualified to perform the duties of the Security Trustee hereunder upon
reasonable or customary terms.
(d)    Subject to 8.1(c), any bank or trust company into which the Security
Trustee may be merged or converted or with which it may be consolidated, or any
bank or trust company resulting from any merger, conversion or consolidation to
which the Security Trustee shall be a party, or any bank or trust company to
which substantially all the agency business of the Security Trustee may be
transferred, shall be the Security Trustee under this Security Agreement without
further act except where an instrument of transfer or assignment is required by
applicable law to effect such succession, anything herein to the contrary
notwithstanding.












47
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




Article IX

SUPPLEMENTS AND AMENDMENTS
TO THIS SECURITY AGREEMENT AND OTHER DOCUMENTS
Section 9.1    Supplemental Security Agreement and Amendments to Basic
Agreements without Consent of Lenders. At any time after the date hereof, the
Company, the Facility Agent and the Security Trustee, as applicable, shall enter
into an amendment or amendments hereto or to any other Basic Agreement to which
they are parties, without notice to or consent of any Lender for any of the
following purposes: (i) if required, to evidence the succession of another
Person to the Company and the assumption by any such successor of the covenants
of the Company contained in any Basic Agreements pursuant to Section 5.4 of the
Loan Agreement; (ii)  to evidence the succession of a new Security Trustee
hereunder pursuant to the terms hereof or the removal of the Security Trustee
hereunder or to evidence the succession of a new Facility Agent under the Loan
Agreement pursuant to the terms thereof or the removal of the Facility Agent
thereunder; (iii) to convey, transfer, assign, mortgage or pledge any property
to or with the Security Trustee; or (iv) to correct or amplify the description
of any property at any time subject to the Lien of this Security Agreement, or
better to assure, convey and confirm unto the Security Trustee any property
subject or required to be subject to the Lien of this Security Agreement or to
subject to the Lien of this Security Agreement the Airframe or Engines or any
Replacement Airframe or Replacement Engine. For the avoidance of doubt, no
written request or consent of any Lender shall be required to enable the
Security Trustee to execute and deliver a Security Agreement Supplement
specifically required by the terms hereof or any other Basic Agreement.
Section 9.2    Supplemental Security Agreements and Amendments to Basic
Agreements with Consent of Lenders. With the written consent of a Majority in
Interest of Lenders, the Borrower may, and the Security Trustee, subject to
Section 9.1 and Section 9.3, shall, at any time and from time to time, enter
into an amendment or amendments hereto or to any other Basic Agreement for the
purpose of adding any provisions to or changing in any manner or eliminating any
of the provisions of this Security Agreement or such other Basic Agreement or of
modifying in any manner the rights and obligations of the Lenders and of the
Borrower under this Security Agreement or such other Basic Agreement; provided,
however, that without the consent of each Lender affected thereby, no such
amendment shall:
(1)    change the final maturity of the principal of any Note payable to such
Lender, change the dates or amounts of payment of any installment of the
principal of, Breakage Costs, or interest (or interest rate), or fees on, any
such Note, or reduce the principal of, Breakage Costs, or interest (or interest
rate), or fees on, any such Note, or change to a location outside the United
States the place of payment


48
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




where, or the coin or currency in which, the principal amount of, or interest
(or interest rate), or fees on, any such Note is payable;
(2)    release or create any Lien with respect to the Collateral except such as
are permitted by this Security Agreement, or deprive any Lender of the benefit
of the Lien on the Collateral created by this Security Agreement;
(3)    change the definition of “Majority in Interest of Lenders” so as to
reduce the percentage of the outstanding principal amount of the Notes, the
consent of whose holders is required for any such amendment, or the consent of
whose holders is required for any waiver of compliance with certain provisions
of this Security Agreement, or of certain defaults hereunder and their
consequences provided for in this Security Agreement;
(4)    modify any provisions of this Section 9.2, except to provide that certain
other provisions of this Security Agreement cannot be modified or waived without
the consent of each Lender affected thereby;
(5)    adversely affect such Lender’s status as an additional insured under any
insurance policy required to be maintained pursuant to Section 3.6;
(6)    adversely affect any indemnities in favor of such Lender;
(7)    increase the Commitment of such Lender;
(8)    amend, modify or waive any provision of Section 2.6(b) or 7.6 of the Loan
Agreement or Section 4.1 of this Security Agreement;
(9)    amend, modify or waive any provision relating to the pro rata treatment
of Lenders; or
(10)    modify any other provision expressly requiring the consent of all
Lenders;
provided, further, that, for so long as any Related Secured Obligations are
outstanding, any such amendment, modification or waiver shall also require the
consent of any Original Lender in its capacity as a Related Lender to the extent
such amendment, modification or waiver (a) changes the granting or habendum
clauses of this Security Agreement to delete references to “Related Basic
Agreements”, “Related Lenders”, “Related Loans”, “Related Loan Agreement”, or
“Related Secured Parties”, (b) changes Section 4.1 to delete or modify clause
“fourth” thereof or changes Section 6.1 of the Loan Agreement to delete or
modify clause (l) thereof, (c) changes Section 11.4 to delete the proviso
thereto or changes this proviso to delete clauses (a) through [(d)] [(h)] or any


49
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




portion of such clauses, [or] (d) modifies the definitions of “Related Basic
Agreements”, “Related Facility Agent”, “Related Lenders”, “Related Loans”,
“Related Loan Agreement”, “Related Secured Obligations” or “Related Secured
Parties”[, (e) change the final maturity of the principal of any Note payable to
the Lender, change the dates or amounts of payment of any installment of the
principal of, Breakage Costs, interest on, or fees on, any Note, or reduce the
principal of, Breakage Costs, interest on, or fees on, any such Note, or change
to a location outside the United States the place of payment where, or the coin
or currency in which, the principal amount of, or interest on, any such Note is
payable, (f) adversely affect such Related Lender’s status as an additional
insured under any insurance policy required to be maintained pursuant to
Section 3.6, (g) adversely affect any indemnities in favor of such Related
Lender or (h) release or create any Lien with respect to the Collateral except
such as are permitted by this Security Agreement, or deprive any Related Lender
of the benefit of the Lien on the Collateral created by this Security
Agreement].
Section 9.3    Security Trustee Protected. If, in the opinion of the Security
Trustee, any document required to be executed pursuant to the terms of Section
9.2 adversely affects any right, duty, immunity or indemnity in favor of the
Security Trustee under this Security Agreement or the other Basic Agreements,
the Security Trustee may in its discretion decline to execute such document.
Section 9.4    Documents Mailed to Lenders. Promptly after the execution by the
Security Trustee of any document entered into pursuant to this Article IX, the
Security Trustee shall mail, by first class mail (air mail in the case of
international), postage prepaid, a conformed copy thereof to each Lender at the
address provided for such Lender in the Loan Agreement or at such other address
as may be specified by such Lender pursuant to the Loan Agreement, but the
failure of the Security Trustee to mail such conformed copies shall not impair
or affect the validity of such document.














50
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




Article X

INVESTMENT OF SECURITY FUNDS
Section 10.1    Investment of Security Funds. Any monies paid to or retained by
the Security Trustee that are required to be paid to the Company or applied for
the benefit or at the direction of the Company (including, without limitation,
amounts payable to the Company under Sections 3.5(c), 3.5(f) and 3.6(d)), but
which the Security Trustee is entitled to hold under the terms hereof pending
the occurrence of some event or the performance of some act (including, without
limitation, the remedying of an Event of Default), shall, until paid to the
Company or applied as provided herein, be invested by the Security Trustee at
the written authorization and direction of the Company from time to time at the
sole expense and risk of the Company in Permitted Investments. There shall be
promptly remitted to the Company any gain (including interest received) realized
as the result of any such investment (net of any fees, commissions and other
expenses, if any, incurred in connection with such investment) unless an Event
of Default shall have occurred and be continuing. If an Event of Default shall
have occurred and be continuing, the Security Trustee shall hold any such gain
as security for the obligations of the Company hereunder and apply it against
such obligations as and when due, and at such time as there shall not be
continuing any such Event of Default, such amount, to the extent not previously
so applied against the Company’s obligations or not previously released to the
Company, shall be paid to the Company.
Section 10.2    Liability for Losses. Except to the extent provided in Section
7.1, the Security Trustee in its individual capacity shall not be liable for any
loss relating to a Permitted Investment made in accordance with instructions
received by it pursuant to this Article X. The Company will promptly pay to the
Security Trustee, on demand, the amount of any loss for which the Security
Trustee is not liable realized as the result of any such investment (together
with any fees, commissions and other expenses, if any, incurred in connection
with such investment).
Article XI

MISCELLANEOUS
Section 11.1    Termination of Security Agreement. Except to the extent amounts
are at the time due and payable under this Agreement or the Loan Agreement to
the Security Trustee or to any Lender, upon (or at any time after) the payment
in full of the principal of, Breakage Costs, if any, Swap Breakage Loss, if any
(in the case only of any Fixed Rate Loans), Prepayment Fee, if any, and interest
on, all Notes and all other amounts owing under any Basic Agreement, the
Security Trustee shall, upon the written request of the Company, execute and
deliver to, or as directed in writing by, and at the expense of, the Company an
appropriate instrument (in due form for recording) releasing the Aircraft and
the balance of the Collateral from the Lien of this Security Agreement and, in
such event, this Security


51
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




Agreement and the trusts created thereby shall terminate and this Security
Agreement shall be of no further force or effect; provided, however, that if a
Material Default under a Related Loan Agreement or an Event of Default under
clause (l) of Section 6.1 of the Loan Agreement has occurred and is continuing,
no such instrument shall be delivered and the Aircraft and the balance of the
Collateral shall remain subject to the Lien of this Security Agreement, which
shall remain in full force and effect (unless and until either (1) the event
giving rise to such Material Default or Event of Default is no longer continuing
(including by way of waiver or cure) or (2) each security trustee under each
Related Loan Agreement that has given rise to such Material Default or Event of
Default has received the payment in full of the principal of, Breakage Costs, if
any, Swap Breakage Loss, if any (in the case only of any Fixed Rate Loans),
Prepayment Fee, if any, and interest on, all Related Notes and all other amounts
owing under any Related Basic Agreement applicable to such Related Loan
Agreement to any Related Lender thereunder); provided, further, that this
Security Agreement and the trusts created hereby shall earlier terminate and
this Security Agreement shall be of no further force or effect upon any sale or
other final disposition by the Security Trustee of all property constituting
part of the Collateral and the final distribution by the Security Trustee of all
monies or other property or proceeds constituting part of the Collateral in
accordance with the terms hereof.
Section 11.2    No Legal Title to Collateral in Lenders. Neither the Lenders nor
the Related Lenders shall have legal title to any part of the Collateral. No
transfer, by operation of law or otherwise, of any right, title and interest of
a Lender in and to the Collateral or this Security Agreement shall operate to
terminate this Security Agreement or the trusts hereunder or entitle any Lender
or successor or transferee of such Lender to an accounting or to the transfer to
it of legal title to any part of the Collateral.
Section 11.3    Sale of the Aircraft by Security Trustee Is Binding. Any sale or
other conveyance of the Aircraft, the Airframe, any Engine or any interest
therein by the Security Trustee made pursuant to the terms of this Security
Agreement shall bind the Lenders, the Facility Agent and the Company, and shall
be effective to transfer or convey all right, title and interest of the Security
Trustee, the Facility Agent, the Company and the Lenders in and to the Aircraft,
Airframe, Engine or interest therein. No purchaser or other grantee shall be
required to inquire as to the authorization, necessity, expediency or regularity
of such sale or conveyance or as to the application of any sale or other
proceeds with respect thereto by the Lenders.
Section 11.4    Benefit of Security Agreement. Nothing in this Security
Agreement, whether express or implied, shall be construed to give to any Person
other than the Company, the Security Trustee, the Facility Agent and the Lenders
any legal or equitable right, remedy or claim under or in respect of this
Security Agreement; provided that, for so long as any Related Secured
Obligations shall be outstanding, any Original Lender in its capacity as a
Related Lender shall be a third party beneficiary of the last proviso in Section
9.2 and of


52
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




the provisions referred to in clauses (a) through [(d)] [(h)] of such proviso to
the extent any amendment, modification or waiver to or in respect of such
provisions requires the consent of such Original Lender in its capacity as a
Related Lender in accordance with such proviso.
Section 11.5    Section 1110. It is the intention of the parties hereto that the
security interest created hereby, to the fullest extent available under
applicable law, entitles the Security Trustee, on behalf of the Lenders and the
Facility Agent, to all of the benefits of Section 1110 with respect to the
Aircraft.
Section 11.6    The Company’s Performance and Rights. Any obligation imposed on
the Company herein shall require only that the Company perform or cause to be
performed such obligation, even if stated as a direct obligation, and the
performance of any such obligation by any permitted assignee, lessee or
transferee under an assignment, lease or transfer agreement then in effect and
in accordance with the provisions of the Basic Agreements (and, in the case of a
lessee, as if the terms hereof were applicable to such lessee were such lessee
named as the “Company” herein) shall constitute performance by the Company and,
to the extent of such performance, discharge the Company from such obligation.
Except as otherwise expressly provided herein, any right granted to the Company
in this Security Agreement shall grant the Company the right to permit such
right to be exercised by any such assignee, lessee or transferee with the same
force and effect as if such assignee, lessee or transferee were named as the
“Company” herein (and, in the case of a lessee, as if the terms hereof were
applicable to such lessee were such lessee named as the “Company” herein). The
inclusion of specific references to obligations or rights of any such assignee,
lessee or transferee in certain provisions of this Security Agreement shall not
in any way prevent or diminish the application of the provisions of the
preceding sentences of this Section 11.6 with respect to obligations or rights
in respect of which specific reference to any such assignee, lessee or
transferee has not been made in this Security Agreement.
Section 11.7    Notices. Unless otherwise expressly specified or permitted by
the terms hereof, all notices required or permitted under the terms and
provisions hereof shall be in English and in writing, and any such notice may be
given by U.S. mail, courier service or facsimile (confirmed by telephone or in
writing in the case of notice by facsimile) or any other customary means of
communication, and any such notice shall be effective when delivered to the
recipient thereof in accordance with the provisions of this Section 11.7, (i) if
to the Company, the Facility Agent or the Security Trustee, to its respective
address (including facsimile number) set forth in Section 7.2 of the Loan
Agreement, (ii) if to the Original Lenders to its respective address set forth
in the Loan Agreement, or (iii) if to any Lender other than the Original
Lenders, to such address as such Lender shall have designated in writing to the
Security Trustee, the Facility Agent and the Company. Any such Person, by notice
to the parties hereto or the other party hereto, as applicable, may designate
different addresses for subsequent notices or communications.


53
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




Section 11.8    Severability. To the extent permitted by applicable law, should
any one or more provisions of this Security Agreement be determined to be
illegal or unenforceable by a court of any jurisdiction, such provision shall be
ineffective to the extent of such illegality or unenforceability without
invalidating the remaining provisions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.
Section 11.9    Separate Counterparts. This Security Agreement may be executed
in any number of counterparts (and each of the parties hereto shall not be
required to execute the same counterpart). Each counterpart of this Security
Agreement including a signature page executed by each of the parties hereto
shall be an original counterpart of this Security Agreement, but all of such
counterparts together shall constitute one instrument.
Section 11.10    Successors and Assigns. All covenants and agreements contained
herein and in the other Basic Agreements shall be binding upon, and inure to the
benefit of, the Company and its permitted successors and assigns, the Security
Trustee and its permitted successors and permitted assigns, the Facility Agent
and its permitted successors and permitted assigns and the Lenders and their
permitted successors and registered assigns, all as herein provided. Any
request, notice, direction, consent, waiver or other instrument or action by a
Lender shall bind the permitted successors and assigns of such Lender.
Section 11.11    Headings. The headings of the various articles and sections
herein and in the table of contents hereto are for convenience of reference only
and shall not define or limit any of the terms or provisions hereof.
Section 11.12    Governing Law. THIS SECURITY AGREEMENT IS BEING DELIVERED IN
THE STATE OF NEW YORK, AND THIS SECURITY AGREEMENT, ANY SECURITY AGREEMENT
SUPPLEMENT AND THE NOTES SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK AS APPLIED TO CONTRACTS MADE
AND PERFORMED WITHIN THE STATE OF NEW YORK.
Section 11.13    Normal Commercial Relations. Anything contained in this
Security Agreement to the contrary notwithstanding, the Company, any Lender, the
Facility Agent or the Security Trustee or any Affiliate of the Company, any
Lender, the Facility Agent or the Security Trustee may enter into commercial
banking or other financial transactions with each other and conduct banking or
other commercial relationships with each other, fully to the same extent as if
this Security Agreement were not in effect, including, without limitation, the
making of loans or other extensions of credit for any purpose whatsoever.




54
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




Section 11.14    Confidential Information. The term “Confidential Information”
means: (a) the existence and terms of any lease of the Airframe or Engines
pursuant to Section 3.2(a) and the identity of the Permitted Lessee thereunder;
(b) all information obtained in connection with any inspection conducted by the
Security Trustee or the Inspection Representative pursuant to Section 3.3(a);
(c) each certification furnished to the Security Trustee, the Facility Agent and
the Lenders pursuant to Section 3.6(a) and Section 3.6(b); (d) all information
contained in each report furnished to the Security Trustee pursuant to Section
3.6(e); and (e) all information regarding the Warranty Rights. The Security
Trustee, the Facility Agent and each Lender shall hold all Confidential
Information in accordance with its customary procedures for handling
confidential information of this nature and in accordance with safe and sound
business and banking practices and in any event may make disclosure to its
respective affiliates, officers, directors, employees, advisors, agents and
representatives who need to know such information in connection with the Loan
and are informed of the confidential nature of the Confidential Information and
are instructed to keep the Confidential Information confidential. Any Lender may
also make disclosure (i) reasonably required by an actual or prospective
assignee, participant or credit insurance provider in respect of a Credit
Insurance Participation or swap counterparty, (ii) as required or requested by
any regulatory or other governmental authority or law enforcement entity or
representative thereof, (iii) pursuant to law, rule, regulation, order, subpoena
or legal process, (iv) to any other party to the Basic Agreements or (v) to the
extent it becomes available on a non-confidential basis from a source other than
the Company or another party to the Basic Agreements; provided that, in respect
of the foregoing clause (i) such assignee, participant, credit insurance
provider or swap counterparty shall have agreed to comply with this Section
11.14.
[Signature Pages Follow.]




55
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------


Exhibit 10.1


IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed by their respective officers, as the case may be, thereunto duly
authorized, as of the day and year first above written.
SPIRIT AIRLINES, INC.


By:        
    Name:
    Title:
WILMINGTON TRUST COMPANY,

not in its individual capacity except as

otherwise expressly set forth herein, but

solely as Security Trustee
By:_________________________________
    Name:
    Title:




Signature Page
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------


Exhibit 10.1
        
SCHEDULE I


PERMITTED COUNTRIES
Australia
Austria
Belgium
Canada
Denmark
Finland
France
Germany
Iceland
Ireland
Luxembourg
New Zealand
Norway
Singapore
Sweden
Switzerland
The Netherlands
United Kingdom
United States of America


Note:  One party may request that a country or countries be added or deleted
from time to time and the other parties shall consider such request in good
faith, provided that in all events such request shall be supported by such
information as the other party shall reasonably request indicating a change in
law or verifiable change in diplomatic relations between the United States and
the country proposed to be added or deleted.






Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------


Exhibit 10.1


FORM OF DEFINITIONS ANNEX
APPENDIX A
FINANCING IN RESPECT OF
AIRBUS A32[●]-2[●] AIRCRAFT

DEFINITIONS RELATING TO THE
LOAN AGREEMENT AND THE SECURITY AGREEMENT
(N[●])
“Additional Parts” has the meaning set forth in Section 3.4(c) of the Security
Agreement.
“Advance Date” has the meaning set forth in the Loan Agreement.
“Affiliate” has the meaning set forth in the Loan Agreement.
“Aircraft” means the Airframe (or any Replacement Airframe substituted therefor
pursuant to Section 3.5 of the Security Agreement) together with the two Engines
described in the Security Agreement Supplement originally executed and delivered
under the Security Agreement on the Advance Date (or any Replacement Engine
substituted for any of such Engines pursuant to Section 3.4 or Section 3.5 of
the Security Agreement), whether or not any of such initial or substituted
Engines may from time to time be installed on the Airframe or installed on any
other airframe or on any other aircraft. The term “Aircraft” shall include any
Replacement Aircraft.
“Aircraft Bill of Sale” has the meaning set forth in the Loan Agreement.
“Airframe” means (a) the Airbus A32[●]-2[●] airframe described in the Security
Agreement Supplement No. 1 (except (i) Engines or engines from time to time
installed thereon and any and all Parts related to such Engines or engines and
(ii) Excluded Equipment) and (b) any and all related Parts. The term “Airframe”
shall include any Replacement Airframe that may from time to time be substituted
pursuant to Section 3.5 of the Security Agreement. At such time as a Replacement
Airframe shall be so substituted and the Airframe for which the substitution is
made shall be released from the Lien of the Security Agreement, such replaced
Airframe shall cease to be the Airframe under the Security Agreement.
“Airframe Manufacturer” means Airbus Industrie S.A.S., a société par actions
simplifiée, [or Airbus Americas, Inc., a Delaware corporation, as the context
may require] and its successors and assigns.


Appendix A-1
Definitions (N●)





--------------------------------------------------------------------------------

Exhibit 10.1


“Airframe Warranties Agreement” has the meaning set forth in the Loan Agreement.
“Aviation Counsel” means Daugherty, Fowler, Peregrin, Haught & Jenson, P.C., or
such other nationally recognized special aviation counsel located in Oklahoma
City, Oklahoma as is designated by the Company and the identity of which is not
objected to by the Security Trustee, acting reasonably.
“Basic Agreements” has the meaning set forth in the Loan Agreement.
“Bills of Sale” has the meaning set forth in the Loan Agreement.
“BNP” means BNP Paribas, in its individual capacity, together with its
successors and permitted assigns.
“Breakage Costs” has the meaning set forth in the Loan Agreement.
“Business Day” has the meaning set forth in the Loan Agreement.
“Buyer Furnished Equipment” means any “buyer furnished equipment” supplied by or
on behalf of the Company in respect of the Aircraft and installed on the
Aircraft.
“Cape Town Convention” has the meaning set forth in the Loan Agreement.
“Cape Town Treaty” has the meaning set forth in the Loan Agreement.
“Certificated Air Carrier” has the meaning set forth in the Loan Agreement.
“Citizen of the United States” has the meaning set forth in the Loan Agreement.
“Collateral” has the meaning set forth in Article II of the Security Agreement.
“Company” means Spirit Airlines, Inc., a Delaware corporation, and its
successors and permitted assigns.
“Confidential Information” has the meaning set forth in Section 11.14 of the
Security Agreement.
“CRAF Program” means the Civil Reserve Air Fleet Program authorized under
10 U.S.C. §9511 et seq. or any similar or substitute program under the laws of
the United States.
“Debtor Relief Laws” means the United States Bankruptcy Code of 1978, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors,


Appendix A-2
Definitions (N●)





--------------------------------------------------------------------------------

Exhibit 10.1


moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.
“Department of Transportation” means the U.S. Department of Transportation and
any agency or instrumentality of the U.S. Government succeeding to its
functions.
“Dollars” and “$” mean the lawful currency of the United States.
“EASA” means the European Aviation Safety Agency of the European Union and any
successor agency.
“Emergency Parts” has the meaning set forth in Section 3.4(a) of the Security
Agreement.
“Engine” means: (a) each of the two International Aero Engines AG (IAE)
[V2527-A5][V2533-A5] engines listed by manufacturer’s serial numbers specified
in the Security Agreement Supplement No. 1, whether or not from time to time
installed on the Airframe or installed on any other airframe or on any other
aircraft, and (b) any Replacement Engine that may from time to time be
substituted for such an Engine pursuant to Section 3.4 or Section 3.5 of the
Security Agreement; together, in each case, with any and all related Parts but
excluding Excluded Equipment. At such time as a Replacement Engine shall be so
substituted and the Engine for which substitution is made shall be released from
the Lien of the Security Agreement, such replaced Engine shall cease to be an
Engine under the Security Agreement.
“Engine Manufacturer” means International Aero Engines AG (IAE), a joint stock
company organized and existing under the laws of Switzerland, and its successors
and assigns.
“Engine Support Agreement” means the General Terms of Sale Agreement, dated
October 1, 2013, between the Engine Manufacturer and the Company, providing,
among other things, for the manufacture and sale by the Engine Manufacturer of
certain engines, as such agreement may be amended, modified or supplemented from
time to time.
“Engine Warranty Agreement” has the meaning set forth in the Loan Agreement.
“Environmental Laws” means any federal, state and local environmental laws,
ordinances, rules, orders, statutes, decrees, judgments, injunctions, codes and
regulations relating to the environment, human health, or natural resources, or
the regulation or control of, or imposing liability or standards of conduct
concerning, human health, the environment, Hazardous Materials or the clean up
thereof.


Appendix A-3
Definitions (N●)





--------------------------------------------------------------------------------

Exhibit 10.1


“Event of Default” has the meaning set forth in Section 6.1 of the Loan
Agreement. The occurrence and continuation of an Event of Default shall be the
only event that would constitute a “default” under Article 11 of the Cape Town
Convention and that would give rise to the applicable rights and remedies
specified under the Cape Town Treaty.
“Excluded Equipment” means (i) defibrillators, enhanced emergency medical kits
and other medical and emergency equipment, (ii) airphones and other components
or systems installed on or affixed to the Airframe that are used to provide
individual telecommunications or electronic entertainment or services to
passengers aboard the Aircraft, (iii) galley carts, beverage carts, waste
containers, liquor kits, food tray carriers, ice containers, oven inserts,
galley inserts and other branded passenger convenience or service items, and
(iv) cargo containers.
“Expenses” has the meaning set forth in the Loan Agreement.
“FAA” has the meaning set forth in the Loan Agreement.
“FAA Bill of Sale” has the meaning set forth in the Loan Agreement.
“Facility Agent” has the meaning set forth in the introductory paragraph to the
Loan Agreement.
“Facility Agent Lien” means any Lien attributable to the Facility Agent on or
against the Aircraft, any interest therein or any other portion of the
Collateral, arising out of any claim against the Facility Agent that is not
related to the Basic Agreements, or out of any act or omission of the Facility
Agent that is not related to the transactions contemplated by, or constitutes a
breach by it of its obligations under, the Basic Agreements..
“Fixed Rate Loan” has the meaning set forth in the Loan Agreement.
“Floating Rate Loan” has the meaning set forth in the Loan Agreement.
“Government” has the meaning set forth in the Loan Agreement.
“Hazardous Material” means any substance, waste or material that is hazardous,
toxic, explosive, corrosive, infectious, radioactive, carcinogenic, or
mutagenic, including petroleum, crude oil and any fraction thereof, petroleum
derivatives, by-products and other hydrocarbons, and any other substance which
is defined, determined or identified as toxic or hazardous under any applicable
Environmental Law and that is or becomes regulated by any governmental authority
under any Environmental Laws in any amount


Appendix A-4
Definitions (N●)





--------------------------------------------------------------------------------

Exhibit 10.1


or concentration that would require reporting or remediation under any
applicable Environmental Laws.
“Inspection Representative” has the meaning set forth in Section 3.3(a) of the
Security Agreement.
“Insured Amount” means 110% of the aggregate principal amount of the Notes
outstanding from time to time.
“Interests” has the meaning set forth in Section 3.6(a) of the Security
Agreement.
“International Interest” has the meaning set forth in the Loan Agreement.
“International Registry” has the meaning set forth in the Loan Agreement.
“JAA” means the Joint Aviation Authorities and any successor authority.
“Lender Lien” means any Lien attributable to any Lender on or against the
Aircraft, any interest therein or any other portion of the Collateral, arising
out of any claim against such Lender that is not related to the Basic
Agreements, or out of any act or omission of such Lender that is not related to
the transactions contemplated by, or constitutes a breach by it of its
obligations under, the Basic Agreements.
“Lenders” means, collectively, (i) an Original Lender in its capacity as a
Lender under the Loan Agreement (but only for so long as such Original Lender is
a registered holder of a Note) and (ii) any other Person that shall have become
a “Lender” pursuant to a Transfer Certificate and otherwise in accordance with
Section 7.6 of the Loan Agreement (but only for so long as such Person is a
registered holder of a Note).
“Lien” has the meaning set forth in the Loan Agreement.
“Loan Agreement” means that certain Loan Agreement (N[●]), dated as of [●],
20[●], among the Company, the Original Lenders, the Facility Agent and the
Security Trustee, as amended, modified or supplemented in accordance with the
provisions thereof.
“Loan Amount” means, as of any date of determination, an amount equal to the
aggregate outstanding principal amount of the Notes, together with accrued but
unpaid interest thereon, plus Breakage Costs, if any, due and payable on such
date by the Company under the Basic Agreements.
“Loss Payment Date” has the meaning set forth in Section 3.5(a) of the Security
Agreement.


Appendix A-5
Definitions (N●)





--------------------------------------------------------------------------------

Exhibit 10.1


“Majority in Interest of Lenders” means, as of any date of determination, the
Lenders holding more than 50% of the aggregate outstanding principal amount of
the Loan. The Loans or Commitments, as the case may be, of any Defaulting Lender
shall be disregarded in determining Majority in Interest of Lenders at any time.
“Manufacturers’ Warranty Agreements” means, collectively, the Airframe
Warranties Agreement and the Engine Warranty Agreement.
“Moody’s” means Moody’s Investor Services, Inc. (or any successor thereto).
“Notes” has the meaning set forth in the Loan Agreement.
“NY UCC” means the Uniform Commercial Code as in effect in the State of New
York.
“Obsolete Parts” has the meaning set forth in Section 3.4(c) of the Security
Agreement.
“Of Record” means, as relating to any Lien, a Lien as to which a filing has been
made with the applicable governmental authority or the International Registry
and which is in effect in order to perfect such Lien.
“Original Lenders” means each of BNP Paribas, Sumitomo Mitsui Banking
Corporation, Sumitomo Mitsui Trust Bank, Limited, New York Branch and Banco de
Sabadell, S.A., Miami Branch, each in its capacity as a Lender under the Loan
Agreement.
“Parts” means any and all appliances, parts, components, instruments,
appurtenances, accessories, furnishings, seats and other equipment of whatever
nature (other than (a) Engines or engines and (b) Excluded Equipment) so long as
the same shall be incorporated or installed in or attached to the Airframe or
any Engine or so long as the same shall be subject to the Lien of the Security
Agreement in accordance with the terms of Section 3.4 thereof after removal from
the Airframe or any such Engine.
“Payment Date” has the meaning set forth in the Loan Agreement.
“Permitted Investments” means each of (a) direct obligations of the United
States and agencies thereof; (b) obligations fully guaranteed by the United
States; (c) certificates of deposit issued by, or bankers’ acceptances of, or
time deposits with, any bank, trust company or national banking association
incorporated or doing business under the laws of the United States or one of the
States thereof having combined capital and surplus and retained earnings of at
least $100,000,000 and having a rating of A, its equivalent or better by Moody’s
or S&P (or if neither such organization shall rate such institution at


Appendix A-6
Definitions (N●)





--------------------------------------------------------------------------------

Exhibit 10.1


any time, by any nationally recognized rating organization in the United
States); (d) commercial paper of any holding company of a bank, trust company or
national banking association described in clause (c); (e) commercial paper of
companies having a rating assigned to such commercial paper by either Moody’s or
S&P (or, if neither such organization shall rate such commercial paper at any
time, by any nationally recognized rating organization in the United States)
equal to either of the two highest ratings assigned by such organization;
(f) U.S. dollar-denominated certificates of deposit issued by, or time deposits
with, the European subsidiaries of (i) any bank, trust company or national
banking association described in clause (c), or (ii) any other bank described in
clause (h) or (i) below; (g) U.S.-issued Yankee certificates of deposit issued
by, or bankers’ acceptances of, or commercial paper issued by, any bank having
combined capital and surplus and retained earnings of at least $100,000,000 and
headquartered in Canada, Japan, the United Kingdom, France, Germany, Switzerland
or The Netherlands and having a rating of A, its equivalent or better by Moody’s
or S&P (or, if neither such organization shall rate such institution at any
time, by any nationally recognized rating organization in the United States);
(h) U.S. dollar-denominated time deposits with any Canadian bank having a
combined capital and surplus and retained earnings of at least $100,000,000 and
having a rating of A, its equivalent or better by Moody’s or S&P (or, if neither
such organization shall rate such institution at any time, by any nationally
recognized rating organization in the United States); (i) Canadian Treasury
Bills fully hedged to U.S. dollars; (j) repurchase agreements with any financial
institution having combined capital and surplus and retained earnings of at
least $100,000,000 collateralized by transfer of possession of any of the
obligations described in clauses (a) through (i) above; (k) bonds, notes or
other related obligations of any state of the United States, or any political
subdivision of any state, or any agencies or other instrumentalities of any such
state, including, but not limited to, industrial development bonds, pollution
control revenue bonds, public power bonds, housing bonds, other revenue bonds or
any general obligation bonds, provided that, at the time of their purchase, such
obligations are rated A or better by Moody’s or S&P (or, if neither such
organization shall rate such obligations at any time, by any nationally
recognized rating organization in the United States); (l) bonds or other debt
instruments of any company, if such bonds or other debt instruments, at the time
of their purchase, are rated A or better by Moody’s or S&P (or, if neither such
organization shall rate such obligations at such time, by any nationally
recognized rating organization in the United States); (m) mortgage backed
securities (i) guaranteed by the Federal National Mortgage Association, the
Federal Home Loan Mortgage Corporation or the Government National Mortgage
Association or rated “AAA” or better by Moody’s or S&P (or, if neither such
organization shall rate such obligations at any time, by any nationally
recognized rating organization in the United States) and (ii) having an average
life not to exceed 15 years as determined by standard industry pricing practices
presently in effect; and (n) asset backed securities rated A or better by
Moody’s or S&P (or, if neither such organization shall rate such obligations at
any time, by any nationally recognized rating organization in the United
States); provided


Appendix A-7
Definitions (N●)





--------------------------------------------------------------------------------

Exhibit 10.1


that the instruments described in the foregoing clauses shall be in U.S. Dollars
and shall have a maturity of no more than six months from the date of
acquisition thereof.
“Permitted Lease” means a lease permitted under Section 3.2 of the Security
Agreement.
“Permitted Lessee” means any Person to whom the Company is permitted to lease
the Airframe or any Engine pursuant to Section 3.2(a)(viii) or (ix) of the
Security Agreement.
“Permitted Liens” has the meaning set forth in Section 3.1 of the Security
Agreement.
“Person” has the meaning set forth in the Loan Agreement.
“Prepayment Fee” has the meaning set forth in the Loan Agreement.
“Purchase Agreement” means the A320 Family Purchase Agreement, dated as of May
5, 2004, between the Airframe Manufacturer and the Company, providing, among
other things, for the manufacture and sale by the Airframe Manufacturer of
certain Airbus aircraft, as such Purchase Agreement may be amended, modified or
supplemented from time to time.
“Related Basic Agreements” has the meaning set forth in the Loan Agreement.
“Related Lender” has the meaning set forth in the Loan Agreement.
“Related Loan” has the meaning set forth in the Loan Agreement.
“Related Loan Agreement” has the meaning set forth in the Loan Agreement.
“Related Secured Obligations” has the meaning set forth in the Loan Agreement.
“Related Secured Parties” has the meaning set forth in the Loan Agreement.
“Replacement Aircraft” means the Aircraft of which a Replacement Airframe is
part.
“Replacement Airframe” means an Airbus A32[●]-2[●] aircraft or an improved model
aircraft (in any case except (a) the Engines or engines from time to time
installed thereon and any and all Parts related to such Engines or engines and
(b) Excluded Equipment), that shall have been made subject to the Lien of the
Security Agreement pursuant to Section 3.5 thereof, together with all Parts
relating to such aircraft.


Appendix A-8
Definitions (N●)





--------------------------------------------------------------------------------

Exhibit 10.1


“Replacement Engine” means an IAE [V2527-A5][V2533-A5] engine (or an engine of
an improved model and suitable for installation and use on the Airframe with the
other Engine) that shall have been made subject to the Lien of the Security
Agreement pursuant to Section 3.4 or Section 3.5 thereof, together with all
Parts relating to such engine.
“Replacement Parts” has the meaning set forth in Section 3.4(a) of the Security
Agreement.
“Responsible Officer” has the meaning set forth in the Loan Agreement.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business (or any successor thereto).
“Section 1110” means Section 1110 of the United States Bankruptcy Code of 1978,
as amended (11 U.S.C. § 1110).
“Secured Obligations” has the meaning set forth in Section 2.1 of the Security
Agreement.
“Secured Parties” means, collectively, the Security Trustee, the Facility Agent
and the Lenders.
“Security Agreement” means that certain Aircraft Security Agreement (N[●]),
dated as of the Advance Date, between the Company and the Security Trustee,
including all annexes, schedules, exhibits, appendices and supplements thereto,
all as amended, modified or supplemented in accordance with the applicable
provisions thereof.
“Security Agreement Supplement” means (a) the Security Agreement Supplement No.
1 and (b) any other supplement to the Security Agreement from time to time
executed and delivered pursuant to the Security Agreement.
“Security Agreement Supplement No. 1” means the Security Agreement Supplement
No. 1 (N[●]), substantially in the form of Exhibit A to the Security Agreement,
dated the Advance Date, that shall describe with particularity the Airframe and
the Engines.
“Security Trustee” has the meaning set forth in the introductory paragraph of
the Security Agreement.
“Security Trustee Liens” means any Lien attributable to WTC or the Security
Trustee with respect to the Aircraft, any interest therein or any other portion
of the Collateral arising as a result of (i) Taxes or claims against WTC or the
Security Trustee


Appendix A-9
Definitions (N●)





--------------------------------------------------------------------------------

Exhibit 10.1


not related to its interest in the Aircraft or the administration of the
Collateral pursuant to the Security Agreement, (ii) acts of WTC or the Security
Trustee not permitted by, or the failure of WTC or the Security Trustee to take
any action required by, the Basic Agreements, (iii) claims against WTC or the
Security Trustee relating to Taxes or Expenses that are excluded from the
indemnification provided by Sections 2.9 and 2.12 of the Loan Agreement or
(iv) claims against WTC or the Security Trustee arising out of the transfer by
such party of all or any portion of its interest in the Aircraft, the Collateral
or the Basic Agreements (other than pursuant to Section 3.4 or 3.5 of the
Security Agreement or pursuant to the exercise of remedies in accordance with
Section 5.2 of the Security Agreement in connection with an Event of Default
that shall have occurred).
“Swap Breakage Amount” has the meaning set forth in the Loan Agreement.
“Swap Breakage Gain” has the meaning set forth in the Loan Agreement.
“Swap Breakage Loss” has the meaning set forth in the Loan Agreement.
“Tax” and “Taxes” has the meaning set forth in the Loan Agreement.
“Total Loss” has the meaning set forth in the Loan Agreement.
“Transfer Certificate” has the meaning set forth in the Loan Agreement.
“Transportation Code” has the meaning set forth in the Loan Agreement.
“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.
“United States” and “U.S.” each means the United States of America.
“U.S. Air Carrier” means any United States air carrier as to which there is in
force a certificate issued pursuant to the Transportation Code (49 U.S.C.
§41101-41112) or any successor provision that gives like authority.
“Warranty Rights” means (a) in respect of the Airframe, all right, title and
interest of the Company in, to and under Clauses 12 and 13 of the Purchase
Agreement, but only to the extent the same relate to continuing rights of the
Company in respect of any warranty or indemnity, express or implied, pursuant to
Clauses 12 and 13 of the Purchase Agreement with respect to the Airframe, it
being understood that the Warranty Rights with respect to the Airframe exclude
any and all other right, title and interest of the Company in, to and under the
Purchase Agreement and that such Warranty Rights are subject to the terms of the
Airframe Warranties Agreement and (b) in respect of each Engine, all right,
title and interest of the Company in, to and under Clauses 4.1, 4.2, 4.3,


Appendix A-10
Definitions (N●)





--------------------------------------------------------------------------------

Exhibit 10.1


Exhibits D-1 and D-2 of the Engine Support Agreement and subject to the
limitations expressed in Clauses 4.5, 4.6, 4.8, 4.9, 4.10, 4.11 and 4.12 of the
Engine Support Agreement, but only to the extent the same relate to continuing
rights of the Company in respect of any warranty or indemnity, express or
implied, pursuant to Clauses 4.1, 4.2, 4.3, Exhibits D-1 and D-2 of the Engine
Support Agreement and subject to the limitations expressed in Clauses 4.5, 4.6,
4.8, 4.9, 4.10, 4.11 and 4.12 of the Engine Support Agreement with respect to
each Engine, it being understood that the Warranty Rights with respect to the
Engines exclude any and all other right, title and interest of the Company in,
to and under the Engine Support Agreement and that such Warranty Rights are
subject to the terms of the Engine Warranty Agreement.
“WTC” means Wilmington Trust Company, in its individual capacity, together with
its successors and permitted assigns.








Appendix A-11
Definitions (N●)





--------------------------------------------------------------------------------


Exhibit 10.1


Exhibit A to
Security Agreement


FORM OF SECURITY AGREEMENT SUPPLEMENT
SECURITY AGREEMENT SUPPLEMENT NO. __
SECURITY AGREEMENT SUPPLEMENT NO. __ (N[●]), dated ____________, ____ (“Security
Agreement Supplement”), between SPIRIT AIRLINES, INC. (the “Company”) and
Wilmington Trust Company, not in its individual capacity but solely as Security
Trustee under the Security Agreement (each as hereinafter defined).
W I T N E S S E T H:
WHEREAS, the Aircraft Security Agreement ([●]), dated as of [●], 20[●] (the
“Security Agreement”; capitalized terms used herein without definition shall
have the meanings specified therefor in Appendix A to the Security Agreement),
between the Company and Wilmington Trust Company, as Security Trustee (the
“Security Trustee”), provides for the execution and delivery of supplements
thereto substantially in the form hereof, which shall particularly describe the
Aircraft, and shall specifically grant a security interest in the Aircraft to
the Security Trustee; and
[WHEREAS, the Security Agreement relates to the Airframe and Engines described
in Annex A attached hereto and made a part hereof, and a counterpart of the
Security Agreement is attached to and made a part of this Security Agreement
Supplement;]
[WHEREAS, the Company has, as provided in the Security Agreement, heretofore
executed and delivered to the Security Trustee Security Agreement Supplement(s)
for the purpose of specifically subjecting to the Lien of the Security Agreement
certain airframes and/or engines therein described, which Security Agreement
Supplement(s) is/are dated and has/have been duly recorded with the FAA as set
forth below, to wit:
Date
Recordation Date
FAA Document Number]
 
 
 
 
 
 



NOW, THEREFORE, to secure the Secured Obligations and in consideration of the
premises and of the covenants contained in the Security Agreement and in the
other Basic Agreements and the Related Basic Agreements and of other good and
valuable consideration given to the Company by the Security Trustee at or before
the Advance Date, the receipt of which is hereby acknowledged, the Company does
hereby grant, bargain, sell, convey, transfer, mortgage, assign, pledge and
confirm unto the Security




Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




Trustee and its permitted successors and permitted assigns, for the security and
benefit of the Security Trustee, the Facility Agent, the Lenders and the Related
Secured Parties, a first priority security interest (which, in the case of the
Airframe and each Engine, constitutes an International Interest), subject,
however, to Permitted Liens, in, and mortgage lien on, all estate, right, title
and interest of the Company in, to and under, all and singular, the Aircraft,
including the Airframe and Engines described in Annex A attached hereto, whether
or not any such Engine may from time to time be installed on the Airframe or any
other airframe or any other aircraft, any and all Parts relating thereto
(including Buyer Furnished Equipment installed after the date hereof, other than
Excluded Equipment), and, to the extent provided in the Security Agreement, all
substitutions and replacements of, and additions, improvements, accessions and
accumulations to the Aircraft, Airframe, Engines and any and all Parts relating
thereto (including Buyer Furnished Equipment installed after the date hereof,
other than Excluded Equipment)(in each case other than Excluded Equipment);
TO HAVE AND TO HOLD all and singular the aforesaid property unto the Security
Trustee, and its permitted successors and permitted assigns, forever, in trust,
upon the terms and trusts set forth in the Security Agreement, for the ratable
benefit, security and protection of the Lenders, the Facility Agent, the
Security Trustee and the Related Secured Parties, except as otherwise provided
in the Security Agreement (including, without limitation, Section 4.1 of the
Security Agreement), and for the uses and purposes and subject to the terms and
provisions set forth in the Security Agreement.
This Security Agreement Supplement shall be construed as supplemental to the
Security Agreement and shall form a part thereof, and the Security Agreement is
hereby incorporated by reference herein and is hereby ratified, approved and
confirmed.
THIS SECURITY AGREEMENT SUPPLEMENT IS BEING DELIVERED IN THE STATE OF NEW YORK
AND SHALL IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND
PERFORMANCE, BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK AS APPLIED TO CONTRACTS MADE AND PERFORMED WITHIN THE STATE OF
NEW YORK.
[Signature Pages Follow.]


Exhibit A
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------

Exhibit 10.1




IN WITNESS WHEREOF, the undersigned have caused this Supplement No. __ to be
duly executed by their respective duly authorized officers, on the day and year
first above written.
SPIRIT AIRLINES, INC.


By:___________________________
    Name:
    Title:
WILMINGTON TRUST COMPANY,
    as Security Trustee

By:___________________________
    Name:
    Title:




Exhibit A
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------


Exhibit 10.1




DESCRIPTION OF AIRFRAME AND ENGINES
AIRFRAME
Manufacturer
Model
Generic
Model
FAA
Registration No.
Manufacturers Serial No.
 
 
 
 
 







ENGINES
Manufacturer
Model
Generic
Model
Serial No.
 
 
 
 





Each Engine has 550 or more “rated take off horsepower” or the equivalent of
such horsepower and is a jet propulsion aircraft engine having at least 1750
pounds of thrust or the equivalent of such thrust.


Exhibit A
Aircraft Security Agreement (N●)





--------------------------------------------------------------------------------




Exhibit 10.1


Exhibit C to the
Framework Agreement








FORM OF COMMITMENT TRANSFER CERTIFICATE
To:     BNP Paribas, as Facility Agent
Wilmington Trust Company, as Security Trustee
Cc:     Spirit Airlines, Inc.


COMMITMENT TRANSFER CERTIFICATE
relating to the Framework Agreement (as amended, supplemented or modified from
time to time, the “Framework Agreement”) dated as of March 29, 2017 among Spirit
Airlines, Inc., as Borrower (the “Borrower”), BNP Paribas, Sumitomo Mitsui
Banking Corporation, Sumitomo Mitsui Trust Bank, Limited, New York Branch and
Banco de Sabadell, S.A., Miami Branch, as Original Lenders, BNP Paribas, as
Facility Agent, and Wilmington Trust Company, as Security Trustee.
1.    Capitalized terms defined in the Framework Agreement shall, subject to any
contrary indication, have the same meaning herein. The terms Transferee,
Transfer Date, Lender’s Loan Participation, Lender’s Available Loan Commitment
and Amount Transferred are defined in the Schedule hereto.
2.    ________________ as an Original Lender under the Framework Agreement (the
“Lender”) hereby transfers to the Transferee, on and as of the Transfer Date,
all of its right, title and interest in and to the Lender’s Transferred
Commitment, together with all related right, title and interest of the Lender
under the Framework Agreement (collectively the “Transferred Property”), and the
Transferee, on and as of the Transfer Date, hereby accepts such assignment and
assumes all obligations of the Lender in respect of the Transferred Property and
the Transferee agrees to be under the same obligations towards each of the other
parties to the Framework Agreement as it would have had been under if it had
been an original party to the Framework Agreement as an Original Lender and
shall become a party to the Framework Agreement, as an Original Lender,
thereunder.
3.    The Transferee hereby represents and warrants to the Borrower, the Lender
and the Security Trustee that the Transferee is a Permitted Transferee (as
defined in the Form of Loan Agreement) [and such Transferee is not a
Disqualified Entity] and is organized under the laws of _________, and will fund
its Loan from _________, which is a Permitted Country (as defined in the Form of
Loan Agreement).
4.    Effective as of the date hereof, the Transferee hereby makes each
representation and warranty set forth in Section 7 of the Framework Agreement,
with the


Exhibit C


Framework Agreement





--------------------------------------------------------------------------------



Exhibit 10.1


Exhibit C to the
Framework Agreement






same force and effect as if such representations and warranties were set forth
herein in haec verba.    
5.    The Transferee represents and warrants that prior to the Transfer Date it
has received a copy of the Framework Agreement, each of the Form of Operative
Agreements attached thereto, together with such other information as it has
required in connection with this transaction and that it has not relied and will
not hereafter rely on the Lender to check or enquire on its behalf into the
legality, validity, effectiveness, adequacy, accuracy or completeness of any
such information and further agrees that it has not relied and will not rely on
the Lender to assess or keep under review on its behalf the financial condition,
creditworthiness, condition, affairs, status or nature of the Borrower or any
other party to the Framework Agreement. The Transferee acknowledges the
registration requirements set forth in Section 2.16 of the Form of Loan
Agreement. In addition, Transferee represents and warrants that it is
sophisticated with respect to decisions to acquire assets of the type
represented by the Transferred Property and either it, or the person exercising
discretion in making its decision to acquire Transferred Property, is
experienced in acquiring assets of such type.
6.    The Lender (a) represents and warrants that (i) it is the legal and
beneficial owner of the Transferred Property, (ii) the Transferred Property is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Commitment Transfer Certificate and to consummate the transactions
contemplated hereby.
7.    Neither the Lender nor any other party to the Framework Agreement makes
any representation or warranty or assumes any responsibility with respect to the
legality, validity, effectiveness, adequacy or enforceability of the Framework
Agreement or assumes any responsibility for the financial condition of the
Borrower or any other party to the Framework Agreement or for the performance
and observance by the Borrower or any such party of any of its obligations under
the Framework Agreement or, as the case may be, the Form of Operative Agreements
attached thereto and any and all such conditions and warranties, whether express
or implied by law or otherwise, are hereby excluded.
8.    The Lender hereby gives notice that nothing herein, in the Framework
Agreement or in any of the Form of Operative Agreements attached thereto shall
oblige the Lender to (i) accept a re-transfer from the Transferee of the whole
or any part of its rights and/or obligations under the Framework Agreement
transferred pursuant hereto or (ii) support any losses directly or indirectly
sustained or incurred by the Transferee for any reason whatsoever including,
without limitation, the non-performance by the Borrower or any other party to
the Framework Agreement of any of their respective


Exhibit C


Framework Agreement





--------------------------------------------------------------------------------



Exhibit 10.1


Exhibit C to the
Framework Agreement






obligations thereunder. The Transferee hereby acknowledges the absence of any
such obligation as is referred to in sub-clause (i) or (ii) above.
9.    The Transferee hereby agrees to be bound by, and to perform and observe,
all of the terms, agreements and covenants of the Framework Agreement applicable
to, relating to or binding on an Original Lender.
10.    Pursuant to Section 13 of the Framework Agreement and Section 7.6 of the
Form of Loan Agreement, the Borrower hereby consents to the assignment and
transfer of the Transferred Property.
11.    The provisions of Sections 9, 10, 11, 12, 13, 14, 15, 16 and 17 of the
Framework Agreement are incorporated herein by reference, mutatis mutandis, as
if each reference therein to “this Framework Agreement” referred to this
Commitment Transfer Certificate. THIS COMMITMENT TRANSFER CERTIFICATE AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS (OTHER THAN SECTIONS 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).
12.    All notices required or permitted by the terms of the Framework Agreement
or this Commitment Transfer Certificate to be made to the Transferee shall be
made to the Transferee at the address set forth under its signature to this
Commitment Transfer Certificate in the manner specified in Section 8 of the
Framework Agreement.


[Transferor Lender]


By:                


Date:


[Transferee]


By:                


Date:




Address for notices:


Account information:













Exhibit C


Framework Agreement





--------------------------------------------------------------------------------



Exhibit 10.1


Exhibit C to the
Framework Agreement






Consented and Agreed as of the date hereof:
SPIRIT AIRLINES, INC.,
as Borrower






By:                
   Name:
   Title:



SCHEDULE TO COMMITMENT TRANSFER CERTIFICATE
1.    Lender:
2.    Transferee:
3.    Transfer Date:
4.    Lender’s Total Commitment:
5.    Transferred Commitment:
6.    Lender’s Remaining Commitment:




Exhibit C


Framework Agreement





--------------------------------------------------------------------------------


Exhibit 10.1


Schedule I to the
Framework Agreement




AIRCRAFT






Aircraft
Type


Indicative
Scheduled Delivery Month




Final Commitment Date


Airbus A320-200




August 2017


10/16/2017


Airbus A321-200




June 2017


08/15/2017


Airbus A321-200




August 2017


10/16/2017


Airbus A321-200




September 2017


11/15/2017


Airbus A321-200




October 2017


12/15/2017


Airbus A321-200




November 2017


01/15/2018









Schedule I


Framework Agreement



